Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

DJ ORTHOPEDICS, LLC

and

CERTAIN OF ITS FOREIGN SUBSIDIARIES PARTY HERETO FROM TIME TO TIME,

as Borrowers,

 

DJ ORTHOPEDICS, INC.,

 

THE LENDERS NAMED HEREIN,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BANK OF THE WEST

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

 

and

 

BANK OF AMERICA, N.A.

and

UNION BANK OF CALIFORNIA, N.A.,

as Documentation Agents

 

 

$125,000,000 Senior Secured Credit Facilities

 

 

WACHOVIA CAPITAL MARKETS, LLC

Sole Book Runner and Sole Lead Arranger

 

Dated as of May 5, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

1.1

Defined Terms

1

1.2 [a05-8941_1ex10d1.htm#a1_2AccountingTerms_111504]

Accounting Terms [a05-8941_1ex10d1.htm#a1_2AccountingTerms_111504]

31 [a05-8941_1ex10d1.htm#a1_2AccountingTerms_111504]

1.3 [a05-8941_1ex10d1.htm#a1_3TypesOfBorrowings_111515]

Types of Borrowings [a05-8941_1ex10d1.htm#a1_3TypesOfBorrowings_111515]

31 [a05-8941_1ex10d1.htm#a1_3TypesOfBorrowings_111515]

1.4 [a05-8941_1ex10d1.htm#a1_4OtherTermsConstruction__111522]

Other Terms; Construction
[a05-8941_1ex10d1.htm#a1_4OtherTermsConstruction__111522]

31 [a05-8941_1ex10d1.htm#a1_4OtherTermsConstruction__111522]

1.5 [a05-8941_1ex10d1.htm#a1_5ExchangeRatesCurrencyEquivale_111528]

Exchange Rates; Currency Equivalents
[a05-8941_1ex10d1.htm#a1_5ExchangeRatesCurrencyEquivale_111528]

32 [a05-8941_1ex10d1.htm#a1_5ExchangeRatesCurrencyEquivale_111528]

1.6 [a05-8941_1ex10d1.htm#a1_6RedenominationOfCertainForeig_111532]

Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts
[a05-8941_1ex10d1.htm#a1_6RedenominationOfCertainForeig_111532]

32 [a05-8941_1ex10d1.htm#a1_6RedenominationOfCertainForeig_111532]

 

 

 

 

ARTICLE II [a05-8941_1ex10d1.htm#ArticleIiAmountAndTermsOfTheLoans_111609]

 

 

 

 

 

AMOUNT AND TERMS OF THE LOANS
[a05-8941_1ex10d1.htm#ArticleIiAmountAndTermsOfTheLoans_111609]

 

 

 

 

2.1 [a05-8941_1ex10d1.htm#a2_1Commitments__111613]

Commitments [a05-8941_1ex10d1.htm#a2_1Commitments__111613]

33 [a05-8941_1ex10d1.htm#a2_1Commitments__111613]

2.2 [a05-8941_1ex10d1.htm#a2_2Borrowings__111618]

Borrowings [a05-8941_1ex10d1.htm#a2_2Borrowings__111618]

34 [a05-8941_1ex10d1.htm#a2_2Borrowings__111618]

2.3 [a05-8941_1ex10d1.htm#a2_3DisbursementsFundingRelianceD_111624]

Disbursements; Funding Reliance; Domicile of Loans
[a05-8941_1ex10d1.htm#a2_3DisbursementsFundingRelianceD_111624]

38 [a05-8941_1ex10d1.htm#a2_3DisbursementsFundingRelianceD_111624]

2.4 [a05-8941_1ex10d1.htm#a2_4EvidenceOfDebtNotes__111626]

Evidence of Debt; Notes [a05-8941_1ex10d1.htm#a2_4EvidenceOfDebtNotes__111626]

39 [a05-8941_1ex10d1.htm#a2_4EvidenceOfDebtNotes__111626]

2.5 [a05-8941_1ex10d1.htm#a2_5TerminationAndReductionOfComm_111633]

Termination and Reduction of Commitments and Swingline Commitment
[a05-8941_1ex10d1.htm#a2_5TerminationAndReductionOfComm_111633]

39 [a05-8941_1ex10d1.htm#a2_5TerminationAndReductionOfComm_111633]

2.6 [a05-8941_1ex10d1.htm#a2_6MandatoryPaymentsAndPrepaymen_111637]

Mandatory Payments and Prepayments
[a05-8941_1ex10d1.htm#a2_6MandatoryPaymentsAndPrepaymen_111637]

40 [a05-8941_1ex10d1.htm#a2_6MandatoryPaymentsAndPrepaymen_111637]

2.7 [a05-8941_1ex10d1.htm#a2_7VoluntaryPrepayments__111644]

Voluntary Prepayments [a05-8941_1ex10d1.htm#a2_7VoluntaryPrepayments__111644]

44 [a05-8941_1ex10d1.htm#a2_7VoluntaryPrepayments__111644]

2.8 [a05-8941_1ex10d1.htm#a2_8Interest__111647]

Interest [a05-8941_1ex10d1.htm#a2_8Interest__111647]

45 [a05-8941_1ex10d1.htm#a2_8Interest__111647]

2.9 [a05-8941_1ex10d1.htm#a2_9Fees_111651]

Fees [a05-8941_1ex10d1.htm#a2_9Fees_111651]

47 [a05-8941_1ex10d1.htm#a2_9Fees_111651]

2.10 [a05-8941_1ex10d1.htm#a2_10InterestPeriods_111732]

Interest Periods [a05-8941_1ex10d1.htm#a2_10InterestPeriods_111732]

48 [a05-8941_1ex10d1.htm#a2_10InterestPeriods_111732]

2.11 [a05-8941_1ex10d1.htm#a2_11ConversionsAndContinuations__111740]

Conversions and Continuations
[a05-8941_1ex10d1.htm#a2_11ConversionsAndContinuations__111740]

49 [a05-8941_1ex10d1.htm#a2_11ConversionsAndContinuations__111740]

2.12 [a05-8941_1ex10d1.htm#a2_12MethodOfPaymentsComputations_111744]

Method of Payments; Computations
[a05-8941_1ex10d1.htm#a2_12MethodOfPaymentsComputations_111744]

50 [a05-8941_1ex10d1.htm#a2_12MethodOfPaymentsComputations_111744]

2.13 [a05-8941_1ex10d1.htm#a2_13RecoveryOfPayments__111747]

Recovery of Payments [a05-8941_1ex10d1.htm#a2_13RecoveryOfPayments__111747]

52 [a05-8941_1ex10d1.htm#a2_13RecoveryOfPayments__111747]

2.14 [a05-8941_1ex10d1.htm#a2_14UseOfProceeds_111801]

Use of Proceeds [a05-8941_1ex10d1.htm#a2_14UseOfProceeds_111801]

52 [a05-8941_1ex10d1.htm#a2_14UseOfProceeds_111801]

2.15 [a05-8941_1ex10d1.htm#a2_15ProRataTreatment__111803]

Pro Rata Treatment [a05-8941_1ex10d1.htm#a2_15ProRataTreatment__111803]

52 [a05-8941_1ex10d1.htm#a2_15ProRataTreatment__111803]

2.16 [a05-8941_1ex10d1.htm#a2_16IncreasedCostsChangeInCircum_111809]

Increased Costs; Change in Circumstances; Illegality; etc
[a05-8941_1ex10d1.htm#a2_16IncreasedCostsChangeInCircum_111809]

53 [a05-8941_1ex10d1.htm#a2_16IncreasedCostsChangeInCircum_111809]

2.17 [a05-8941_1ex10d1.htm#a2_17Taxes__111817]

Taxes [a05-8941_1ex10d1.htm#a2_17Taxes__111817]

55 [a05-8941_1ex10d1.htm#a2_17Taxes__111817]

2.18 [a05-8941_1ex10d1.htm#a2_18Compensation_111831]

Compensation [a05-8941_1ex10d1.htm#a2_18Compensation_111831]

58 [a05-8941_1ex10d1.htm#a2_18Compensation_111831]

2.19 [a05-8941_1ex10d1.htm#a2_19ReplacementOfLendersMitigati_111836]

Replacement of Lenders; Mitigation of Costs
[a05-8941_1ex10d1.htm#a2_19ReplacementOfLendersMitigati_111836]

58 [a05-8941_1ex10d1.htm#a2_19ReplacementOfLendersMitigati_111836]

2.20 [a05-8941_1ex10d1.htm#a2_20IncreaseInRevolvingCreditCom_111843]

Increase in Revolving Credit Commitments
[a05-8941_1ex10d1.htm#a2_20IncreaseInRevolvingCreditCom_111843]

60 [a05-8941_1ex10d1.htm#a2_20IncreaseInRevolvingCreditCom_111843]

2.21 [a05-8941_1ex10d1.htm#a2_21IncrementalTermLoans__111853]

Incremental Term Loans [a05-8941_1ex10d1.htm#a2_21IncrementalTermLoans__111853]

63 [a05-8941_1ex10d1.htm#a2_21IncrementalTermLoans__111853]

 

 

 

 

ARTICLE III [a05-8941_1ex10d1.htm#ArticleIii_110020]

 

 

 

 

 

LETTERS OF CREDIT [a05-8941_1ex10d1.htm#ArticleIii_110020]

 

 

 

 

3.1 [a05-8941_1ex10d1.htm#a3_1Issuance__110033]

Issuance [a05-8941_1ex10d1.htm#a3_1Issuance__110033]

66 [a05-8941_1ex10d1.htm#a3_1Issuance__110033]

3.2 [a05-8941_1ex10d1.htm#a3_2Notices_110040]

Notices [a05-8941_1ex10d1.htm#a3_2Notices_110040]

67 [a05-8941_1ex10d1.htm#a3_2Notices_110040]

3.3 [a05-8941_1ex10d1.htm#a3_3Participations_110046]

Participations [a05-8941_1ex10d1.htm#a3_3Participations_110046]

67 [a05-8941_1ex10d1.htm#a3_3Participations_110046]

3.4 [a05-8941_1ex10d1.htm#a3_4Reimbursement__110052]

Reimbursement [a05-8941_1ex10d1.htm#a3_4Reimbursement__110052]

68 [a05-8941_1ex10d1.htm#a3_4Reimbursement__110052]

 

i

--------------------------------------------------------------------------------


 

3.5 [a05-8941_1ex10d1.htm#a3_5PaymentByRevolvingLoans__110100]

Payment by Revolving Loans
[a05-8941_1ex10d1.htm#a3_5PaymentByRevolvingLoans__110100]

68 [a05-8941_1ex10d1.htm#a3_5PaymentByRevolvingLoans__110100]

3.6 [a05-8941_1ex10d1.htm#a3_6PaymentToRevolvingCreditLende_110105]

Payment to Revolving Credit Lenders
[a05-8941_1ex10d1.htm#a3_6PaymentToRevolvingCreditLende_110105]

69 [a05-8941_1ex10d1.htm#a3_6PaymentToRevolvingCreditLende_110105]

3.7 [a05-8941_1ex10d1.htm#a3_7ObligationsAbsolute__110110]

Obligations Absolute [a05-8941_1ex10d1.htm#a3_7ObligationsAbsolute__110110]

69 [a05-8941_1ex10d1.htm#a3_7ObligationsAbsolute__110110]

3.8 [a05-8941_1ex10d1.htm#a3_8CashCollateralAccount__110116]

Cash Collateral Account [a05-8941_1ex10d1.htm#a3_8CashCollateralAccount__110116]

71 [a05-8941_1ex10d1.htm#a3_8CashCollateralAccount__110116]

3.9 [a05-8941_1ex10d1.htm#a3_9Effectiveness__110123]

Effectiveness [a05-8941_1ex10d1.htm#a3_9Effectiveness__110123]

72 [a05-8941_1ex10d1.htm#a3_9Effectiveness__110123]

 

 

 

 

ARTICLE IV [a05-8941_1ex10d1.htm#ArticleIv_110126]

 

 

 

 

 

CONDITIONS OF BORROWING [a05-8941_1ex10d1.htm#ArticleIv_110126]

 

 

 

 

4.1 [a05-8941_1ex10d1.htm#a4_1ConditionsOfInitialBorrowing_110134]

Conditions of Initial Borrowing
[a05-8941_1ex10d1.htm#a4_1ConditionsOfInitialBorrowing_110134]

72 [a05-8941_1ex10d1.htm#a4_1ConditionsOfInitialBorrowing_110134]

4.2 [a05-8941_1ex10d1.htm#a4_2ConditionsOfAllBorrowings__110143]

Conditions of All Borrowings
[a05-8941_1ex10d1.htm#a4_2ConditionsOfAllBorrowings__110143]

75 [a05-8941_1ex10d1.htm#a4_2ConditionsOfAllBorrowings__110143]

 

 

 

 

ARTICLE V [a05-8941_1ex10d1.htm#ArticleV_110147]

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES [a05-8941_1ex10d1.htm#ArticleV_110147]

 

 

 

 

5.1 [a05-8941_1ex10d1.htm#a5_1CorporateOrganizationAndPower_110156]

Corporate Organization and Power
[a05-8941_1ex10d1.htm#a5_1CorporateOrganizationAndPower_110156]

76 [a05-8941_1ex10d1.htm#a5_1CorporateOrganizationAndPower_110156]

5.2 [a05-8941_1ex10d1.htm#a5_2AuthorizationEnforceability__110200]

Authorization; Enforceability
[a05-8941_1ex10d1.htm#a5_2AuthorizationEnforceability__110200]

76 [a05-8941_1ex10d1.htm#a5_2AuthorizationEnforceability__110200]

5.3 [a05-8941_1ex10d1.htm#a5_3NoViolation__110204]

No Violation [a05-8941_1ex10d1.htm#a5_3NoViolation__110204]

76 [a05-8941_1ex10d1.htm#a5_3NoViolation__110204]

5.4 [a05-8941_1ex10d1.htm#a5_4GovernmentalAndThirdpartyAuth_110209]

Governmental and Third-Party Authorization; Permits
[a05-8941_1ex10d1.htm#a5_4GovernmentalAndThirdpartyAuth_110209]

77 [a05-8941_1ex10d1.htm#a5_4GovernmentalAndThirdpartyAuth_110209]

5.5 [a05-8941_1ex10d1.htm#a5_5Litigation__110212]

Litigation [a05-8941_1ex10d1.htm#a5_5Litigation__110212]

77 [a05-8941_1ex10d1.htm#a5_5Litigation__110212]

5.6 [a05-8941_1ex10d1.htm#a5_6Taxes__110216]

Taxes [a05-8941_1ex10d1.htm#a5_6Taxes__110216]

77 [a05-8941_1ex10d1.htm#a5_6Taxes__110216]

5.7 [a05-8941_1ex10d1.htm#a5_7Subsidiaries_110220]

Subsidiaries [a05-8941_1ex10d1.htm#a5_7Subsidiaries_110220]

78 [a05-8941_1ex10d1.htm#a5_7Subsidiaries_110220]

5.8 [a05-8941_1ex10d1.htm#a5_8FullDisclosure__110224]

Full Disclosure [a05-8941_1ex10d1.htm#a5_8FullDisclosure__110224]

78 [a05-8941_1ex10d1.htm#a5_8FullDisclosure__110224]

5.9 [a05-8941_1ex10d1.htm#a5_9MarginRegulations_110227]

Margin Regulations [a05-8941_1ex10d1.htm#a5_9MarginRegulations_110227]

78 [a05-8941_1ex10d1.htm#a5_9MarginRegulations_110227]

5.10 [a05-8941_1ex10d1.htm#a5_10NoMaterialAdverseEffect__110231]

No Material Adverse Effect
[a05-8941_1ex10d1.htm#a5_10NoMaterialAdverseEffect__110231]

79 [a05-8941_1ex10d1.htm#a5_10NoMaterialAdverseEffect__110231]

5.11 [a05-8941_1ex10d1.htm#a5_11FinancialMatters__110233]

Financial Matters [a05-8941_1ex10d1.htm#a5_11FinancialMatters__110233]

79 [a05-8941_1ex10d1.htm#a5_11FinancialMatters__110233]

5.12 [a05-8941_1ex10d1.htm#a5_12OwnershipOfProperties__110241]

Ownership of Properties
[a05-8941_1ex10d1.htm#a5_12OwnershipOfProperties__110241]

80 [a05-8941_1ex10d1.htm#a5_12OwnershipOfProperties__110241]

5.13 [a05-8941_1ex10d1.htm#a5_13Erisa__110244]

ERISA [a05-8941_1ex10d1.htm#a5_13Erisa__110244]

80 [a05-8941_1ex10d1.htm#a5_13Erisa__110244]

5.14 [a05-8941_1ex10d1.htm#a5_14EnvironmentalMatters__110249]

Environmental Matters [a05-8941_1ex10d1.htm#a5_14EnvironmentalMatters__110249]

80 [a05-8941_1ex10d1.htm#a5_14EnvironmentalMatters__110249]

5.15 [a05-8941_1ex10d1.htm#a5_15ComplianceWithLaws__110254]

Compliance with Laws [a05-8941_1ex10d1.htm#a5_15ComplianceWithLaws__110254]

81 [a05-8941_1ex10d1.htm#a5_15ComplianceWithLaws__110254]

5.16 [a05-8941_1ex10d1.htm#a5_16IntellectualProperty_110257]

Intellectual Property [a05-8941_1ex10d1.htm#a5_16IntellectualProperty_110257]

81 [a05-8941_1ex10d1.htm#a5_16IntellectualProperty_110257]

5.17 [a05-8941_1ex10d1.htm#a5_17RegulatedIndustries__110300]

Regulated Industries [a05-8941_1ex10d1.htm#a5_17RegulatedIndustries__110300]

81 [a05-8941_1ex10d1.htm#a5_17RegulatedIndustries__110300]

5.18 [a05-8941_1ex10d1.htm#a5_18Insurance__110303]

Insurance [a05-8941_1ex10d1.htm#a5_18Insurance__110303]

81 [a05-8941_1ex10d1.htm#a5_18Insurance__110303]

5.19 [a05-8941_1ex10d1.htm#a5_19MaterialContracts__110306]

Material Contracts [a05-8941_1ex10d1.htm#a5_19MaterialContracts__110306]

82 [a05-8941_1ex10d1.htm#a5_19MaterialContracts__110306]

5.20 [a05-8941_1ex10d1.htm#a5_20DepositAccounts__110308]

Deposit Accounts [a05-8941_1ex10d1.htm#a5_20DepositAccounts__110308]

82 [a05-8941_1ex10d1.htm#a5_20DepositAccounts__110308]

5.21 [a05-8941_1ex10d1.htm#a5_21SecurityDocuments__110311]

Security Documents [a05-8941_1ex10d1.htm#a5_21SecurityDocuments__110311]

82 [a05-8941_1ex10d1.htm#a5_21SecurityDocuments__110311]

5.22 [a05-8941_1ex10d1.htm#a5_22LaborRelations_110315]

Labor Relations [a05-8941_1ex10d1.htm#a5_22LaborRelations_110315]

83 [a05-8941_1ex10d1.htm#a5_22LaborRelations_110315]

5.23 [a05-8941_1ex10d1.htm#a5_23NoBurdensomeRestrictions__110318]

No Burdensome Restrictions
[a05-8941_1ex10d1.htm#a5_23NoBurdensomeRestrictions__110318]

83 [a05-8941_1ex10d1.htm#a5_23NoBurdensomeRestrictions__110318]

5.24 [a05-8941_1ex10d1.htm#a5_24OfacAntiterrorismLaws__110322]

OFAC; Anti-Terrorism Laws
[a05-8941_1ex10d1.htm#a5_24OfacAntiterrorismLaws__110322]

83 [a05-8941_1ex10d1.htm#a5_24OfacAntiterrorismLaws__110322]

 

 

 

 

ARTICLE VI [a05-8941_1ex10d1.htm#ArticleVi_110324]

 

 

 

 

 

AFFIRMATIVE COVENANTS [a05-8941_1ex10d1.htm#ArticleVi_110324]

 

 

 

 

6.1 [a05-8941_1ex10d1.htm#a6_1FinancialStatements__110327]

Financial Statements [a05-8941_1ex10d1.htm#a6_1FinancialStatements__110327]

84 [a05-8941_1ex10d1.htm#a6_1FinancialStatements__110327]

6.2 [a05-8941_1ex10d1.htm#a6_2OtherBusinessAndFinancialInfo_110332]

Other Business and Financial Information
[a05-8941_1ex10d1.htm#a6_2OtherBusinessAndFinancialInfo_110332]

84 [a05-8941_1ex10d1.htm#a6_2OtherBusinessAndFinancialInfo_110332]

6.3 [a05-8941_1ex10d1.htm#a6_3ExistenceFranchisesMaintenanc_110409]

Existence; Franchises; Maintenance of Properties
[a05-8941_1ex10d1.htm#a6_3ExistenceFranchisesMaintenanc_110409]

86 [a05-8941_1ex10d1.htm#a6_3ExistenceFranchisesMaintenanc_110409]

6.4 [a05-8941_1ex10d1.htm#a6_4ComplianceWithLaws__110414]

Compliance with Laws [a05-8941_1ex10d1.htm#a6_4ComplianceWithLaws__110414]

87 [a05-8941_1ex10d1.htm#a6_4ComplianceWithLaws__110414]

 

ii

--------------------------------------------------------------------------------


 

6.5 [a05-8941_1ex10d1.htm#a6_5PaymentOfObligations_110417]

Payment of Obligations [a05-8941_1ex10d1.htm#a6_5PaymentOfObligations_110417]

87 [a05-8941_1ex10d1.htm#a6_5PaymentOfObligations_110417]

6.6 [a05-8941_1ex10d1.htm#a6_6Insurance__110425]

Insurance [a05-8941_1ex10d1.htm#a6_6Insurance__110425]

87 [a05-8941_1ex10d1.htm#a6_6Insurance__110425]

6.7 [a05-8941_1ex10d1.htm#a6_7MaintenanceOfBooksAndRecordsI_110428]

Maintenance of Books and Records; Inspection
[a05-8941_1ex10d1.htm#a6_7MaintenanceOfBooksAndRecordsI_110428]

87 [a05-8941_1ex10d1.htm#a6_7MaintenanceOfBooksAndRecordsI_110428]

6.8 [a05-8941_1ex10d1.htm#a6_8reserved__110432]

[Reserved.] [a05-8941_1ex10d1.htm#a6_8reserved__110432]

88 [a05-8941_1ex10d1.htm#a6_8reserved__110432]

6.9 [a05-8941_1ex10d1.htm#a6_9PermittedAcquisitions__110434]

Permitted Acquisitions [a05-8941_1ex10d1.htm#a6_9PermittedAcquisitions__110434]

88 [a05-8941_1ex10d1.htm#a6_9PermittedAcquisitions__110434]

6.10 [a05-8941_1ex10d1.htm#a6_10CreationOrAcquisitionOfSubsi_110443]

Creation or Acquisition of Subsidiaries
[a05-8941_1ex10d1.htm#a6_10CreationOrAcquisitionOfSubsi_110443]

89 [a05-8941_1ex10d1.htm#a6_10CreationOrAcquisitionOfSubsi_110443]

6.11 [a05-8941_1ex10d1.htm#a6_11AdditionalSecurity__110450]

Additional Security [a05-8941_1ex10d1.htm#a6_11AdditionalSecurity__110450]

91 [a05-8941_1ex10d1.htm#a6_11AdditionalSecurity__110450]

6.12 [a05-8941_1ex10d1.htm#a6_12EnvironmentalLaws__110452]

Environmental Laws [a05-8941_1ex10d1.htm#a6_12EnvironmentalLaws__110452]

91 [a05-8941_1ex10d1.htm#a6_12EnvironmentalLaws__110452]

6.13 [a05-8941_1ex10d1.htm#a6_13OfacPatriotActCompliance__110456]

OFAC, PATRIOT Act Compliance
[a05-8941_1ex10d1.htm#a6_13OfacPatriotActCompliance__110456]

91 [a05-8941_1ex10d1.htm#a6_13OfacPatriotActCompliance__110456]

6.14 [a05-8941_1ex10d1.htm#a6_14FurtherAssurances__110459]

Further Assurances [a05-8941_1ex10d1.htm#a6_14FurtherAssurances__110459]

92 [a05-8941_1ex10d1.htm#a6_14FurtherAssurances__110459]

6.15 [a05-8941_1ex10d1.htm#a6_15PostclosingMatters__110501]

Post-Closing Matters [a05-8941_1ex10d1.htm#a6_15PostclosingMatters__110501]

92 [a05-8941_1ex10d1.htm#a6_15PostclosingMatters__110501]

 

 

 

 

ARTICLE VII [a05-8941_1ex10d1.htm#ArticleVii_110504]

 

 

 

 

 

FINANCIAL COVENANTS [a05-8941_1ex10d1.htm#ArticleVii_110504]

 

 

 

 

7.1 [a05-8941_1ex10d1.htm#a7_1TotalLeverageRatio__110510]

Total Leverage Ratio [a05-8941_1ex10d1.htm#a7_1TotalLeverageRatio__110510]

92 [a05-8941_1ex10d1.htm#a7_1TotalLeverageRatio__110510]

7.2 [a05-8941_1ex10d1.htm#a7_2FixedChargeRatio__110512]

Fixed Charge Ratio [a05-8941_1ex10d1.htm#a7_2FixedChargeRatio__110512]

93 [a05-8941_1ex10d1.htm#a7_2FixedChargeRatio__110512]

 

 

 

 

ARTICLE VIII [a05-8941_1ex10d1.htm#ArticleViii_110513]

 

 

 

 

 

NEGATIVE COVENANTS [a05-8941_1ex10d1.htm#ArticleViii_110513]

 

 

 

 

8.1 [a05-8941_1ex10d1.htm#a8_1MergerConsolidation__110516]

Merger; Consolidation [a05-8941_1ex10d1.htm#a8_1MergerConsolidation__110516]

93 [a05-8941_1ex10d1.htm#a8_1MergerConsolidation__110516]

8.2 [a05-8941_1ex10d1.htm#a8_2Indebtedness__110520]

Indebtedness [a05-8941_1ex10d1.htm#a8_2Indebtedness__110520]

94 [a05-8941_1ex10d1.htm#a8_2Indebtedness__110520]

8.3 [a05-8941_1ex10d1.htm#a8_3Liens__110526]

Liens [a05-8941_1ex10d1.htm#a8_3Liens__110526]

95 [a05-8941_1ex10d1.htm#a8_3Liens__110526]

8.4 [a05-8941_1ex10d1.htm#a8_4AssetDispositions__110534]

Asset Dispositions [a05-8941_1ex10d1.htm#a8_4AssetDispositions__110534]

97 [a05-8941_1ex10d1.htm#a8_4AssetDispositions__110534]

8.5 [a05-8941_1ex10d1.htm#a8_5Investments__110635]

Investments [a05-8941_1ex10d1.htm#a8_5Investments__110635]

98 [a05-8941_1ex10d1.htm#a8_5Investments__110635]

8.6 [a05-8941_1ex10d1.htm#a8_6RestrictedPayments__110641]

Restricted Payments [a05-8941_1ex10d1.htm#a8_6RestrictedPayments__110641]

100 [a05-8941_1ex10d1.htm#a8_6RestrictedPayments__110641]

8.7 [a05-8941_1ex10d1.htm#a8_7TransactionsWithAffiliates__110649]

Transactions with Affiliates
[a05-8941_1ex10d1.htm#a8_7TransactionsWithAffiliates__110649]

101 [a05-8941_1ex10d1.htm#a8_7TransactionsWithAffiliates__110649]

8.8 [a05-8941_1ex10d1.htm#a8_8LinesOfBusiness__110653]

Lines of Business [a05-8941_1ex10d1.htm#a8_8LinesOfBusiness__110653]

102 [a05-8941_1ex10d1.htm#a8_8LinesOfBusiness__110653]

8.9 [a05-8941_1ex10d1.htm#a8_9SaleleasebackTransactions__110657]

Sale-Leaseback Transactions
[a05-8941_1ex10d1.htm#a8_9SaleleasebackTransactions__110657]

102 [a05-8941_1ex10d1.htm#a8_9SaleleasebackTransactions__110657]

8.10 [a05-8941_1ex10d1.htm#a8_10CertainAmendments__110701]

Certain Amendments [a05-8941_1ex10d1.htm#a8_10CertainAmendments__110701]

102 [a05-8941_1ex10d1.htm#a8_10CertainAmendments__110701]

8.11 [a05-8941_1ex10d1.htm#a8_11LimitationOnCertainRestricti_110707]

Limitation on Certain Restrictions
[a05-8941_1ex10d1.htm#a8_11LimitationOnCertainRestricti_110707]

103 [a05-8941_1ex10d1.htm#a8_11LimitationOnCertainRestricti_110707]

8.12 [a05-8941_1ex10d1.htm#a8_12NoOtherNegativePledges_110711]

No Other Negative Pledges
[a05-8941_1ex10d1.htm#a8_12NoOtherNegativePledges_110711]

103 [a05-8941_1ex10d1.htm#a8_12NoOtherNegativePledges_110711]

8.13 [a05-8941_1ex10d1.htm#a8_13FiscalYear__110716]

Fiscal Year [a05-8941_1ex10d1.htm#a8_13FiscalYear__110716]

104 [a05-8941_1ex10d1.htm#a8_13FiscalYear__110716]

8.14 [a05-8941_1ex10d1.htm#a8_14AccountingChanges_110720]

Accounting Changes [a05-8941_1ex10d1.htm#a8_14AccountingChanges_110720]

104 [a05-8941_1ex10d1.htm#a8_14AccountingChanges_110720]

 

 

 

 

ARTICLE IX [a05-8941_1ex10d1.htm#ArticleIx_110722]

 

 

 

 

 

EVENTS OF DEFAULT [a05-8941_1ex10d1.htm#ArticleIx_110722]

 

 

 

 

9.1 [a05-8941_1ex10d1.htm#a9_1EventsOfDefault__110728]

Events of Default [a05-8941_1ex10d1.htm#a9_1EventsOfDefault__110728]

104 [a05-8941_1ex10d1.htm#a9_1EventsOfDefault__110728]

9.2 [a05-8941_1ex10d1.htm#a9_2RemediesTerminationOfCommitme_110741]

Remedies: Termination of Commitments, Acceleration, etc
[a05-8941_1ex10d1.htm#a9_2RemediesTerminationOfCommitme_110741]

106 [a05-8941_1ex10d1.htm#a9_2RemediesTerminationOfCommitme_110741]

9.3 [a05-8941_1ex10d1.htm#a9_3RemediesSetoff__110748]

Remedies: Set-Off [a05-8941_1ex10d1.htm#a9_3RemediesSetoff__110748]

107 [a05-8941_1ex10d1.htm#a9_3RemediesSetoff__110748]

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

ARTICLE X [a05-8941_1ex10d1.htm#ArticleX_110751]

 

 

 

 

 

THE ADMINISTRATIVE AGENT [a05-8941_1ex10d1.htm#ArticleX_110751]

 

 

 

 

10.1 [a05-8941_1ex10d1.htm#a10_1Appointment__110759]

Appointment [a05-8941_1ex10d1.htm#a10_1Appointment__110759]

108 [a05-8941_1ex10d1.htm#a10_1Appointment__110759]

10.2 [a05-8941_1ex10d1.htm#a10_2NatureOfDuties__110805]

Nature of Duties [a05-8941_1ex10d1.htm#a10_2NatureOfDuties__110805]

108 [a05-8941_1ex10d1.htm#a10_2NatureOfDuties__110805]

10.3 [a05-8941_1ex10d1.htm#a10_3ExculpatoryProvisions__110810]

Exculpatory Provisions [a05-8941_1ex10d1.htm#a10_3ExculpatoryProvisions__110810]

108 [a05-8941_1ex10d1.htm#a10_3ExculpatoryProvisions__110810]

10.4 [a05-8941_1ex10d1.htm#a10_4RelianceByAdministrativeAgen_110814]

Reliance by Administrative Agent
[a05-8941_1ex10d1.htm#a10_4RelianceByAdministrativeAgen_110814]

109 [a05-8941_1ex10d1.htm#a10_4RelianceByAdministrativeAgen_110814]

10.5 [a05-8941_1ex10d1.htm#a10_5NonrelianceOnAdministrativeA_110818]

Non-Reliance on Administrative Agent and Other Lenders
[a05-8941_1ex10d1.htm#a10_5NonrelianceOnAdministrativeA_110818]

109 [a05-8941_1ex10d1.htm#a10_5NonrelianceOnAdministrativeA_110818]

10.6 [a05-8941_1ex10d1.htm#a10_6NoticeOfDefault__110823]

Notice of Default [a05-8941_1ex10d1.htm#a10_6NoticeOfDefault__110823]

110 [a05-8941_1ex10d1.htm#a10_6NoticeOfDefault__110823]

10.7 [a05-8941_1ex10d1.htm#a10_7Indemnification__110827]

Indemnification [a05-8941_1ex10d1.htm#a10_7Indemnification__110827]

110 [a05-8941_1ex10d1.htm#a10_7Indemnification__110827]

10.8 [a05-8941_1ex10d1.htm#a10_8TheAdministrativeAgentInItsI_110832]

The Administrative Agent in its Individual Capacity
[a05-8941_1ex10d1.htm#a10_8TheAdministrativeAgentInItsI_110832]

111 [a05-8941_1ex10d1.htm#a10_8TheAdministrativeAgentInItsI_110832]

10.9 [a05-8941_1ex10d1.htm#a10_9SuccessorAdministrativeAgent_110835]

Successor Administrative Agent
[a05-8941_1ex10d1.htm#a10_9SuccessorAdministrativeAgent_110835]

111 [a05-8941_1ex10d1.htm#a10_9SuccessorAdministrativeAgent_110835]

10.10 [a05-8941_1ex10d1.htm#a10_10CollateralMatters__110838]

Collateral Matters [a05-8941_1ex10d1.htm#a10_10CollateralMatters__110838]

112 [a05-8941_1ex10d1.htm#a10_10CollateralMatters__110838]

10.11 [a05-8941_1ex10d1.htm#a10_11IssuingLenderAndSwinglineLe_110843]

Issuing Lender and Swingline Lender
[a05-8941_1ex10d1.htm#a10_11IssuingLenderAndSwinglineLe_110843]

112 [a05-8941_1ex10d1.htm#a10_11IssuingLenderAndSwinglineLe_110843]

10.12 [a05-8941_1ex10d1.htm#a10_12OtherAgentsManagers__110846]

Other Agents, Managers [a05-8941_1ex10d1.htm#a10_12OtherAgentsManagers__110846]

112 [a05-8941_1ex10d1.htm#a10_12OtherAgentsManagers__110846]

10.13 [a05-8941_1ex10d1.htm#a10_13PowerOfAttorneyForGermanCol_110848]

Power of Attorney for German Collateral Agreements
[a05-8941_1ex10d1.htm#a10_13PowerOfAttorneyForGermanCol_110848]

112 [a05-8941_1ex10d1.htm#a10_13PowerOfAttorneyForGermanCol_110848]

 

 

 

 

ARTICLE XI [a05-8941_1ex10d1.htm#ArticleXi_110851]

 

 

 

 

 

MISCELLANEOUS [a05-8941_1ex10d1.htm#ArticleXi_110851]

 

 

 

 

11.1 [a05-8941_1ex10d1.htm#a11_1FeesAndExpenses__110854]

Fees and Expenses [a05-8941_1ex10d1.htm#a11_1FeesAndExpenses__110854]

113 [a05-8941_1ex10d1.htm#a11_1FeesAndExpenses__110854]

11.2 [a05-8941_1ex10d1.htm#a11_2Indemnification__110904]

Indemnification [a05-8941_1ex10d1.htm#a11_2Indemnification__110904]

114 [a05-8941_1ex10d1.htm#a11_2Indemnification__110904]

11.3 [a05-8941_1ex10d1.htm#a11_3GoverningLawConsentToJurisdi_110914]

Governing Law; Consent to Jurisdiction
[a05-8941_1ex10d1.htm#a11_3GoverningLawConsentToJurisdi_110914]

114 [a05-8941_1ex10d1.htm#a11_3GoverningLawConsentToJurisdi_110914]

11.4 [a05-8941_1ex10d1.htm#a11_4WaiverOfJuryTrial_110919]

Waiver of Jury Trial [a05-8941_1ex10d1.htm#a11_4WaiverOfJuryTrial_110919]

115 [a05-8941_1ex10d1.htm#a11_4WaiverOfJuryTrial_110919]

11.5 [a05-8941_1ex10d1.htm#a11_5Notices__110921]

Notices [a05-8941_1ex10d1.htm#a11_5Notices__110921]

115 [a05-8941_1ex10d1.htm#a11_5Notices__110921]

11.6 [a05-8941_1ex10d1.htm#a11_6AmendmentsWaiversEtc__110926]

Amendments, Waivers, etc
[a05-8941_1ex10d1.htm#a11_6AmendmentsWaiversEtc__110926]

116 [a05-8941_1ex10d1.htm#a11_6AmendmentsWaiversEtc__110926]

11.7 [a05-8941_1ex10d1.htm#a11_7AssignmentsParticipations__110931]

Assignments, Participations
[a05-8941_1ex10d1.htm#a11_7AssignmentsParticipations__110931]

118 [a05-8941_1ex10d1.htm#a11_7AssignmentsParticipations__110931]

11.8 [a05-8941_1ex10d1.htm#a11_8NoWaiver__110939]

No Waiver [a05-8941_1ex10d1.htm#a11_8NoWaiver__110939]

121 [a05-8941_1ex10d1.htm#a11_8NoWaiver__110939]

11.9 [a05-8941_1ex10d1.htm#a11_9SuccessorsAndAssigns__110942]

Successors and Assigns [a05-8941_1ex10d1.htm#a11_9SuccessorsAndAssigns__110942]

121 [a05-8941_1ex10d1.htm#a11_9SuccessorsAndAssigns__110942]

11.10 [a05-8941_1ex10d1.htm#a11_10Survival__110945]

Survival [a05-8941_1ex10d1.htm#a11_10Survival__110945]

121 [a05-8941_1ex10d1.htm#a11_10Survival__110945]

11.11 [a05-8941_1ex10d1.htm#a11_11Severability__110950]

Severability [a05-8941_1ex10d1.htm#a11_11Severability__110950]

122 [a05-8941_1ex10d1.htm#a11_11Severability__110950]

11.12 [a05-8941_1ex10d1.htm#a11_12Construction__110952]

Construction [a05-8941_1ex10d1.htm#a11_12Construction__110952]

122 [a05-8941_1ex10d1.htm#a11_12Construction__110952]

11.13 [a05-8941_1ex10d1.htm#a11_13Confidentiality__110955]

Confidentiality [a05-8941_1ex10d1.htm#a11_13Confidentiality__110955]

122 [a05-8941_1ex10d1.htm#a11_13Confidentiality__110955]

11.14 [a05-8941_1ex10d1.htm#a11_14JudgmentCurrency__110959]

Judgment Currency [a05-8941_1ex10d1.htm#a11_14JudgmentCurrency__110959]

122 [a05-8941_1ex10d1.htm#a11_14JudgmentCurrency__110959]

11.15 [a05-8941_1ex10d1.htm#a11_15CounterpartsEffectiveness__111003]

Counterparts; Effectiveness
[a05-8941_1ex10d1.htm#a11_15CounterpartsEffectiveness__111003]

123 [a05-8941_1ex10d1.htm#a11_15CounterpartsEffectiveness__111003]

11.16 [a05-8941_1ex10d1.htm#a11_16DisclosureOfInformation__111007]

Disclosure of Information
[a05-8941_1ex10d1.htm#a11_16DisclosureOfInformation__111007]

123 [a05-8941_1ex10d1.htm#a11_16DisclosureOfInformation__111007]

11.17 [a05-8941_1ex10d1.htm#a11_17EntireAgreement__111012]

Entire Agreement [a05-8941_1ex10d1.htm#a11_17EntireAgreement__111012]

123 [a05-8941_1ex10d1.htm#a11_17EntireAgreement__111012]

11.18 [a05-8941_1ex10d1.htm#a11_18NatureOfLiabilityOfForeignB_111013]

Nature of Liability of Foreign Borrowers
[a05-8941_1ex10d1.htm#a11_18NatureOfLiabilityOfForeignB_111013]

123 [a05-8941_1ex10d1.htm#a11_18NatureOfLiabilityOfForeignB_111013]

11.19 [a05-8941_1ex10d1.htm#a11_19AdditionOfBorrowers__111018]

Addition of Borrowers [a05-8941_1ex10d1.htm#a11_19AdditionOfBorrowers__111018]

124 [a05-8941_1ex10d1.htm#a11_19AdditionOfBorrowers__111018]

 

iv

--------------------------------------------------------------------------------


 

 

EXHIBITS

 

 

 

 

Exhibit A-1

Form of Term Note

 

Exhibit A-2

Form of Revolving Note

 

Exhibit A-3

Form of Swingline Note

 

Exhibit B-1

Form of Notice of Borrowing

 

Exhibit B-2

Form of Notice of Swingline Borrowing

 

Exhibit B-3

Form of Notice of Conversion/Continuation

 

Exhibit B-4

Form of Letter of Credit Notice

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Assignment and Acceptance

 

Exhibit E

Form of Security Agreement

 

Exhibit F

Form of Pledge Agreement

 

Exhibit G

Form of Guaranty Agreement

 

Exhibit H

Form of Financial Condition Certificate

 

Exhibit I

Form of Joinder Agreement

 

 

 

 

 

SCHEDULES

 

 

 

 

Schedule 1.1

Commitments and Notice Addresses

 

Schedule 3.1

Existing Letters of Credit

 

Schedule 5.1

Jurisdictions of Organization

 

Schedule 5.4

Consents and Approvals

 

Schedule 5.5

Litigation

 

Schedule 5.7

Subsidiaries

 

Schedule 5.12

Real Property Interests

 

Schedule 5.14

Environmental Matters

 

Schedule 5.16

Intellectual Property

 

Schedule 5.18

Insurance Coverage

 

Schedule 5.19

Material Contracts

 

Schedule 5.20

Deposit Accounts

 

Schedule 8.2

Indebtedness

 

Schedule 8.3

Liens

 

Schedule 8.5

Investments

 

Schedule 8.7

Transactions with Affiliates

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the 5th day of May,
2005, is made among DJ ORTHOPEDICS, LLC, a Delaware limited liability company
(the “Company”), each Foreign Subsidiary that, pursuant to a Joinder Agreement
(as hereinafter defined), becomes a party hereto as a borrower (each, a “Foreign
Borrower,” and together with the Company, the “Borrowers”), DJ ORTHOPEDICS,
INC., a Delaware corporation (the “Parent”), the Lenders (as hereinafter
defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders, BANK OF THE WEST and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agents for the Lenders, and BANK OF AMERICA, N.A. and UNION BANK OF
CALIFORNIA, N.A., as Documentation Agents for the Lenders.

 

BACKGROUND STATEMENTS

 

A.            The Company, as borrower, the Parent, the lenders party thereto,
the Administrative Agent, and the syndication agent and documentation agents
identified therein are parties to a Credit Agreement, dated as of November 26,
2003 (as amended prior to the date hereof, the “Existing Credit Agreement”),
providing for the availability of certain credit facilities to the Company upon
the terms and conditions set forth therein.

 

B.            The Company has requested, and the Lenders and the other parties
hereto have agreed, to amend and restate the Existing Credit Agreement on the
terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 


ARTICLE I

DEFINITIONS


 

1.1           Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms shall have the meanings set
forth below (such meanings to be equally applicable to the singular and plural
forms thereof):

 

“Account Designation Letter” shall mean a letter from one or more Borrowers to
the Administrative Agent, duly completed and signed by an Authorized Officer of
each such Borrower and in form and substance reasonably satisfactory to the
Administrative Agent, listing any one or more accounts to which such Borrower
may from time to time request the Administrative Agent to forward the proceeds
of any Loans made hereunder.

 

“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date hereof, by which the Company directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or

 

--------------------------------------------------------------------------------


 

otherwise, or (ii) acquires securities or other ownership interests of any
Person having at least a majority of combined voting power of the then
outstanding securities or other ownership interests of such Person.

 

“Acquisition Amount” shall mean, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as part of the purchase
price thereof by the Company and its Subsidiaries in connection with such
Acquisition, (ii) the value of all Capital Stock of the Parent issued or given
in connection with such Acquisition (as determined by the parties thereto under
the definitive acquisition agreement), (iii) the amount (determined by using the
face amount or the amount payable at maturity, whichever is greater) of all
Indebtedness incurred, assumed or acquired by the Company and its Subsidiaries
in connection with such Acquisition, (iv) all Contingent Purchase Price GAAP
Amounts with respect to such Acquisition, (v) all amounts paid in respect of
covenants not to compete, consulting agreements and similar arrangements entered
into in connection with such Acquisition, and (vi) the aggregate fair market
value of all other real, mixed or personal property paid as purchase price by
the Company and its Subsidiaries in connection with such Acquisition.

 

“Additional Revolving Credit Lender” shall have the meaning given to such term
in Section 2.20(a).

 

“Additional Term Lender” shall have the meaning given to such term in
Section 2.21(a).

 

“Adjusted Base Rate” shall mean, at any time with respect to any Base Rate Loan
of any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans of such Class as in effect at
such time.

 

“Adjusted LIBOR Rate” shall mean, at any time with respect to any LIBOR Loan of
any Class, a rate per annum equal to the LIBOR Rate as in effect at such time
plus the Applicable Percentage for LIBOR Loans of such Class as in effect at
such time.

 

“Administrative Agent” shall mean Wachovia, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.

 

“Affiliate” shall mean, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, owns or Controls, is Controlled
by or under common Control with, such Person or is a director or officer of such
Person.  Notwithstanding the foregoing, neither the Administrative Agent nor any
Lender shall be deemed an “Affiliate” of any Credit Party.

 

“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of
(i) the aggregate principal Dollar Amount (determined as of the most recent
Revaluation Date) of Revolving Loans outstanding at such time, (ii) the
aggregate Letter of Credit Exposure of all Revolving Credit Lenders at such time
and (iii) the aggregate principal amount of Swingline Loans outstanding at such
time.

 

“Agreement” shall mean this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.

 

2

--------------------------------------------------------------------------------


 

“Applicable Currency” shall mean (i) in the case of Term Loans, Dollars, (ii) in
the case of Dollar Revolving Loans, Dollars, (iii) in the case of any Foreign
Currency Revolving Loans, the Foreign Currency in which such Loans are to be
made or maintained, and (iv) in the case of any Letter of Credit to be
denominated in a Foreign Currency, the Foreign Currency in which such Letter of
Credit is to be denominated, as selected pursuant to the relevant Notice of
Borrowing, Notice of Conversion/Continuation or Letter of Credit Notice.

 

“Applicable Number of Business Days” shall mean (i) with respect to all notices
and determinations in connection with Foreign Currency Revolving Loans or any
Letter of Credit to be denominated in a Foreign Currency, four (4) Business
Days, and (ii) with respect to all notices and determinations in connection with
Dollar Revolving Loans that are LIBOR Loans or any Letter of Credit denominated
in Dollars, three (3) Business Days.

 

“Applicable Percentage” shall mean, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio (provided that the Applicable Percentage for Swingline Loans at any time
shall be equal to (i) the Applicable Percentage at such time for Revolving Loans
that are Base Rate Loans minus (ii) 0.50% (but in no event shall the Applicable
Percentage for Swingline Loans at any time be less than 0.0%)):

 

 

 

 

 

Revolving Loans and Swingline
Loans

 

Tranche A Term Loans

 

 

 

Level

 

Total
Leverage Ratio

 

Applicable
LIBOR
Margin

 

Applicable
Base Rate
Margin

 

Applicable
LIBOR
Margin

 

Applicable
Base Rate
Margin

 

Applicable
Commitment
Fee Percentage

 

I

 

Greater than or equal to 2.25 to 1.0

 

2.00

%

1.00

%

2.00

%

1.00

%

0.50

%

II

 

Less than 2.25 to 1.0 but greater than or equal to 1.75 to 1.0

 

1.75

%

0.75

%

1.75

%

0.75

%

0.375

%

III

 

Less than 1.75 to 1.0 but greater than or equal to 1.25 to 1.0

 

1.50

%

0.50

%

1.50

%

0.50

%

0.375

%

IV

 

Less than 1.25 to 1.0

 

1.25

%

0.25

%

1.25

%

0.25

%

0.25

%

 

On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Total Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Company shall have failed to deliver any of the financial
statements as required by Sections 6.1(a) or 6.1(b), as the case may be, or the
Compliance Certificate as required by Section 6.2(a), then at all times from and
including the fifth (5th) Business Day following the date on which such
statements and Compliance Certificate are

 

3

--------------------------------------------------------------------------------


 

required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Level I above
(notwithstanding the actual Total Leverage Ratio).  For purposes of this
definition, “Adjustment Date” shall mean, with respect to any Reference Period
of the Company beginning with the Reference Period ending as of the last day of
the second fiscal quarter of fiscal year 2005, the day of (or, if such day is
not a Business Day, the next succeeding Business Day) delivery by the Company in
accordance with Section 6.1(a) or Section 6.1(b), as the case may be, of
(i) financial statements as of the end of and for such Reference Period and
(ii) a duly completed Compliance Certificate with respect to such Reference
Period.  From the Closing Date until the first Adjustment Date requiring a
change in any Applicable Percentage as provided herein, each Applicable
Percentage shall be based on Level III above.

 

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person that administers or
manages a Lender or an Affiliate of such Person, or any finance company,
insurance company, investment bank or other financial institution that
temporarily warehouses loans for any of the foregoing.

 

“Arranger” shall mean Wachovia Capital Markets, LLC and its successors.

 

“Asset Disposition” shall mean any sale, assignment, lease, conveyance, transfer
or other disposition by the Parent or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries), other than pursuant to a
Casualty Event.

 

“Assignee” shall have the meaning given to such term in Section 11.7(a).

 

“Assignment and Acceptance” shall mean an Assignment and Acceptance in
substantially the form of Exhibit D.

 

“Authorized Officer” shall mean, with respect to any action specified herein to
be taken by or on behalf of a Credit Party, any officer of such Credit Party
duly authorized by resolution of its board of directors or other governing body
to take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.

 

“Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.

 

“Base Rate” shall mean the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.

 

“Base Rate Loan” shall mean, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.

 

4

--------------------------------------------------------------------------------


 

“Borrowers” shall have the meaning given to such term in the introductory
paragraph hereof.

 

“Borrowing” shall mean the incurrence by any Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type and in a single
Applicable Currency (or a Swingline Loan made by the Swingline Lender) and, in
the case of LIBOR Loans, as to which a single Interest Period is in effect.

 

“Borrowing Date” shall mean, with respect to any Borrowing, the date upon which
such Borrowing is made.

 

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) or (iii) below, any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, (ii) with respect
to all notices and determinations in connection with, and payments in respect
of, LIBOR Loans, any day described in clause (i) above that is also a day on
which trading in deposits in the relevant Applicable Currency is conducted by
banks in London, England in the London interbank market, and (iii) with respect
to all notices and determinations in connection with, and payments in respect
of, any Foreign Currency Revolving Loans and all notices and determinations in
respect of any Letter of Credit denominated in a Foreign Currency, any day
described in clauses (i) and (ii) above that is also (A) in relation to any date
for payment or purchase of a Foreign Currency other than Euro, a day on which
banks are open for general business in the country of issuance of the Applicable
Currency where the relevant disbursement or payment office of the Administrative
Agent or its applicable Correspondent is located or (B) in relation to any date
for payment or purchase of Euro, any day described in clause (A) above that is
also a TARGET Day.

 

“Capital Expenditures” shall mean, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Parent and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance in accordance
with Section 2.6(e), (ii) for replacements and substitutions for capital assets,
to the extent made with proceeds from the sale, exchange or other disposition of
assets as permitted under Sections 8.4(iv), 8.4(ii) or 8.4(v), or (iii) included
within the Acquisition Amount of any Permitted Acquisition.

 

“Capital Lease” shall mean, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required

 

5

--------------------------------------------------------------------------------


 

to be classified and accounted for as Capital Leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Cash Collateral Account” shall have the meaning given to such term in
Section 3.8.

 

“Cash Equivalents” shall mean (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., (iii) time deposits and
certificates of deposit maturing within 180 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000 or (z) that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s Ratings Services or at least A2 or the equivalent
thereof by Moody’s Investors Service, Inc., (iv) repurchase obligations with a
term not exceeding thirty (30) days with respect to underlying securities of the
types described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified in clause (iii) above, and (v) money market
funds at least ninety-five percent (95%) of the assets of which are continuously
invested in securities of the foregoing types.

 

“Casualty Event” shall mean, with respect to any property (including any
interest in property) of any Credit Party, any loss of, damage to, or
condemnation or other taking of, such property for which such Credit Party
receives insurance proceeds, proceeds of a condemnation award or other
compensation.

 

“Class” shall have the meaning given to such term in Section 1.3.

 

“Closing Date” shall mean the date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 4.1 and 4.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.

 

“Collateral” shall mean all the assets, property and interests in property that
shall from time to time be pledged or be purported to be pledged as direct or
indirect security for the Obligations pursuant to any one or more of the
Security Documents.

 

6

--------------------------------------------------------------------------------


 

“Commitment” shall mean, with respect to any Lender, such Lender’s Tranche A
Term Loan Commitment, Incremental Term Loan Commitment and/or Revolving Credit
Commitment, as applicable.

 

“Company” shall have the meaning given to such term in the introductory
paragraph hereof.

 

“Compliance Certificate” shall mean a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.

 

“Consolidated Cash Interest Expense” shall mean, for any Reference Period,
Consolidated Interest Expense for such Reference Period to the extent paid (or
required to be paid) in cash, but excluding (i) amounts paid in connection with
the closing of this Agreement and treated as deferred financing charges under
GAAP and (ii) interest paid with respect to the 12-5/8% Senior Subordinated
Notes due 2009 issued by the Company and DJ Orthopedics Capital Corporation
(which notes have been redeemed in full).

 

“Consolidated Current Assets” shall mean, as of any date of determination, all
assets of the Parent and its Subsidiaries (other than cash and Cash Equivalents)
that would, in accordance with GAAP, be classified on a consolidated balance
sheet of the Parent and its Subsidiaries as current assets as of such date.

 

“Consolidated Current Liabilities” shall mean, as of any date of determination,
all liabilities (without duplication) of the Parent and its Subsidiaries that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Parent and its Subsidiaries as current liabilities as of such date;
provided, however, that Consolidated Current Liabilities shall not include
current maturities of any long-term Indebtedness.

 

“Consolidated EBITDA” shall mean, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such Reference Period, plus (ii) the sum
(without duplication) of (A) Consolidated Interest Expense, (B) federal, state,
local and other taxes on or determined by reference to income, (C) depreciation
and amortization, (D) noncash charges related to Hedge Agreements, (E) noncash
expenses resulting from the grant of stock options to any director, officer or
employee of any Credit Party pursuant to a written plan or agreement,
(F) nonrecurring losses, charges and expenses incurred in connection with
Permitted Acquisitions to the extent such losses, charges and expenses are
approved by the Administrative Agent, (G) other noncash charges (excluding
noncash charges relating to accounts receivable or inventories) in an aggregate
amount not to exceed $10,000,000 for any fiscal year, and (H) restructuring
charges incurred during fiscal year 2004 in the aggregate amount of
approximately $4,700,000 related to the Regeneration business integration and
relocation of certain manufacturing operations, as described more completely in
the Parent’s annual report on Form 10-K for the 2004 fiscal year, in each case
under clauses (A) through (H) above to the extent taken into account in the
calculation of Consolidated Net Income for such Reference Period and all
calculated in accordance with GAAP, minus (iii) noncash gains related to Hedge
Agreements, to the extent taken into account in the calculation of Consolidated
Net Income for such Reference Period and calculated in accordance with GAAP;
provided that if the Company or any Subsidiary has made any Permitted
Acquisition or any Asset Disposition outside the ordinary course of business

 

7

--------------------------------------------------------------------------------


 

permitted by Section 8.4 during the relevant Reference Period for determining
Consolidated EBITDA, Consolidated EBITDA for the relevant Reference Period
(1) shall be calculated after giving pro forma effect thereto, as if such
Permitted Acquisition or Asset Disposition (and any related incurrence,
repayment or assumption of Indebtedness, with any new Indebtedness being deemed
to be amortized over the relevant period in accordance with its terms, and
assuming that any Revolving Loans borrowed in connection with such Permitted
Acquisition are repaid with excess cash balances when available) had occurred on
the first day of such Reference Period, but in the case of a Permitted
Acquisition, only so long as the results of the business being acquired are
supported by financial statements or other financial data reasonably acceptable
to the Administrative Agent, and (2) may include operating expense reductions
for such Reference Period resulting from any Permitted Acquisition that is being
given pro forma effect to the extent that such operating expense reductions
(y) would be permitted pursuant to Article XI of Regulation S-X under the
Securities Act or (z) have been approved by the Required Lenders.

 

“Consolidated Fixed Charges” shall mean, for any Reference Period, the aggregate
(without duplication) of the following, all determined on a consolidated basis
for the Parent and its Subsidiaries in accordance with GAAP for such Reference
Period: (a) Consolidated Cash Interest Expense, (b) aggregate cash tax expense
for such Reference Period, (c) cash Capital Expenditures for such Reference
Period, (d) the aggregate (without duplication) of all scheduled payments of
principal on Funded Debt (with respect to the Tranche A Term Loans, as set forth
in Section 2.6(a)) required to have been made by the Parent and its Subsidiaries
during such Reference Period (whether or not such payments are actually made),
including scheduled principal payments with respect to any Seller Subordinated
Indebtedness, (e) the aggregate of all cash payments made by the Parent and its
Subsidiaries during such period in respect of Contingent Purchase Price
Obligations, and (f) the aggregate of all amounts paid by the Parent or any of
its Subsidiaries during such Reference Period as dividends or distributions in
respect of its Capital Stock or to purchase, redeem, retire or otherwise acquire
its Capital Stock.

 

“Consolidated Interest Expense” shall mean, for any Reference Period, the sum
(without duplication, and net of interest income) of (i) total interest expense
of the Parent and its Subsidiaries for such Reference Period in respect of
Consolidated Total Funded Debt (including, without limitation, all such interest
expense accrued or capitalized during such Reference Period, whether or not
actually paid during such Reference Period), determined on a consolidated basis
in accordance with GAAP, (ii) all net amounts payable under or in respect of
Hedge Agreements, to the extent paid or accrued by the Parent and its
Subsidiaries during such Reference Period, and (iii) all recurring unused
commitment fees and other ongoing fees in respect of Funded Debt (including the
unused fees and letter of credit fees provided for under Section 2.9) paid,
accrued or capitalized by the Parent and its Subsidiaries during such Reference
Period.

 

“Consolidated Net Income” shall mean, for any Reference Period, net income (or
loss) for the Parent and its Subsidiaries for such Reference Period, determined
on a consolidated basis in accordance with GAAP (excluding extraordinary items
and after deduction for minority interests); provided that, in making such
determination, there shall be excluded (i) the net income of any other Person
that is not a Subsidiary of the Parent (or is accounted for by the Parent by the
equity method of accounting) except to the extent of actual payment of cash
dividends or distributions by such Person to the Parent or any Subsidiary of the
Parent during such period, (ii) the net income (or loss) of any other Person
acquired by, or merged with, the Parent or any of

 

8

--------------------------------------------------------------------------------


 

its Subsidiaries for any period prior to the date of such acquisition, and
(iii) the net income of any Subsidiary of the Parent to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at the time permitted by operation of the terms of its
charter, certificate of incorporation or formation or other constituent document
or any agreement or instrument (other than a Credit Document) or Requirement of
Law applicable to such Subsidiary.

 

“Consolidated Total Funded Debt” shall mean, as of any date of determination,
the aggregate (without duplication) of all Funded Debt of the Parent and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Working Capital” shall mean, as of any date of determination,
Consolidated Current Assets as of such date minus Consolidated Current
Liabilities as of such date.

 

“Contingent Purchase Price GAAP Amount” shall mean, at any time, the Contingent
Purchase Price Obligation liability that, in accordance with GAAP, should be
recorded as a liability on the balance sheet, or (without duplication) an
expense on the income statement, of the Parent and its Subsidiaries.

 

“Contingent Purchase Price Obligations” shall mean any earnout obligations or
similar deferred or contingent purchase price obligations of the Company or any
of its Subsidiaries incurred or created in connection with an Acquisition.

 

“Contingent Purchase Price Reserve Amount” shall mean, with respect to any
Contingent Purchase Price Obligation, as of any date of determination, the
maximum amount payable with respect to such Contingent Purchase Price Obligation
on such date of determination (on a pro forma basis, assuming the consummation
of any Acquisition to be consummated on such date of determination) pursuant to
the acquisition agreement and other documentation evidencing such Contingent
Purchase Price Obligation, assuming the remaining maximum performance standards
related thereto are satisfied; provided that, to the extent that any portion of
a Contingent Purchase Price Obligation becomes a fixed, matured or earned amount
(through satisfaction of performance goals or targets or otherwise), the
Contingent Purchase Price Reserve Amount for such fixed amount shall be the
Contingent Purchase Price GAAP Amount therefor; and provided further that, to
the extent the calculation of the maximum amount payable with respect to a
Contingent Purchase Price Obligation cannot be determined on the date of such
determination, such amount shall be determined in good faith by the
Administrative Agent after consultation with the Company.

 

“Control” shall mean, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 15% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.

 

9

--------------------------------------------------------------------------------


 

“Correspondent” shall mean Wachovia Bank, National Association, London branch,
or any other financial institution designated by the Administrative Agent to act
as its correspondent hereunder in respect of the disbursement and payment of
Foreign Currency Revolving Loans.

 

“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Attachment A to Exhibit C.

 

“Credit Documents” shall mean this Agreement, the Notes, the Letters of Credit,
the Fee Letter, the Security Agreement, the Pledge Agreement, the Guaranty
Agreement, any Mortgages, any other Security Documents, and all other
agreements, instruments, documents and certificates now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of an
Borrower or any other Credit Party with respect to this Agreement, in each case
as amended, modified, supplemented or restated from time to time, but
specifically excluding any Hedge Agreement to which any Credit Party and any
Lender or Affiliate of any Lender are parties.

 

“Credit Parties” shall mean the Parent, the Company, the Company’s Subsidiaries,
and their respective successors.

 

“Debt Issuance” shall mean the issuance or sale by the Parent or any of its
Subsidiaries of any debt securities or other Indebtedness, whether in a public
offering or otherwise, except for any Indebtedness permitted under Section 8.2.

 

“Default” shall mean any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (i) has refused to fund, or
otherwise defaulted in the funding of, its ratable share of any Borrowing
requested and permitted to be made hereunder, including the funding of a
participation interest in Letters of Credit or Swingline Loans in accordance
with the terms hereof, (ii) has failed to pay to the Administrative Agent or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Credit Agreement, unless such amount is subject to a good faith dispute, or
(iii) has been deemed insolvent or has become subject to a bankruptcy or
insolvency proceeding or to a receiver, trustee or similar official, and such
refusal has not been withdrawn or such default has not been cured within three
(3) Business Days.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise (other than any required offer to repay or repurchase (x) with
asset sale proceeds pursuant to customary arrangements providing that such
Person may (in lieu of making such offer) repay Indebtedness under this
Agreement or (y) pursuant to “change of control” provisions that are no more
restrictive than the analogous provisions contained in this Agreement), or
(ii) is convertible into or exchangeable for (whether at the option of the
issuer or the holder thereof) (y) debt securities or (z) any Capital Stock
referred to in (i) or (ii) above, in each case under (i) or (ii) above at any
time on or prior to the 180th day

 

10

--------------------------------------------------------------------------------


 

after the Tranche A Term Loan Maturity Date (or, if later, any Incremental Loan
Maturity Date); provided, however, that only the portion of Capital Stock that
so matures or is mandatorily redeemable or is so convertible or exchangeable on
or prior to such date shall be deemed to be Disqualified Capital Stock.

 

“Documentation Agents” shall mean Bank of America, N.A. and Union Bank of
California, N.A. in their capacity as such under Section 10.12, and their
respective successors and permitted assigns in such capacity.

 

“Dollar Amount” shall mean (i) with respect to Dollars or an amount denominated
in Dollars, such amount, and (ii) with respect to an amount of Foreign Currency
or an amount denominated in a Foreign Currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined with respect to the most recent Revaluation Date) for
the purchase of Dollars with such Foreign Currency.

 

“Dollar LIBOR Loans” shall mean, at any time, each of the LIBOR Loans made in,
or then denominated in, Dollars.

 

“Dollar Loans” shall mean, at any time, each of the Loans made in, or then
denominated in, Dollars.

 

“Dollar Revolving Loans” shall have the meaning given to such term in
Section 2.1(b).

 

“Dollars” or “$” shall mean dollars of the United States of America.

 

“Domestic Obligations” shall mean all Obligations other than Foreign
Obligations.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund with respect to a Lender, and (iv) any other Person
(other than a natural person) approved by (x) the Administrative Agent, (y) in
the case of any assignment of a Revolving Credit Commitment, the Issuing Lender,
and (z) unless a Default or Event of Default has occurred and is continuing, the
Company (each such approval to be evidenced by the approving party’s
counterexecution of the relevant Assignment and Acceptance and not to be
unreasonably withheld or delayed); provided, however, that in no event shall the
Company or any of its Subsidiaries or Affiliates qualify as an Eligible
Assignee.

 

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, allegations,
notices of noncompliance or

 

11

--------------------------------------------------------------------------------


 

violation, investigations by a Governmental Authority, or proceedings
(including, without limitation, administrative, regulatory and judicial
proceedings) relating in any way to any Hazardous Substance, any actual or
alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury or threat of injury to human health or
the environment.

 

“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

 

“Equity Issuance” shall mean the issuance, sale or other disposition by any
Credit Party of its Capital Stock, any rights, warrants or options to purchase
or acquire any shares of its Capital Stock or any other security or instrument
representing, convertible into or exchangeable for an equity interest in any
Credit Party; provided, however, that the term Equity Issuance shall not include
(i) the issuance or sale of Capital Stock by any of the Subsidiaries of the
Company to the Company or any other Subsidiary of the Company, or by the Company
to the Parent, if such Capital Stock (excluding the portion of any Foreign
Subsidiary’s Capital Stock not required to be pledged hereunder) is pledged to
the Administrative Agent pursuant to the Pledge Agreement, (ii) any Capital
Stock of the Parent issued or sold in connection with any Permitted Acquisition
and constituting all or a portion of the applicable purchase price, (iii) the
issuance of any Capital Stock of the Parent, the Net Cash Proceeds of which are
used in whole to fund Permitted Acquisitions or Capital Expenditures, or
(iv) the issuance of any Capital Stock of the Parent, any rights or options for
the Parent’s Capital Stock, and the underlying shares issued upon the exercise
thereof, in each case issued, sold or granted to directors and employees of the
Credit Parties pursuant to employee benefit plans, employment agreements or
other employment arrangements approved by the Board of Directors of the Parent.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.

 

“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, the Company or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Section 4001 of ERISA.

 

12

--------------------------------------------------------------------------------


 

“ERISA Event” shall mean any of the following with respect to a Plan or
Multiemployer Plan, as applicable:  (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Company or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Company or any ERISA Affiliate under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the taking
of any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Company or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Company
or any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon the Company or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of the Company or any ERISA
Affiliate as a result of any alleged failure to comply with the Internal Revenue
Code or ERISA in respect of any Plan, (vii) the engaging in or otherwise
becoming liable for a nonexempt Prohibited Transaction by the Company or any
ERISA Affiliate, or a violation of the applicable requirements of Section 404 or
405 of ERISA or the exclusive benefit rule under Section 401(a) of the Internal
Revenue Code by any fiduciary of any Plan for which the Company or any of its
ERISA Affiliates may be directly or indirectly liable, in each case under this
clause (vii) which has resulted or could reasonably be expected to result in
liability of the Company and its ERISA Affiliates in excess of $250,000,
(viii) the occurrence with respect to any Plan of any “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA and Section 412 of the
Internal Revenue Code), whether or not waived, or (ix) the adoption of an
amendment to any Plan that, pursuant to Section 401(a)(29) of the Internal
Revenue Code or Section 307 of ERISA, would result in the loss of tax-exempt
status of the trust of which such Plan is a part if the Company or an ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of such sections.

 

“Euro” shall mean the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states.

 

“Euro Unit” shall mean the currency unit of the Euro.

 

“Event of Default” shall have the meaning given to such term in Section 9.1.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Parent, (a) the sum of
(i) Consolidated EBITDA for such fiscal year (determined by adding back thereto,
but without duplication, any amounts deducted in the calculation of Consolidated
EBITDA for such fiscal year that were paid, incurred or accrued in violation of
any of the provisions of this Agreement), (ii) an amount equal to any decrease
in Consolidated Working Capital from the first day to the last day of such
fiscal year and (iii) to the extent included in the calculation of Consolidated
EBITDA, the amount of any cash or noncash loss recognized and included in the
Net Cash

 

13

--------------------------------------------------------------------------------


 

Proceeds of an Asset Disposition which has been applied as a prepayment of the
Loans pursuant to Section 2.6(f), minus (b) the sum (without duplication) of
(i) Consolidated Interest Expense in respect of Indebtedness permitted hereunder
to the extent paid in cash during such fiscal year, (ii) aggregate taxes of the
Parent and its Subsidiaries to the extent paid in cash during such fiscal year,
(iii) except to the extent financed with proceeds from the issuance of
Indebtedness or equity securities, Capital Expenditures to the extent permitted
hereunder and to the extent paid in cash during such fiscal year, (iv) scheduled
payments of principal on the Term Loans made during such fiscal year,
(v) optional prepayments on the Term Loans made during such fiscal year,
(vi) optional prepayments on the Revolving Loans made during such fiscal year
that are accompanied by a corresponding permanent reduction in the Revolving
Credit Commitments, (vii) scheduled or mandatory principal payments on Funded
Debt (other than the Loans and Reimbursement Obligations) made during such
fiscal year to the extent permitted under this Agreement (other than in respect
of any revolving credit facility to the extent not accompanied by a
corresponding permanent reduction in the commitments thereunder), (viii) except
to the extent financed with proceeds from the issuance of Indebtedness or equity
securities, the amount of any cash consideration paid during such fiscal year
pursuant to Permitted Acquisitions, (ix) to the extent included in the
calculation of Consolidated EBITDA, the amount of any cash or noncash gain
recognized and included in the Net Cash Proceeds of an Asset Disposition which
has been applied as a prepayment of the Loans pursuant to Section 2.6(f) and
(x) an amount equal to any increase in Consolidated Working Capital from the
first day to the last day of such fiscal year.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

 

“Excluded Asset Disposition” shall mean (i) any Asset Disposition permitted
under Sections 8.4(i), 8.4(ii), 8.4(iii) and 8.4(iv) and (ii) any other Asset
Disposition the Net Cash Proceeds from which do not exceed $250,000 in any
single fiscal year.

 

“Existing Credit Agreement” shall have the meaning given to such term in the
recitals hereto.

 

“Existing Letters of Credit” means, collectively, the letters of credit
identified on Schedule 3.1 and outstanding on the Closing Date.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

 

14

--------------------------------------------------------------------------------


 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” shall mean the letter from the Administrative Agent and the
Arranger to the Company, dated March 25, 2005, relating to certain fees payable
by the Company in respect of the transactions contemplated by this Agreement, as
amended, modified, restated or supplemented from time to time.

 

“Financial Condition Certificate” shall mean a fully completed and duly executed
certificate, in substantially the form of Exhibit H, together with the
attachments thereto.

 

“Financial Officer” shall mean, with respect to the Parent, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
the Parent.

 

“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is not a
direct Subsidiary of a Foreign Subsidiary.

 

“fiscal quarter” or “FQ” shall mean a fiscal quarter of the Parent and its
Subsidiaries.

 

“fiscal year” or “FY” shall mean a fiscal year of the Parent and its
Subsidiaries.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any Reference
Period ending on the last day of a fiscal quarter, the ratio of (i) Consolidated
EBITDA for such Reference Period to (ii) Consolidated Fixed Charges for such
Reference Period.

 

“Foreign Borrower” shall have the meaning given to such term in the introductory
paragraph hereof.

 

“Foreign Currency” shall mean each of Pounds Sterling and Euros.

 

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Foreign Currency with Dollars.

 

“Foreign Currency Revolving Loan” shall have the meaning given to such term in
Section 2.1(c).

 

“Foreign Currency Subcommitment” shall mean $25,000,000 or, if less, the
aggregate Revolving Credit Commitments at the time of determination, as such
amount may be reduced at or prior to such time pursuant to the terms hereof.

 

“Foreign Obligations” shall mean all principal of and interest (including, to
the greatest extent permitted by law, post-petition interest) on the Foreign
Currency Revolving Loans and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by any Foreign Borrower to the
Administrative Agent, any Lender or any other Person entitled thereto under this
Agreement or any of the other Credit Documents.

 

15

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean a Subsidiary of the Company that is a
“controlled foreign corporation,” as such term is defined in Section 957 of the
Internal Revenue Code.

 

“Fund” shall mean any Person (other than a natural person) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” shall mean, with respect to any Person, all Indebtedness of such
Person (other than Indebtedness of the types referred to in clauses (iii) (but
only to the extent letters of credit and bankers’ acceptances are not drawn
upon), (ix) and (x) of the definition of “Indebtedness”) and all Guaranty
Obligations with respect to Funded Debt of other Persons.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

 

“German Collateral Agreement” shall mean any of (i) the share pledge agreement
referred to in Section 6.15(b) and (ii) any and all other pledge agreements,
security transfer agreements, assignment agreements and similar agreements or
instruments pursuant to which a pledge of or security interest in any shares,
rights, property or assets of any German Subsidiary of the Company is granted in
favor of the Administrative Agent pursuant to German law as security for all or
a portion of the Obligations, in each case as amended, modified, restated or
supplemented from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any central bank thereof, any municipal,
local, city or county government, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or Controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guarantors” shall mean, collectively, the Parent, the Company and the
Subsidiary Guarantors.

 

“Guaranty Agreement” shall mean a guaranty agreement made by the Guarantors in
favor of the Administrative Agent and the Lenders, in substantially the form of
Exhibit G, as amended, modified, restated or supplemented from time to time.

 

“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation,, keep well agreements,
maintenance agreements, comfort letters or similar agreements or

 

16

--------------------------------------------------------------------------------


 

arrangements), (iii) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor in respect thereof to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Parent and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
Person in good faith.

 

“Hazardous Substance” shall mean any substance or material meeting any one or
more of the following criteria:  (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and are or become regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” shall mean any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.

 

“Incremental Term Lender” shall mean any Lender having an Incremental Term Loan
Commitment with respect to any Series of Incremental Term Loans (or, after the
Incremental Term Loan Commitments with respect to such Series have terminated,
any Lender holding outstanding Incremental Term Loans of such Series).

 

“Incremental Term Loan” shall have the meaning given to such term in
Section 2.21(a).

 

“Incremental Term Loan Amendment” shall have the meaning given to such term in
Section 2.21(c).

 

“Incremental Term Loan Commitment” shall mean, with respect to any Lender at any
time, the commitment of such Lender to make Incremental Term Loans of a
particular Series in an aggregate principal amount at any time outstanding up to
the amount set forth in the applicable Incremental Term Loan Amendment or, if
such Lender has entered into one or more Assignment and Acceptances, the amount
set forth for such Lender at such time in the Register

 

17

--------------------------------------------------------------------------------


 

maintained by the Administrative Agent pursuant to Section 11.7(b) as such
Lender’s “Incremental Term Loan Commitment” with respect to such Series, in
either case, as such amount may be reduced at or prior to such time pursuant to
the terms hereof.

 

“Incremental Term Loan Effective Date” shall have the meaning given to such term
in Section 2.21(c).

 

“Incremental Term Loan Maturity Date” shall mean, with respect to any Series of
Incremental Term Loans, the final maturity date thereof as set forth in the
applicable Incremental Term Loan Amendment.

 

“Indebtedness” shall mean, with respect to any Person (without duplication),
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments, or
upon which interest payments are customarily made, (iii) the maximum stated or
face amount of all letters of credit and bankers’ acceptances issued or created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), (iv) all obligations of such Person to
pay the deferred purchase price of property or services (excluding trade
payables incurred in the ordinary course of business and not more than 90 days
past due, provided that up to $500,000 of trade payables of the Company and its
Subsidiaries that are more than 90 days past due may be excluded from
“Indebtedness” hereunder), including any Contingent Purchase Price GAAP Amounts,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(vi) all Capital Lease Obligations of such Person, (vii) all Disqualified
Capital Stock issued by such Person, with the amount of Indebtedness represented
by such Disqualified Capital Stock being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price,
but excluding accrued dividends, if any (for purposes hereof, the “maximum fixed
repurchase price” of any Disqualified Capital Stock that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Capital Stock as if such Disqualified Capital Stock were purchased
on any date on which Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Capital Stock, such fair market value shall be
determined reasonably and in good faith by the board of directors or other
governing body of the issuer of such Disqualified Capital Stock), (viii) the
principal balance outstanding and owing by such Person under any synthetic
lease, tax retention operating lease or similar off-balance sheet financing
product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of any date as if such
agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.

 

18

--------------------------------------------------------------------------------


 

“Intellectual Property” shall mean (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.

 

“Interest Period” shall have the meaning given to such term in Section 2.10.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

 

“Investments” shall have the meaning given to such term in Section 8.5.

 

“Investor” shall mean J.P. Morgan DJ Partners, LLC, a Delaware limited liability
company.

 

“Issuing Lender” shall mean Wachovia in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

 

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit I and delivered by a Foreign Borrower in accordance with the provisions
of Section 11.18.

 

“Lender” shall mean each Person signatory hereto as a “Lender” and each other
bank or other institution that becomes a “Lender” hereunder pursuant to
Section 11.7, and their respective successors and assigns.

 

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender designated as its “Lending Office” on Schedule 1.1 or in connection with
an Assignment and Acceptance, or such other office as may be otherwise
designated in writing from time to time by such Lender to the Company and the
Administrative Agent.  A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

 

“Letter of Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, such Lender’s ratable share (based on the proportion that
its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments at such time) of the sum of

 

19

--------------------------------------------------------------------------------


 

(i) the aggregate Stated Amount of all Letters of Credit outstanding at such
time and (ii) the aggregate amount of all Reimbursement Obligations outstanding
at such time.

 

“Letter of Credit Maturity Date” shall mean the seventh (7th) day prior to the
Revolving Credit Maturity Date.

 

“Letter of Credit Notice” shall have the meaning given to such term in
Section 3.2.

 

“Letter of Credit Subcommitment” shall mean $10,000,000 or, if less, the
aggregate Revolving Credit Commitments at the time of determination, as such
amount may be reduced at or prior to such time pursuant to the terms hereof.

 

“Letters of Credit” shall have the meaning given to such term in Section 3.1.

 

“LIBOR Loan” shall mean, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.

 

“LIBOR Rate” shall mean, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) appearing on, in the case of Dollars,
Telerate Page 3750 (or any successor page) and, in the case of a Foreign
Currency, the appropriate Telerate page displaying British Bankers Association
Settlement Rates for deposits in such Foreign Currency (or, in each case, any
successor page or service displaying such rates), or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) at which deposits in Dollars or the
applicable Foreign Currency, as the case may be, in immediately available funds
are offered to first-tier banks in the interbank market where its Eurodollar and
foreign currency and exchange operations in respect of its LIBOR Loans are then
being conducted, in each case under (y) and (z) above at approximately 11:00
a.m., London time, two (2) Business Days prior to the first day of such Interest
Period for a period substantially equal to such Interest Period and in an amount
substantially equal to the amount of Wachovia’s LIBOR Loan comprising part of
such Borrowing, by (ii) the amount equal to 1.00 minus the Reserve Requirement
(expressed as a decimal) for such Interest Period.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.

 

“Loans” shall mean any or all of the Term Loans, the Revolving Loans and the
Swingline Loans.

 

“Local Time” shall mean the local time in effect at the applicable Payment
Office.

 

“Margin Stock” shall have the meaning given to such term in Regulation U.

 

20

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean a material adverse effect upon (A) the
condition (financial or otherwise), operations, business, properties or
prospects of the Parent and its Subsidiaries, taken as a whole, (B) the ability
of any Material Credit Party to perform its obligations under this Agreement or
any of the other Credit Documents to which it is a party or (C) the legality,
validity or enforceability of this Agreement or any of the other Credit
Documents or the rights and remedies of the Administrative Agent and the Lenders
hereunder and thereunder.

 

“Material Contract” shall have the meaning given to such term in Section 5.19.

 

“Material Credit Party” shall mean the Parent, the Company, and any Subsidiary
which constitutes at least 5% (10% for any Foreign Subsidiary) of the
consolidated revenues or net income, or the total assets, of the Parent and its
Subsidiaries taken as a whole, as of the end of and for the period of four
consecutive fiscal quarters most recently ended prior to the date of
determination.

 

“Material Foreign Subsidiary” shall mean any Foreign Subsidiary which
constitutes at least 5% of the consolidated revenues or net income, or the total
assets, of the Parent and its Subsidiaries taken as a whole, as of the end of
and for the period of four consecutive fiscal quarters most recently ended prior
to the date of determination.

 

“Mortgage” shall mean any mortgage, deed of trust, deed to secure debt,
collateral assignment of lease or similar agreement or instrument pursuant to
which any Credit Party grants in favor of the Administrative Agent, for its
benefit and the benefit of the Lenders, a security interest in and Lien upon any
fee or leasehold interest in real property owned by it, as amended, modified,
restated or supplemented from time to time.

 

“Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate makes,
is making or is obligated to make contributions.

 

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

 

“Net Cash Proceeds” shall mean, in the case of any Equity Issuance, Debt
Issuance, Casualty Event or Asset Disposition, the aggregate cash proceeds
received by any Credit Party in respect thereof (including, in the case of a
Casualty Event, insurance proceeds and condemnation awards), less (A) reasonable
fees and out-of-pocket expenses payable by the Parent or any of its Subsidiaries
in connection therewith, (B) taxes paid or payable as a result thereof, (C) in
the case of a Casualty Event or an Asset Disposition, the amount required to
retire Indebtedness to the extent such Indebtedness is secured by Liens on the
subject property or is otherwise subject to mandatory prepayment, (D) in the
case of an Asset Disposition, the amount of any reserves reasonably established
in accordance with GAAP in respect of warranty or indemnification obligations
relating to the assets sold, and (E) in the case of an Asset Disposition, the
amount of any liabilities directly relating to the assets sold that are not
assumed by the purchaser thereof; it being understood that the term “Net Cash
Proceeds” shall include, as and when received, any

 

21

--------------------------------------------------------------------------------


 

cash received upon the sale or other disposition of any non-cash consideration
received by any Credit Party in respect of any of the foregoing events.

 

“Non-U.S. Lender” shall have the meaning given to such term in Section 2.17(d).

 

“Notes” shall mean any or all of the Term Notes, the Revolving Notes and the
Swingline Note.

 

“Notice of Borrowing” shall have the meaning given to such term in
Section 2.2(b).

 

“Notice of Conversion/Continuation” shall have the meaning given to such term in
Section 2.11(b).

 

“Notice of Swingline Borrowing” shall have the meaning given to such term in
Section 2.2(d).

 

“Obligations” shall mean all principal of and interest (including, to the
greatest extent permitted by law, post-petition interest) on the Loans and
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by the Parent, the Company, any
other Borrower or any Subsidiary Guarantor to the Administrative Agent, any
Lender, the Swingline Lender, the Issuing Lender or any other Person entitled
thereto, under this Agreement or any of the other Credit Documents, and all
payment and other obligations owing or payable at any time by any Credit Party
under or in connection with any Hedge Agreement (which Hedge Agreement is
required or permitted by this Agreement) to any Person that is a Lender or an
Affiliate of a Lender at the time such Hedge Agreement is entered into, in each
case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Parent” shall have the meaning given to such term in the introductory paragraph
hereof.

 

“Participant” shall have the meaning given to such term in Section 11.7(d).

 

“Participating Member State” shall mean each country so described in any EMU
Legislation.

 

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

 

“Payment Office” shall mean, with respect to the Administrative Agent, (i) for
all purposes other than as specified in clause (ii) below, the office of the
Administrative Agent designated as its “Payment Office for Dollar Loans” on
Schedule 1.1, and (ii) in the case of Foreign Currency Revolving Loans, the
office of the Correspondent; or in each case, such other

 

22

--------------------------------------------------------------------------------


 

office as the Administrative Agent may designate to the Lenders and the
Borrowers for such purpose from time to time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Permitted Acquisition” shall mean (A) any Acquisition to which the Required
Lenders (or the Administrative Agent on their behalf) shall have given their
prior written consent (which consent may be in their sole discretion and may be
given subject to such additional terms and conditions as the Required Lenders
shall establish) and with respect to which all of the conditions and
requirements set forth in this definition and in Sections 6.9and 6.10, and in or
pursuant to any such consent, have been satisfied or waived in writing by the
Required Lenders (or the Administrative Agent on their behalf), or (B) any other
Acquisition with respect to which all of the following conditions are satisfied:

 

(I)            EACH BUSINESS ACQUIRED SHALL BE WITHIN THE PERMITTED LINES OF
BUSINESS DESCRIBED IN SECTION 8.8;

 

(II)           ANY CAPITAL STOCK GIVEN AS CONSIDERATION IN CONNECTION THEREWITH
SHALL BE CAPITAL STOCK OF THE PARENT;

 

(III)          IN THE CASE OF AN ACQUISITION INVOLVING THE ACQUISITION OF
CONTROL OF CAPITAL STOCK OF ANY PERSON, IMMEDIATELY AFTER GIVING EFFECT TO SUCH
ACQUISITION SUCH PERSON (OR THE SURVIVING PERSON, IF THE ACQUISITION IS EFFECTED
THROUGH A MERGER OR CONSOLIDATION) SHALL BE A SUBSIDIARY OF THE COMPANY;

 

(IV)          THE PERSON TO BE ACQUIRED (OR ITS BOARD OF DIRECTORS OR EQUIVALENT
GOVERNING BODY) HAS NOT (Y) ANNOUNCED IT WILL OPPOSE SUCH ACQUISITION OR
(Z) COMMENCED ANY ACTION WHICH ALLEGES THAT SUCH ACQUISITION VIOLATES, OR WILL
VIOLATE, ANY REQUIREMENT OF LAW;

 

(V)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME OF THE CONSUMMATION OF SUCH PERMITTED ACQUISITION OR
WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO;

 

(VI)          SO LONG AS THE ACQUISITION AMOUNT WITH RESPECT THERETO IS GREATER
THAN $10,000,000, THE PERSON OR BUSINESS ACQUIRED SHALL HAVE A POSITIVE EBITDA,
DETERMINED ON A PRO FORMA BASIS FOR THE PERIOD OF TWELVE FISCAL MONTHS MOST
RECENTLY ENDED AS IF SUCH PERMITTED ACQUISITION HAD BEEN CONSUMMATED ON THE
FIRST DAY OF SUCH PERIOD AND CALCULATED IN THE SAME MANNER AS CONSOLIDATED
EBITDA IS CALCULATED FOR THE COMPANY AND ITS SUBSIDIARIES (WHICH DETERMINATION
BY THE COMPANY, TOGETHER WITH SUPPORTING FINANCIAL STATEMENTS OF THE ACQUIRED
PERSON OR BUSINESS AND A SCHEDULE OF ADJUSTMENTS, SHALL BE DELIVERED TO THE
LENDERS);

 

(VII)         AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION, THE COMPANY
SHALL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN ARTICLE VII,
SUCH COMPLIANCE DETERMINED WITH REGARD TO CALCULATIONS MADE ON A PRO FORMA BASIS
FOR THE REFERENCE PERIOD MOST RECENTLY ENDED, CALCULATED IN ACCORDANCE WITH GAAP
AS IF EACH ACQUIRED

 

23

--------------------------------------------------------------------------------


 

PERSON OR BUSINESS HAD BEEN CONSOLIDATED WITH THE COMPANY FOR THOSE PERIODS
APPLICABLE TO SUCH COVENANTS;

 

(VIII)        THE ACQUISITION AMOUNT WITH RESPECT THERETO (Y) SHALL NOT EXCEED
$50,000,000, AND (Z) TOGETHER WITH THE AGGREGATE OF THE ACQUISITION AMOUNTS FOR
ALL OTHER PERMITTED ACQUISITIONS CONSUMMATED DURING THE TERM OF THIS AGREEMENT,
SHALL NOT EXCEED $75,000,000 (INCLUDING FOR THIS PURPOSE, WITHOUT DUPLICATION,
ALL CONTINGENT PURCHASE PRICE OBLIGATIONS INCURRED BY THE COMPANY OR ITS
SUBSIDIARIES IN CONNECTION WITH PREVIOUS PERMITTED ACQUISITIONS WHICH HAVE BEEN
PAID DURING SUCH FISCAL YEAR AND ANY CONTINGENT PURCHASE PRICE RESERVE AMOUNTS
THEN OUTSTANDING); PROVIDED THAT CAPITAL STOCK OF THE PARENT SHALL NOT BE
INCLUDED IN THE CALCULATION OF THE ACQUISITION AMOUNT FOR PURPOSES OF THIS
CLAUSE (VIII);

 

(IX)           THE ACQUISITION AMOUNT FOR ANY PERMITTED ACQUISITION INVOLVING
ASSETS SITUATED OUTSIDE OF THE UNITED STATES OF AMERICA OR THE CAPITAL STOCK OF
PERSONS ORGANIZED OUTSIDE THE UNITED STATES OF AMERICA, TOGETHER WITH THE
AGGREGATE OF THE ACQUISITION AMOUNTS FOR ALL SUCH OTHER PERMITTED ACQUISITIONS
CONSUMMATED DURING THE TERM OF THIS AGREEMENT, SHALL NOT EXCEED $25,000,000;
PROVIDED THAT CAPITAL STOCK OF THE PARENT SHALL NOT BE INCLUDED IN THE
CALCULATION OF THE ACQUISITION AMOUNT FOR PURPOSES OF THIS CLAUSE (IX); AND
PROVIDED FURTHER THAT THE ACQUISITION AMOUNT WITH RESPECT TO THAT CERTAIN
PROPOSED FOREIGN ACQUISITION PREVIOUSLY COMMUNICATED TO THE ADMINISTRATIVE
AGENT, IF SUCH ACQUISITION OTHERWISE QUALIFIES AS A PERMITTED ACQUISITION, SHALL
NOT BE INCLUDED IN THE DETERMINATION OF COMPLIANCE WITH CLAUSES (VIII) AND (IX);
AND

 

(X)            ALL OF THE CONDITIONS AND REQUIREMENTS OF SECTIONS 6.9 AND 6.10
APPLICABLE TO SUCH ACQUISITION ARE SATISFIED.

 

“Permitted Liens” shall have the meaning given to such term in Section 8.3.

 

“Person” shall mean any corporation, association, joint venture, partnership,
limited liability company, organization, business, individual, trust, government
or agency or political subdivision thereof or any other legal entity.

 

“Plan” shall mean any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Company or any ERISA
Affiliate may have any liability.

 

“Pledge Agreement” shall mean a pledge agreement made by the Parent, the Company
and the Subsidiaries of the Company party thereto in favor of the Administrative
Agent, in substantially the form of Exhibit F, as amended, modified, restated or
supplemented from time to time.

 

“Pounds Sterling” or “£” shall mean the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.

 

“Prohibited Transaction” shall mean any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Internal

 

24

--------------------------------------------------------------------------------


 

Revenue Code that is not exempt by reason of Section 4975(c)(2) or 4975(d) of
the Internal Revenue Code.

 

“Projections” shall have the meaning given to such term in Section 5.11(b).

 

“Realty” shall mean all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.

 

“Reference Period” with respect to any date of determination, shall mean (except
as may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Parent immediately preceding such date or, if such date is
the last day of a fiscal quarter, the period of four consecutive fiscal quarters
ending on such date.

 

“Refunded Swingline Loans” shall have the meaning given to such term in
Section 2.2(e).

 

“Register” shall have the meaning given to such term in Section 11.7(b).

 

“Regulations D, T, U and X” shall mean Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.

 

“Reimbursement Obligation” shall have the meaning given to such term in
Section 3.4.

 

“Relevant Type” shall have the meaning given to such term in Section 2.16(c).

 

“Reportable Event” shall mean, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Internal
Revenue Code or Section 302 of ERISA, regardless of the issuance of any waivers
in accordance with Section 412(d) of the Internal Revenue Code), (ii) any such
“reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code, and (iv) a cessation of operations described in Section 4062(e) of
ERISA.

 

“Required Lenders” shall mean, at any time, the Lenders holding outstanding
Loans (excluding Swingline Loans) and unutilized Commitments (or, after the
termination of the Revolving Credit Commitments, outstanding Loans, Letter of
Credit Exposure and participations in outstanding Swingline Loans) representing
at least a majority of the aggregate, at such time, of all outstanding Loans
(excluding Swingline Loans) and unutilized Commitments (or, after the
termination of the Revolving Credit Commitments, the aggregate at such time of
all outstanding Loans, Letter of Credit Exposure and participations in
outstanding Swingline Loans).  For purposes of this definition, the aggregate
amount of outstanding Foreign Currency Revolving Loans and the aggregate Stated
Amount of outstanding Letters of Credit denominated in Foreign Currencies shall
be the Dollar Amount thereof determined as of the most recent Revaluation Date.

 

25

--------------------------------------------------------------------------------


 

“Required Revolving Credit Lenders” shall mean, at any time, the Revolving
Credit Lenders holding outstanding Revolving Loans and Unutilized Revolving
Credit Commitments (or, after the termination of the Revolving Credit
Commitments, outstanding Revolving Loans, Letter of Credit Exposure and
participations in outstanding Swingline Loans) representing at least a majority
of the aggregate, at such time, of all outstanding Revolving Loans and
Unutilized Revolving Credit Commitments (or, after the termination of the
Revolving Credit Commitments, the aggregate at such time of all outstanding
Revolving Loans, Letter of Credit Exposure and participations in outstanding
Swingline Loans).  For purposes of this definition, the aggregate amount of
outstanding Foreign Currency Revolving Loans and the aggregate Stated Amount of
outstanding Letters of Credit denominated in Foreign Currencies shall be the
Dollar Amount thereof determined as of the most recent Revaluation Date.

 

“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.

 

“Reserve Requirement” shall mean, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.

 

“Responsible Officer” shall mean, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer, or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.

 

“Revaluation Date” shall mean each of the following: (i) each date on which a
Foreign Currency Revolving Loan is initially made or a Letter of Credit
denominated in a Foreign Currency is issued, (ii) each date on which a Foreign
Currency Revolving Loan is continued for an additional Interest Period pursuant
to Section 2.11, (iii) the last Business Day of each calendar month, (iv) the
Revolving Credit Termination Date, and (v) such additional dates as the
Administrative Agent shall specify.

 

“Revolving Credit Commitment” shall mean, with respect to any Lender at any
time, the commitment of such Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to the amount set forth opposite
such Lender’s name on Schedule 1.1 under the caption “Revolving Credit
Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, the amount set forth for such Lender at such time in the Register

 

26

--------------------------------------------------------------------------------


 

maintained by the Administrative Agent pursuant to Section 11.7(b) as such
Lender’s “Revolving Credit Commitment,” in either case, as such amount may be
increased or reduced at or prior to such time pursuant to the terms hereof.

 

“Revolving Credit Commitment Increase” shall have the meaning given to such term
in Section 2.20(a).

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of (i) the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of all Revolving Loans made
by such Lender that are outstanding at such time, (ii) such Lender’s Letter of
Credit Exposure at such time and (iii) such Lender’s Swingline Exposure at such
time.

 

“Revolving Credit Lender” shall mean any Lender having a Revolving Credit
Commitment (or, after the Revolving Credit Commitments have terminated, any
Lender holding outstanding Revolving Loans).

 

“Revolving Credit Maturity Date” shall mean the fifth anniversary of the Closing
Date.

 

“Revolving Credit Termination Date” shall mean the Revolving Credit Maturity
Date or such earlier date of termination of the Revolving Credit Commitments
pursuant to Section 2.5 or Section 9.2.

 

“Revolving Loans” shall mean any or all of the Dollar Revolving Loans and the
Foreign Currency Revolving Loans, as the context may require.

 

“Revolving Note” shall mean, with respect to any Revolving Credit Lender
requesting the same, the promissory note of the Company or other applicable
Borrower in favor of such Revolving Credit Lender evidencing the Revolving Loans
made by such Lender pursuant to Section 2.1(b), in substantially the form of
Exhibit A-2, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/-sanctions/index/html, or as otherwise
published from time to time.

 

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/-eotffc/ofac/sdn/index/html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“Secured Party” shall have the meaning given to such term in the Security
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

 

27

--------------------------------------------------------------------------------


 

“Security Agreement” shall mean a security agreement made by the Parent, the
Company and the Subsidiaries of the Company party thereto in favor of the
Administrative Agent, in substantially the form of Exhibit E, as amended,
modified, restated or supplemented from time to time.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement and
all other pledge or security agreements, Mortgages, assignments or other similar
agreements or instruments executed and delivered by any Credit Party pursuant to
Section 6.10 or 6.11 or otherwise in connection with the transactions
contemplated hereby, in each case as amended, modified, restated or supplemented
from time to time.

 

“Seller Subordinated Indebtedness” shall have the meaning given to such term in
Section 8.2(viii).

 

“Series” shall have the meaning given to such term in Section 2.21(a).

 

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
Wachovia as the spot rate for the purchase by Wachovia of such Foreign Currency
with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made.

 

“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).

 

“Subordinated Indebtedness” shall mean, collectively, (i) any Seller
Subordinated Indebtedness issued pursuant to Section 8.2(viii) and (ii) any
other unsecured Indebtedness of the Parent and its Subsidiaries that is
expressly subordinated in right of payment and performance to the Obligations
and that is evidenced by a written instrument in form and substance (including
subordination provisions) acceptable to and approved in writing by the
Administrative Agent.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency).  When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Company.

 

“Subsidiary Guarantor” shall mean any Subsidiary of the Company that is a
guarantor of the Obligations under the Guaranty Agreement (or under another
guaranty agreement in form and substance satisfactory to the Administrative
Agent) and has granted to the Administrative Agent a Lien upon and security
interest in its personal property assets pursuant to the Security Agreement.

 

28

--------------------------------------------------------------------------------


 

“Swingline Commitment” shall mean $5,000,000 or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.

 

“Swingline Exposure” shall mean, with respect to any Revolving Credit Lender at
any time, its maximum aggregate liability to make Refunded Swingline Loans
pursuant to Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.

 

“Swingline Lender” shall mean Wachovia in its capacity as maker of Swingline
Loans, and its successors in such capacity.

 

“Swingline Loans” shall have the meaning given to such term in Section 2.1(d).

 

“Swingline Maturity Date” shall mean the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date.

 

“Swingline Note” shall mean, if requested by the Swingline Lender, the
promissory note of the Company in favor of the Swingline Lender evidencing the
Swingline Loans made by the Swingline Lender pursuant to Section 2.1(d), in
substantially the form of Exhibit A-3, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

 

“Syndication Agents” shall mean Bank of the West and Wells Fargo Bank, National
Association, in their capacity as such under Section 10.12, and their respective
successors and permitted assigns in such capacity.

 

“TARGET” shall mean the Trans-European Automated Real-Time Gross Settlement
Express Transfer payment system.

 

“TARGET Day” shall mean any day on which TARGET is open for the settlement of
payments in Euro.

 

“Taxes” shall have the meaning given to such term in Section 2.17(a).

 

“Term Lender” shall mean any Tranche A Term Lender or Incremental Term Lender.

 

“Term Loan Commitment” shall mean any Tranche A Term Loan Commitment and/or any
Incremental Term Loan Commitment.

 

“Term Loans” shall mean any or all of the Tranche A Term Loans and the
Incremental Term Loans, as the context may require.

 

“Term Note” shall mean, with respect to any Term Lender requesting the same, the
promissory note of the Company in favor of such Term Lender evidencing the
Tranche A Term Loan or Incremental Term Loan of a particular Series made by such
Lender pursuant to this Agreement, in substantially the form of Exhibit A-1,
together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.

 

29

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” shall mean, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Consolidated EBITDA for such Reference
Period.

 

“Total Voting Power” shall mean, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“Tranche A Term Lender” shall mean any Lender having a Tranche A Term Loan
Commitment (or, after the Tranche A Term Loan Commitments have terminated, any
Lender holding outstanding Tranche A Term Loans).

 

“Tranche A Term Loan Commitment” shall mean, with respect to any Lender at any
time, the commitment of such Lender to make Tranche A Term Loans in an aggregate
principal amount up to the amount set forth opposite such Lender’s name on
Schedule 1.1 under the caption “Tranche A Term Loan Commitment” or, if such
Lender has entered into one or more Assignment and Acceptances, the amount set
forth for such Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.7(b) as such Lender’s “Tranche A
Term Loan Commitment,” as such amount may be reduced at or prior to such time
pursuant to the terms hereof.

 

“Tranche A Term Loan Maturity Date” shall mean the fifth anniversary of the
Closing Date.

 

“Tranche A Term Loans” shall have the meaning given to such term in
Section 2.1(a).

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

 

“Type” shall have the meaning given to such term in Section 1.3.

 

“Unfunded Pension Liability” shall mean, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Internal Revenue Code for the
applicable plan year.

 

“Unutilized Revolving Credit Commitment” shall mean, with respect to any
Revolving Credit Lender at any time, such Lender’s Revolving Credit Commitment
at such time less the sum of (i) the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of all Revolving Loans made
by such Lender that are outstanding at such time, (ii) such Lender’s Letter of
Credit Exposure at such time and (iii) such Lender’s Swingline Exposure at such
time.

 

30

--------------------------------------------------------------------------------


 

“Unutilized Swingline Commitment” shall mean, with respect to the Swingline
Lender at any time, the Swingline Commitment at such time less the aggregate
principal amount of all Swingline Loans that are outstanding at such time.

 

“Wachovia” shall mean Wachovia Bank, National Association, and its successors
and assigns.

 

“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.

 


1.2                                 ACCOUNTING TERMS.  UNLESS OTHERWISE
SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED, ALL
ACCOUNTING DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL FINANCIAL STATEMENTS
REQUIRED TO BE DELIVERED HEREUNDER SHALL BE PREPARED IN ACCORDANCE WITH, GAAP
APPLIED ON A BASIS CONSISTENT WITH THE MOST RECENT AUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE COMPANY DELIVERED TO THE LENDERS PRIOR TO THE
CLOSING DATE; PROVIDED THAT IF THE COMPANY NOTIFIES THE ADMINISTRATIVE AGENT
THAT IT WISHES TO AMEND ANY FINANCIAL COVENANT IN ARTICLE VII TO ELIMINATE THE
EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF SUCH COVENANT (OR IF THE
ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT THE REQUIRED LENDERS WISH TO
AMEND ARTICLE VII FOR SUCH PURPOSE), THEN THE COMPANY’S COMPLIANCE WITH SUCH
COVENANT SHALL BE DETERMINED ON THE BASIS OF GAAP AS IN EFFECT IMMEDIATELY
BEFORE THE RELEVANT CHANGE IN GAAP BECAME EFFECTIVE, UNTIL EITHER SUCH NOTICE IS
WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER SATISFACTORY TO THE COMPANY
AND THE REQUIRED LENDERS.

 


1.3                                 TYPES OF BORROWINGS.  BORROWINGS AND LOANS
HEREUNDER ARE DISTINGUISHED BY “CLASS,” “TYPE” AND APPLICABLE CURRENCY.  THE
“CLASS” OF A LOAN OR OF A COMMITMENT TO MAKE SUCH A LOAN OR OF A BORROWING
COMPRISING SUCH LOANS REFERS TO WHETHER SUCH LOAN IS A TRANCHE A TERM LOAN,
INCREMENTAL TERM LOAN OF A PARTICULAR SERIES, OR REVOLVING LOAN, EACH OF WHICH
CONSTITUTES A CLASS.  THE “TYPE” OF A LOAN REFERS TO WHETHER SUCH LOAN IS A BASE
RATE LOAN, DOLLAR LIBOR LOAN, OR FOREIGN CURRENCY REVOLVING LOAN.  THE TERM
“BORROWING” REFERS TO THE PORTION OF THE AGGREGATE PRINCIPAL AMOUNT OF LOANS OF
ANY CLASS OUTSTANDING HEREUNDER THAT BEARS INTEREST OF A SPECIFIC TYPE AND FOR A
COMMON INTEREST PERIOD AND THAT CONSISTS OF LOANS DENOMINATED IN A COMMON
CURRENCY.  BORROWINGS AND LOANS MAY (BUT NEED NOT) BE IDENTIFIED BOTH BY CLASS,
TYPE AND/OR APPLICABLE CURRENCY (E.G., A “BASE RATE DOLLAR REVOLVING LOAN” IS A
LOAN THAT BEARS INTEREST AT THE BASE RATE, THAT IS A REVOLVING LOAN AND THAT IS
DENOMINATED IN DOLLARS).

 


1.4                                 OTHER TERMS; CONSTRUCTION.


 

(A)                                  UNLESS OTHERWISE SPECIFIED OR UNLESS THE
CONTEXT OTHERWISE REQUIRES, ALL REFERENCES HEREIN TO SECTIONS, ANNEXES,
SCHEDULES AND EXHIBITS ARE REFERENCES TO SECTIONS, ANNEXES, SCHEDULES AND
EXHIBITS IN AND TO THIS AGREEMENT, AND ALL TERMS DEFINED IN THIS AGREEMENT SHALL
HAVE THE DEFINED MEANINGS WHEN USED IN ANY OTHER CREDIT DOCUMENT OR ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO.

 

31

--------------------------------------------------------------------------------


 

(B)                                 ALL REFERENCES HEREIN TO THE LENDERS OR ANY
OF THEM SHALL BE DEEMED TO INCLUDE THE ISSUING LENDER AND THE SWINGLINE LENDER
UNLESS SPECIFICALLY PROVIDED OTHERWISE OR UNLESS THE CONTEXT OTHERWISE REQUIRES.

 

(C)                                  THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.

 

(D)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORM OF SUCH TERMS.

 


1.5                                 EXCHANGE RATES; CURRENCY EQUIVALENTS.


 

(A)                                  THE ADMINISTRATIVE AGENT SHALL DETERMINE
THE SPOT RATES AS OF EACH REVALUATION DATE TO BE USED FOR CALCULATING THE DOLLAR
AMOUNTS OF FOREIGN CURRENCY REVOLVING LOANS AND OTHER AMOUNTS OUTSTANDING UNDER
THIS AGREEMENT DENOMINATED IN FOREIGN CURRENCIES.  SUCH SPOT RATES SHALL BECOME
EFFECTIVE AS OF SUCH REVALUATION DATE AND SHALL BE THE SPOT RATES EMPLOYED IN
CONVERTING ANY AMOUNTS BETWEEN THE APPLICABLE CURRENCIES UNTIL THE NEXT
REVALUATION DATE TO OCCUR.  EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS
DELIVERED BY THE COMPANY HEREUNDER OR CALCULATING FINANCIAL COVENANTS IN
ARTICLE VII OR EXCEPT AS OTHERWISE PROVIDED HEREIN, THE APPLICABLE AMOUNT OF ANY
CURRENCY FOR PURPOSES OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE
SUCH DOLLAR AMOUNT AS SO DETERMINED BY THE ADMINISTRATIVE AGENT.

 

(B)                                 WHEREVER IN THIS AGREEMENT, IN CONNECTION
WITH ANY FOREIGN CURRENCY REVOLVING LOAN (OR LETTER OF CREDIT DENOMINATED IN A
FOREIGN CURRENCY) OR ANY CONVERSION, CONTINUATION OR PREPAYMENT THEREOF, AN
AMOUNT, SUCH AS A REQUIRED MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS,
SUCH AMOUNT SHALL BE THE RELEVANT FOREIGN CURRENCY EQUIVALENT OF SUCH DOLLAR
AMOUNT (ROUNDED AS NEARLY AS PRACTICABLE TO THE NEAREST NUMBER OF WHOLE UNITS OF
SUCH FOREIGN CURRENCY), AS DETERMINED BY THE ADMINISTRATIVE AGENT.

 

(C)                                  DETERMINATIONS BY THE ADMINISTRATIVE AGENT
PURSUANT TO THIS SECTION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


1.6                                 REDENOMINATION OF CERTAIN FOREIGN CURRENCIES
AND COMPUTATION OF DOLLAR AMOUNTS.


 

(A)                                  EACH OBLIGATION OF A BORROWER TO MAKE A
PAYMENT DENOMINATED IN THE NATIONAL CURRENCY UNIT OF ANY MEMBER STATE OF THE
EUROPEAN UNION THAT ADOPTS THE EURO AS ITS LAWFUL CURRENCY AFTER THE DATE HEREOF
SHALL BE REDENOMINATED INTO EUROS AT THE TIME OF SUCH ADOPTION (IN ACCORDANCE
WITH THE EMU LEGISLATION).  IF, IN RELATION TO THE CURRENCY OF ANY SUCH MEMBER
STATE, THE BASIS OF ACCRUAL OF INTEREST EXPRESSED IN THIS AGREEMENT IN RESPECT
OF THAT CURRENCY SHALL BE INCONSISTENT WITH ANY CONVENTION OR PRACTICE IN THE
LONDON INTERBANK MARKET FOR THE BASIS OF ACCRUAL OF INTEREST IN RESPECT OF THE
EURO, SUCH EXPRESSED BASIS SHALL BE REPLACED BY SUCH CONVENTION OR PRACTICE WITH
EFFECT FROM THE DATE ON WHICH SUCH MEMBER STATE ADOPTS THE EURO AS ITS LAWFUL
CURRENCY; PROVIDED THAT IF ANY FOREIGN CURRENCY REVOLVING LOAN IN THE CURRENCY
OF SUCH MEMBER STATE IS OUTSTANDING IMMEDIATELY PRIOR TO SUCH DATE, SUCH
REPLACEMENT SHALL TAKE EFFECT, WITH RESPECT TO SUCH FOREIGN CURRENCY REVOLVING
LOAN, AT THE END OF THE THEN CURRENT INTEREST PERIOD.

 

32

--------------------------------------------------------------------------------


 

(B)                                 EACH PROVISION OF THIS AGREEMENT SHALL BE
SUBJECT TO SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT
MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE
EURO BY ANY MEMBER STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET
CONVENTIONS OR PRACTICES RELATING TO THE EURO.

 

(C)                                  REFERENCES HEREIN TO MINIMUM DOLLAR AMOUNTS
AND INTEGRAL MULTIPLES STATED IN DOLLARS, WHERE THEY SHALL ALSO BE APPLICABLE TO
FOREIGN CURRENCY, SHALL BE DEEMED TO REFER TO APPROXIMATE FOREIGN CURRENCY
EQUIVALENTS.  WHEREVER IN THIS AGREEMENT AN AMOUNT, SUCH AS A MINIMUM OR MAXIMUM
LIMITATION ON INDEBTEDNESS PERMITTED TO BE INCURRED OR INVESTMENTS PERMITTED TO
BE MADE HEREUNDER, IS EXPRESSED IN DOLLARS, IT SHALL BE DEEMED TO REFER TO THE
DOLLAR AMOUNT THEREOF.

 


ARTICLE II

AMOUNT AND TERMS OF THE LOANS


 


2.1                                 COMMITMENTS.


 

(A)                                  EACH TRANCHE A TERM LENDER SEVERALLY
AGREES, SUBJECT TO AND ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE A
LOAN IN DOLLARS (EACH, A “TRANCHE A TERM LOAN,” AND COLLECTIVELY, THE “TRANCHE A
TERM LOANS”) TO THE COMPANY ON THE CLOSING DATE IN A PRINCIPAL AMOUNT NOT TO
EXCEED ITS TRANCHE A TERM LOAN COMMITMENT.  NO TRANCHE A TERM LOANS SHALL BE
MADE AT ANY TIME AFTER THE CLOSING DATE.  TO THE EXTENT REPAID, TRANCHE A TERM
LOANS MAY NOT BE REBORROWED.

 

(B)                                 EACH REVOLVING CREDIT LENDER SEVERALLY
AGREES, SUBJECT TO AND ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE
LOANS IN DOLLARS (EACH, A “DOLLAR REVOLVING LOAN,” AND COLLECTIVELY, THE “DOLLAR
REVOLVING LOANS”) TO THE COMPANY, FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT NOT INCLUDING THE
REVOLVING CREDIT TERMINATION DATE, PROVIDED THAT NO BORROWING OF DOLLAR
REVOLVING LOANS SHALL BE MADE IF, IMMEDIATELY AFTER GIVING EFFECT THERETO (AND
TO ANY CONCURRENT REPAYMENT OF SWINGLINE LOANS WITH PROCEEDS OF DOLLAR REVOLVING
LOANS MADE PURSUANT TO SUCH BORROWING), (Y) THE REVOLVING CREDIT EXPOSURE OF ANY
REVOLVING CREDIT LENDER WOULD EXCEED ITS REVOLVING CREDIT COMMITMENT AT SUCH
TIME OR (Z) THE AGGREGATE REVOLVING CREDIT EXPOSURE WOULD EXCEED THE AGGREGATE
REVOLVING CREDIT COMMITMENTS AT SUCH TIME.  SUBJECT TO AND ON THE TERMS AND
CONDITIONS OF THIS AGREEMENT, THE COMPANY MAY BORROW, REPAY AND REBORROW DOLLAR
REVOLVING LOANS.

 

(C)                                  EACH REVOLVING CREDIT LENDER SEVERALLY
AGREES, SUBJECT TO AND ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE
LOANS IN ANY FOREIGN CURRENCY (EACH, A “FOREIGN CURRENCY REVOLVING LOAN,” AND
COLLECTIVELY, THE “FOREIGN CURRENCY REVOLVING LOANS”) TO ANY BORROWER, FROM TIME
TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM AND INCLUDING THE CLOSING
DATE TO BUT NOT INCLUDING THE REVOLVING CREDIT TERMINATION DATE, PROVIDED THAT
NO BORROWING OF FOREIGN CURRENCY REVOLVING LOANS SHALL BE MADE IF, IMMEDIATELY
AFTER GIVING EFFECT THERETO, (X) THE AGGREGATE PRINCIPAL OUTSTANDING DOLLAR
AMOUNT (DETERMINED AS OF THE MOST RECENT REVALUATION DATE) OF FOREIGN CURRENCY
REVOLVING LOANS OUTSTANDING AT SUCH TIME WOULD EXCEED THE FOREIGN CURRENCY
SUBCOMMITMENT AT SUCH TIME, (Y) THE REVOLVING CREDIT EXPOSURE OF ANY REVOLVING

 

33

--------------------------------------------------------------------------------


 

CREDIT LENDER WOULD EXCEED ITS REVOLVING CREDIT COMMITMENT AT SUCH TIME OR
(Z) THE AGGREGATE REVOLVING CREDIT EXPOSURE WOULD EXCEED THE AGGREGATE REVOLVING
CREDIT COMMITMENTS AT SUCH TIME.  SUBJECT TO AND ON THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE BORROWERS MAY BORROW, REPAY AND REBORROW FOREIGN CURRENCY
REVOLVING LOANS.

 

(D)                                 THE SWINGLINE LENDER AGREES, SUBJECT TO AND
ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE LOANS (EACH, A “SWINGLINE
LOAN,” AND COLLECTIVELY, THE “SWINGLINE LOANS”) TO THE COMPANY, FROM TIME TO
TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE TO BUT NOT
INCLUDING THE SWINGLINE MATURITY DATE (OR, IF EARLIER, THE REVOLVING CREDIT
TERMINATION DATE), IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT
EXCEEDING THE SWINGLINE COMMITMENT.  SWINGLINE LOANS MAY BE MADE EVEN IF THE
AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS OUTSTANDING AT ANY TIME, WHEN
ADDED TO THE AGGREGATE PRINCIPAL DOLLAR AMOUNT (DETERMINED AS OF THE MOST RECENT
REVALUATION DATE) OF THE REVOLVING LOANS MADE BY THE SWINGLINE LENDER IN ITS
CAPACITY AS A REVOLVING CREDIT LENDER OUTSTANDING AT SUCH TIME AND ITS LETTER OF
CREDIT EXPOSURE AT SUCH TIME, WOULD EXCEED THE SWINGLINE LENDER’S OWN REVOLVING
CREDIT COMMITMENT AT SUCH TIME, BUT PROVIDED THAT NO BORROWING OF SWINGLINE
LOANS SHALL BE MADE IF, IMMEDIATELY AFTER GIVING EFFECT THERETO, (Y) THE
REVOLVING CREDIT EXPOSURE OF ANY REVOLVING CREDIT LENDER WOULD EXCEED ITS
REVOLVING CREDIT COMMITMENT AT SUCH TIME OR (Z) THE AGGREGATE REVOLVING CREDIT
EXPOSURE WOULD EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH TIME. 
SUBJECT TO AND ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE COMPANY MAY
BORROW, REPAY (INCLUDING BY MEANS OF A BORROWING OF DOLLAR REVOLVING LOANS
PURSUANT TO SECTION 2.2(E)) AND REBORROW SWINGLINE LOANS.

 

(E)                                  EACH INCREMENTAL TERM LENDER WITH RESPECT
TO A PARTICULAR SERIES OF INCREMENTAL TERM LOANS SEVERALLY AGREES, SUBJECT TO
AND ON THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE APPLICABLE INCREMENTAL
TERM LOAN AMENDMENT, TO MAKE AN INCREMENTAL TERM LOAN OF SUCH SERIES TO THE
COMPANY ON THE APPLICABLE INCREMENTAL TERM LOAN EFFECTIVE DATE IN A PRINCIPAL
AMOUNT NOT TO EXCEED ITS INCREMENTAL TERM LOAN COMMITMENT WITH RESPECT TO SUCH
SERIES.  TO THE EXTENT REPAID, INCREMENTAL TERM LOANS MAY NOT BE REBORROWED.

 


2.2                                 BORROWINGS.


 

(A)                                  THE TRANCHE A TERM LOANS, REVOLVING LOANS
AND EACH SERIES OF INCREMENTAL TERM LOANS SHALL, AT THE OPTION OF THE APPLICABLE
BORROWER AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BE EITHER
BASE RATE LOANS OR LIBOR LOANS, PROVIDED THAT (I) ALL LOANS COMPRISING THE SAME
BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, BE OF THE SAME
TYPE AND APPLICABLE CURRENCY, (II) FOREIGN CURRENCY REVOLVING LOANS SHALL BE
MADE AND MAINTAINED AS LIBOR LOANS AT ALL TIMES, AND (III) NO LIBOR LOANS MAY BE
BORROWED AT ANY TIME PRIOR TO THE THIRD (3RD) BUSINESS DAY AFTER THE CLOSING
DATE (OR, WITH RESPECT TO ANY INCREMENTAL TERM LOANS, THE THIRD (3RD) BUSINESS
DAY AFTER THE APPLICABLE INCREMENTAL TERM LOAN EFFECTIVE DATE).  THE SWINGLINE
LOANS SHALL BE MADE AND MAINTAINED AS BASE RATE LOANS AT ALL TIMES.

 

(B)                                 IN ORDER TO MAKE A BORROWING (OTHER THAN
(W) BORROWINGS OF SWINGLINE LOANS, WHICH SHALL BE MADE PURSUANT TO
SECTION 2.2(D), (X) BORROWINGS FOR THE PURPOSE OF REPAYING REFUNDED SWINGLINE
LOANS, WHICH SHALL BE MADE PURSUANT TO SECTION 2.2(E), (Y) BORROWINGS FOR THE
PURPOSE OF PAYING UNPAID REIMBURSEMENT OBLIGATIONS, WHICH SHALL BE MADE PURSUANT
TO

 

34

--------------------------------------------------------------------------------


 

SECTION 3.5, AND (Z) BORROWINGS INVOLVING CONTINUATIONS OR CONVERSIONS OF
OUTSTANDING LOANS, WHICH SHALL BE MADE PURSUANT TO SECTION 2.11), THE APPLICABLE
BORROWER WILL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE NOT LATER THAN 11:00
A.M., CHARLOTTE TIME, THE APPLICABLE NUMBER OF BUSINESS DAYS PRIOR TO EACH
BORROWING TO BE COMPRISED OF LIBOR LOANS AND ONE (1) BUSINESS DAY PRIOR TO EACH
BORROWING TO BE COMPRISED OF BASE RATE LOANS; PROVIDED, HOWEVER, THAT REQUESTS
FOR THE BORROWING OF THE TRANCHE A TERM LOANS AND ANY REVOLVING LOANS TO BE MADE
ON THE CLOSING DATE MAY, AT THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE GIVEN
WITH LESS ADVANCE NOTICE THAN AS SPECIFIED HEREINABOVE.  EACH SUCH NOTICE (EACH,
A “NOTICE OF BORROWING”) SHALL BE IRREVOCABLE, SHALL BE GIVEN IN THE FORM OF
EXHIBIT B-1 AND SHALL SPECIFY (1) THE APPLICABLE BORROWER, (2) THE AGGREGATE
PRINCIPAL AMOUNT, CLASS AND INITIAL TYPE OF THE LOANS TO BE MADE PURSUANT TO
SUCH BORROWING, (3) IN THE CASE OF A BORROWING OF LIBOR LOANS, THE INITIAL
INTEREST PERIOD TO BE APPLICABLE THERETO, (4) IN THE CASE OF A BORROWING OF
REVOLVING LOANS, THE APPLICABLE CURRENCY, AND (5) THE REQUESTED BORROWING DATE,
WHICH SHALL BE A BUSINESS DAY.  UPON ITS RECEIPT OF A NOTICE OF BORROWING, THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH APPLICABLE LENDER OF THE PROPOSED
BORROWING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN:

 

(I)                                     THE AGGREGATE PRINCIPAL AMOUNT OF THE
BORROWING OF TRANCHE A TERM LOANS SHALL BE IN THE AMOUNT OF THE AGGREGATE
TRANCHE A TERM LOAN COMMITMENTS, AND THE AGGREGATE PRINCIPAL AMOUNT OF ANY
BORROWING OF ANY SERIES OF INCREMENTAL TERM LOANS SHALL BE IN THE AMOUNT OF THE
AGGREGATE INCREMENTAL TERM LOAN COMMITMENTS APPLICABLE TO SUCH SERIES OF
INCREMENTAL TERM LOANS;

 

(II)                                  THE AGGREGATE PRINCIPAL AMOUNT OF EACH
BORROWING COMPRISED OF BASE RATE LOANS SHALL NOT BE LESS THAN $500,000 OR, IF
GREATER, AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF (OR, IN THE CASE OF
A BORROWING OF REVOLVING LOANS, IF LESS, IN THE AMOUNT OF THE AGGREGATE
REVOLVING CREDIT COMMITMENTS LESS THE AGGREGATE REVOLVING CREDIT EXPOSURE), AND
THE AGGREGATE PRINCIPAL AMOUNT OF EACH BORROWING COMPRISED OF LIBOR LOANS SHALL
NOT BE LESS THAN $1,000,000 OR, IF GREATER, AN INTEGRAL MULTIPLE OF $500,000 IN
EXCESS THEREOF;

 

(III)                               IF THE APPLICABLE BORROWER SHALL HAVE FAILED
TO DESIGNATE THE TYPE OF LOANS COMPRISING A BORROWING, SUCH BORROWER SHALL BE
DEEMED TO HAVE REQUESTED A BORROWING COMPRISED OF BASE RATE LOANS (UNLESS SUCH
NOTICE INDICATES THAT THE BORROWING IS TO BE COMPRISED OF FOREIGN CURRENCY
REVOLVING LOANS, IN WHICH CASE SUCH BORROWER SHALL BE DEEMED TO HAVE REQUESTED A
BORROWING COMPRISED OF LIBOR LOANS);

 

(IV)                              IF THE APPLICABLE BORROWER SHALL HAVE FAILED
TO DESIGNATE THE APPLICABLE CURRENCY WITH RESPECT TO A BORROWING OF REVOLVING
LOANS, SUCH BORROWER SHALL BE DEEMED TO HAVE REQUESTED (A) IN THE CASE OF THE
COMPANY, A BORROWING OF DOLLAR REVOLVING LOANS, AND (B) IN THE CASE OF ANY
FOREIGN BORROWER, A BORROWING OF FOREIGN CURRENCY REVOLVING LOANS DENOMINATED IN
EURO; AND

 

(V)                                 IF THE APPLICABLE BORROWER SHALL HAVE FAILED
TO SELECT THE DURATION OF THE INTEREST PERIOD TO BE APPLICABLE TO ANY BORROWING
OF LIBOR LOANS, THEN SUCH BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST
PERIOD WITH A DURATION OF ONE MONTH.

 

35

--------------------------------------------------------------------------------


 

(C)                                  IN THE CASE OF EACH BORROWING OF DOLLAR
LOANS, NOT LATER THAN 1:00 P.M., CHARLOTTE TIME, ON THE REQUESTED BORROWING DATE
(WHICH SHALL BE THE CLOSING DATE, IN THE CASE OF THE TRANCHE A TERM LOANS), EACH
APPLICABLE LENDER WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE
APPLICABLE PAYMENT OFFICE AN AMOUNT, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS, EQUAL TO THE AMOUNT OF THE DOLLAR LOAN OR LOANS TO BE MADE BY SUCH
LENDER.  TO THE EXTENT SUCH LENDERS HAVE MADE SUCH AMOUNTS AVAILABLE TO THE
ADMINISTRATIVE AGENT AS PROVIDED HEREINABOVE, THE ADMINISTRATIVE AGENT WILL MAKE
THE AGGREGATE OF SUCH AMOUNTS AVAILABLE TO THE COMPANY IN ACCORDANCE WITH
SECTION 2.3(A) AND IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.  IN
THE CASE OF EACH BORROWING OF FOREIGN CURRENCY REVOLVING LOANS, NOT LATER THAN
1:00 P.M., LOCAL TIME, ON THE REQUESTED BORROWING DATE, EACH REVOLVING CREDIT
LENDER WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE APPLICABLE PAYMENT
OFFICE AN AMOUNT, IN THE APPLICABLE CURRENCY AND IN IMMEDIATELY AVAILABLE FUNDS,
EQUAL TO THE AMOUNT OF THE FOREIGN CURRENCY REVOLVING LOAN OR LOANS TO BE MADE
BY SUCH LENDER.  TO THE EXTENT SUCH LENDERS HAVE MADE SUCH AMOUNTS AVAILABLE TO
THE ADMINISTRATIVE AGENT AS PROVIDED HEREINABOVE, THE ADMINISTRATIVE AGENT WILL
MAKE THE AGGREGATE OF SUCH AMOUNTS AVAILABLE TO THE APPLICABLE BORROWER IN
ACCORDANCE WITH SECTION 2.3(A) AND IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT.

 

(D)                                 IN ORDER TO MAKE A BORROWING OF A SWINGLINE
LOAN (OTHER THAN BORROWINGS PURSUANT TO ANY LOAN SWEEP PRODUCT OR OTHER CASH
MANAGEMENT ARRANGEMENT IN EFFECT BETWEEN THE COMPANY AND THE SWINGLINE LENDER,
WHICH SHALL BE EFFECTED AS PROVIDED THEREUNDER), THE COMPANY WILL GIVE THE
ADMINISTRATIVE AGENT (AND THE SWINGLINE LENDER, IF THE SWINGLINE LENDER IS NOT
ALSO THE ADMINISTRATIVE AGENT) WRITTEN NOTICE NOT LATER THAN 11:00 A.M.,
CHARLOTTE TIME, ON THE DATE OF SUCH BORROWING.  EACH SUCH NOTICE (EACH, A
“NOTICE OF SWINGLINE BORROWING”) SHALL BE GIVEN IN THE FORM OF EXHIBIT B-2,
SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE PRINCIPAL AMOUNT OF THE SWINGLINE
LOAN TO BE MADE PURSUANT TO SUCH BORROWING (WHICH SHALL NOT BE LESS THAN
$200,000 AND, IF GREATER, SHALL BE IN AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS
THEREOF (OR, IF LESS, IN THE AMOUNT OF THE UNUTILIZED SWINGLINE COMMITMENT)) AND
(II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  NOT LATER
THAN 1:00 P.M., CHARLOTTE TIME, ON THE REQUESTED BORROWING DATE, THE SWINGLINE
LENDER WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN
AMOUNT, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, EQUAL TO THE AMOUNT OF
THE REQUESTED SWINGLINE LOAN.  TO THE EXTENT THE SWINGLINE LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED HEREINABOVE, THE
ADMINISTRATIVE AGENT WILL MAKE SUCH AMOUNT AVAILABLE TO THE COMPANY IN
ACCORDANCE WITH SECTION 2.3(A) AND IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT.

 

(E)                                  WITH RESPECT TO ANY OUTSTANDING SWINGLINE
LOANS, THE SWINGLINE LENDER MAY AT ANY TIME (WHETHER OR NOT AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING) IN ITS SOLE AND ABSOLUTE DISCRETION, AND IS
HEREBY AUTHORIZED AND EMPOWERED BY THE COMPANY TO, CAUSE A BORROWING OF DOLLAR
REVOLVING LOANS TO BE MADE FOR THE PURPOSE OF REPAYING SUCH SWINGLINE LOANS BY
DELIVERING TO THE ADMINISTRATIVE AGENT (IF THE ADMINISTRATIVE AGENT IS NOT ALSO
THE SWINGLINE LENDER) AND EACH OTHER REVOLVING CREDIT LENDER (ON BEHALF OF, AND
WITH A COPY TO, THE COMPANY), NOT LATER THAN 11:00 A.M., CHARLOTTE TIME, ONE (1)
BUSINESS DAY PRIOR TO THE PROPOSED BORROWING DATE THEREFOR, A NOTICE (WHICH
SHALL BE DEEMED TO BE A NOTICE OF BORROWING GIVEN BY THE COMPANY) REQUESTING THE
REVOLVING CREDIT LENDERS TO MAKE DOLLAR REVOLVING LOANS (WHICH SHALL BE MADE
INITIALLY AS BASE RATE LOANS) ON SUCH BORROWING DATE IN AN AGGREGATE AMOUNT
EQUAL TO THE AMOUNT OF SUCH SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”)
OUTSTANDING ON

 

36

--------------------------------------------------------------------------------


 

THE DATE SUCH NOTICE IS GIVEN THAT THE SWINGLINE LENDER REQUESTS TO BE REPAID. 
NOT LATER THAN 1:00 P.M., CHARLOTTE TIME, ON THE REQUESTED BORROWING DATE, EACH
REVOLVING CREDIT LENDER (OTHER THAN THE SWINGLINE LENDER) WILL MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN AMOUNT, IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, EQUAL TO THE AMOUNT OF THE DOLLAR REVOLVING LOAN TO
BE MADE BY SUCH LENDER.  TO THE EXTENT THE REVOLVING CREDIT LENDERS HAVE MADE
SUCH AMOUNTS AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED HEREINABOVE, THE
ADMINISTRATIVE AGENT WILL MAKE THE AGGREGATE OF SUCH AMOUNTS AVAILABLE TO THE
SWINGLINE LENDER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT, WHICH
SHALL APPLY SUCH AMOUNTS IN REPAYMENT OF THE REFUNDED SWINGLINE LOANS. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, ON THE RELEVANT
BORROWING DATE, THE REFUNDED SWINGLINE LOANS (INCLUDING THE SWINGLINE LENDER’S
RATABLE SHARE THEREOF, IN ITS CAPACITY AS A REVOLVING CREDIT LENDER) SHALL BE
DEEMED TO BE REPAID WITH THE PROCEEDS OF THE DOLLAR REVOLVING LOANS MADE AS
PROVIDED ABOVE (INCLUDING A DOLLAR REVOLVING LOAN DEEMED TO HAVE BEEN MADE BY
THE SWINGLINE LENDER), AND SUCH REFUNDED SWINGLINE LOANS DEEMED TO BE SO REPAID
SHALL NO LONGER BE OUTSTANDING AS SWINGLINE LOANS BUT SHALL BE OUTSTANDING AS
DOLLAR REVOLVING LOANS.  IF ANY PORTION OF ANY SUCH AMOUNT REPAID (OR DEEMED TO
BE REPAID) TO THE SWINGLINE LENDER SHALL BE RECOVERED BY OR ON BEHALF OF THE
COMPANY FROM THE SWINGLINE LENDER IN ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING OR OTHERWISE, THE LOSS OF THE AMOUNT SO RECOVERED SHALL BE SHARED
RATABLY AMONG ALL THE REVOLVING CREDIT LENDERS IN THE MANNER CONTEMPLATED BY
SECTION 2.15(B).

 

(F)                                    IF, AS A RESULT OF ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING WITH RESPECT TO THE COMPANY, DOLLAR REVOLVING
LOANS ARE NOT MADE PURSUANT TO SECTION 2.2(E) IN AN AMOUNT SUFFICIENT TO REPAY
ANY AMOUNTS OWED TO THE SWINGLINE LENDER IN RESPECT OF ANY OUTSTANDING SWINGLINE
LOANS, OR IF THE SWINGLINE LENDER IS OTHERWISE PRECLUDED FOR ANY REASON FROM
GIVING A NOTICE ON BEHALF OF THE COMPANY AS PROVIDED FOR HEREINABOVE, THE
SWINGLINE LENDER SHALL BE DEEMED TO HAVE SOLD WITHOUT RECOURSE, REPRESENTATION
OR WARRANTY (EXCEPT FOR THE ABSENCE OF LIENS THEREON CREATED, INCURRED OR
SUFFERED TO EXIST BY, THROUGH OR UNDER THE SWINGLINE LENDER), AND EACH REVOLVING
CREDIT LENDER SHALL BE DEEMED TO HAVE PURCHASED AND HEREBY AGREES TO PURCHASE, A
PARTICIPATION IN SUCH OUTSTANDING SWINGLINE LOANS IN AN AMOUNT EQUAL TO ITS
RATABLE SHARE (BASED ON THE PROPORTION THAT ITS REVOLVING CREDIT COMMITMENT
BEARS TO THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH TIME) OF THE UNPAID
AMOUNT THEREOF TOGETHER WITH ACCRUED INTEREST THEREON.  UPON ONE (1) BUSINESS
DAY’S PRIOR NOTICE FROM THE SWINGLINE LENDER, EACH REVOLVING CREDIT LENDER
(OTHER THAN THE SWINGLINE LENDER) WILL MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT AT THE PAYMENT OFFICE AN AMOUNT, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS, EQUAL TO ITS RESPECTIVE PARTICIPATION.  TO THE EXTENT THE REVOLVING
CREDIT LENDERS HAVE MADE SUCH AMOUNTS AVAILABLE TO THE ADMINISTRATIVE AGENT AS
PROVIDED HEREINABOVE, THE ADMINISTRATIVE AGENT WILL MAKE THE AGGREGATE OF SUCH
AMOUNTS AVAILABLE TO THE SWINGLINE LENDER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT.  IN THE EVENT ANY SUCH REVOLVING CREDIT LENDER FAILS TO
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT THE AMOUNT OF SUCH LENDER’S
PARTICIPATION AS PROVIDED IN THIS SECTION 2.2(F), THE SWINGLINE LENDER SHALL BE
ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER, TOGETHER WITH
INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH AMOUNT IS REQUIRED TO BE MADE
AVAILABLE FOR THE ACCOUNT OF THE SWINGLINE LENDER UNTIL THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO THE SWINGLINE LENDER AT THE FEDERAL FUNDS RATE FOR THE FIRST
THREE (3) BUSINESS DAYS AND THEREAFTER AT THE ADJUSTED BASE RATE APPLICABLE TO
REVOLVING LOANS.  PROMPTLY FOLLOWING ITS RECEIPT OF ANY PAYMENT BY OR ON BEHALF
OF THE COMPANY IN RESPECT OF A SWINGLINE LOAN, THE SWINGLINE LENDER WILL PAY TO
EACH REVOLVING CREDIT LENDER THAT HAS ACQUIRED A PARTICIPATION THEREIN SUCH
LENDER’S RATABLE SHARE OF SUCH PAYMENT.

 

37

--------------------------------------------------------------------------------


 

(G)                                 NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE OBLIGATION OF EACH REVOLVING CREDIT LENDER (OTHER
THAN THE SWINGLINE LENDER) TO MAKE DOLLAR REVOLVING LOANS FOR THE PURPOSE OF
REPAYING ANY REFUNDED SWINGLINE LOANS PURSUANT TO SECTION 2.2(E) AND EACH SUCH
LENDER’S OBLIGATION TO PURCHASE A PARTICIPATION IN ANY UNPAID SWINGLINE LOANS
PURSUANT TO SECTION 2.2(F) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE OR EVENT WHATSOEVER, INCLUDING, WITHOUT LIMITATION,
(I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH
LENDER MAY HAVE AGAINST THE SWINGLINE LENDER, THE ADMINISTRATIVE AGENT, THE
COMPANY, ANY OTHER BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER,
(II) THE OCCURRENCE OR CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT, (III) THE
FAILURE OF THE AMOUNT OF SUCH BORROWING OF DOLLAR REVOLVING LOANS TO MEET THE
MINIMUM BORROWING AMOUNT SPECIFIED IN SECTION 2.2(B), OR (IV) THE FAILURE OF ANY
CONDITIONS SET FORTH IN SECTION 4.2 OR ELSEWHERE HEREIN TO BE SATISFIED.

 


2.3                                 DISBURSEMENTS; FUNDING RELIANCE; DOMICILE OF
LOANS.


 

(A)                                  EACH BORROWER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT AND EACH CORRESPONDENT TO DISBURSE THE PROCEEDS OF EACH
BORROWING IN ACCORDANCE WITH THE TERMS OF ANY WRITTEN INSTRUCTIONS FROM ANY
AUTHORIZED OFFICER OF ANY BORROWER, PROVIDED THAT NEITHER THE ADMINISTRATIVE
AGENT NOR ANY CORRESPONDENT SHALL BE OBLIGATED UNDER ANY CIRCUMSTANCES TO
FORWARD AMOUNTS TO ANY ACCOUNT NOT LISTED IN AN ACCOUNT DESIGNATION LETTER.  ANY
BORROWER MAY AT ANY TIME DELIVER TO THE ADMINISTRATIVE AGENT AN ACCOUNT
DESIGNATION LETTER LISTING ANY ADDITIONAL ACCOUNTS OR DELETING ANY ACCOUNTS
LISTED IN A PREVIOUS ACCOUNT DESIGNATION LETTER.

 

(B)                                 UNLESS THE ADMINISTRATIVE AGENT HAS
RECEIVED, PRIOR TO 1:00 P.M., LOCAL TIME, ON THE RELEVANT BORROWING DATE,
WRITTEN NOTICE FROM A LENDER THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S RATABLE PORTION, IF ANY, OF THE RELEVANT
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS ON
SUCH BORROWING DATE IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF SECTION 2.2,
AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, BUT SHALL
NOT BE OBLIGATED TO, MAKE A CORRESPONDING AMOUNT AVAILABLE TO THE APPLICABLE
BORROWER ON SUCH BORROWING DATE.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL
NOT HAVE MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT SHALL HAVE MADE SUCH CORRESPONDING AMOUNT AVAILABLE TO THE
APPLICABLE BORROWER, SUCH LENDER, ON THE ONE HAND, AND THE APPLICABLE BORROWER,
ON THE OTHER, SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE APPLICABLE BORROWER UNTIL THE
DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT, (I) IN THE CASE OF SUCH
LENDER, AT THE FEDERAL FUNDS RATE, AND (II) IN THE CASE OF THE APPLICABLE
BORROWER, AT THE RATE OF INTEREST APPLICABLE AT SUCH TIME TO THE TYPE AND CLASS
OF LOANS COMPRISING SUCH BORROWING, AS DETERMINED UNDER THE PROVISIONS OF
SECTION 2.8.  IF SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH
CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN AS PART OF
SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.  THE FAILURE OF ANY LENDER TO
MAKE ANY LOAN REQUIRED TO BE MADE BY IT AS PART OF ANY BORROWING SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS LOAN
AS PART OF SUCH BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER LENDER TO MAKE THE LOAN TO BE MADE BY SUCH OTHER LENDER AS PART OF ANY
BORROWING.

 

38

--------------------------------------------------------------------------------


 

(C)                                  EACH LENDER MAY, AT ITS OPTION, MAKE AND
MAINTAIN ANY LOAN AT, TO OR FOR THE ACCOUNT OF ANY OF ITS LENDING OFFICES,
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
APPLICABLE BORROWER TO REPAY SUCH LOAN TO OR FOR THE ACCOUNT OF SUCH LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 


2.4                                 EVIDENCE OF DEBT; NOTES.


 

(A)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWERS TO THE APPLICABLE LENDING OFFICE OF SUCH LENDER RESULTING FROM
EACH LOAN MADE BY SUCH LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING
OFFICE OF SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.

 

(B)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 11.7(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH
REGISTER AND SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF
EACH SUCH LOAN, THE CLASS, TYPE AND APPLICABLE CURRENCY OF EACH SUCH LOAN, THE
APPLICABLE BORROWER AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT
OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM
THE APPLICABLE BORROWER TO EACH LENDER HEREUNDER IN RESPECT OF EACH SUCH LOAN
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FROM THE APPLICABLE BORROWER IN RESPECT OF EACH SUCH LOAN AND EACH LENDER’S
SHARE THEREOF.

 

(C)                                  THE ENTRIES MADE IN THE ACCOUNTS, REGISTER
AND SUBACCOUNTS MAINTAINED PURSUANT TO SECTION 2.4(B) (AND, IF CONSISTENT WITH
THE ENTRIES OF THE ADMINISTRATIVE AGENT, SECTION 2.4(A)) SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWERS THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH
ACCOUNT, SUCH REGISTER OR SUCH SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN,
SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF EACH BORROWER TO REPAY (WITH
APPLICABLE INTEREST) THE LOANS MADE TO SUCH BORROWER BY SUCH LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

(D)                                 THE LOANS OF EACH CLASS MADE BY EACH LENDER
SHALL, IF REQUESTED BY THE APPLICABLE LENDER (WHICH REQUEST SHALL BE MADE TO THE
ADMINISTRATIVE AGENT), BE EVIDENCED (I) IN THE CASE OF TERM LOANS, BY A TERM
NOTE APPROPRIATELY COMPLETED IN SUBSTANTIALLY THE FORM OF EXHIBIT A-1, (II) IN
THE CASE OF REVOLVING LOANS, BY A REVOLVING NOTE APPROPRIATELY COMPLETED IN
SUBSTANTIALLY THE FORM OF EXHIBIT A-2, AND (III) IN THE CASE OF THE SWINGLINE
LOANS, BY A SWINGLINE NOTE APPROPRIATELY COMPLETED IN SUBSTANTIALLY THE FORM OF
EXHIBIT A-3, IN EACH CASE EXECUTED BY THE APPLICABLE BORROWER AND PAYABLE TO THE
ORDER OF SUCH LENDER.  EACH NOTE SHALL BE ENTITLED TO ALL OF THE BENEFITS OF
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND SHALL BE SUBJECT TO THE
PROVISIONS HEREOF AND THEREOF.

 


2.5                                 TERMINATION AND REDUCTION OF COMMITMENTS AND
SWINGLINE COMMITMENT.


 

(A)                                  THE TRANCHE A TERM LOAN COMMITMENTS SHALL
BE AUTOMATICALLY AND PERMANENTLY TERMINATED CONCURRENTLY WITH THE MAKING OF THE
TRANCHE A TERM LOANS ON THE CLOSING DATE (OR ON MAY 31, 2005, IF THE CLOSING
DATE SHALL NOT HAVE OCCURRED ON OR PRIOR TO SUCH DATE).  THE REVOLVING CREDIT
COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY TERMINATED ON THE

 

39

--------------------------------------------------------------------------------


 

REVOLVING CREDIT TERMINATION DATE (OR ON MAY 31, 2005, IF THE CLOSING DATE SHALL
NOT HAVE OCCURRED ON OR PRIOR TO SUCH DATE), UNLESS SOONER TERMINATED PURSUANT
TO ANY OTHER PROVISION OF THIS SECTION 2.5 OR SECTION 9.2.  THE SWINGLINE
COMMITMENT SHALL BE AUTOMATICALLY AND PERMANENTLY TERMINATED ON THE SWINGLINE
MATURITY DATE (OR ON MAY 31, 2005, IF THE CLOSING DATE SHALL NOT HAVE OCCURRED
ON OR PRIOR TO SUCH DATE), UNLESS SOONER TERMINATED PURSUANT TO ANY OTHER
PROVISION OF THIS SECTION 2.5 OR SECTION 9.2.  THE INCREMENTAL TERM LOAN
COMMITMENTS RELATING TO ANY SERIES OF INCREMENTAL TERM LOANS SHALL BE
AUTOMATICALLY AND PERMANENTLY TERMINATED ON THE INCREMENTAL TERM LOAN EFFECTIVE
DATE RELATING TO SUCH SERIES OF INCREMENTAL TERM LOANS, UNLESS THE INCREMENTAL
TERM LOANS OF SUCH SERIES HAVE BEEN MADE IN FULL ON OR PRIOR TO SUCH DATE.

 

(B)                                 AT ANY TIME AND FROM TIME TO TIME AFTER THE
DATE HEREOF, UPON NOT LESS THAN THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
THE ADMINISTRATIVE AGENT (AND IN THE CASE OF A TERMINATION OR REDUCTION OF THE
UNUTILIZED SWINGLINE COMMITMENT, THE SWINGLINE LENDER), THE COMPANY MAY
TERMINATE IN WHOLE OR REDUCE IN PART THE AGGREGATE UNUTILIZED REVOLVING CREDIT
COMMITMENTS OR THE UNUTILIZED SWINGLINE COMMITMENT, PROVIDED THAT ANY SUCH
PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF NOT LESS THAN $1,000,000
($200,000 IN THE CASE OF THE UNUTILIZED SWINGLINE COMMITMENT) OR, IF GREATER, AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF ($100,000 IN THE CASE OF THE
UNUTILIZED SWINGLINE COMMITMENT), AND PROVIDED FURTHER THAT A NOTICE OF
TERMINATION OF THE REVOLVING CREDIT COMMITMENTS DELIVERED BY THE COMPANY MAY
STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, A PUBLIC OFFERING OF CAPITAL STOCK OF THE PARENT OR A SALE OF ALL OR
SUBSTANTIALLY ALL THE ASSETS OR CAPITAL STOCK OF THE COMPANY OR THE PARENT
(WHETHER BY MERGER OR OTHERWISE), IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY
THE COMPANY (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED
EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  THE AMOUNT OF ANY
TERMINATION OR REDUCTION MADE UNDER THIS SECTION 2.5(B) MAY NOT THEREAFTER BE
REINSTATED.

 

(C)                                  EACH REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS PURSUANT TO THIS SECTION 2.5 SHALL BE APPLIED RATABLY AMONG THE
REVOLVING CREDIT LENDERS ACCORDING TO THEIR RESPECTIVE REVOLVING CREDIT
COMMITMENTS.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
ANY REDUCTION OF THE REVOLVING CREDIT COMMITMENTS PURSUANT TO THIS SECTION 2.5
THAT HAS THE EFFECT OF REDUCING THE AGGREGATE REVOLVING CREDIT COMMITMENTS TO AN
AMOUNT LESS THAN THE AMOUNT OF THE SWINGLINE COMMITMENT, THE LETTER OF CREDIT
SUBCOMMITMENT OR THE FOREIGN CURRENCY SUBCOMMITMENT AT SUCH TIME SHALL RESULT IN
AN AUTOMATIC CORRESPONDING REDUCTION OF THE SWINGLINE COMMITMENT, THE LETTER OF
CREDIT SUBCOMMITMENT OR THE FOREIGN CURRENCY SUBCOMMITMENT, AS THE CASE MAY BE,
TO THE AMOUNT OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS (AS SO REDUCED),
WITHOUT ANY FURTHER ACTION ON THE PART OF THE COMPANY OR THE SWINGLINE LENDER.

 


2.6                                 MANDATORY PAYMENTS AND PREPAYMENTS.


 

(A)                                  EXCEPT TO THE EXTENT DUE OR PAID SOONER
PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, THE COMPANY WILL REPAY THE
AGGREGATE OUTSTANDING PRINCIPAL OF THE TRANCHE A TERM LOANS ON THE DATES AND IN
THE AMOUNTS SET FORTH BELOW:

 

40

--------------------------------------------------------------------------------


 

Date

 

Payment Amount

 

September 30, 2005

 

$

1,250,000

 

December 31, 2005

 

$

1,250,000

 

March 31, 2006

 

$

1,250,000

 

June 30, 2006

 

$

1,250,000

 

September 30, 2006

 

$

1,250,000

 

December 31, 2006

 

$

1,250,000

 

March 31, 2007

 

$

1,250,000

 

June 30, 2007

 

$

1,250,000

 

September 30, 2007

 

$

1,875,000

 

December 31, 2007

 

$

1,875,000

 

March 31, 2008

 

$

1,875,000

 

June 30, 2008

 

$

1,875,000

 

September 30, 2008

 

$

3,125,000

 

December 31, 2008

 

$

3,125,000

 

March 31, 2009

 

$

3,125,000

 

June 30, 2009

 

$

3,125,000

 

September 30, 2009

 

$

5,000,000

 

December 31, 2009

 

$

5,000,000

 

March 31, 2010

 

$

5,000,000

 

Tranche A Term Loan Maturity Date

 

$

5,000,000

 

 

(B)                                 EXCEPT TO THE EXTENT DUE OR PAID SOONER
PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, (I) THE AGGREGATE OUTSTANDING
PRINCIPAL OF THE TRANCHE A TERM LOANS SHALL BE DUE AND PAYABLE IN FULL BY THE
COMPANY ON THE TRANCHE A TERM LOAN MATURITY DATE, (II) THE AGGREGATE OUTSTANDING
PRINCIPAL OF THE DOLLAR REVOLVING LOANS SHALL BE DUE AND PAYABLE IN FULL BY THE
COMPANY ON THE REVOLVING CREDIT MATURITY DATE, (III) THE AGGREGATE OUTSTANDING
PRINCIPAL OF THE FOREIGN CURRENCY REVOLVING LOANS SHALL BE DUE AND PAYABLE IN
FULL BY THE APPLICABLE BORROWERS THEREOF ON THE REVOLVING CREDIT MATURITY DATE,
AND (IV) THE AGGREGATE OUTSTANDING PRINCIPAL OF THE SWINGLINE LOANS SHALL BE DUE
AND PAYABLE IN FULL BY THE COMPANY ON THE SWINGLINE MATURITY DATE.  THE COMPANY
WILL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL OF EACH SERIES OF INCREMENTAL
TERM LOANS ON THE DATES AND IN THE AMOUNTS SET FORTH IN THE APPLICABLE
INCREMENTAL TERM LOAN AMENDMENT.

 

(C)                                  IN THE EVENT THAT, AT ANY TIME, THE
AGGREGATE REVOLVING CREDIT EXPOSURE (EXCLUDING THE AGGREGATE AMOUNT OF ANY
SWINGLINE LOANS TO BE REPAID WITH PROCEEDS OF DOLLAR REVOLVING LOANS MADE ON THE
DATE OF DETERMINATION) SHALL EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS
AT SUCH TIME (AFTER GIVING EFFECT TO ANY CONCURRENT TERMINATION OR REDUCTION
THEREOF), (I) THE COMPANY WILL IMMEDIATELY PREPAY THE OUTSTANDING PRINCIPAL
AMOUNT OF THE SWINGLINE LOANS AND (II) TO THE EXTENT OF ANY EXCESS REMAINING
AFTER PREPAYMENT IN FULL OF OUTSTANDING SWINGLINE LOANS, THE BORROWERS WILL
(SUBJECT TO SECTION 11.18) IMMEDIATELY PREPAY THE OUTSTANDING PRINCIPAL AMOUNT
OF THE REVOLVING LOANS IN THE DOLLAR AMOUNT OF SUCH EXCESS; PROVIDED THAT, TO
THE EXTENT SUCH EXCESS AMOUNT IS GREATER THAN THE AGGREGATE PRINCIPAL DOLLAR
AMOUNT (DETERMINED AS OF THE MOST RECENT REVALUATION DATE) OF SWINGLINE LOANS
AND REVOLVING

 

41

--------------------------------------------------------------------------------


 

LOANS OUTSTANDING IMMEDIATELY PRIOR TO THE APPLICATION OF SUCH PREPAYMENT, THE
AMOUNT SO PREPAID SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT AND HELD IN THE
CASH COLLATERAL ACCOUNT AS COVER FOR LETTER OF CREDIT EXPOSURE, AS MORE
PARTICULARLY DESCRIBED IN SECTION 3.8, AND THEREUPON SUCH CASH SHALL BE DEEMED
TO REDUCE THE AGGREGATE LETTER OF CREDIT EXPOSURE BY AN EQUIVALENT AMOUNT.  IN
THE EVENT THAT, AT ANY TIME, THE AGGREGATE PRINCIPAL DOLLAR AMOUNT (DETERMINED
AS OF THE MOST RECENT REVALUATION DATE) OF FOREIGN CURRENCY REVOLVING LOANS
OUTSTANDING AT SUCH TIME SHALL EXCEED 105% OF THE FOREIGN CURRENCY SUBCOMMITMENT
AT SUCH TIME (AFTER GIVING EFFECT TO ANY CONCURRENT TERMINATION OR REDUCTION
THEREOF), THE BORROWERS WILL (SUBJECT TO SECTION 11.18) PREPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE FOREIGN CURRENCY REVOLVING LOANS IN THE DOLLAR AMOUNT OF
SUCH EXCESS ON THE LAST DAY OF THE FIRST INTEREST PERIOD ENDING THEREAFTER OR,
IF SOONER, WITHIN THIRTY (30) DAYS (OR IMMEDIATELY, IF AN EVENT OF DEFAULT SHALL
THEN HAVE OCCURRED AND BE CONTINUING).

 

(D)                                 PROMPTLY UPON (AND IN ANY EVENT NOT LATER
THAN ONE (1) BUSINESS DAY AFTER) RECEIPT THEREOF BY ANY CREDIT PARTY, THE
BORROWERS WILL (SUBJECT TO SECTION 11.18) PREPAY THE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOANS IN AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS FROM ANY
DEBT ISSUANCE AND 50% OF THE NET CASH PROCEEDS FROM ANY EQUITY ISSUANCE, AND
WILL DELIVER TO THE ADMINISTRATIVE AGENT, CONCURRENTLY WITH SUCH PREPAYMENT, A
CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF THE COMPANY IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SETTING FORTH THE CALCULATION OF
SUCH NET CASH PROCEEDS; PROVIDED, HOWEVER, THAT IN THE EVENT THE TOTAL LEVERAGE
RATIO (AS SET FORTH IN THE COMPLIANCE CERTIFICATE THEN MOST RECENTLY DELIVERED
TO THE ADMINISTRATIVE AGENT AND THE LENDERS) IS EQUAL TO OR LESS THAN 2.25 TO
1.0, NO PREPAYMENT SHALL BE REQUIRED UNDER THIS SECTION 2.6(D) IN RESPECT OF ANY
EQUITY ISSUANCE.

 

(E)                                  NOT LATER THAN 180 DAYS AFTER RECEIPT BY
ANY CREDIT PARTY OF ANY PROCEEDS OF INSURANCE, CONDEMNATION AWARD OR OTHER
COMPENSATION IN RESPECT OF ANY CASUALTY EVENT (OR, IF EARLIER, UPON ITS
DETERMINATION NOT TO REPAIR OR REPLACE ANY PROPERTY SUBJECT TO SUCH CASUALTY
EVENT OR TO ACQUIRE ASSETS USED OR USEABLE IN THE BUSINESS OF THE COMPANY AND
ITS SUBSIDIARIES), THE BORROWERS WILL (SUBJECT TO SECTION 11.18) PREPAY THE
OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS IN AN AMOUNT EQUAL TO 100% OF THE NET
CASH PROCEEDS FROM SUCH CASUALTY EVENT (LESS ANY AMOUNTS THERETOFORE APPLIED (OR
CONTRACTUALLY COMMITTED TO BE APPLIED) TO THE REPAIR OR REPLACEMENT OF PROPERTY
SUBJECT TO SUCH CASUALTY EVENT OR TO ACQUIRE ASSETS USED OR USEABLE IN THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES) AND WILL DELIVER TO THE
ADMINISTRATIVE AGENT, CONCURRENTLY WITH SUCH PREPAYMENT, A CERTIFICATE SIGNED BY
A FINANCIAL OFFICER OF THE COMPANY IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SETTING FORTH THE CALCULATION OF SUCH NET CASH
PROCEEDS; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, (I) EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT (INCLUDING IN CLAUSE (II) BELOW) OR IN ANY
OTHER CREDIT DOCUMENT, THE ADMINISTRATIVE AGENT SHALL TURN OVER TO THE COMPANY
ANY SUCH PROCEEDS RECEIVED DURING SUCH 180-DAY PERIOD (UNLESS THE COMPANY HAS,
PRIOR TO THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH PROCEEDS, NOTIFIED THE
ADMINISTRATIVE AGENT OF ITS DETERMINATION NOT TO REPAIR OR REPLACE THE PROPERTY
SUBJECT TO THE APPLICABLE CASUALTY EVENT OR TO ACQUIRE ASSETS USED OR USEABLE IN
THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES), BUT NOTHING IN THIS
SECTION 2.6(E) SHALL BE DEEMED TO LIMIT OR OTHERWISE AFFECT ANY RIGHT OF THE
ADMINISTRATIVE AGENT HEREIN OR IN ANY OF THE OTHER CREDIT DOCUMENTS TO RECEIVE
AND HOLD SUCH PROCEEDS AS LOSS PAYEE AND TO DISBURSE THE SAME TO THE COMPANY
UPON THE TERMS HEREOF OR THEREOF, OR ANY OBLIGATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES HEREIN OR IN ANY OF THE OTHER CREDIT DOCUMENTS TO REMIT ANY SUCH
PROCEEDS TO THE ADMINISTRATIVE AGENT UPON ITS RECEIPT THEREOF, AND (II) ANY AND
ALL SUCH PROCEEDS RECEIVED OR HELD

 

42

--------------------------------------------------------------------------------


 

BY THE ADMINISTRATIVE AGENT OR ANY CREDIT PARTY DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT (REGARDLESS OF ANY PROPOSED OR ACTUAL USE THEREOF FOR REPAIR,
REPLACEMENT OR REINVESTMENT) SHALL BE APPLIED TO PREPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS.

 

(F)                                    NOT LATER THAN 180 DAYS AFTER RECEIPT BY
ANY CREDIT PARTY OF PROCEEDS IN RESPECT OF ANY ASSET DISPOSITION OTHER THAN AN
EXCLUDED ASSET DISPOSITION (OR, IF EARLIER, UPON ITS DETERMINATION NOT TO APPLY
SUCH PROCEEDS TO THE ACQUISITION OF ASSETS USED OR USEABLE IN THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES), THE BORROWERS WILL (SUBJECT TO SECTION 11.18)
PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS IN AN AMOUNT EQUAL TO 100%
OF THE NET CASH PROCEEDS FROM SUCH ASSET DISPOSITION (LESS ANY AMOUNTS
THERETOFORE APPLIED (OR CONTRACTUALLY COMMITTED TO BE APPLIED) TO ACQUIRE ASSETS
USED OR USEABLE IN THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES) AND WILL
DELIVER TO THE ADMINISTRATIVE AGENT, CONCURRENTLY WITH SUCH PREPAYMENT, A
CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF THE COMPANY IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SETTING FORTH THE CALCULATION OF
SUCH NET CASH PROCEEDS; PROVIDED, HOWEVER, THAT ANY SUCH NET CASH PROCEEDS NOT
APPLIED (OR CONTRACTUALLY COMMITTED TO BE APPLIED) WITHIN 180 DAYS TO THE
ACQUISITION OF OTHER ASSETS AS PROVIDED HEREIN SHALL BE APPLIED BY THE BORROWERS
AS A PREPAYMENT OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS NO LATER THAN
THE FIRST (1ST) BUSINESS DAY IMMEDIATELY FOLLOWING SUCH 180-DAY PERIOD; AND
PROVIDED FURTHER THAT THE REQUIREMENTS OF THIS SECTION 2.6(F) SHALL NOT APPLY TO
THE FIRST $10,000,000 OF NET CASH PROCEEDS FROM ASSET DISPOSITIONS (OTHER THAN
EXCLUDED ASSET DISPOSITIONS) FROM AND AFTER THE CLOSING DATE.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 2.6(F) SHALL BE DEEMED TO PERMIT ANY
ASSET DISPOSITION NOT EXPRESSLY PERMITTED UNDER SECTION 8.4.

 

(G)                                 CONCURRENTLY WITH THE DELIVERY OF ITS ANNUAL
FINANCIAL STATEMENTS AFTER THE END OF EACH FISCAL YEAR, BEGINNING WITH DELIVERY
OF THE ANNUAL FINANCIAL STATEMENTS FOR FISCAL YEAR 2005, AND IN ANY EVENT NOT
LATER THAN NINETY (90) DAYS AFTER THE LAST DAY OF EACH SUCH FISCAL YEAR, THE
BORROWERS WILL (SUBJECT TO SECTION 11.18) PREPAY THE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOANS IN AN AMOUNT EQUAL TO 50% OF EXCESS CASH FLOW, IF ANY, FOR
SUCH FISCAL YEAR AND WILL DELIVER TO THE ADMINISTRATIVE AGENT, CONCURRENTLY WITH
SUCH PREPAYMENT, A CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF THE COMPANY IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SETTING FORTH
THE CALCULATION OF SUCH EXCESS CASH FLOW; PROVIDED, HOWEVER, THAT IN THE EVENT
THE TOTAL LEVERAGE RATIO IS EQUAL TO OR LESS THAN 2.25 TO 1.0 AS OF THE LAST DAY
OF ANY SUCH FISCAL YEAR, NO PREPAYMENT SHALL BE REQUIRED UNDER THIS
SECTION 2.6(G) IN RESPECT OF EXCESS CASH FLOW, IF ANY, FOR SUCH FISCAL YEAR.

 

(H)                                 EACH PREPAYMENT OF THE LOANS MADE PURSUANT
TO SECTIONS 2.6(D) THROUGH SECTION 2.6(G) SHALL BE APPLIED (I) FIRST, BY THE
COMPANY TO REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF THE TRANCHE A TERM LOANS
AND THE INCREMENTAL TERM LOANS (IF ANY) ON A PRO RATA BASIS, WITH SUCH REDUCTION
TO BE APPLIED IN DIRECT ORDER OF MATURITY TO THE PRINCIPAL PAYMENTS SCHEDULED TO
COME DUE WITHIN THE NEXT TWELVE MONTHS AND THEREAFTER TO THE REMAINING SCHEDULED
PRINCIPAL PAYMENTS ON A PRO RATA BASIS, (II) SECOND, TO THE EXTENT OF ANY EXCESS
REMAINING AFTER APPLICATION AS PROVIDED IN CLAUSE (I) ABOVE, BY THE COMPANY TO
REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF THE SWINGLINE LOANS (WITH A
CORRESPONDING PERMANENT REDUCTION OF THE REVOLVING CREDIT COMMITMENTS),
(III) THIRD, TO THE EXTENT OF ANY EXCESS REMAINING AFTER APPLICATION AS PROVIDED
IN CLAUSES (I) AND (II) ABOVE, BY THE BORROWERS TO REDUCE THE OUTSTANDING
PRINCIPAL AMOUNT OF THE REVOLVING LOANS (WITH A CORRESPONDING PERMANENT
REDUCTION OF THE REVOLVING

 

43

--------------------------------------------------------------------------------


 

CREDIT COMMITMENTS), AND (IV) FOURTH, TO THE EXTENT OF ANY EXCESS REMAINING
AFTER APPLICATION AS PROVIDED IN CLAUSES (I), (II) AND (III) ABOVE, BY THE
COMPANY TO PAY ANY OUTSTANDING REIMBURSEMENT OBLIGATIONS AND, TO THE EXTENT OF
ANY EXCESS REMAINING, TO CASH COLLATERALIZE LETTER OF CREDIT EXPOSURE.  WITHIN
EACH CLASS OF LOANS, SUCH PREPAYMENTS SHALL BE APPLIED FIRST TO PREPAY ALL BASE
RATE LOANS, AND THEN TO PREPAY LIBOR LOANS IN DIRECT ORDER OF INTEREST PERIOD
MATURITIES.  EACH PAYMENT OR PREPAYMENT PURSUANT TO THE PROVISIONS OF THIS
SECTION 2.6 SHALL BE APPLIED RATABLY AMONG THE LENDERS HOLDING THE LOANS BEING
PREPAID, IN PROPORTION TO THE PRINCIPAL AMOUNT HELD BY EACH.  EACH PAYMENT OR
PREPAYMENT OF A LIBOR LOAN MADE PURSUANT TO THE PROVISIONS OF THIS SECTION ON A
DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO SHALL BE
MADE TOGETHER WITH ALL AMOUNTS REQUIRED UNDER SECTION 2.18 TO BE PAID AS A
CONSEQUENCE THEREOF.

 

(I)                                     IF ANY BORROWER IS REQUIRED TO MAKE A
MANDATORY PREPAYMENT OF LIBOR LOANS UNDER THIS SECTION 2.6, SUCH BORROWER SHALL
HAVE THE RIGHT, IN LIEU OF MAKING SUCH PREPAYMENT IN FULL, TO DEPOSIT AN AMOUNT
EQUAL TO SUCH MANDATORY PREPAYMENT WITH THE ADMINISTRATIVE AGENT IN A CASH
COLLATERAL ACCOUNT MAINTAINED (PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT) BY AND IN THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT.  ANY AMOUNTS SO DEPOSITED SHALL BE HELD BY THE
ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PREPAYMENT OF SUCH LIBOR LOANS AND
SHALL BE APPLIED TO THE PREPAYMENT OF THE APPLICABLE LIBOR LOANS AT THE END OF
THE CURRENT INTEREST PERIODS APPLICABLE THERETO.  AT THE REQUEST OF SUCH
BORROWER, AMOUNTS SO DEPOSITED SHALL BE INVESTED BY THE ADMINISTRATIVE AGENT IN
CASH EQUIVALENTS MATURING PRIOR TO THE DATE OR DATES ON WHICH IT IS ANTICIPATED
THAT SUCH AMOUNTS WILL BE APPLIED TO PREPAY SUCH LIBOR LOANS; ANY INTEREST
EARNED ON SUCH CASH EQUIVALENTS WILL BE FOR THE ACCOUNT OF SUCH BORROWER AND
SUCH BORROWER WILL DEPOSIT WITH THE ADMINISTRATIVE AGENT THE AMOUNT OF ANY LOSS
ON ANY SUCH CASH EQUIVALENTS TO THE EXTENT NECESSARY IN ORDER THAT THE AMOUNT OF
THE PREPAYMENT TO BE MADE WITH THE DEPOSITED AMOUNTS MAY NOT BE REDUCED.

 

(J)                                     IN THE EVENT THE ADMINISTRATIVE AGENT
RECEIVES A NOTICE OF PREPAYMENT WITH RESPECT TO SECTIONS 2.6(D) THROUGH 2.6(G),
THE ADMINISTRATIVE AGENT WILL GIVE PROMPT NOTICE THEREOF TO THE LENDERS;
PROVIDED THAT IF SUCH NOTICE HAS ALSO BEEN FURNISHED TO THE LENDERS, THE
ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO NOTIFY THE LENDERS WITH RESPECT
THERETO.

 


2.7                                 VOLUNTARY PREPAYMENTS.


 

(A)                                  AT ANY TIME AND FROM TIME TO TIME, EACH
BORROWER SHALL HAVE THE RIGHT TO PREPAY THE LOANS, IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY (EXCEPT AS PROVIDED IN CLAUSE (III) BELOW), UPON WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M., CHARLOTTE
TIME, THE APPLICABLE NUMBER OF BUSINESS DAYS PRIOR TO EACH INTENDED PREPAYMENT
OF LIBOR LOANS AND ONE (1) BUSINESS DAY PRIOR TO EACH INTENDED PREPAYMENT OF
BASE RATE LOANS (OTHER THAN SWINGLINE LOANS, WHICH MAY BE PREPAID ON A SAME-DAY
BASIS), PROVIDED THAT (I) EACH PARTIAL PREPAYMENT OF LIBOR LOANS SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $1,000,000 OR, IF GREATER, AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF, AND EACH PARTIAL PREPAYMENT OF
BASE RATE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN
$500,000 OR, IF GREATER, AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF
($200,000 AND $100,000, RESPECTIVELY, IN THE CASE OF SWINGLINE LOANS), (II) NO
PARTIAL PREPAYMENT OF LIBOR LOANS MADE PURSUANT TO ANY SINGLE BORROWING SHALL
REDUCE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE REMAINING LIBOR LOANS
UNDER SUCH BORROWING TO LESS THAN $1,000,000 OR TO ANY

 

44

--------------------------------------------------------------------------------


 

GREATER AMOUNT NOT AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF, AND
(III) UNLESS MADE TOGETHER WITH ALL AMOUNTS REQUIRED UNDER SECTION 2.18 TO BE
PAID AS A CONSEQUENCE OF SUCH PREPAYMENT, A PREPAYMENT OF A LIBOR LOAN MAY BE
MADE ONLY ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO.  EACH SUCH
NOTICE SHALL SPECIFY THE PROPOSED DATE OF SUCH PREPAYMENT AND THE AGGREGATE
PRINCIPAL AMOUNT, CLASS AND TYPE OF THE LOANS TO BE PREPAID (AND, IN THE CASE OF
LIBOR LOANS, THE INTEREST PERIOD OF THE BORROWING PURSUANT TO WHICH MADE), AND
SHALL BE IRREVOCABLE AND SHALL BIND SUCH BORROWER TO MAKE SUCH PREPAYMENT ON THE
TERMS SPECIFIED THEREIN, PROVIDED THAT A NOTICE OF PREPAYMENT IN FULL OF THE
REVOLVING LOANS DELIVERED BY ANY BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, A PUBLIC OFFERING
OF CAPITAL STOCK OF THE PARENT OR A SALE OF ALL OR SUBSTANTIALLY ALL THE ASSETS
OR CAPITAL STOCK OF THE COMPANY OR THE PARENT (WHETHER BY MERGER OR OTHERWISE),
IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY SUCH BORROWER (BY NOTICE TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED (PROVIDED THAT SUCH BORROWER SHALL BE OBLIGATED TO
PAY ALL AMOUNTS REQUIRED UNDER SECTION 2.18 TO BE PAID AS A CONSEQUENCE OF THE
FAILURE TO MAKE SUCH PREPAYMENT).  REVOLVING LOANS AND SWINGLINE LOANS (BUT NOT
TERM LOANS) PREPAID PURSUANT TO THIS SECTION 2.7(A) MAY BE REBORROWED, SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  IN THE EVENT THE ADMINISTRATIVE
AGENT RECEIVES A NOTICE OF PREPAYMENT UNDER THIS SECTION, THE ADMINISTRATIVE
AGENT WILL GIVE PROMPT NOTICE THEREOF TO THE LENDERS; PROVIDED THAT IF SUCH
NOTICE HAS ALSO BEEN FURNISHED TO THE LENDERS, THE ADMINISTRATIVE AGENT SHALL
HAVE NO OBLIGATION TO NOTIFY THE LENDERS WITH RESPECT THERETO.

 

(B)                                 EACH PREPAYMENT OF THE TRANCHE A TERM LOANS
OR INCREMENTAL TERM LOANS (IF ANY) MADE PURSUANT TO SECTION 2.7(A) SHALL BE
APPLIED TO THE REMAINING SCHEDULED PRINCIPAL PAYMENTS AS DIRECTED BY THE
COMPANY; PROVIDED THAT IF THE COMPANY SHALL FAIL TO FURNISH DIRECTION, SUCH
PREPAYMENT SHALL BE APPLIED TO REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF THE
TRANCHE A TERM LOANS AND THE INCREMENTAL TERM LOANS (IF ANY) ON A PRO RATA
BASIS, WITH SUCH REDUCTION TO BE APPLIED TO THE REMAINING SCHEDULED PRINCIPAL
PAYMENTS ON A PRO RATA BASIS.  EACH PREPAYMENT OF THE LOANS MADE PURSUANT TO
SECTION 2.7(A) SHALL BE APPLIED RATABLY AMONG THE LENDERS HOLDING THE LOANS
BEING PREPAID, IN PROPORTION TO THE PRINCIPAL AMOUNT HELD BY EACH.

 


2.8                                 INTEREST.


 

(A)                                  THE BORROWERS WILL PAY INTEREST IN RESPECT
OF THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN, FROM THE DATE OF BORROWING THEREOF
UNTIL SUCH PRINCIPAL AMOUNT SHALL BE PAID IN FULL, (I) AT THE ADJUSTED BASE
RATE, AS IN EFFECT FROM TIME TO TIME DURING SUCH PERIODS AS SUCH LOAN IS A BASE
RATE LOAN, AND (II) AT THE ADJUSTED LIBOR RATE, AS IN EFFECT FROM TIME TO TIME
DURING SUCH PERIODS AS SUCH LOAN IS A LIBOR LOAN.  THE COMPANY WILL PAY INTEREST
IN RESPECT OF THE UNPAID PRINCIPAL AMOUNT OF EACH INCREMENTAL TERM LOAN, FROM
THE DATE OF BORROWING THEREOF UNTIL SUCH PRINCIPAL AMOUNT SHALL BE PAID IN FULL,
AT THE RATE OR RATES SPECIFIED IN THE APPLICABLE INCREMENTAL TERM LOAN
AMENDMENTS.

 

(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT INVOLVING FAILURE BY ANY BORROWER TO PAY ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION OR ANY FEES
UNDER SECTIONS 2.9(B) OR 2.9(C) (WHETHER AT MATURITY, PURSUANT TO ACCELERATION
OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL
TO (I) IN THE CASE OF PRINCIPAL OF ANY LOAN, THE INTEREST RATE APPLICABLE FROM
TIME TO TIME THEREAFTER TO SUCH LOAN (WHETHER THE ADJUSTED BASE RATE OR THE
ADJUSTED LIBOR RATE) PLUS

 

45

--------------------------------------------------------------------------------


 

2%, AND (II) IN THE CASE OF ANY REIMBURSEMENT OBLIGATION OR ANY INTEREST OR FEE
REFERRED TO ABOVE FOR WHICH NO RATE IS PROVIDED HEREUNDER, AT THE ADJUSTED BASE
RATE APPLICABLE TO REVOLVING LOANS FROM TIME TO TIME PLUS 2%.  ADDITIONALLY, AT
THE ELECTION OF THE REQUIRED LENDERS, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY OTHER EVENT OF DEFAULT, ALL OUTSTANDING PRINCIPAL AMOUNTS OF
THE LOANS AND, TO THE GREATEST EXTENT PERMITTED BY LAW, ALL INTEREST ACCRUED ON
THE LOANS, TOGETHER WITH ALL OTHER ACCRUED AND OUTSTANDING FEES AND OTHER
AMOUNTS HEREUNDER, SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO (I) IN THE
CASE OF PRINCIPAL OF ANY LOAN, THE INTEREST RATE APPLICABLE FROM TIME TO TIME
THEREAFTER TO SUCH LOAN (WHETHER THE ADJUSTED BASE RATE OR THE ADJUSTED LIBOR
RATE) PLUS 2%, OR (II) IN THE CASE OF ANY REIMBURSEMENT OBLIGATION OR ANY
INTEREST, FEE OR OTHER AMOUNTS FOR WHICH NO RATE IS PROVIDED HEREUNDER, AT THE
ADJUSTED BASE RATE APPLICABLE TO REVOLVING LOANS FROM TIME TO TIME PLUS 2%.  ALL
SUCH DEFAULT INTEREST ACCRUED HEREUNDER SHALL BE PAYABLE ON DEMAND.  TO THE
GREATEST EXTENT PERMITTED BY LAW, INTEREST SHALL CONTINUE TO ACCRUE AFTER THE
FILING BY OR AGAINST ANY BORROWER OF ANY PETITION SEEKING ANY RELIEF IN
BANKRUPTCY OR UNDER ANY LAW PERTAINING TO INSOLVENCY OR DEBTOR RELIEF.

 

(C)                                  ACCRUED (AND THERETOFORE UNPAID) INTEREST
SHALL BE PAYABLE AS FOLLOWS:

 

(I)                                     IN RESPECT OF EACH BASE RATE LOAN
(INCLUDING ANY BASE RATE LOAN OR PORTION THEREOF PAID OR PREPAID PURSUANT TO THE
PROVISIONS OF SECTION 2.6, EXCEPT AS PROVIDED HEREINBELOW), IN ARREARS ON THE
LAST BUSINESS DAY OF EACH CALENDAR QUARTER, BEGINNING WITH THE FIRST SUCH DAY TO
OCCUR AFTER THE CLOSING DATE; PROVIDED, THAT IN THE EVENT THE LOANS ARE REPAID
OR PREPAID IN FULL AND THE COMMITMENTS HAVE BEEN TERMINATED, THEN ACCRUED
INTEREST IN RESPECT OF ALL BASE RATE LOANS SHALL BE PAYABLE TOGETHER WITH SUCH
REPAYMENT OR PREPAYMENT ON THE DATE THEREOF;

 

(II)                                  IN RESPECT OF EACH LIBOR LOAN (INCLUDING
ANY LIBOR LOAN OR PORTION THEREOF PAID OR PREPAID PURSUANT TO THE PROVISIONS OF
SECTION 2.6, EXCEPT AS PROVIDED HEREINBELOW), IN ARREARS (Y) ON THE LAST
BUSINESS DAY OF THE INTEREST PERIOD APPLICABLE THERETO (SUBJECT TO THE
PROVISIONS OF SECTION 2.10(IV)) AND (Z) IN ADDITION, IN THE CASE OF A LIBOR LOAN
WITH AN INTEREST PERIOD HAVING A DURATION OF SIX MONTHS OR LONGER, ON EACH DATE
ON WHICH INTEREST WOULD HAVE BEEN PAYABLE UNDER CLAUSE (Y) ABOVE HAD SUCCESSIVE
INTEREST PERIODS OF THREE MONTHS’ DURATION BEEN APPLICABLE TO SUCH LIBOR LOAN;
PROVIDED, THAT IN THE EVENT ALL LIBOR LOANS MADE PURSUANT TO A SINGLE BORROWING
ARE REPAID OR PREPAID IN FULL, THEN ACCRUED INTEREST IN RESPECT OF SUCH LIBOR
LOANS SHALL BE PAYABLE TOGETHER WITH SUCH REPAYMENT OR PREPAYMENT ON THE DATE
THEREOF; AND

 

(III)                               IN RESPECT OF ANY LOAN, AT MATURITY (WHETHER
PURSUANT TO ACCELERATION OR OTHERWISE) AND, AFTER MATURITY, ON DEMAND.

 

(D)                                 NOTHING CONTAINED IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL BE DEEMED TO ESTABLISH OR REQUIRE THE PAYMENT OF
INTEREST TO ANY LENDER AT A RATE IN EXCESS OF THE MAXIMUM RATE PERMITTED BY
APPLICABLE LAW.  IF THE AMOUNT OF INTEREST PAYABLE FOR THE ACCOUNT OF ANY LENDER
ON ANY INTEREST PAYMENT DATE WOULD EXCEED THE MAXIMUM AMOUNT PERMITTED BY
APPLICABLE LAW TO BE CHARGED BY SUCH LENDER, THE AMOUNT OF INTEREST PAYABLE FOR
ITS ACCOUNT ON SUCH INTEREST PAYMENT DATE SHALL BE AUTOMATICALLY REDUCED TO SUCH
MAXIMUM PERMISSIBLE AMOUNT.  IN THE EVENT OF ANY SUCH REDUCTION AFFECTING ANY
LENDER, IF FROM TIME TO TIME THEREAFTER THE AMOUNT OF INTEREST PAYABLE FOR THE
ACCOUNT OF SUCH LENDER ON ANY INTEREST PAYMENT DATE WOULD BE

 

46

--------------------------------------------------------------------------------


 

LESS THAN THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW TO BE CHARGED BY SUCH
LENDER, THEN THE AMOUNT OF INTEREST PAYABLE FOR ITS ACCOUNT ON SUCH SUBSEQUENT
INTEREST PAYMENT DATE SHALL BE AUTOMATICALLY INCREASED TO SUCH MAXIMUM
PERMISSIBLE AMOUNT, PROVIDED THAT AT NO TIME SHALL THE AGGREGATE AMOUNT BY WHICH
INTEREST PAID FOR THE ACCOUNT OF ANY LENDER HAS BEEN INCREASED PURSUANT TO THIS
SENTENCE EXCEED THE AGGREGATE AMOUNT BY WHICH INTEREST PAID FOR ITS ACCOUNT HAS
THERETOFORE BEEN REDUCED PURSUANT TO THE PREVIOUS SENTENCE.

 

(E)                                  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE COMPANY AND THE LENDERS UPON DETERMINING THE INTEREST RATE FOR EACH
BORROWING OF LIBOR LOANS AFTER ITS RECEIPT OF THE RELEVANT NOTICE OF BORROWING
OR NOTICE OF CONVERSION/CONTINUATION, AND UPON EACH CHANGE IN THE BASE RATE;
PROVIDED, HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE AGENT TO PROVIDE THE
COMPANY OR THE LENDERS WITH ANY SUCH NOTICE SHALL NEITHER AFFECT ANY OBLIGATIONS
OF ANY BORROWER OR THE LENDERS HEREUNDER NOR RESULT IN ANY LIABILITY ON THE PART
OF THE ADMINISTRATIVE AGENT TO ANY BORROWER OR ANY LENDER.  EACH SUCH
DETERMINATION (INCLUDING EACH DETERMINATION OF THE RESERVE REQUIREMENT) SHALL,
ABSENT MANIFEST ERROR, BE CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.

 


2.9                                 FEES.  THE COMPANY AGREES TO PAY:

 

(A)                                  TO THE ARRANGER AND WACHOVIA, FOR THEIR OWN
RESPECTIVE ACCOUNTS, ON THE CLOSING DATE, THE FEES REQUIRED UNDER THE FEE LETTER
TO BE PAID TO THEM ON THE CLOSING DATE, IN THE AMOUNTS DUE AND PAYABLE ON THE
CLOSING DATE AS REQUIRED BY THE TERMS THEREOF;

 

(B)                                 TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF EACH REVOLVING CREDIT LENDER, A COMMITMENT FEE FOR EACH CALENDAR QUARTER (OR
PORTION THEREOF) FOR THE PERIOD FROM THE DATE OF THIS AGREEMENT TO THE REVOLVING
CREDIT TERMINATION DATE, AT A PER ANNUM RATE EQUAL TO THE APPLICABLE PERCENTAGE
IN EFFECT FOR SUCH FEE FROM TIME TO TIME DURING SUCH QUARTER ON SUCH LENDER’S
RATABLE SHARE (BASED ON THE PROPORTION THAT ITS REVOLVING CREDIT COMMITMENT
BEARS TO THE AGGREGATE REVOLVING CREDIT COMMITMENTS) OF THE AVERAGE DAILY
AGGREGATE UNUTILIZED REVOLVING CREDIT COMMITMENTS (EXCLUDING CLAUSE (III) OF THE
DEFINITION THEREOF FOR PURPOSES OF THIS SECTION 2.9(B) ONLY), PAYABLE IN ARREARS
(I) ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER, BEGINNING WITH THE FIRST
SUCH DAY TO OCCUR AFTER THE CLOSING DATE, AND (II) ON THE REVOLVING CREDIT
TERMINATION DATE;

 

(C)                                  TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF EACH REVOLVING CREDIT LENDER, A LETTER OF CREDIT FEE FOR EACH
CALENDAR QUARTER (OR PORTION THEREOF) IN RESPECT OF ALL LETTERS OF CREDIT
OUTSTANDING DURING SUCH QUARTER, AT A PER ANNUM RATE EQUAL TO THE APPLICABLE
PERCENTAGE IN EFFECT FROM TIME TO TIME DURING SUCH QUARTER FOR REVOLVING LOANS
THAT ARE MAINTAINED AS LIBOR LOANS, ON SUCH LENDER’S RATABLE SHARE (BASED ON THE
PROPORTION THAT ITS REVOLVING CREDIT COMMITMENT BEARS TO THE AGGREGATE REVOLVING
CREDIT COMMITMENTS) OF THE DAILY AVERAGE AGGREGATE STATED AMOUNT OF SUCH LETTERS
OF CREDIT, PAYABLE IN ARREARS (I) ON THE LAST BUSINESS DAY OF EACH CALENDAR
QUARTER, BEGINNING WITH THE FIRST SUCH DAY TO OCCUR AFTER THE CLOSING DATE, AND
(II) ON THE LATER OF THE REVOLVING CREDIT TERMINATION DATE AND THE DATE OF
TERMINATION OF THE LAST OUTSTANDING LETTER OF CREDIT;

 

(D)                                 TO THE ISSUING LENDER, FOR ITS OWN ACCOUNT,
A FACING FEE FOR EACH CALENDAR QUARTER (OR PORTION THEREOF) IN RESPECT OF ALL
LETTERS OF CREDIT OUTSTANDING DURING SUCH QUARTER, AT A PER

 

47

--------------------------------------------------------------------------------


 

ANNUM RATE OF 0.125% ON THE DAILY AVERAGE AGGREGATE STATED AMOUNT OF SUCH
LETTERS OF CREDIT, PAYABLE IN ARREARS (I) ON THE LAST BUSINESS DAY OF EACH
CALENDAR QUARTER, BEGINNING WITH THE FIRST SUCH DAY TO OCCUR AFTER THE CLOSING
DATE, AND (II) ON THE LATER OF THE REVOLVING CREDIT TERMINATION DATE AND THE
DATE OF TERMINATION OF THE LAST OUTSTANDING LETTER OF CREDIT;

 

(E)                                  TO THE ISSUING LENDER, FOR ITS OWN ACCOUNT,
SUCH COMMISSIONS, TRANSFER FEES AND OTHER FEES AND CHARGES INCURRED IN
CONNECTION WITH THE ISSUANCE AND ADMINISTRATION OF EACH LETTER OF CREDIT AS ARE
CUSTOMARILY CHARGED FROM TIME TO TIME BY THE ISSUING LENDER FOR THE PERFORMANCE
OF SUCH SERVICES IN CONNECTION WITH SIMILAR LETTERS OF CREDIT, OR AS MAY BE
OTHERWISE AGREED TO BY THE ISSUING LENDER, BUT WITHOUT DUPLICATION OF AMOUNTS
PAYABLE UNDER SECTION 2.9(D); AND

 

(F)                                    TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, THE ANNUAL ADMINISTRATIVE FEE DESCRIBED IN THE FEE LETTER, ON THE
TERMS, IN THE AMOUNT AND AT THE TIMES SET FORTH THEREIN.

 


2.10                           INTEREST PERIODS.  CONCURRENTLY WITH THE GIVING
OF A NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION IN RESPECT OF ANY
BORROWING (WHETHER IN RESPECT OF TERM LOANS OR REVOLVING LOANS) COMPRISED OF
BASE RATE LOANS TO BE CONVERTED INTO, OR LIBOR LOANS TO BE CONTINUED AS, LIBOR
LOANS, THE APPLICABLE BORROWER SHALL HAVE THE RIGHT TO ELECT, PURSUANT TO SUCH
NOTICE, THE INTEREST PERIOD (EACH, AN “INTEREST PERIOD”) TO BE APPLICABLE TO
SUCH LIBOR LOANS, WHICH INTEREST PERIOD SHALL, AT THE OPTION OF SUCH BORROWER,
BE A ONE, TWO, THREE, SIX OR (IF ACCEPTABLE TO ALL THE APPLICABLE LENDERS) NINE
OR TWELVE-MONTH PERIOD; PROVIDED, HOWEVER, THAT:

 

(I)                                     ALL LIBOR LOANS COMPRISING A SINGLE
BORROWING SHALL AT ALL TIMES HAVE THE SAME INTEREST PERIOD;

 

(II)                                  THE INITIAL INTEREST PERIOD FOR ANY LIBOR
LOAN SHALL COMMENCE ON THE DATE OF THE BORROWING OF SUCH LIBOR LOAN (INCLUDING
THE DATE OF ANY CONTINUATION OF, OR CONVERSION INTO, SUCH LIBOR LOAN), AND EACH
SUCCESSIVE INTEREST PERIOD APPLICABLE TO SUCH LIBOR LOAN SHALL COMMENCE ON THE
DAY ON WHICH THE NEXT PRECEDING INTEREST PERIOD APPLICABLE THERETO EXPIRES;

 

(III)                               LIBOR LOANS MAY NOT BE OUTSTANDING UNDER
MORE THAN EIGHT (8) SEPARATE INTEREST PERIODS AT ANY ONE TIME (FOR WHICH PURPOSE
INTEREST PERIODS SHALL BE DEEMED TO BE SEPARATE EVEN IF THEY ARE COTERMINOUS);

 

(IV)                              IF ANY INTEREST PERIOD OTHERWISE WOULD EXPIRE
ON A DAY THAT IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE
NEXT SUCCEEDING BUSINESS DAY UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY FALLS IN
ANOTHER CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL EXPIRE ON THE
NEXT PRECEDING BUSINESS DAY;

 

(V)                                 NO INTEREST PERIOD MAY BE SELECTED WITH
RESPECT TO TERM LOANS OF ANY PARTICULAR CLASS THAT WOULD END AFTER A SCHEDULED
DATE FOR REPAYMENT OF PRINCIPAL OF SUCH TERM LOANS OCCURRING ON OR AFTER THE
FIRST DAY OF SUCH INTEREST PERIOD UNLESS, IMMEDIATELY AFTER GIVING EFFECT TO
SUCH SELECTION, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH TERM LOANS THAT ARE BASE
RATE LOANS OR THAT HAVE INTEREST PERIODS EXPIRING ON OR BEFORE SUCH PRINCIPAL
REPAYMENT DATE EQUALS OR EXCEEDS THE PRINCIPAL AMOUNT REQUIRED TO BE PAID ON
SUCH PRINCIPAL REPAYMENT DATE;

 

48

--------------------------------------------------------------------------------


 

(VI)                              THE APPLICABLE BORROWER MAY NOT SELECT ANY
INTEREST PERIOD THAT EXPIRES (X) AFTER THE TRANCHE A TERM LOAN MATURITY DATE,
WITH RESPECT TO TRANCHE A TERM LOANS THAT ARE TO BE MAINTAINED AS LIBOR LOANS,
(Y) AFTER THE APPLICABLE INCREMENTAL TERM LOAN MATURITY DATE FOR ANY SERIES OF
INCREMENTAL TERM LOANS, WITH RESPECT TO INCREMENTAL TERM LOANS OF SUCH SERIES
THAT ARE TO BE MAINTAINED AS LIBOR LOANS, OR (Z) AFTER THE REVOLVING CREDIT
MATURITY DATE, WITH RESPECT TO REVOLVING LOANS THAT ARE TO BE MAINTAINED AS
LIBOR LOANS;

 

(VII)                           IF ANY INTEREST PERIOD BEGINS ON A DAY FOR WHICH
THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH DURING WHICH
SUCH INTEREST PERIOD WOULD OTHERWISE EXPIRE, SUCH INTEREST PERIOD SHALL EXPIRE
ON THE LAST BUSINESS DAY OF SUCH CALENDAR MONTH; AND

 

(VIII)                        THE APPLICABLE BORROWER MAY NOT SELECT ANY
INTEREST PERIOD (AND CONSEQUENTLY, NO LIBOR LOANS SHALL BE MADE) IF A DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH
NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION WITH RESPECT TO ANY
BORROWING.

 


2.11                           CONVERSIONS AND CONTINUATIONS.


 

(A)                                  THE BORROWERS SHALL HAVE THE RIGHT, ON ANY
BUSINESS DAY OCCURRING ON OR AFTER THE CLOSING DATE, TO ELECT (I) TO CONVERT ALL
OR A PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF ANY BASE RATE LOANS OF ANY
CLASS INTO LIBOR LOANS OF THE SAME CLASS, OR TO CONVERT ANY DOLLAR LIBOR LOANS
OF ANY CLASS THE INTEREST PERIODS FOR WHICH END ON THE SAME DAY INTO BASE RATE
LOANS OF THE SAME CLASS, OR (II) UPON THE EXPIRATION OF ANY INTEREST PERIOD, TO
CONTINUE ALL OR A PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF ANY LIBOR LOANS
OF ANY CLASS THE INTEREST PERIODS FOR WHICH END ON THE SAME DAY FOR AN
ADDITIONAL INTEREST PERIOD, PROVIDED THAT (V) ANY SUCH CONTINUATION OF LIBOR
LOANS THAT ARE FOREIGN CURRENCY REVOLVING LOANS FOR AN ADDITIONAL INTEREST
PERIOD SHALL BE IN THE SAME FOREIGN CURRENCY, (W) ANY SUCH CONVERSION OF LIBOR
LOANS INTO BASE RATE LOANS SHALL INVOLVE AN AGGREGATE PRINCIPAL AMOUNT OF NOT
LESS THAN $500,000 OR, IF GREATER, AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS
THEREOF; ANY SUCH CONVERSION OF BASE RATE LOANS INTO, OR CONTINUATION OF, LIBOR
LOANS SHALL INVOLVE AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $1,000,000
OR, IF GREATER, AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF; AND NO
PARTIAL CONVERSION OF LIBOR LOANS MADE PURSUANT TO A SINGLE BORROWING SHALL
REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH LIBOR LOANS TO LESS THAN
$1,000,000 OR TO ANY GREATER AMOUNT NOT AN INTEGRAL MULTIPLE OF $500,000 IN
EXCESS THEREOF, (X) IF ANY LIBOR LOANS ARE CONVERTED INTO BASE RATE LOANS OTHER
THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, THE APPLICABLE
BORROWER WILL PAY, UPON SUCH CONVERSION, ALL AMOUNTS REQUIRED UNDER SECTION 2.18
TO BE PAID AS A CONSEQUENCE THEREOF, (Y) NO SUCH CONVERSION OR CONTINUATION
SHALL BE PERMITTED WITH REGARD TO ANY BASE RATE LOANS THAT ARE SWINGLINE LOANS,
AND (Z) NO CONVERSION OF BASE RATE LOANS INTO LIBOR LOANS OR CONTINUATION OF
LIBOR LOANS SHALL BE PERMITTED DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF
DEFAULT.

 

(B)                                 THE APPLICABLE BORROWER SHALL MAKE EACH SUCH
ELECTION BY GIVING THE ADMINISTRATIVE AGENT WRITTEN NOTICE NOT LATER THAN 11:00
A.M., CHARLOTTE TIME, THE APPLICABLE NUMBER OF BUSINESS DAYS PRIOR TO THE
INTENDED EFFECTIVE DATE OF ANY CONVERSION OF BASE RATE LOANS INTO, OR
CONTINUATION OF, LIBOR LOANS AND ONE (1) BUSINESS DAY PRIOR TO THE INTENDED

 

49

--------------------------------------------------------------------------------


 

EFFECTIVE DATE OF ANY CONVERSION OF LIBOR LOANS INTO BASE RATE LOANS.  EACH SUCH
NOTICE (EACH, A “NOTICE OF CONVERSION/CONTINUATION”) SHALL BE IRREVOCABLE, SHALL
BE GIVEN IN THE FORM OF EXHIBIT B-3 AND SHALL SPECIFY (W) THE DATE OF SUCH
CONVERSION OR CONTINUATION (WHICH SHALL BE A BUSINESS DAY), (X) IN THE CASE OF A
CONVERSION INTO, OR A CONTINUATION OF, LIBOR LOANS, THE INTEREST PERIOD TO BE
APPLICABLE THERETO, (Y) IN THE CASE OF A CONTINUATION OF FOREIGN CURRENCY
REVOLVING LOANS, THE APPLICABLE FOREIGN CURRENCY, AND (Z) THE AGGREGATE AMOUNT,
CLASS AND TYPE OF THE LOANS BEING CONVERTED OR CONTINUED.  UPON THE RECEIPT OF A
NOTICE OF CONVERSION/CONTINUATION, THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY
EACH APPLICABLE LENDER OF THE PROPOSED CONVERSION OR CONTINUATION.  IN THE EVENT
THAT THE APPLICABLE BORROWER SHALL FAIL TO DELIVER A NOTICE OF
CONVERSION/CONTINUATION AS PROVIDED HEREIN WITH RESPECT TO ANY OUTSTANDING LIBOR
LOANS, SUCH LIBOR LOANS SHALL AUTOMATICALLY BE CONVERTED TO BASE RATE LOANS UPON
THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD APPLICABLE THERETO (UNLESS
REPAID PURSUANT TO THE TERMS HEREOF).  IN THE EVENT THE APPLICABLE BORROWER
SHALL HAVE FAILED TO SELECT IN A NOTICE OF CONVERSION/CONTINUATION THE DURATION
OF THE INTEREST PERIOD TO BE APPLICABLE TO ANY CONVERSION INTO, OR CONTINUATION
OF, LIBOR LOANS, THEN SUCH BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST
PERIOD WITH A DURATION OF ONE MONTH.

 

(C)                                  AT THE ELECTION OF THE REQUIRED REVOLVING
CREDIT LENDERS, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, ALL FOREIGN CURRENCY LOANS THEN OUTSTANDING SHALL BE REDENOMINATED INTO
DOLLARS (BASED ON THE DOLLAR AMOUNT OF SUCH FOREIGN CURRENCY LOANS ON THE DATE
OF REDENOMINATION) ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIODS
THEREFOR, PROVIDED THAT IN EACH CASE THE BORROWERS SHALL BE LIABLE FOR ANY
CURRENCY EXCHANGE LOSS RELATED TO SUCH PAYMENTS AND SHALL PROMPTLY PAY TO EACH
LENDER, UPON RECEIPT OF NOTICE THEREOF FROM SUCH LENDER TO THE COMPANY, THE
AMOUNT OF ANY SUCH LOSS INCURRED BY SUCH LENDER.

 


2.12                           METHOD OF PAYMENTS; COMPUTATIONS.


 

(A)                                  ALL PAYMENTS BY THE BORROWERS HEREUNDER
SHALL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE AND IN IMMEDIATELY
AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS
ENTITLED TO SUCH PAYMENT OR THE SWINGLINE LENDER, AS THE CASE MAY BE (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN AS TO PAYMENTS REQUIRED TO BE MADE DIRECTLY
TO THE ISSUING LENDER OR THE LENDERS), (I) IN THE CASE OF PAYMENTS OF PRINCIPAL
AND INTEREST WITH RESPECT TO ANY DOLLAR LOAN AND ALL PAYMENTS OF FEES, EXPENSES
AND ANY OTHER AMOUNTS DUE HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT (EXCEPT
AS SET FORTH IN CLAUSE (II) BELOW WITH RESPECT TO AMOUNTS DENOMINATED IN A
FOREIGN CURRENCY), IN DOLLARS TO THE ADMINISTRATIVE AGENT AT THE APPLICABLE
PAYMENT OFFICE, PRIOR TO 12:00 NOON, CHARLOTTE TIME, ON THE DATE PAYMENT IS DUE,
AND (II) IN THE CASE OF PAYMENTS OF PRINCIPAL AND INTEREST WITH RESPECT TO ANY
FOREIGN CURRENCY REVOLVING LOAN AND ANY OTHER AMOUNTS DENOMINATED IN A FOREIGN
CURRENCY, IN THE FOREIGN CURRENCY IN WHICH SUCH FOREIGN CURRENCY REVOLVING LOAN
WAS MADE OR IN WHICH SUCH OTHER AMOUNT IS DENOMINATED, TO THE ADMINISTRATIVE
AGENT AT THE APPLICABLE PAYMENT OFFICE, PRIOR TO 12:00 NOON, LOCAL TIME, ON THE
DATE PAYMENT IS DUE.  ANY PAYMENT MADE AS REQUIRED HEREINABOVE, BUT AFTER 12:00
NOON, CHARLOTTE TIME (OR LOCAL TIME, AS THE CASE MAY BE), SHALL BE DEEMED TO
HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT FALLS DUE ON
A DAY THAT IS NOT A BUSINESS DAY, THEN SUCH DUE DATE SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY (EXCEPT THAT IN THE CASE OF LIBOR LOANS TO WHICH
THE PROVISIONS OF SECTION 2.10(IV) ARE APPLICABLE, SUCH DUE DATE SHALL BE THE
NEXT PRECEDING BUSINESS DAY), AND

 

50

--------------------------------------------------------------------------------


 

SUCH EXTENSION OF TIME SHALL THEN BE INCLUDED IN THE COMPUTATION OF PAYMENT OF
INTEREST, FEES OR OTHER APPLICABLE AMOUNTS.

 

(B)                                 THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO
THE LENDERS LIKE AMOUNTS RELATING TO PAYMENTS MADE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE LENDERS AS FOLLOWS:  (I) IF THE PAYMENT IS RECEIVED BY
12:00 NOON, CHARLOTTE TIME (IN THE CASE OF PAYMENTS DENOMINATED IN DOLLARS) OR
LOCAL TIME (IN THE CASE OF PAYMENTS DENOMINATED IN A FOREIGN CURRENCY), IN
IMMEDIATELY AVAILABLE FUNDS, THE ADMINISTRATIVE AGENT WILL MAKE AVAILABLE TO
EACH RELEVANT LENDER ON THE SAME DATE, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS, SUCH LENDER’S RATABLE SHARE OF SUCH PAYMENT (BASED ON THE PERCENTAGE THAT
THE AMOUNT OF THE RELEVANT PAYMENT OWING TO SUCH LENDER BEARS TO THE TOTAL
AMOUNT OF SUCH PAYMENT OWING TO ALL OF THE RELEVANT LENDERS), AND (II) IF SUCH
PAYMENT IS RECEIVED AFTER 12:00 NOON, CHARLOTTE TIME (IN THE CASE OF PAYMENTS
DENOMINATED IN DOLLARS) OR LOCAL TIME (IN THE CASE OF PAYMENTS DENOMINATED IN A
FOREIGN CURRENCY), OR IN OTHER THAN IMMEDIATELY AVAILABLE FUNDS, THE
ADMINISTRATIVE AGENT WILL MAKE AVAILABLE TO EACH SUCH LENDER ITS RATABLE SHARE
OF SUCH PAYMENT BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ON THE NEXT
SUCCEEDING BUSINESS DAY (OR IN THE CASE OF UNCOLLECTED FUNDS, AS SOON AS
PRACTICABLE AFTER COLLECTED).  IF THE ADMINISTRATIVE AGENT SHALL NOT HAVE MADE A
REQUIRED DISTRIBUTION TO THE APPROPRIATE LENDERS AS REQUIRED HEREINABOVE AFTER
RECEIVING A PAYMENT FOR THE ACCOUNT OF SUCH LENDERS, THE ADMINISTRATIVE AGENT
WILL PAY TO EACH SUCH LENDER, ON DEMAND, ITS RATABLE SHARE OF SUCH PAYMENT WITH
INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH
AMOUNT WAS REQUIRED TO BE DISBURSED BY THE ADMINISTRATIVE AGENT UNTIL THE DATE
REPAID TO SUCH LENDER.  THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO THE ISSUING
LENDER LIKE AMOUNTS RELATING TO PAYMENTS MADE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE ISSUING LENDER IN THE SAME MANNER, AND SUBJECT TO THE SAME
TERMS AND CONDITIONS, AS SET FORTH HEREINABOVE WITH RESPECT TO DISTRIBUTIONS OF
AMOUNTS TO THE LENDERS.

 

(C)                                  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED WRITTEN NOTICE FROM THE APPLICABLE BORROWER PRIOR TO THE DATE ON WHICH
ANY PAYMENT IS DUE TO ANY LENDER HEREUNDER THAT SUCH PAYMENT WILL NOT BE MADE IN
FULL, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH
PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE ON SUCH ASSUMPTION, BUT SHALL NOT BE OBLIGATED TO, CAUSE
TO BE DISTRIBUTED TO SUCH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT
THEN DUE TO SUCH LENDER.  IF AND TO THE EXTENT SUCH BORROWER SHALL NOT HAVE SO
MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, AND WITHOUT LIMITING THE
OBLIGATION OF SUCH BORROWER TO MAKE SUCH PAYMENT IN ACCORDANCE WITH THE TERMS
HEREOF, SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
SUCH AMOUNT SO DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST THEREON FOR
EACH DAY FROM THE DATE SUCH AMOUNT IS SO DISTRIBUTED TO SUCH LENDER UNTIL THE
DATE REPAID TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.

 

(D)                                 ALL COMPUTATIONS OF INTEREST AND FEES
HEREUNDER (INCLUDING COMPUTATIONS OF THE RESERVE REQUIREMENT) SHALL BE MADE ON
THE BASIS OF A YEAR CONSISTING OF (I) IN THE CASE OF INTEREST ON BASE RATE
LOANS, 365/366 DAYS, AS THE CASE MAY BE, (II) IN THE CASE OF INTEREST ON FOREIGN
CURRENCY REVOLVING LOANS DENOMINATED IN POUNDS STERLING, 365 DAYS, OR (III) IN
ALL OTHER INSTANCES, 360 DAYS; AND IN EACH CASE UNDER (I), (II) AND (III) ABOVE,
WITH REGARD TO THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY, BUT EXCLUDING
THE LAST DAY) ELAPSED.

 

51

--------------------------------------------------------------------------------


 

(E)                                  EACH PAYMENT ON ACCOUNT OF AN AMOUNT DUE
FROM A BORROWER UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE MADE
IN THE APPLICABLE CURRENCY IN WHICH SUCH AMOUNT IS DENOMINATED AND IN SUCH FUNDS
AS ARE CUSTOMARY AT THE PLACE AND TIME OF PAYMENT FOR THE SETTLEMENT OF
INTERNATIONAL PAYMENTS IN SUCH CURRENCY.  WITHOUT LIMITATION OF THE FOREGOING,
ACCRUED INTEREST ON ANY FOREIGN CURRENCY REVOLVING LOANS SHALL BE PAYABLE IN THE
SAME FOREIGN CURRENCY AS SUCH LOAN.

 


2.13                           RECOVERY OF PAYMENTS.


 

(A)                                  EACH BORROWER AGREES THAT TO THE EXTENT
SUCH BORROWER MAKES A PAYMENT OR PAYMENTS TO OR FOR THE ACCOUNT OF THE
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, ANY LENDER OR THE ISSUING LENDER,
WHICH PAYMENT OR PAYMENTS OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED,
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO
A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY, INSOLVENCY OR
SIMILAR STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE (WHETHER AS A RESULT
OF ANY DEMAND, SETTLEMENT, LITIGATION OR OTHERWISE), THEN, TO THE EXTENT OF SUCH
PAYMENT OR REPAYMENT, THE OBLIGATION INTENDED TO BE SATISFIED SHALL BE REVIVED
AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN RECEIVED.

 

(B)                                 IF ANY AMOUNTS DISTRIBUTED BY THE
ADMINISTRATIVE AGENT TO ANY LENDER ARE SUBSEQUENTLY RETURNED OR REPAID BY THE
ADMINISTRATIVE AGENT TO ANY BORROWER OR ITS REPRESENTATIVE OR SUCCESSOR IN
INTEREST, WHETHER BY COURT ORDER OR BY SETTLEMENT APPROVED BY THE LENDER IN
QUESTION, SUCH LENDER WILL, PROMPTLY UPON RECEIPT OF NOTICE THEREOF FROM THE
ADMINISTRATIVE AGENT, PAY THE ADMINISTRATIVE AGENT SUCH AMOUNT.  IF ANY SUCH
AMOUNTS ARE RECOVERED BY THE ADMINISTRATIVE AGENT FROM ANY BORROWER OR ITS
REPRESENTATIVE OR SUCCESSOR IN INTEREST, THE ADMINISTRATIVE AGENT WILL
REDISTRIBUTE SUCH AMOUNTS TO THE LENDERS ON THE SAME BASIS AS SUCH AMOUNTS WERE
ORIGINALLY DISTRIBUTED.

 


2.14                           USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS SHALL
BE USED (I) TO REPAY THE INDEBTEDNESS UNDER THE EXISTING CREDIT AGREEMENT IN
FULL, (II) TO PAY OR REIMBURSE FEES AND EXPENSES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (III) TO PROVIDE FOR WORKING
CAPITAL AND GENERAL CORPORATE PURPOSES AND IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, TO FINANCE
PERMITTED ACQUISITIONS IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
AGREEMENT).

 


2.15                           PRO RATA TREATMENT.


 

(A)                                  EXCEPT IN THE CASE OF SWINGLINE LOANS, ALL
FUNDINGS, CONTINUATIONS AND CONVERSIONS OF LOANS OF ANY CLASS SHALL BE MADE BY
THE LENDERS PRO RATA ON THE BASIS OF THEIR RESPECTIVE COMMITMENTS TO PROVIDE
LOANS OF SUCH CLASS (IN THE CASE OF THE FUNDING OF LOANS OF SUCH CLASS PURSUANT
TO SECTION 2.2) OR ON THE BASIS OF THEIR RESPECTIVE OUTSTANDING LOANS OF SUCH
CLASS (IN THE CASE OF CONTINUATIONS AND CONVERSIONS OF LOANS OF SUCH CLASS
PURSUANT TO SECTION 2.11, AND ADDITIONALLY IN ALL CASES IN THE EVENT THE
COMMITMENTS HAVE EXPIRED OR HAVE BEEN TERMINATED), AS THE CASE MAY BE FROM TIME
TO TIME.  ALL PAYMENTS ON ACCOUNT OF PRINCIPAL OF OR INTEREST ON ANY LOANS, FEES
OR ANY OTHER OBLIGATIONS OWING TO OR FOR THE ACCOUNT OF ANY ONE OR MORE LENDERS
SHALL BE APPORTIONED RATABLY AMONG SUCH LENDERS IN PROPORTION TO THE AMOUNTS OF
SUCH PRINCIPAL, INTEREST, FEES OR OTHER OBLIGATIONS OWED TO THEM RESPECTIVELY.

 

52

--------------------------------------------------------------------------------


 

(B)                                 EACH LENDER AGREES THAT IF IT SHALL RECEIVE
ANY AMOUNT HEREUNDER (WHETHER BY VOLUNTARY PAYMENT, REALIZATION UPON SECURITY,
EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S LIEN, COUNTERCLAIM OR CROSS ACTION,
OR OTHERWISE, OTHER THAN PURSUANT TO SECTION 2.16(A), 2.16(B), 2.16(D), 2.17,
2.18, 2.20(E) OR 11.7) APPLICABLE TO THE PAYMENT OF ANY OF THE OBLIGATIONS THAT
EXCEEDS ITS RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH
OBLIGATIONS DUE AND PAYABLE TO SUCH LENDER AT SUCH TIME TO (II) THE AGGREGATE
AMOUNT OF SUCH OBLIGATIONS DUE AND PAYABLE TO ALL LENDERS AT SUCH TIME) OF
PAYMENTS ON ACCOUNT OF SUCH OBLIGATIONS THEN OR THEREWITH OBTAINED BY ALL THE
LENDERS TO WHICH SUCH PAYMENTS ARE REQUIRED TO HAVE BEEN MADE, SUCH LENDER SHALL
FORTHWITH PURCHASE FROM THE OTHER LENDERS SUCH PARTICIPATIONS IN SUCH
OBLIGATIONS AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE
EXCESS PAYMENT OR OTHER RECOVERY RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER,
THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM
SUCH PURCHASING LENDER (WHETHER AS A RESULT OF ANY DEMAND, SETTLEMENT,
LITIGATION OR OTHERWISE), SUCH PURCHASE FROM EACH SUCH OTHER LENDER SHALL BE
RESCINDED AND EACH SUCH OTHER LENDER SHALL REPAY TO THE PURCHASING LENDER THE
PURCHASE PRICE TO THE EXTENT OF SUCH RECOVERY, TOGETHER WITH AN AMOUNT EQUAL TO
SUCH OTHER LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT
OF SUCH OTHER LENDER’S REQUIRED REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED
FROM THE PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY
THE PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.  EACH
BORROWER AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER
LENDER PURSUANT TO THE PROVISIONS OF THIS SECTION 2.15(B) MAY, TO THE FULLEST
EXTENT PERMITTED BY LAW, EXERCISE ANY AND ALL RIGHTS OF PAYMENT (INCLUDING,
WITHOUT LIMITATION, SETOFF, BANKER’S LIEN OR COUNTERCLAIM) WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH PARTICIPANT WERE A DIRECT CREDITOR OF SUCH
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.  IF UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, ANY LENDER RECEIVES A SECURED CLAIM IN
LIEU OF A SETOFF TO WHICH THIS SECTION 2.15(B) APPLIES, SUCH LENDER SHALL, TO
THE EXTENT PRACTICABLE, EXERCISE ITS RIGHTS IN RESPECT OF SUCH SECURED CLAIM IN
A MANNER CONSISTENT WITH THE RIGHTS OF THE LENDERS ENTITLED UNDER THIS
SECTION 2.15(B) TO SHARE IN THE BENEFITS OF ANY RECOVERY ON SUCH SECURED CLAIM.

 


2.16                           INCREASED COSTS; CHANGE IN CIRCUMSTANCES;
ILLEGALITY; ETC.


 

(A)                                  IF THE INTRODUCTION OF OR ANY CHANGE IN ANY
APPLICABLE LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, IN EACH CASE AFTER THE DATE HEREOF, OR COMPLIANCE BY ANY
LENDER (INCLUDING THE ISSUING LENDER IN ITS CAPACITY AS SUCH) WITH ANY GUIDELINE
OR REQUEST FROM ANY SUCH GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE
OF LAW) GIVEN OR MADE AFTER THE DATE HEREOF, SHALL (I) SUBJECT SUCH LENDER TO
ANY TAX OR OTHER CHARGE, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH
LENDER, IN RESPECT OF ANY OF ITS LIBOR LOANS OR ANY OTHER AMOUNTS PAYABLE
HEREUNDER OR ITS OBLIGATION TO MAKE, FUND OR MAINTAIN ANY LIBOR LOANS (OTHER
THAN ANY CHANGE IN THE RATE OR BASIS OF TAX ON OR DETERMINED BY REFERENCE TO THE
OVERALL NET INCOME OR PROFITS OF SUCH LENDER OR ITS APPLICABLE LENDING OFFICE OR
FRANCHISE TAXES IMPOSED IN LIEU THEREOF), (II) IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT (BUT EXCLUDING ANY RESERVES
TO THE EXTENT ACTUALLY INCLUDED WITHIN THE RESERVE REQUIREMENT IN THE
CALCULATION OF THE LIBOR RATE) AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE
ACCOUNT OF, OR CREDIT EXTENDED BY, SUCH LENDER OR ITS APPLICABLE LENDING OFFICE,
OR (III) IMPOSE ON SUCH LENDER OR ITS APPLICABLE LENDING OFFICE ANY OTHER
CONDITION, AND THE RESULT OF ANY OF THE FOREGOING SHALL BE TO INCREASE THE COST
TO SUCH LENDER OF MAKING OR MAINTAINING ANY LIBOR LOANS OR ISSUING, MAINTAINING
OR PARTICIPATING IN LETTERS OF CREDIT OR TO REDUCE THE AMOUNT OF ANY

 

53

--------------------------------------------------------------------------------


`

SUM RECEIVED OR RECEIVABLE BY SUCH LENDER HEREUNDER (INCLUDING IN RESPECT OF
LETTERS OF CREDIT), THE BORROWERS WILL, PROMPTLY UPON DEMAND THEREFOR BY SUCH
LENDER, PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS SHALL COMPENSATE SUCH
LENDER FOR SUCH INCREASE IN COSTS OR REDUCTION IN RETURN.

 

(B)                                 IF ANY LENDER (INCLUDING THE ISSUING LENDER
IN ITS CAPACITY AS SUCH) SHALL HAVE REASONABLY DETERMINED THAT THE INTRODUCTION
OF OR ANY CHANGE IN ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, IN EACH
CASE AFTER THE DATE HEREOF, OR COMPLIANCE BY SUCH LENDER WITH ANY GUIDELINE OR
REQUEST FROM ANY SUCH GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF
LAW) GIVEN OR MADE AFTER THE DATE HEREOF, HAS OR WOULD HAVE THE EFFECT, AS A
CONSEQUENCE OF SUCH LENDER’S COMMITMENT, LOANS OR ISSUANCE OF OR PARTICIPATIONS
IN LETTERS OF CREDIT HEREUNDER, OF REDUCING THE RATE OF RETURN ON THE CAPITAL OF
SUCH LENDER OR ANY PERSON CONTROLLING SUCH LENDER TO A LEVEL BELOW THAT WHICH
SUCH LENDER OR CONTROLLING PERSON COULD HAVE ACHIEVED BUT FOR SUCH INTRODUCTION,
CHANGE OR COMPLIANCE (TAKING INTO ACCOUNT SUCH LENDER’S OR CONTROLLING PERSON’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY), THE BORROWERS WILL, PROMPTLY UPON
DEMAND THEREFOR BY SUCH LENDER, PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR CONTROLLING PERSON FOR SUCH REDUCTION IN RETURN.

 

(C)                                  IF, ON OR PRIOR TO THE FIRST DAY OF ANY
INTEREST PERIOD, (X) THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL HAVE
DETERMINED THAT BY REASON OF CIRCUMSTANCES AFFECTING THE FOREIGN EXCHANGE AND
INTERBANK MARKETS GENERALLY, DEPOSITS IN ANY FOREIGN CURRENCY IN THE APPLICABLE
AMOUNTS ARE NOT BEING QUOTED OR OFFERED TO THE ADMINISTRATIVE AGENT OR THE
LENDERS FOR SUCH INTEREST PERIOD, OR THAT A FUNDAMENTAL CHANGE HAS OCCURRED IN
THE FOREIGN EXCHANGE OR INTERBANK MARKETS WITH RESPECT TO ANY FOREIGN CURRENCY
(INCLUDING, WITHOUT LIMITATION, CHANGES IN NATIONAL OR INTERNATIONAL FINANCIAL,
POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE RATES OR EXCHANGE
CONTROLS), (Y) THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE LIBOR RATE FOR
SUCH INTEREST PERIOD OR (Z) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN
NOTICE FROM THE REQUIRED LENDERS OF THEIR DETERMINATION THAT THE RATE OF
INTEREST REFERRED TO IN THE DEFINITION OF “LIBOR RATE” UPON THE BASIS OF WHICH
THE ADJUSTED LIBOR RATE FOR LIBOR LOANS FOR SUCH INTEREST PERIOD IS TO BE
DETERMINED WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF
MAKING OR MAINTAINING THE RELEVANT TYPE OF LIBOR LOANS DURING SUCH INTEREST
PERIOD, THE ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY THE COMPANY AND THE
LENDERS.  UPON SUCH NOTICE, (I) ALL THEN OUTSTANDING LIBOR LOANS OF EACH
AFFECTED CURRENCY AND/OR INTEREST PERIOD TYPE SPECIFIED IN SUCH NOTICE (EACH, A
“RELEVANT TYPE”) SHALL AUTOMATICALLY, ON THE EXPIRATION DATE OF THE RESPECTIVE
INTEREST PERIODS APPLICABLE THERETO (UNLESS THEN REPAID IN FULL), BE CONVERTED
INTO BASE RATE LOANS (PROVIDED THAT ANY AFFECTED OUTSTANDING FOREIGN CURRENCY
REVOLVING LOAN SHALL BE REPAID IN FULL ON THE LAST DAY OF THE INTEREST PERIOD
THEREFOR), (II) THE OBLIGATION OF THE LENDERS TO MAKE, TO CONVERT BASE RATE
LOANS INTO, OR TO CONTINUE, LIBOR LOANS OF EACH RELEVANT TYPE SHALL BE SUSPENDED
(INCLUDING PURSUANT TO THE BORROWING TO WHICH SUCH INTEREST PERIOD APPLIES), AND
(III) ANY NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION GIVEN AT ANY
TIME THEREAFTER WITH RESPECT TO EACH RELEVANT TYPE OF LIBOR LOANS SHALL BE
DEEMED TO BE A REQUEST FOR BASE RATE LOANS (PROVIDED THAT ANY SUCH NOTICE WITH
RESPECT TO ANY FOREIGN CURRENCY REVOLVING LOANS CONSTITUTING A RELEVANT TYPE
SHALL BE DISREGARDED), IN EACH CASE UNTIL THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS, AS THE CASE MAY BE, SHALL HAVE DETERMINED THAT

 

54

--------------------------------------------------------------------------------


 

THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST (AND THE
REQUIRED LENDERS, IF MAKING SUCH DETERMINATION, SHALL HAVE SO NOTIFIED THE
ADMINISTRATIVE AGENT), AND THE ADMINISTRATIVE AGENT SHALL HAVE SO NOTIFIED THE
COMPANY AND THE LENDERS.

 

(D)                                 NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, IF, AT ANY TIME AFTER THE DATE HEREOF AND FROM TIME TO TIME, ANY
LENDER SHALL HAVE DETERMINED IN GOOD FAITH THAT THE INTRODUCTION OF OR ANY
CHANGE IN ANY APPLICABLE LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE WITH ANY GUIDELINE OR
REQUEST FROM ANY SUCH GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF
LAW), HAS OR WOULD HAVE THE EFFECT OF MAKING IT UNLAWFUL FOR SUCH LENDER TO MAKE
OR TO CONTINUE TO MAKE OR MAINTAIN LIBOR LOANS OF ANY TYPE, SUCH LENDER WILL
FORTHWITH SO NOTIFY THE ADMINISTRATIVE AGENT AND THE COMPANY.  UPON SUCH NOTICE,
(I) EACH OF SUCH LENDER’S THEN OUTSTANDING LIBOR LOANS OF EACH RELEVANT TYPE
SHALL AUTOMATICALLY, ON THE EXPIRATION DATE OF THE RESPECTIVE INTEREST PERIOD
APPLICABLE THERETO (OR, TO THE EXTENT ANY SUCH LIBOR LOAN MAY NOT LAWFULLY BE
MAINTAINED AS A LIBOR LOAN UNTIL SUCH EXPIRATION DATE, UPON SUCH NOTICE) AND TO
THE EXTENT NOT SOONER PREPAID, BE CONVERTED INTO A BASE RATE LOAN (PROVIDED THAT
ANY OUTSTANDING FOREIGN CURRENCY REVOLVING LOAN SHALL BE REPAID IN FULL ON THE
LAST DAY OF THE INTEREST PERIOD THEREFOR OR, IF REQUIRED AS PROVIDED ABOVE, UPON
SUCH NOTICE), (II) THE OBLIGATION OF SUCH LENDER TO MAKE, TO CONVERT BASE RATE
LOANS INTO, OR TO CONTINUE, LIBOR LOANS OF EACH RELEVANT TYPE SHALL BE SUSPENDED
(INCLUDING PURSUANT TO ANY BORROWING FOR WHICH THE ADMINISTRATIVE AGENT HAS
RECEIVED A NOTICE OF BORROWING BUT FOR WHICH THE BORROWING DATE HAS NOT
ARRIVED), AND (III) ANY NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION
GIVEN AT ANY TIME THEREAFTER WITH RESPECT TO LIBOR LOANS OF EACH RELEVANT TYPE
SHALL, AS TO SUCH LENDER, BE DEEMED TO BE A REQUEST FOR A BASE RATE LOAN
(PROVIDED THAT ANY SUCH NOTICE WITH RESPECT TO ANY FOREIGN CURRENCY REVOLVING
LOANS CONSTITUTING A RELEVANT TYPE SHALL BE DISREGARDED), IN EACH CASE UNTIL
SUCH LENDER SHALL HAVE DETERMINED THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
SUSPENSION NO LONGER EXIST AND SHALL HAVE SO NOTIFIED THE ADMINISTRATIVE AGENT,
AND THE ADMINISTRATIVE AGENT SHALL HAVE SO NOTIFIED THE COMPANY.

 

(E)                                  A CERTIFICATE (WHICH SHALL BE IN REASONABLE
DETAIL) SHOWING THE BASES FOR, AND METHOD OF ALLOCATION OR APPORTIONMENT OF, THE
DETERMINATIONS SET FORTH IN THIS SECTION 2.16 BY ANY LENDER AS TO ANY ADDITIONAL
AMOUNTS PAYABLE PURSUANT TO THIS SECTION 2.16 SHALL BE SUBMITTED BY SUCH LENDER
TO THE COMPANY EITHER DIRECTLY OR THROUGH THE ADMINISTRATIVE AGENT.  THE
DETERMINATIONS SET FORTH IN ANY SUCH CERTIFICATE FOR PURPOSES OF THIS
SECTION 2.16 OF ANY INCREASED COSTS, REDUCTION IN RETURN, MARKET CONTINGENCIES,
ILLEGALITY OR ANY OTHER MATTER SHALL, ABSENT MANIFEST ERROR, BE CONCLUSIVE,
PROVIDED THAT SUCH DETERMINATIONS ARE MADE IN GOOD FAITH.  NOTHING IN THIS
SECTION 2.16 SHALL REQUIRE OR BE CONSTRUED TO REQUIRE THE BORROWERS TO PAY ANY
INTEREST, FEES, COSTS OR OTHER AMOUNTS IN EXCESS OF THAT PERMITTED BY APPLICABLE
LAW.

 


2.17                           TAXES.


 

(A)                                  ANY AND ALL PAYMENTS BY THE BORROWERS
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT SHALL BE MADE, IN ACCORDANCE WITH
THE TERMS HEREOF AND THEREOF, FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING BRANCH PROFITS
TAXES IMPOSED ON, AND TAXES IMPOSED ON OR DETERMINED BY REFERENCE TO THE OVERALL
NET INCOME OF (OR FRANCHISE TAXES

 

55

--------------------------------------------------------------------------------


 

IMPOSED ON), THE ADMINISTRATIVE AGENT OR ANY LENDER, IN EITHER CASE BY REASON OF
ANY PRESENT OR FORMER CONNECTION BETWEEN THE ADMINISTRATIVE AGENT OR SUCH LENDER
AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY
POLITICAL SUBDIVISION THEREOF, OTHER THAN SUCH A CONNECTION ARISING SOLELY FROM
THE ADMINISTRATIVE AGENT OR SUCH LENDER HAVING EXECUTED, DELIVERED OR PERFORMED
ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT (ALL SUCH NONEXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER REFERRED TO AS
“TAXES”).  IF ANY BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR
IN RESPECT OF ANY SUM PAYABLE HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT TO
THE ADMINISTRATIVE AGENT OR ANY LENDER, (I) THE SUM PAYABLE SHALL BE INCREASED
AS MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.17), THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT
EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) SUCH BORROWER WILL MAKE SUCH DEDUCTIONS, (III) SUCH BORROWER WILL PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW AND (IV) SUCH BORROWER WILL DELIVER TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, EVIDENCE OF SUCH
PAYMENT.

 

(B)                                 THE BORROWERS WILL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER FOR THE FULL AMOUNT OF TAXES (INCLUDING,
WITHOUT LIMITATION, ANY TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE
UNDER THIS SECTION 2.17) PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE
CASE MAY BE, AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES WERE
CORRECTLY OR LEGALLY ASSERTED.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30
DAYS FROM THE DATE THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE,
MAKES WRITTEN DEMAND THEREFOR.  SUCH WRITTEN DEMAND SHALL SET FORTH IN
REASONABLE DETAIL THE AMOUNT OF TAXES PAYABLE AND THE CALCULATION THEREOF AND
SHALL BE CONCLUSIVE AND BINDING ABSENT MANIFEST ERROR, PROVIDED SUCH
DETERMINATION IS MADE IN GOOD FAITH.

 

(C)                                  EACH OF THE ADMINISTRATIVE AGENT AND THE
LENDERS AGREES THAT IF IT SUBSEQUENTLY RECOVERS, OR RECEIVES A PERMANENT NET TAX
BENEFIT WITH RESPECT TO, ANY AMOUNT OF TAXES (I) PREVIOUSLY PAID BY IT AND AS TO
WHICH IT HAS BEEN INDEMNIFIED BY OR ON BEHALF OF THE BORROWERS OR
(II) PREVIOUSLY DEDUCTED BY ANY BORROWER (INCLUDING, WITHOUT LIMITATION, ANY
TAXES DEDUCTED FROM ANY ADDITIONAL SUMS PAYABLE UNDER SECTION 2.17(A)(I)), THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, SHALL REIMBURSE THE
BORROWERS TO THE EXTENT OF THE AMOUNT OF ANY SUCH RECOVERY OR PERMANENT NET TAX
BENEFIT (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL
AMOUNTS PAID, BY OR ON BEHALF OF THE BORROWERS UNDER THIS SECTION 2.17 WITH
RESPECT TO THE TAXES GIVING RISE TO SUCH RECOVERY OR TAX BENEFIT); PROVIDED,
HOWEVER, THAT THE BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER, AGREE TO REPAY TO THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE
CASE MAY BE, THE AMOUNT PAID OVER TO THE BORROWERS (TOGETHER WITH ANY PENALTIES,
INTEREST OR OTHER CHARGES), IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER
IS REQUIRED TO REPAY SUCH AMOUNT TO THE RELEVANT TAXING AUTHORITY OR OTHER
GOVERNMENTAL AUTHORITY.  THE ADMINISTRATIVE AGENT OR SUCH LENDER SHALL PROVIDE
THE BORROWERS WITH A CERTIFICATE IN REASONABLE DETAIL SHOWING THE CALCULATIONS
OF THE DISTRIBUTIONS TO THE BORROWERS PURSUANT TO THIS SECTION 2.17(C), WHICH
CALCULATIONS SHALL BE CONCLUSIVE AND BINDING ABSENT MANIFEST ERROR, PROVIDED
SUCH DETERMINATION IS MADE IN GOOD FAITH.  NOTHING IN THIS SECTION 2.17 SHALL
OBLIGATE ANY LENDER TO DISCLOSE TO THE BORROWERS ANY TAX RETURNS OR OTHER
INFORMATION REGARDING ITS TAX AFFAIRS THAT IT DEEMS IN GOOD FAITH TO BE
CONFIDENTIAL.

 

56

--------------------------------------------------------------------------------


 

(D)                                 IF ANY LENDER IS NOT A UNITED STATES PERSON
(AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR FEDERAL INCOME
TAX PURPOSES (A “NON-U.S. LENDER”) AND IS ENTITLED TO AN EXEMPTION FROM OR A
REDUCTION OF UNITED STATES WITHHOLDING TAX PURSUANT TO THE INTERNAL REVENUE
CODE, SUCH NON-U.S. LENDER WILL DELIVER TO EACH OF THE ADMINISTRATIVE AGENT AND
THE COMPANY, ON OR PRIOR TO THE CLOSING DATE (OR, IN THE CASE OF A NON-U.S.
LENDER THAT BECOMES A PARTY TO THIS AGREEMENT AS A RESULT OF AN ASSIGNMENT AFTER
THE CLOSING DATE, ON THE EFFECTIVE DATE OF SUCH ASSIGNMENT), (I) IN THE CASE OF
A NON-U.S. LENDER THAT IS A “BANK” FOR PURPOSES OF SECTION 881(C)(3)(A) OF THE
INTERNAL REVENUE CODE, TWO ACCURATE AND PROPERLY COMPLETED ORIGINAL SIGNED
COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI, AS APPLICABLE (OR
SUCCESSOR FORMS), CERTIFYING THAT SUCH NON-U.S. LENDER IS ENTITLED TO AN
EXEMPTION FROM OR A REDUCTION OF WITHHOLDING OR DEDUCTION FOR OR ON ACCOUNT OF
UNITED STATES FEDERAL INCOME TAXES IN CONNECTION WITH PAYMENTS UNDER THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR (II) IN THE CASE OF A
NON-U.S. LENDER THAT IS NOT A “BANK” FOR PURPOSES OF SECTION 881(C)(3)(A) OF THE
INTERNAL REVENUE CODE, A CERTIFICATE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE COMPANY AND TO THE EFFECT THAT
(X) SUCH NON-U.S. LENDER IS NOT A “BANK” FOR PURPOSES OF SECTION 881(C)(3)(A) OF
THE INTERNAL REVENUE CODE, IS NOT SUBJECT TO REGULATORY OR OTHER LEGAL
REQUIREMENTS AS A BANK IN ANY JURISDICTION, AND HAS NOT BEEN TREATED AS A BANK
FOR PURPOSES OF ANY TAX, SECURITIES LAW OR OTHER FILING OR SUBMISSION MADE TO
ANY GOVERNMENTAL AUTHORITY, ANY APPLICATION MADE TO A RATING AGENCY OR
QUALIFICATION FOR ANY EXEMPTION FROM ANY TAX, SECURITIES LAW OR OTHER LEGAL
REQUIREMENTS, (Y) IS NOT A 10-PERCENT SHAREHOLDER FOR PURPOSES OF
SECTION 881(C)(3)(B) OF THE INTERNAL REVENUE CODE AND (Z) IS NOT A CONTROLLED
FOREIGN CORPORATION RECEIVING INTEREST FROM A RELATED PERSON FOR PURPOSES OF
SECTION 881(C)(3)(C) OF THE INTERNAL REVENUE CODE, TOGETHER WITH TWO ACCURATE
AND PROPERLY COMPLETED ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM
W-8BEN (OR SUCCESSOR FORM).  EACH SUCH NON-U.S. LENDER FURTHER AGREES TO DELIVER
TO EACH OF THE ADMINISTRATIVE AGENT AND THE COMPANY ADDITIONAL COPIES OF EACH
SUCH RELEVANT FORM ON OR BEFORE THE DATE THAT SUCH FORM EXPIRES OR BECOMES
OBSOLETE OR AFTER THE OCCURRENCE OF ANY EVENT (INCLUDING A CHANGE IN ITS
APPLICABLE LENDING OFFICE) REQUIRING A CHANGE IN THE MOST RECENT FORMS SO
DELIVERED BY IT, IN EACH CASE CERTIFYING THAT SUCH NON-U.S. LENDER IS ENTITLED
TO AN EXEMPTION FROM OR A REDUCTION OF WITHHOLDING OR DEDUCTION FOR OR ON
ACCOUNT OF UNITED STATES FEDERAL INCOME TAXES IN CONNECTION WITH PAYMENTS UNDER
THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, UNLESS AN EVENT (INCLUDING,
WITHOUT LIMITATION, ANY CHANGE IN TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR
TO THE DATE ON WHICH ANY SUCH DELIVERY WOULD OTHERWISE BE REQUIRED, WHICH EVENT
RENDERS ALL SUCH FORMS INAPPLICABLE OR THE EXEMPTION OR REDUCTION TO WHICH SUCH
FORMS RELATE UNAVAILABLE AND SUCH NON-U.S. LENDER NOTIFIES THE ADMINISTRATIVE
AGENT AND THE COMPANY THAT IT IS NOT ENTITLED TO RECEIVE PAYMENTS WITHOUT OR AT
A REDUCED RATE OF DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME
TAXES.  EACH SUCH NON-U.S. LENDER WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT
AND THE COMPANY OF ANY CHANGES IN CIRCUMSTANCES THAT WOULD MODIFY OR RENDER
INVALID ANY CLAIMED EXEMPTION OR REDUCTION.

 

(E)                                  THE BORROWERS SHALL NOT BE REQUIRED TO
INDEMNIFY ANY NON-U.S. LENDER, OR TO PAY ANY ADDITIONAL AMOUNTS TO ANY NON-U.S.
LENDER, IN RESPECT OF UNITED STATES FEDERAL WITHHOLDING TAX TO THE EXTENT THAT
(I) THE OBLIGATION TO WITHHOLD AMOUNTS WITH RESPECT TO UNITED STATES FEDERAL
WITHHOLDING TAX EXISTED ON THE DATE SUCH NON-U.S. LENDER BECAME A PARTY TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THIS CLAUSE (I) SHALL NOT APPLY TO THE EXTENT
THAT (Y) THE INDEMNITY PAYMENTS OR ADDITIONAL AMOUNTS ANY LENDER WOULD BE
ENTITLED TO RECEIVE (WITHOUT REGARD TO THIS CLAUSE (I)) DO NOT EXCEED THE
INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS THAT THE PERSON MAKING

 

57

--------------------------------------------------------------------------------


 

THE ASSIGNMENT, PARTICIPATION OR TRANSFER TO SUCH LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IN THE ABSENCE OF SUCH ASSIGNMENT, PARTICIPATION OR
TRANSFER, OR (Z) SUCH ASSIGNMENT, PARTICIPATION OR TRANSFER WAS REQUESTED BY ANY
BORROWER, (II) THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE
ARISEN BUT FOR A FAILURE BY SUCH NON-U.S. LENDER TO COMPLY WITH THE PROVISIONS
OF SECTION 2.17(D), OR (III) ANY OF THE REPRESENTATIONS OR CERTIFICATIONS MADE
BY A NON-U.S. LENDER PURSUANT TO SECTION 2.17(D) ARE INCORRECT AT THE TIME A
PAYMENT HEREUNDER IS MADE, OTHER THAN BY REASON OF ANY CHANGE IN TREATY, LAW OR
REGULATION HAVING EFFECT AFTER THE DATE SUCH REPRESENTATIONS OR CERTIFICATIONS
WERE MADE.

 


2.18                           COMPENSATION.  EACH BORROWER WILL COMPENSATE EACH
LENDER UPON DEMAND FOR ALL LOSSES, EXPENSES AND LIABILITIES (INCLUDING, WITHOUT
LIMITATION, ANY LOSS, EXPENSE OR LIABILITY INCURRED BY REASON OF THE LIQUIDATION
OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS REQUIRED BY SUCH LENDER TO FUND OR
MAINTAIN LIBOR LOANS) THAT SUCH LENDER MAY INCUR OR SUSTAIN (I) IF FOR ANY
REASON (OTHER THAN A DEFAULT BY SUCH LENDER) A BORROWING OR CONTINUATION OF, OR
CONVERSION INTO, A LIBOR LOAN BY OR TO SUCH BORROWER DOES NOT OCCUR ON A DATE
SPECIFIED THEREFOR IN A NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION, (II) IF ANY REPAYMENT, PREPAYMENT OR CONVERSION OF ANY
LIBOR LOAN BY OR TO SUCH BORROWER OCCURS ON A DATE OTHER THAN THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A CONSEQUENCE OF ACCELERATION
OF THE MATURITY OF THE LOANS PURSUANT TO SECTION 2.9), (III) IF ANY PREPAYMENT
OF ANY LIBOR LOAN BY SUCH BORROWER IS NOT MADE ON ANY DATE SPECIFIED IN A NOTICE
OF PREPAYMENT GIVEN BY SUCH BORROWER, (IV) AS A CONSEQUENCE OF ANY OTHER FAILURE
BY SUCH BORROWER TO MAKE ANY PAYMENTS WITH RESPECT TO ANY LIBOR LOAN WHEN DUE
HEREUNDER, OR (V) AS A CONSEQUENCE OF ANY FAILURE BY SUCH BORROWER TO PAY A
FOREIGN CURRENCY REVOLVING LOAN IN THE APPLICABLE FOREIGN CURRENCY.  CALCULATION
OF ALL AMOUNTS PAYABLE TO A LENDER UNDER THIS SECTION 2.18 SHALL BE MADE AS
THOUGH SUCH LENDER HAD ACTUALLY FUNDED ITS RELEVANT LIBOR LOAN THROUGH THE
PURCHASE OF A EURODOLLAR (OR OTHER APPLICABLE FOREIGN CURRENCY) DEPOSIT BEARING
INTEREST AT THE RELEVANT LIBOR RATE IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
LIBOR LOAN, HAVING A MATURITY COMPARABLE TO THE RELEVANT INTEREST PERIOD;
PROVIDED, HOWEVER, THAT EACH LENDER MAY FUND ITS LIBOR LOANS IN ANY MANNER IT
SEES FIT AND THE FOREGOING ASSUMPTION SHALL BE UTILIZED ONLY FOR THE CALCULATION
OF AMOUNTS PAYABLE UNDER THIS SECTION 2.18.  A CERTIFICATE (WHICH SHALL BE IN
REASONABLE DETAIL) SHOWING THE BASES FOR THE DETERMINATIONS SET FORTH IN THIS
SECTION 2.18 BY ANY LENDER AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION 2.18 SHALL BE SUBMITTED BY SUCH LENDER TO SUCH BORROWER EITHER DIRECTLY
OR THROUGH THE ADMINISTRATIVE AGENT.  DETERMINATIONS SET FORTH IN ANY SUCH
CERTIFICATE MADE IN GOOD FAITH FOR PURPOSES OF THIS SECTION 2.18 OF ANY SUCH
LOSSES, EXPENSES OR LIABILITIES SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR,
PROVIDED SUCH DETERMINATION WAS MADE IN GOOD FAITH.

 


2.19                           REPLACEMENT OF LENDERS; MITIGATION OF COSTS.


 

(A)                                  THE COMPANY MAY, AT ANY TIME AND SO LONG AS
NO DEFAULT OR EVENT OF DEFAULT HAS THEN OCCURRED AND IS CONTINUING, REPLACE ANY
LENDER (I) THAT HAS REQUESTED COMPENSATION FROM ANY BORROWER UNDER
SECTION 2.16(A), 2.16(B) OR 2.17, (II) THE OBLIGATION OF WHICH TO MAKE OR
MAINTAIN LIBOR LOANS HAS BEEN SUSPENDED UNDER SECTION 2.16(D) OR (III) THAT IS A
DEFAULTING LENDER, IN ANY CASE UNDER CLAUSES (I) THROUGH (III) ABOVE BY WRITTEN
NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT GIVEN NOT MORE THAN SIXTY
(60) DAYS AFTER ANY SUCH EVENT AND IDENTIFYING ONE OR MORE PERSONS EACH OF WHICH
SHALL BE AN ELIGIBLE ASSIGNEE AND REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT (EACH, A “REPLACEMENT LENDER,” AND COLLECTIVELY, THE “REPLACEMENT

 

58

--------------------------------------------------------------------------------


 

LENDERS”) TO REPLACE SUCH LENDER (THE “REPLACED LENDER”), PROVIDED THAT (I) THE
NOTICE FROM THE COMPANY TO THE REPLACED LENDER AND THE ADMINISTRATIVE AGENT
PROVIDED FOR HEREINABOVE SHALL SPECIFY AN EFFECTIVE DATE FOR SUCH REPLACEMENT
(THE “REPLACEMENT EFFECTIVE DATE”), WHICH SHALL BE AT LEAST FIVE (5) BUSINESS
DAYS AFTER SUCH NOTICE IS GIVEN, (II) AS OF THE RELEVANT REPLACEMENT EFFECTIVE
DATE, EACH REPLACEMENT LENDER SHALL ENTER INTO AN ASSIGNMENT AND ACCEPTANCE WITH
THE REPLACED LENDER PURSUANT TO SECTION 11.7(A) (BUT SHALL NOT BE REQUIRED TO
PAY THE PROCESSING FEE OTHERWISE PAYABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 11.7(A), WHICH FEE, FOR PURPOSES HEREOF, SHALL BE WAIVED), PURSUANT TO
WHICH SUCH REPLACEMENT LENDERS COLLECTIVELY SHALL ACQUIRE, IN SUCH PROPORTION
AMONG THEM AS THEY MAY AGREE WITH THE COMPANY AND THE ADMINISTRATIVE AGENT, ALL
(BUT NOT LESS THAN ALL) OF THE COMMITMENTS AND OUTSTANDING LOANS OF THE REPLACED
LENDER, AND, IN CONNECTION THEREWITH, SHALL PAY (X) TO THE REPLACED LENDER, AS
THE PURCHASE PRICE IN RESPECT THEREOF, AN AMOUNT EQUAL TO THE SUM AS OF THE
REPLACEMENT EFFECTIVE DATE (WITHOUT DUPLICATION) OF (1) THE UNPAID PRINCIPAL
AMOUNT OF, AND ALL ACCRUED BUT UNPAID INTEREST ON, ALL OUTSTANDING LOANS OF THE
REPLACED LENDER AND (2) THE REPLACED LENDER’S RATABLE SHARE OF ALL ACCRUED BUT
UNPAID FEES OWING TO THE REPLACED LENDER HEREUNDER, (Y) TO THE ADMINISTRATIVE
AGENT, FOR ITS OWN ACCOUNT, ANY AMOUNTS OWING TO THE ADMINISTRATIVE AGENT BY THE
REPLACED LENDER UNDER SECTION 2.3(B), AND (Z) TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE SWINGLINE LENDER, ANY AMOUNTS OWING TO THE SWINGLINE LENDER
UNDER SECTION 2.2(E), AND (III) ALL OTHER OBLIGATIONS OF THE BORROWERS OWING TO
THE REPLACED LENDER (OTHER THAN THOSE SPECIFICALLY DESCRIBED IN CLAUSE (II)
ABOVE IN RESPECT OF WHICH THE ASSIGNMENT PURCHASE PRICE HAS BEEN, OR IS
CONCURRENTLY BEING, PAID), INCLUDING, WITHOUT LIMITATION, AMOUNTS PAYABLE UNDER
SECTIONS 2.16(A), 2.16(B) AND 2.17 WHICH GIVE RISE TO THE REPLACEMENT OF SUCH
REPLACED LENDER AND AMOUNTS PAYABLE UNDER SECTION 2.18 AS A RESULT OF THE
ACTIONS REQUIRED TO BE TAKEN UNDER THIS SECTION 2.19, SHALL BE PAID IN FULL BY
THE BORROWERS TO THE REPLACED LENDER ON OR PRIOR TO THE REPLACEMENT EFFECTIVE
DATE.

 

(B)                                 ANY LENDER (INCLUDING THE ISSUING LENDER IN
SUCH CAPACITY) CLAIMING ANY AMOUNTS PURSUANT TO SECTION 2.16(A), 2.16(B) OR 2.17
SHALL USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS)
TO AVOID ANY COSTS, REDUCTIONS OR TAXES IN RESPECT OF WHICH SUCH AMOUNTS ARE
CLAIMED, INCLUDING THE FILING OF ANY CERTIFICATE OR DOCUMENT REASONABLY
REQUESTED BY THE BORROWERS OR THE CHANGING OF THE JURISDICTION OF ITS LENDING
OFFICE, IF SUCH EFFORTS WOULD AVOID THE NEED FOR OR REDUCE THE AMOUNT OF ANY
SUCH AMOUNTS WHICH WOULD THEREAFTER ACCRUE AND WOULD NOT, IN THE SOLE
DETERMINATION OF SUCH LENDER, RESULT IN ANY ADDITIONAL RISKS OR UNREIMBURSED
COSTS OR EXPENSES TO SUCH LENDER OR BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

 

(C)                                  NO FAILURE BY THE ADMINISTRATIVE AGENT OR
ANY LENDER AT ANY TIME TO DEMAND PAYMENT OF ANY AMOUNTS PAYABLE UNDER
SECTIONS 2.16(A), 2.16(B), 2.17 OR 2.18 SHALL CONSTITUTE A WAIVER OF ITS RIGHT
TO DEMAND PAYMENT OF SUCH AMOUNTS AT ANY LATER TIME OR TO DEMAND PAYMENT OF ANY
ADDITIONAL AMOUNTS ARISING AT ANY LATER TIME; PROVIDED THAT THE BORROWERS SHALL
NOT BE REQUIRED TO COMPENSATE ANY LENDER PURSUANT TO SECTIONS 2.16(A), 2.16(B),
2.17 OR 2.18 FOR ANY INCREASED COSTS, REDUCTIONS IN RETURN, TAXES OR OTHER
AMOUNTS INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE
ADMINISTRATIVE AGENT NOTIFIES ANY BORROWER OF THE CIRCUMSTANCES OR EVENT GIVING
RISE THERETO AND OF ITS INTENTION TO CLAIM COMPENSATION IN RESPECT THEREOF; BUT
PROVIDED FURTHER THAT IF ANY CHANGE IN LAW (OR CHANGE IN INTERPRETATION OR
ADMINISTRATION THEREOF) OR ANY OTHER SUCH EVENT GIVING RISE TO ANY CLAIM FOR
COMPENSATION PURSUANT TO SECTIONS 2.16(A), 2.16(B), 2.17 OR 2.18 IS RETROACTIVE,
THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF.

 

59

--------------------------------------------------------------------------------


 


2.20                           INCREASE IN REVOLVING CREDIT COMMITMENTS.


 

(A)                                  THE COMPANY SHALL HAVE THE RIGHT, AT ANY
TIME AND FROM TIME TO TIME AFTER THE CLOSING DATE BY WRITTEN NOTICE TO AND IN
CONSULTATION WITH THE ADMINISTRATIVE AGENT, TO REQUEST AN INCREASE IN THE
AGGREGATE REVOLVING CREDIT COMMITMENTS (EACH SUCH REQUESTED INCREASE, A
“REVOLVING CREDIT COMMITMENT INCREASE”), BY HAVING ONE OR MORE EXISTING
REVOLVING CREDIT LENDERS INCREASE THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS
THEN IN EFFECT (EACH, AN “INCREASING LENDER”), BY ADDING AS A LENDER WITH A NEW
REVOLVING CREDIT COMMITMENT HEREUNDER ONE OR MORE PERSONS THAT ARE NOT ALREADY
LENDERS (EACH, AN “ADDITIONAL REVOLVING CREDIT LENDER”), OR A COMBINATION
THEREOF; PROVIDED THAT (I) ANY SUCH REQUEST FOR A REVOLVING CREDIT COMMITMENT
INCREASE SHALL BE IN A MINIMUM AMOUNT OF $25,000,000, (II) IMMEDIATELY AFTER
GIVING EFFECT TO ANY REVOLVING CREDIT COMMITMENT INCREASE, (Y) THE AGGREGATE
REVOLVING CREDIT COMMITMENTS SHALL NOT EXCEED $125,000,000 AND (Z) THE AGGREGATE
OF ALL REVOLVING CREDIT COMMITMENT INCREASES EFFECTED AND INCREMENTAL TERM LOANS
MADE AFTER THE CLOSING DATE SHALL NOT EXCEED $50,000,000 (WITHOUT REGARD TO ANY
REPAYMENT OF INCREMENTAL TERM LOANS), (III) NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING ON THE APPLICABLE REVOLVING CREDIT COMMITMENT
INCREASE DATE (AS HEREINAFTER DEFINED) OR SHALL RESULT FROM ANY REVOLVING CREDIT
COMMITMENT INCREASE, (IV) IMMEDIATELY AFTER GIVING EFFECT TO ANY REVOLVING
CREDIT COMMITMENT INCREASE (INCLUDING ANY BORROWINGS IN CONNECTION THEREWITH AND
THE APPLICATION OF THE PROCEEDS THEREOF), THE COMPANY SHALL BE IN COMPLIANCE
WITH THE FINANCIAL COVENANTS CONTAINED IN ARTICLE VII, SUCH COMPLIANCE
DETERMINED WITH REGARD TO CALCULATIONS MADE ON A PRO FORMA BASIS FOR THE MOST
RECENTLY ENDED REFERENCE PERIOD FOR WHICH THE ADMINISTRATIVE AGENT AND THE
LENDERS HAVE RECEIVED FINANCIAL STATEMENTS AND A COMPLIANCE CERTIFICATE, AS IF
SUCH REVOLVING CREDIT COMMITMENT INCREASE (AND ANY BORROWINGS IN CONNECTION
THEREWITH) HAD BEEN EFFECTED ON THE FIRST DAY OF SUCH PERIOD, AND (V) THE TOTAL
LEVERAGE RATIO (AS SET FORTH IN THE COMPLIANCE CERTIFICATE THEN MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS) IS, AFTER GIVING PRO
FORMA EFFECT TO SUCH REVOLVING CREDIT COMMITMENT INCREASE (AND TO ANY BORROWINGS
IN CONNECTION THEREWITH AND THE APPLICATION OF THE PROCEEDS THEREOF), AT LEAST
0.25% BELOW THE MAXIMUM LEVEL THEN PERMITTED AS SET FORTH IN SECTION 7.1.  SUCH
NOTICE FROM THE COMPANY SHALL SPECIFY THE REQUESTED AMOUNT OF THE REVOLVING
CREDIT COMMITMENT INCREASE.

 

(B)                                 EACH ADDITIONAL REVOLVING CREDIT LENDER MUST
QUALIFY AS AN ELIGIBLE ASSIGNEE (THE APPROVAL OF WHICH BY THE ADMINISTRATIVE
AGENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) AND THE BORROWERS AND EACH
ADDITIONAL REVOLVING CREDIT LENDER SHALL EXECUTE A JOINDER AGREEMENT TOGETHER
WITH ALL SUCH OTHER DOCUMENTATION AS THE ADMINISTRATIVE AGENT AND THE COMPANY
MAY REASONABLY REQUIRE, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE COMPANY, TO EVIDENCE THE REVOLVING CREDIT
COMMITMENT OF SUCH ADDITIONAL REVOLVING CREDIT LENDER AND ITS STATUS AS A
REVOLVING CREDIT LENDER HEREUNDER.

 

(C)                                  IF THE AGGREGATE REVOLVING CREDIT
COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE
AGENT AND THE COMPANY SHALL DETERMINE THE EFFECTIVE DATE (THE “REVOLVING CREDIT
COMMITMENT INCREASE DATE,” WHICH SHALL BE A BUSINESS DAY NOT LESS THAN THIRTY
(30) DAYS PRIOR TO THE REVOLVING CREDIT TERMINATION DATE) AND THE FINAL
ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE
COMPANY AND THE REVOLVING CREDIT LENDERS OF THE FINAL ALLOCATION OF SUCH
INCREASE AND THE REVOLVING CREDIT COMMITMENT INCREASE DATE.  THE ADMINISTRATIVE
AGENT IS HEREBY AUTHORIZED, ON BEHALF OF THE LENDERS, TO ENTER

 

60

--------------------------------------------------------------------------------


 

INTO ANY AMENDMENTS TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY DEEM APPROPRIATE TO EFFECT SUCH REVOLVING
CREDIT COMMITMENT INCREASE.

 

(D)                                 NOTWITHSTANDING ANYTHING SET FORTH IN THIS
SECTION 2.20 TO THE CONTRARY, THE COMPANY SHALL NOT INCUR ANY REVOLVING LOANS
PURSUANT TO ANY REVOLVING CREDIT COMMITMENT INCREASE (AND NO REVOLVING CREDIT
COMMITMENT INCREASE SHALL BE EFFECTIVE) UNLESS THE CONDITIONS SET FORTH IN
SECTION 2.20(A) AS WELL AS THE FOLLOWING CONDITIONS PRECEDENT ARE SATISFIED ON
THE APPLICABLE REVOLVING CREDIT COMMITMENT INCREASE DATE:

 

(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE FOLLOWING, EACH DATED THE REVOLVING CREDIT COMMITMENT INCREASE DATE
AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:

 

(A)                              AS TO EACH INCREASING LENDER, EVIDENCE OF ITS
AGREEMENT TO PROVIDE A PORTION OF THE REVOLVING CREDIT COMMITMENT INCREASE, AND
AS TO EACH ADDITIONAL REVOLVING CREDIT LENDER, A DULY EXECUTED JOINDER AGREEMENT
TOGETHER WITH ALL OTHER DOCUMENTATION REQUIRED BY THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 2.20(B);

 

(B)                                AN INSTRUMENT, DULY EXECUTED BY THE COMPANY
AND EACH OTHER GUARANTOR, ACKNOWLEDGING AND REAFFIRMING ITS OBLIGATIONS UNDER
THE GUARANTY AGREEMENT, THE SECURITY DOCUMENTS AND THE OTHER CREDIT DOCUMENTS TO
WHICH IT IS A PARTY AND THE VALIDITY AND CONTINUED EFFECT OF THE LIENS GRANTED
IN FAVOR OF THE ADMINISTRATIVE AGENT THEREUNDER;

 

(C)                                A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE COMPANY, EACH OTHER BORROWER AND EACH GUARANTOR,
CERTIFYING TO AND ATTACHING THE RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS
(OR SIMILAR GOVERNING BODY) OF SUCH CREDIT PARTY APPROVING OR CONSENTING TO SUCH
REVOLVING CREDIT COMMITMENT INCREASE;

 

(D)                               A CERTIFICATE OF A FINANCIAL OFFICER OF THE
PARENT, CERTIFYING THAT (X) AS OF THE REVOLVING CREDIT COMMITMENT INCREASE DATE,
ALL REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES CONTAINED IN THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS QUALIFIED AS TO MATERIALITY ARE TRUE
AND CORRECT AND THOSE NOT SO QUALIFIED ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE REVOLVING
CREDIT COMMITMENT INCREASE AND ANY BORROWINGS IN CONNECTION THEREWITH (EXCEPT TO
THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN
MADE AS OF A SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY IS
TRUE AND CORRECT (IF QUALIFIED AS TO MATERIALITY) OR TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (IF NOT SO QUALIFIED), IN EACH CASE AS OF SUCH DATE),
(Y) IMMEDIATELY AFTER GIVING EFFECT TO SUCH REVOLVING CREDIT COMMITMENT INCREASE
(INCLUDING ANY BORROWINGS IN CONNECTION THEREWITH AND THE APPLICATION OF THE
PROCEEDS THEREOF), THE COMPANY IS IN COMPLIANCE WITH THE FINANCIAL COVENANTS
CONTAINED IN ARTICLE VII, SUCH COMPLIANCE DETERMINED WITH REGARD TO CALCULATIONS
MADE ON A PRO FORMA BASIS FOR THE MOST RECENTLY ENDED REFERENCE PERIOD FOR WHICH
THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE

 

61

--------------------------------------------------------------------------------


 

RECEIVED FINANCIAL STATEMENTS AND A COMPLIANCE CERTIFICATE, AS IF SUCH REVOLVING
CREDIT COMMITMENT INCREASE (AND ANY BORROWINGS IN CONNECTION THEREWITH) HAD BEEN
EFFECTED ON THE FIRST DAY OF SUCH PERIOD (SUCH CALCULATIONS TO BE ATTACHED TO
THE CERTIFICATE), AND (Z) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO SUCH REVOLVING
CREDIT COMMITMENT INCREASE (INCLUDING ANY BORROWINGS IN CONNECTION THEREWITH AND
THE APPLICATION OF THE PROCEEDS THEREOF); AND

 

(E)                                 AN OPINION OR OPINIONS OF COUNSEL FOR THE
CREDIT PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, TOGETHER
WITH SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE
AGENT SHALL HAVE REASONABLY REQUESTED;

 

(II)                                  IN THE CASE OF ANY BORROWING OF REVOLVING
LOANS IN CONNECTION WITH SUCH REVOLVING CREDIT COMMITMENT INCREASE, THE
CONDITIONS PRECEDENT TO THE MAKING OF SUCH REVOLVING LOANS AS SET FORTH IN
SECTION 4.2 SHALL HAVE BEEN SATISFIED; AND

 

(III)                               IN THE CASE OF ANY BORROWING OF REVOLVING
LOANS IN CONNECTION WITH SUCH REVOLVING CREDIT COMMITMENT INCREASE FOR THE
PURPOSE OF FUNDING A PERMITTED ACQUISITION, THE APPLICABLE CONDITIONS SET FORTH
IN THIS AGREEMENT WITH RESPECT TO PERMITTED ACQUISITIONS SHALL HAVE BEEN
SATISFIED.

 

(E)                                  ON THE REVOLVING CREDIT COMMITMENT INCREASE
DATE, (I) THE AGGREGATE PRINCIPAL OUTSTANDING AMOUNT OF THE REVOLVING LOANS (THE
“INITIAL LOANS”) IMMEDIATELY PRIOR TO GIVING EFFECT TO THE REVOLVING CREDIT
COMMITMENT INCREASE SHALL BE DEEMED TO BE REPAID, (II) IMMEDIATELY AFTER THE
EFFECTIVENESS OF THE REVOLVING CREDIT COMMITMENT INCREASE, THE BORROWERS SHALL
BE DEEMED TO HAVE MADE NEW BORROWINGS OF REVOLVING LOANS (THE “SUBSEQUENT
BORROWINGS”) IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL
AMOUNT OF THE INITIAL LOANS AND OF THE TYPES AND FOR THE INTEREST PERIODS
SPECIFIED IN A NOTICE OF BORROWING DELIVERED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 2.2(B), (III) EACH REVOLVING CREDIT LENDER SHALL PAY TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE
DIFFERENCE, IF POSITIVE, BETWEEN (Y) SUCH LENDER’S PRO RATA PERCENTAGE
(CALCULATED AFTER GIVING EFFECT TO THE REVOLVING CREDIT COMMITMENT INCREASE) OF
THE SUBSEQUENT BORROWINGS AND (Z) SUCH LENDER’S PRO RATA PERCENTAGE (CALCULATED
WITHOUT GIVING EFFECT TO THE REVOLVING CREDIT COMMITMENT INCREASE) OF THE
INITIAL LOANS, (IV) AFTER THE ADMINISTRATIVE AGENT RECEIVES THE FUNDS SPECIFIED
IN CLAUSE (III) ABOVE, THE ADMINISTRATIVE AGENT SHALL PAY TO EACH REVOLVING
CREDIT LENDER THE PORTION OF SUCH FUNDS EQUAL TO THE DIFFERENCE, IF POSITIVE,
BETWEEN (Y) SUCH LENDER’S PRO RATA PERCENTAGE (CALCULATED WITHOUT GIVING EFFECT
TO THE REVOLVING CREDIT COMMITMENT INCREASE) OF THE INITIAL LOANS AND (Z) SUCH
LENDER’S PRO RATA PERCENTAGE (CALCULATED AFTER GIVING EFFECT TO THE REVOLVING
CREDIT COMMITMENT INCREASE) OF THE AMOUNT OF THE SUBSEQUENT BORROWINGS, (V) THE
REVOLVING CREDIT LENDERS SHALL BE DEEMED TO HOLD THE SUBSEQUENT BORROWINGS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS
(CALCULATED AFTER GIVING EFFECT TO THE REVOLVING CREDIT COMMITMENT INCREASE),
(VI) EACH APPLICABLE BORROWER SHALL PAY ALL ACCRUED BUT UNPAID INTEREST ON THE
INITIAL LOANS TO THE REVOLVING CREDIT LENDERS ENTITLED THERETO, AND
(VII) SCHEDULE 1.1 SHALL AUTOMATICALLY BE AMENDED TO REFLECT THE REVOLVING
CREDIT COMMITMENTS OF ALL REVOLVING CREDIT LENDERS AFTER GIVING EFFECT TO THE
REVOLVING CREDIT COMMITMENT INCREASE.  THE DEEMED PAYMENTS MADE

 

62

--------------------------------------------------------------------------------


 

PURSUANT TO CLAUSE (I) ABOVE IN RESPECT OF EACH LIBOR LOAN SHALL BE SUBJECT TO
INDEMNIFICATION BY THE BORROWERS PURSUANT TO THE PROVISIONS OF SECTION 2.18 IF
THE REVOLVING CREDIT COMMITMENT INCREASE DATE OCCURS OTHER THAN ON THE LAST DAY
OF THE INTEREST PERIOD RELATING THERETO.

 


2.21                           INCREMENTAL TERM LOANS.


 

(A)                                  THE COMPANY SHALL HAVE THE RIGHT, AT ANY
TIME AND FROM TIME TO TIME AFTER THE CLOSING DATE BY WRITTEN NOTICE TO AND IN
CONSULTATION WITH THE ADMINISTRATIVE AGENT, TO REQUEST COMMITMENTS (“INCREMENTAL
TERM LOAN COMMITMENTS”) FOR ADDITIONAL TERM LOANS (EACH, AN “INCREMENTAL TERM
LOAN,” AND COLLECTIVELY, THE “INCREMENTAL TERM LOANS”) FROM EXISTING LENDERS,
ONE OR MORE PERSONS THAT ARE NOT ALREADY LENDERS (EACH, AN “ADDITIONAL TERM
LENDER”), OR A COMBINATION THEREOF; PROVIDED THAT (I) ANY SUCH REQUEST FOR
INCREMENTAL TERM LOANS SHALL BE IN A MINIMUM AMOUNT OF $25,000,000,
(II) IMMEDIATELY AFTER GIVING EFFECT TO THE MAKING OF ANY INCREMENTAL TERM
LOANS, THE AGGREGATE OF ALL REVOLVING CREDIT COMMITMENT INCREASES EFFECTED AND
INCREMENTAL TERM LOANS MADE AFTER THE CLOSING DATE SHALL NOT EXCEED $50,000,000
(WITHOUT REGARD TO ANY REPAYMENT OF INCREMENTAL TERM LOANS), (III) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE APPLICABLE
INCREMENTAL TERM LOAN EFFECTIVE DATE (AS HEREINAFTER DEFINED) OR SHALL RESULT
FROM THE MAKING OF ANY INCREMENTAL TERM LOANS, (IV) IMMEDIATELY AFTER GIVING
EFFECT TO THE MAKING OF ANY INCREMENTAL TERM LOANS AND THE APPLICATION OF THE
PROCEEDS THEREOF, THE COMPANY SHALL BE IN COMPLIANCE WITH THE FINANCIAL
COVENANTS CONTAINED IN ARTICLE VII, SUCH COMPLIANCE DETERMINED WITH REGARD TO
CALCULATIONS MADE ON A PRO FORMA BASIS FOR THE MOST RECENTLY ENDED REFERENCE
PERIOD FOR WHICH THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE RECEIVED
FINANCIAL STATEMENTS AND A COMPLIANCE CERTIFICATE, AS IF SUCH INCREMENTAL TERM
LOANS HAD BEEN MADE ON THE FIRST DAY OF SUCH PERIOD, AND (V) THE TOTAL LEVERAGE
RATIO (AS SET FORTH IN THE COMPLIANCE CERTIFICATE THEN MOST RECENTLY DELIVERED
TO THE ADMINISTRATIVE AGENT AND THE LENDERS) IS, AFTER GIVING PRO FORMA EFFECT
TO SUCH INCREMENTAL TERM LOANS AND THE APPLICATION OF THE PROCEEDS THEREOF, AT
LEAST 0.25% BELOW THE MAXIMUM LEVEL THEN PERMITTED AS SET FORTH IN SECTION 7.1. 
SUCH NOTICE FROM THE COMPANY SHALL SPECIFY THE REQUESTED AMOUNT OF INCREMENTAL
TERM LOANS.  ALL INCREMENTAL TERM LOANS MADE ON THE SAME DAY SHALL BE DEEMED TO
BE A SEPARATE “SERIES” OF INCREMENTAL TERM LOANS.

 

(B)                                 EACH ADDITIONAL TERM LENDER MUST QUALIFY AS
AN ELIGIBLE ASSIGNEE (THE APPROVAL OF WHICH BY THE ADMINISTRATIVE AGENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED) AND THE COMPANY AND EACH ADDITIONAL
TERM LENDER SHALL EXECUTE ALL SUCH DOCUMENTATION AS THE ADMINISTRATIVE AGENT AND
THE COMPANY MAY REASONABLY REQUIRE TO EVIDENCE THE INCREMENTAL TERM LOAN
COMMITMENT OF SUCH ADDITIONAL TERM LENDER AND ITS STATUS AS AN INCREMENTAL TERM
LENDER HEREUNDER.

 

(C)                                  IF INCREMENTAL TERM LOAN COMMITMENTS ARE
PROVIDED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
COMPANY SHALL DETERMINE THE EFFECTIVE DATE (EACH, AN “INCREMENTAL TERM LOAN
EFFECTIVE DATE,” WHICH SHALL BE A BUSINESS DAY) AND THE FINAL ALLOCATION OF SUCH
INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY AND THE
TERM LENDERS (AND ADDITIONAL TERM LENDERS, IF ANY) PROVIDING THE INCREMENTAL
TERM LOAN COMMITMENTS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE
INCREMENTAL TERM LOAN EFFECTIVE DATE.  INCREMENTAL TERM LOAN COMMITMENTS SHALL
BECOME COMMITMENTS UNDER THIS AGREEMENT PURSUANT TO (I) AN AMENDMENT (EACH, AN
“INCREMENTAL TERM LOAN AMENDMENT”) TO THIS

 

63

--------------------------------------------------------------------------------


 

Agreement executed by the Company, each Lender or Additional Term Lender
agreeing to provide such Incremental Term Loan Commitment (and no other Lender
shall be required to execute any such amendment), and the Administrative Agent,
and (ii) any amendments to the other Credit Documents (executed by the Credit
Parties party thereto and the Administrative Agent only) as the Administrative
Agent shall reasonably deem appropriate to effect such purpose (and the
Administrative Agent is hereby authorized, on behalf of the Lenders, to enter
into any Incremental Term Loan Amendment or other such amendment), in each case
under (i) and (ii) above in form and substance reasonably satisfactory to the
Administrative Agent.  The Incremental Term Loan Commitments shall become
effective on the Incremental Term Loan Effective Date referenced in the
applicable Incremental Term Loan Amendment, and the Incremental Term Loans
provided for thereunder shall be made in accordance with the terms and subject
to the conditions set forth therein and in this Section 2.21.

 

(D)                                 THE INCREMENTAL TERM LOANS OF ANY SERIES
SHALL:

 

(I)                                     CONSTITUTE OBLIGATIONS AND TERM LOANS
FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS;

 

(II)                                  UNLESS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT OR IN THE APPLICABLE INCREMENTAL TERM LOAN AMENDMENT, BE SECURED
BY THE COLLATERAL UNDER THE SECURITY DOCUMENTS AND GUARANTEED UNDER THE GUARANTY
AGREEMENT ON A PARI PASSU BASIS WITH ALL OTHER OBLIGATIONS (BUT IN NO EVENT
SHALL ANY INCREMENTAL TERM LOANS RANK SENIOR IN RIGHT OF PAYMENT OR SECURITY TO
ANY OTHER OBLIGATIONS);

 

(III)                               HAVE (A) A MATURITY DATE NO EARLIER THAN THE
LATER OF (Y) THE TRANCHE A TERM LOAN MATURITY DATE AND (Z) THE FINAL MATURITY
DATE OF ANY THEN OUTSTANDING SERIES OF INCREMENTAL TERM LOANS, AND (B) A
WEIGHTED AVERAGE LIFE TO MATURITY NO SHORTER THAN THE TRANCHE A TERM LOANS OR
ANY THEN OUTSTANDING SERIES OF INCREMENTAL TERM LOANS;

 

(IV)                              HAVE SUCH PRICING (INCLUDING INTEREST RATE
MARGINS AND FEES) AND AMORTIZATION TERMS AS MAY BE AGREED BY THE COMPANY AND THE
INCREMENTAL TERM LENDERS PROVIDING SUCH SERIES OF INCREMENTAL TERM LOANS; AND

 

(V)                                 EXCEPT AS SPECIFICALLY PROVIDED IN
CLAUSES (II) THROUGH (IV) ABOVE, OTHERWISE HAVE TERMS AND CONDITIONS
SUBSTANTIALLY THE SAME AS (AND IN NO EVENT MORE RESTRICTIVE THAN THE TERMS AND
CONDITIONS APPLICABLE TO) TRANCHE A TERM LOANS (AND WITHOUT LIMITATION OF THE
FOREGOING, SUCH INCREMENTAL TERM LOANS SHALL BE ENTITLED TO THE SAME VOTING
RIGHTS AS, AND SHALL BE ENTITLED TO RECEIVE PROCEEDS OF VOLUNTARY AND MANDATORY
PREPAYMENTS ON THE SAME BASIS AS, THE TRANCHE A TERM LOANS).  THE PROCEEDS OF
ANY INCREMENTAL TERM LOANS SHALL BE USED IN ACCORDANCE WITH SECTION 2.14.

 

(E)                                  NOTWITHSTANDING ANYTHING SET FORTH IN THIS
SECTION 2.21 TO THE CONTRARY, THE COMPANY SHALL NOT INCUR ANY SERIES OF
INCREMENTAL TERM LOANS (AND NO INCREMENTAL TERM LOAN COMMITMENTS SHALL BE
EFFECTIVE) UNLESS THE CONDITIONS SET FORTH IN SECTION 2.21(A) AS WELL AS THE
FOLLOWING CONDITIONS PRECEDENT ARE SATISFIED ON THE APPLICABLE INCREMENTAL TERM
LOAN EFFECTIVE DATE:

 

64

--------------------------------------------------------------------------------


 

(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE FOLLOWING, EACH DATED THE INCREMENTAL TERM LOAN EFFECTIVE DATE AND
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:

 

(A)                              AN INCREMENTAL TERM LOAN AMENDMENT, DULY
EXECUTED BY THE COMPANY AND EACH INCREMENTAL TERM LENDER PROVIDING SUCH
INCREMENTAL TERM LOANS;

 

(B)                                AN INSTRUMENT, DULY EXECUTED BY THE COMPANY
AND EACH OTHER GUARANTOR, ACKNOWLEDGING AND REAFFIRMING ITS OBLIGATIONS UNDER
THE GUARANTY AGREEMENT, THE SECURITY DOCUMENTS AND THE OTHER CREDIT DOCUMENTS TO
WHICH IT IS A PARTY AND THE VALIDITY AND CONTINUED EFFECT OF THE LIENS GRANTED
IN FAVOR OF THE ADMINISTRATIVE AGENT THEREUNDER;

 

(C)                                A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE COMPANY AND EACH GUARANTOR, CERTIFYING TO AND
ATTACHING THE RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS (OR SIMILAR
GOVERNING BODY) OF SUCH CREDIT PARTY APPROVING OR CONSENTING TO SUCH INCREMENTAL
TERM LOANS;

 

(D)                               A CERTIFICATE OF A FINANCIAL OFFICER OF THE
PARENT, CERTIFYING THAT (X) AS OF THE INCREMENTAL TERM LOAN EFFECTIVE DATE, ALL
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES CONTAINED IN THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS QUALIFIED AS TO MATERIALITY ARE TRUE AND CORRECT
AND THOSE NOT SO QUALIFIED ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, BOTH
IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION
OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN
WHICH CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND CORRECT (IF QUALIFIED AS
TO MATERIALITY) OR TRUE AND CORRECT IN ALL MATERIAL RESPECTS (IF NOT SO
QUALIFIED), IN EACH CASE AS OF SUCH DATE), (Y) IMMEDIATELY AFTER GIVING EFFECT
TO THE MAKING OF SUCH INCREMENTAL TERM LOANS AND THE APPLICATION OF THE PROCEEDS
THEREOF, THE COMPANY IS IN COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN
ARTICLE VII, SUCH COMPLIANCE DETERMINED WITH REGARD TO CALCULATIONS MADE ON A
PRO FORMA BASIS FOR THE MOST RECENTLY ENDED REFERENCE PERIOD FOR WHICH THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE RECEIVED FINANCIAL STATEMENTS AND A
COMPLIANCE CERTIFICATE, AS IF SUCH INCREMENTAL TERM LOANS HAD BEEN MADE ON THE
FIRST DAY OF SUCH PERIOD (SUCH CALCULATIONS TO BE ATTACHED TO THE CERTIFICATE),
AND (Z) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BOTH
IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE MAKING OF SUCH INCREMENTAL
TERM LOANS AND THE APPLICATION OF THE PROCEEDS THEREOF; AND

 

(E)                                 AN OPINION OR OPINIONS OF COUNSEL FOR THE
CREDIT PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, TOGETHER
WITH SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE
AGENT SHALL HAVE REASONABLY REQUESTED;

 

(II)                                  THE CONDITIONS PRECEDENT TO THE MAKING OF
SUCH INCREMENTAL TERM LOANS SET FORTH IN SECTION 4.2 SHALL HAVE BEEN SATISFIED;

 

65

--------------------------------------------------------------------------------


 

(III)                               IN THE CASE OF ANY BORROWING OF INCREMENTAL
TERM LOANS FOR THE PURPOSE OF FUNDING A PERMITTED ACQUISITION, THE APPLICABLE
CONDITIONS SET FORTH IN THIS AGREEMENT WITH RESPECT TO PERMITTED ACQUISITIONS
SHALL HAVE BEEN SATISFIED; AND

 

(IV)                              ANY OTHER CONDITIONS THAT MAY BE CONTAINED IN
THE APPLICABLE INCREMENTAL TERM LOAN AMENDMENT SHALL HAVE BEEN SATISFIED.

 


ARTICLE III

 


LETTERS OF CREDIT

 


3.1                                 ISSUANCE.  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE ISSUING LENDER WILL, AT ANY TIME AND FROM TIME
TO TIME ON AND AFTER THE CLOSING DATE AND PRIOR TO THE EARLIER OF (I) THE LETTER
OF CREDIT MATURITY DATE AND (II) THE REVOLVING CREDIT TERMINATION DATE, AND UPON
REQUEST BY THE COMPANY IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.2, ISSUE
FOR THE ACCOUNT OF THE COMPANY ONE OR MORE IRREVOCABLE STANDBY LETTERS OF CREDIT
DENOMINATED IN DOLLARS OR ANY FOREIGN CURRENCY AND IN A FORM CUSTOMARILY USED OR
OTHERWISE APPROVED BY THE ISSUING LENDER (TOGETHER WITH ALL AMENDMENTS,
MODIFICATIONS AND SUPPLEMENTS THERETO, SUBSTITUTIONS THEREFOR AND RENEWALS AND
RESTATEMENTS THEREOF, COLLECTIVELY, THE “LETTERS OF CREDIT”).  FROM AND AFTER
THE CLOSING DATE, THE EXISTING LETTERS OF CREDIT SHALL BE LETTERS OF CREDIT
HEREUNDER AND THE FEES SET FORTH IN SECTIONS 2.9(C), 2.9(D) AND 2.9(E) SHALL
COMMENCE WITH RESPECT TO SUCH LETTERS OF CREDIT ON THE CLOSING DATE.  THE STATED
AMOUNT OF EACH LETTER OF CREDIT SHALL NOT BE LESS THAN SUCH AMOUNT AS MAY BE
ACCEPTABLE TO THE ISSUING LENDER.  NOTWITHSTANDING THE FOREGOING:

 

(A)                                  NO LETTER OF CREDIT SHALL BE ISSUED IF THE
STATED AMOUNT UPON ISSUANCE (I) WHEN ADDED TO THE AGGREGATE LETTER OF CREDIT
EXPOSURE OF THE REVOLVING CREDIT LENDERS AT SUCH TIME, WOULD EXCEED THE LETTER
OF CREDIT SUBCOMMITMENT, (II) WHEN ADDED TO THE AGGREGATE LETTER OF CREDIT
EXPOSURE OF THE REVOLVING CREDIT LENDERS AT SUCH TIME WITH RESPECT TO LETTERS OF
CREDIT THEN OUTSTANDING AND DENOMINATED IN A FOREIGN CURRENCY, WOULD EXCEED
$3,000,000, OR (III) WHEN ADDED TO THE AGGREGATE REVOLVING CREDIT EXPOSURE,
WOULD EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH TIME;

 

(B)                                 NO LETTER OF CREDIT SHALL BE ISSUED THAT BY
ITS TERMS EXPIRES LATER THAN THE LETTER OF CREDIT MATURITY DATE OR, IN ANY
EVENT, MORE THAN ONE (1) YEAR AFTER ITS DATE OF ISSUANCE; PROVIDED, HOWEVER,
THAT A LETTER OF CREDIT MAY, IF REQUESTED BY THE COMPANY, PROVIDE BY ITS TERMS,
AND ON TERMS ACCEPTABLE TO THE ISSUING LENDER, FOR RENEWAL FOR SUCCESSIVE
PERIODS OF ONE YEAR OR LESS (BUT NOT BEYOND THE LETTER OF CREDIT MATURITY DATE),
UNLESS AND UNTIL THE ISSUING LENDER SHALL HAVE DELIVERED A NOTICE OF NONRENEWAL
AT LEAST 30 DAYS PRIOR TO THE THEN EXPIRY THEREOF TO THE BENEFICIARY OF SUCH
LETTER OF CREDIT; AND

 

(C)                                  THE ISSUING LENDER SHALL BE UNDER NO
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF, AT THE TIME OF SUCH PROPOSED
ISSUANCE, (I) ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN THE ISSUING LENDER
FROM ISSUING SUCH LETTER OF CREDIT, OR ANY REQUIREMENT OF LAW APPLICABLE TO THE
ISSUING LENDER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING LENDER
SHALL PROHIBIT, OR REQUEST THAT THE ISSUING LENDER REFRAIN

 

66

--------------------------------------------------------------------------------


 

FROM, THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN
PARTICULAR OR SHALL IMPOSE UPON THE ISSUING LENDER WITH RESPECT TO SUCH LETTER
OF CREDIT ANY RESTRICTION OR RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE
ISSUING LENDER IS NOT OTHERWISE COMPENSATED) NOT IN EFFECT ON THE CLOSING DATE,
OR ANY UNREIMBURSED LOSS, COST OR EXPENSE THAT WAS NOT APPLICABLE, IN EFFECT OR
KNOWN TO THE ISSUING LENDER AS OF THE CLOSING DATE AND THAT THE ISSUING LENDER
IN GOOD FAITH DEEMS MATERIAL TO IT, OR (II) THE ISSUING LENDER SHALL HAVE ACTUAL
KNOWLEDGE, OR SHALL HAVE RECEIVED NOTICE FROM ANY LENDER, PRIOR TO THE ISSUANCE
OF SUCH LETTER OF CREDIT THAT ONE OR MORE OF THE CONDITIONS SPECIFIED IN
SECTION 4.1 (IF APPLICABLE) OR SECTION 4.2 ARE NOT THEN SATISFIED (OR HAVE NOT
BEEN WAIVED IN WRITING AS REQUIRED HEREIN) OR THAT THE ISSUANCE OF SUCH LETTER
OF CREDIT WOULD VIOLATE THE PROVISIONS OF SECTION 3.1(A).

 


3.2                                 NOTICES.  WHENEVER THE COMPANY DESIRES THE
ISSUANCE OF A LETTER OF CREDIT, THE COMPANY WILL GIVE THE ISSUING LENDER WRITTEN
NOTICE WITH A COPY TO THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M.,
CHARLOTTE TIME, THE APPLICABLE NUMBER OF BUSINESS DAYS (OR SUCH SHORTER PERIOD
AS IS ACCEPTABLE TO THE ISSUING LENDER IN ANY GIVEN CASE) PRIOR TO THE REQUESTED
DATE OF ISSUANCE THEREOF.  EACH SUCH NOTICE (EACH, A “LETTER OF CREDIT NOTICE”)
SHALL BE IRREVOCABLE, SHALL BE GIVEN IN THE FORM OF EXHIBIT B-4 AND SHALL
SPECIFY (I) THE REQUESTED DATE OF ISSUANCE, WHICH SHALL BE A BUSINESS DAY,
(II) THE REQUESTED STATED AMOUNT AND EXPIRY DATE OF THE LETTER OF CREDIT,
(III) THE APPLICABLE CURRENCY, AND (IV) THE NAME AND ADDRESS OF THE REQUESTED
BENEFICIARY OR BENEFICIARIES OF THE LETTER OF CREDIT.  THE COMPANY WILL ALSO
COMPLETE ANY APPLICATION PROCEDURES AND DOCUMENTS REASONABLY REQUIRED BY THE
ISSUING LENDER IN CONNECTION WITH THE ISSUANCE OF ANY LETTER OF CREDIT.  UPON
ITS ISSUANCE OF ANY LETTER OF CREDIT, THE ISSUING LENDER WILL PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT OF SUCH ISSUANCE, AND THE ADMINISTRATIVE AGENT WILL
GIVE PROMPT NOTICE THEREOF TO EACH REVOLVING CREDIT LENDER.  THE RENEWAL OR
EXTENSION OF ANY OUTSTANDING LETTER OF CREDIT SHALL, FOR PURPOSES OF THIS
ARTICLE III, BE TREATED IN ALL RESPECTS AS THE ISSUANCE OF A NEW LETTER OF
CREDIT.

 


3.3                                 PARTICIPATIONS.  IMMEDIATELY UPON THE
ISSUANCE OF ANY LETTER OF CREDIT (AND UPON THE CLOSING DATE, WITH RESPECT TO
EACH EXISTING LETTER OF CREDIT, AND WITHOUT ANY FURTHER ACTION BY ANY PARTY TO
THIS AGREEMENT), THE ISSUING LENDER SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED
TO EACH REVOLVING CREDIT LENDER, AND EACH REVOLVING CREDIT LENDER SHALL BE
DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE PURCHASED AND RECEIVED FROM THE
ISSUING LENDER, WITHOUT RECOURSE OR WARRANTY (EXCEPT FOR THE ABSENCE OF LIENS
THEREON CREATED, INCURRED OR SUFFERED TO EXIST BY, THROUGH OR UNDER THE ISSUING
LENDER), AN UNDIVIDED INTEREST AND PARTICIPATION, PRO RATA (BASED ON THE
PERCENTAGE OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS REPRESENTED BY SUCH
REVOLVING CREDIT LENDER’S REVOLVING CREDIT COMMITMENT), IN SUCH LETTER OF
CREDIT, EACH DRAWING MADE THEREUNDER AND THE OBLIGATIONS OF THE COMPANY UNDER
THIS AGREEMENT WITH RESPECT THERETO AND ANY COLLATERAL OR OTHER SECURITY
THEREFOR OR GUARANTY PERTAINING THERETO; PROVIDED, HOWEVER, THAT THE FEE
RELATING TO LETTERS OF CREDIT DESCRIBED IN SECTION 2.9(D) SHALL BE PAYABLE
DIRECTLY TO THE ISSUING LENDER AS PROVIDED THEREIN, AND THE OTHER REVOLVING
CREDIT LENDERS SHALL HAVE NO RIGHT TO RECEIVE ANY PORTION THEREOF.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING CREDIT LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE ISSUING LENDER, SUCH LENDER’S PRO RATA SHARE (DETERMINED
AS PROVIDED ABOVE) OF EACH REIMBURSEMENT OBLIGATION NOT REIMBURSED BY THE
COMPANY ON THE DATE DUE AS PROVIDED IN SECTION 3.4 OR THROUGH THE BORROWING OF
REVOLVING LOANS AS PROVIDED IN SECTION 3.5, OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO THE COMPANY FOR ANY REASON.  UPON ANY CHANGE IN THE
REVOLVING CREDIT COMMITMENTS OF ANY OF THE REVOLVING CREDIT

 

67

--------------------------------------------------------------------------------


 


LENDERS PURSUANT TO SECTION 11.7(A), WITH RESPECT TO ALL OUTSTANDING LETTERS OF
CREDIT AND REIMBURSEMENT OBLIGATIONS THERE SHALL BE AN AUTOMATIC ADJUSTMENT TO
THE PARTICIPATIONS PURSUANT TO THIS SECTION 3.3 TO REFLECT THE NEW PRO RATA
SHARES OF THE ASSIGNING LENDER AND THE ASSIGNEE.  EACH REVOLVING LENDER’S
OBLIGATION TO MAKE PAYMENT TO THE ISSUING LENDER PURSUANT TO THIS SECTION 3.4
SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE TERMINATION OF THE REVOLVING CREDIT
COMMITMENTS OR THE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT, AND EACH SUCH
PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, REDUCTION OR WITHHOLDING
WHATSOEVER.

 


3.4                                 REIMBURSEMENT.  THE COMPANY HEREBY AGREES TO
REIMBURSE THE ISSUING LENDER BY MAKING PAYMENT TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE ISSUING LENDER, IN IMMEDIATELY AVAILABLE FUNDS, FOR ANY
PAYMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT (EACH SUCH AMOUNT
SO PAID UNTIL REIMBURSED, TOGETHER WITH INTEREST THEREON PAYABLE AS PROVIDED
HEREINBELOW, A “REIMBURSEMENT OBLIGATION”) IMMEDIATELY AFTER, AND IN ANY EVENT
WITHIN ONE (1) BUSINESS DAY AFTER ITS RECEIPT OF NOTICE OF, SUCH PAYMENT
(PROVIDED THAT ANY SUCH REIMBURSEMENT OBLIGATION SHALL BE DEEMED TIMELY
SATISFIED (BUT NEVERTHELESS SUBJECT TO THE PAYMENT OF INTEREST THEREON AS
PROVIDED HEREINBELOW) IF SATISFIED PURSUANT TO A BORROWING OF REVOLVING LOANS
MADE ON OR PRIOR TO THE NEXT BUSINESS DAY FOLLOWING THE DATE OF THE COMPANY’S
RECEIPT OF NOTICE OF SUCH PAYMENT, AS SET FORTH MORE COMPLETELY IN SECTION 3.5),
TOGETHER WITH INTEREST ON THE AMOUNT SO PAID BY THE ISSUING LENDER, TO THE
EXTENT NOT REIMBURSED PRIOR TO 2:00 P.M., CHARLOTTE TIME, ON THE DATE OF SUCH
PAYMENT OR DISBURSEMENT, FOR THE PERIOD FROM THE DATE OF THE RESPECTIVE PAYMENT
TO THE DATE THE REIMBURSEMENT OBLIGATION CREATED THEREBY IS SATISFIED, AT THE
ADJUSTED BASE RATE APPLICABLE TO REVOLVING LOANS AS IN EFFECT FROM TIME TO TIME
DURING SUCH PERIOD, SUCH INTEREST ALSO TO BE PAYABLE ON DEMAND.  SUCH PAYMENT BY
THE COMPANY SHALL BE MADE IN THE APPLICABLE CURRENCY OF THE LETTER OF CREDIT
WITH RESPECT TO WHICH SUCH PAYMENT OR DISBURSEMENT WAS MADE BY THE ISSUING
LENDER.  THE ISSUING LENDER WILL PROVIDE THE ADMINISTRATIVE AGENT AND THE
COMPANY WITH PROMPT NOTICE OF ANY PAYMENT OR DISBURSEMENT MADE UNDER ANY LETTER
OF CREDIT, ALTHOUGH THE FAILURE TO GIVE, OR ANY DELAY IN GIVING, ANY SUCH NOTICE
SHALL NOT RELEASE, DIMINISH OR OTHERWISE AFFECT THE COMPANY’S OBLIGATIONS UNDER
THIS SECTION 3.4 OR ANY OTHER PROVISION OF THIS AGREEMENT.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY PAY TO THE ISSUING LENDER ANY SUCH AMOUNTS RECEIVED BY IT
UNDER THIS SECTION 3.4.

 


3.5                                 PAYMENT BY REVOLVING LOANS.  IN THE EVENT
THAT THE ISSUING LENDER MAKES ANY PAYMENT UNDER ANY LETTER OF CREDIT AND THE
COMPANY SHALL NOT HAVE TIMELY SATISFIED IN FULL ITS REIMBURSEMENT OBLIGATION TO
THE ISSUING LENDER PURSUANT TO SECTION 3.4, AND TO THE EXTENT THAT ANY AMOUNTS
THEN HELD IN THE CASH COLLATERAL ACCOUNT ESTABLISHED PURSUANT TO SECTION 3.8
SHALL BE INSUFFICIENT TO SATISFY SUCH REIMBURSEMENT OBLIGATION IN FULL, THE
ISSUING LENDER WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER, OF SUCH
FAILURE.  IF THE ADMINISTRATIVE AGENT GIVES SUCH NOTICE PRIOR TO 12:00 NOON,
CHARLOTTE TIME, ON ANY BUSINESS DAY, EACH REVOLVING CREDIT LENDER WILL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER,
ITS PRO RATA SHARE (BASED ON THE PERCENTAGE OF THE AGGREGATE REVOLVING CREDIT
COMMITMENTS REPRESENTED BY SUCH LENDER’S REVOLVING CREDIT COMMITMENT) OF THE
AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY, IN THE APPLICABLE CURRENCY OF THE
LETTER OF CREDIT WITH RESPECT TO WHICH SUCH PAYMENT OR DISBURSEMENT WAS MADE BY
THE ISSUING LENDER AND IN IMMEDIATELY AVAILABLE FUNDS.  IF THE ADMINISTRATIVE
AGENT GIVES SUCH NOTICE AFTER 12:00 NOON, CHARLOTTE TIME, ON ANY BUSINESS DAY,
EACH SUCH REVOLVING CREDIT LENDER SHALL MAKE ITS PRO RATA SHARE OF SUCH AMOUNT
AVAILABLE TO THE

 

68

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT ON THE NEXT SUCCEEDING BUSINESS DAY.  IF AND TO THE EXTENT
ANY REVOLVING CREDIT LENDER SHALL NOT HAVE SO MADE ITS PRO RATA SHARE OF THE
AMOUNT OF SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES
TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER,
FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL
FUNDS RATE FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE
ADMINISTRATIVE AGENT.  THE FAILURE OF ANY REVOLVING CREDIT LENDER TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE OF ANY PAYMENT UNDER
ANY LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER REVOLVING CREDIT LENDER OF ITS
OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA
SHARE OF ANY PAYMENT UNDER ANY LETTER OF CREDIT ON THE DATE REQUIRED, AS
SPECIFIED ABOVE, BUT NO REVOLVING CREDIT LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER REVOLVING CREDIT LENDER TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH OTHER REVOLVING CREDIT LENDER’S PRO RATA SHARE OF ANY
SUCH PAYMENT.  EACH SUCH PAYMENT BY A REVOLVING CREDIT LENDER UNDER THIS
SECTION 3.5 OF ITS PRO RATA SHARE OF AN AMOUNT PAID BY THE ISSUING LENDER SHALL
CONSTITUTE A REVOLVING LOAN BY SUCH REVOLVING CREDIT LENDER (THE COMPANY BEING
DEEMED TO HAVE GIVEN A TIMELY NOTICE OF BORROWING THEREFOR) AND SHALL BE TREATED
AS SUCH FOR ALL PURPOSES OF THIS AGREEMENT; PROVIDED THAT FOR PURPOSES OF
DETERMINING THE AGGREGATE UNUTILIZED REVOLVING CREDIT COMMITMENTS IMMEDIATELY
PRIOR TO GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF SUCH REVOLVING
LOANS, THE REIMBURSEMENT OBLIGATION BEING SATISFIED THEREBY SHALL BE DEEMED NOT
TO BE OUTSTANDING AT SUCH TIME.  EACH REVOLVING LENDER’S OBLIGATION TO MAKE
REVOLVING LOANS PURSUANT TO THIS SECTION 3.5 SHALL BE ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, (I) THE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT, (II) THE
FAILURE OF THE AMOUNT OF SUCH BORROWING OF REVOLVING LOANS TO MEET THE MINIMUM
BORROWING AMOUNT SPECIFIED IN SECTION 2.2(B), OR (III) THE FAILURE OF ANY
CONDITIONS SET FORTH IN SECTION 4.2 OR ELSEWHERE HEREIN TO BE SATISFIED.

 


3.6                                 PAYMENT TO REVOLVING CREDIT LENDERS. 
WHENEVER THE ISSUING LENDER RECEIVES A PAYMENT IN RESPECT OF A REIMBURSEMENT
OBLIGATION AS TO WHICH THE ADMINISTRATIVE AGENT HAS RECEIVED, FOR THE ACCOUNT OF
THE ISSUING LENDER, ANY PAYMENTS FROM THE REVOLVING CREDIT LENDERS PURSUANT TO
SECTION 3.5, THE ISSUING LENDER WILL PROMPTLY PAY TO THE ADMINISTRATIVE AGENT,
AND THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO EACH REVOLVING CREDIT LENDER
THAT HAS PAID ITS PRO RATA SHARE THEREOF, IN IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT EQUAL TO SUCH REVOLVING CREDIT LENDER’S RATABLE SHARE (BASED ON THE
PROPORTIONATE AMOUNT FUNDED BY SUCH REVOLVING CREDIT LENDER TO THE AGGREGATE
AMOUNT FUNDED BY ALL REVOLVING CREDIT LENDERS) OF SUCH REIMBURSEMENT OBLIGATION.

 


3.7                                 OBLIGATIONS ABSOLUTE.  THE REIMBURSEMENT
OBLIGATIONS OF THE COMPANY SHALL BE IRREVOCABLE, SHALL REMAIN IN EFFECT UNTIL
THE ISSUING LENDER SHALL HAVE NO FURTHER OBLIGATIONS TO MAKE ANY PAYMENTS OR
DISBURSEMENTS UNDER ANY CIRCUMSTANCES WITH RESPECT TO ANY LETTER OF CREDIT, AND
SHALL BE ABSOLUTE AND UNCONDITIONAL, SHALL NOT BE SUBJECT TO COUNTERCLAIM,
SETOFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION WHATSOEVER AND
SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT
UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING
CIRCUMSTANCES:

 

(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DOCUMENTS OR
INSTRUMENTS RELATING TO ANY LETTER OF CREDIT;

 

69

--------------------------------------------------------------------------------


 

(B)                                 ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS IN RESPECT OF
ANY LETTER OF CREDIT OR ANY OTHER AMENDMENT, MODIFICATION OR WAIVER OF OR ANY
CONSENT TO DEPARTURE FROM ANY LETTER OF CREDIT OR ANY DOCUMENTS OR INSTRUMENTS
RELATING THERETO, IN EACH CASE WHETHER OR NOT THE COMPANY HAS NOTICE OR
KNOWLEDGE THEREOF;

 

(C)                                  THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE
OR OTHER RIGHT THAT THE COMPANY MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED
IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER, ANY LENDER OR OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
ANY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY UNRELATED
TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE COMPANY AND THE
BENEFICIARY NAMED IN ANY SUCH LETTER OF CREDIT);

 

(D)                                 ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT
PRESENTED UNDER THE LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID
OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT (PROVIDED THAT SUCH DRAFT, CERTIFICATE OR OTHER
DOCUMENT APPEARS ON ITS FACE TO COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
ANY ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF
ANY MESSAGES, BY MAIL, TELECOPIER OR OTHERWISE, OR ANY ERRORS IN TRANSLATION OR
IN INTERPRETATION OF TECHNICAL TERMS;

 

(E)                                  ANY DEFENSE BASED UPON THE FAILURE OF ANY
DRAWING UNDER A LETTER OF CREDIT TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT
(PROVIDED THAT ANY DRAFT, CERTIFICATE OR OTHER DOCUMENT PRESENTED PURSUANT TO
SUCH LETTER OF CREDIT APPEARS ON ITS FACE TO COMPLY WITH THE TERMS THEREOF), ANY
NONAPPLICATION OR MISAPPLICATION BY THE BENEFICIARY OR ANY TRANSFEREE OF THE
PROCEEDS OF SUCH DRAWING OR ANY OTHER ACT OR OMISSION OF SUCH BENEFICIARY OR
TRANSFEREE IN CONNECTION WITH SUCH LETTER OF CREDIT;

 

(F)                                    THE EXCHANGE, RELEASE, SURRENDER OR
IMPAIRMENT OF ANY COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS;

 

(G)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT; OR

 

(H)                                 ANY OTHER CIRCUMSTANCE OR EVENT WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE COMPANY OR A
GUARANTOR; PROVIDED THAT NOTHING IN THE FOREGOING SHALL BE DEEMED TO EXCUSE THE
ISSUING LENDER FROM LIABILITY TO THE COMPANY TO THE EXTENT OF ANY DAMAGES
SUFFERED BY THE COMPANY THAT ARE CAUSED BY THE ISSUING LENDER’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION.

 

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Company and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Company or any Lender.  It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such

 

70

--------------------------------------------------------------------------------


 

Letter of Credit, without responsibility for further investigation, regardless
of any notice or information to the contrary, (ii) the Issuing Lender’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect (so long as such document appears on its face to comply with the
terms of such Letter of Credit), and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Lender.

 


3.8                                 CASH COLLATERAL ACCOUNT.  AT ANY TIME AND
FROM TIME TO TIME (I) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND AT THE DIRECTION OR WITH THE
CONSENT OF THE REQUIRED REVOLVING LENDERS SHALL, REQUIRE THE COMPANY TO DELIVER
TO THE ADMINISTRATIVE AGENT SUCH ADDITIONAL AMOUNT OF CASH AS IS EQUAL TO 105%
OF THE AGGREGATE LETTERS OF CREDIT THEN OUTSTANDING (WHETHER OR NOT ANY
BENEFICIARY UNDER ANY LETTER OF CREDIT SHALL HAVE DRAWN OR BE ENTITLED AT SUCH
TIME TO DRAW THEREUNDER) PLUS ALL ACCRUED AND UNPAID INTEREST AND FEES THEREON
AND (II) IN THE EVENT OF A PREPAYMENT UNDER SECTION 2.6(C) OR SECTION 2.6(H),
THE ADMINISTRATIVE AGENT WILL RETAIN SUCH AMOUNT AS MAY THEN BE REQUIRED TO BE
RETAINED, SUCH AMOUNTS IN EACH CASE UNDER CLAUSES (I) AND (II) ABOVE TO BE HELD
BY THE ADMINISTRATIVE AGENT IN A CASH COLLATERAL ACCOUNT (THE “CASH COLLATERAL
ACCOUNT”).  THE COMPANY HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE ISSUING LENDER AND THE LENDERS, A LIEN UPON AND SECURITY INTEREST
IN THE CASH COLLATERAL ACCOUNT AND ALL AMOUNTS HELD THEREIN FROM TIME TO TIME AS
SECURITY FOR LETTER OF CREDIT EXPOSURE, AND FOR APPLICATION TO THE COMPANY’S
REIMBURSEMENT OBLIGATIONS AS AND WHEN THE SAME SHALL ARISE.  THE ADMINISTRATIVE
AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT
OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST ON THE INVESTMENT OF
SUCH AMOUNTS IN CASH EQUIVALENTS, WHICH INVESTMENTS SHALL BE MADE AT THE
DIRECTION OF THE COMPANY (UNLESS A DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, IN WHICH CASE THE DETERMINATION AS TO INVESTMENTS
SHALL BE MADE AT THE OPTION AND IN THE DISCRETION OF THE ADMINISTRATIVE AGENT),
AMOUNTS IN THE CASH COLLATERAL ACCOUNT SHALL NOT BEAR INTEREST.  INTEREST AND
PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  IN THE
EVENT OF A DRAWING, AND SUBSEQUENT PAYMENT BY THE ISSUING LENDER, UNDER ANY
LETTER OF CREDIT AT ANY TIME DURING WHICH ANY AMOUNTS ARE HELD IN THE CASH
COLLATERAL ACCOUNT, THE ADMINISTRATIVE AGENT WILL DELIVER TO THE ISSUING LENDER
AN AMOUNT EQUAL TO THE REIMBURSEMENT OBLIGATION CREATED AS A RESULT OF SUCH
PAYMENT (OR, IF THE AMOUNTS SO HELD ARE LESS THAN SUCH REIMBURSEMENT OBLIGATION,
ALL OF SUCH AMOUNTS) TO REIMBURSE THE ISSUING LENDER THEREFOR.  ANY AMOUNTS
REMAINING IN THE CASH COLLATERAL ACCOUNT (INCLUDING INTEREST) AFTER THE
EXPIRATION OF ALL LETTERS OF CREDIT AND REIMBURSEMENT IN FULL OF THE ISSUING
LENDER FOR ALL OF ITS OBLIGATIONS THEREUNDER SHALL BE HELD BY THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE COMPANY, TO BE APPLIED AGAINST THE OBLIGATIONS IN
SUCH ORDER AND MANNER AS THE ADMINISTRATIVE AGENT MAY DIRECT.  IF THE COMPANY IS
REQUIRED TO PROVIDE CASH COLLATERAL PURSUANT TO SECTION 2.6(C), SUCH AMOUNT
(INCLUDING INTEREST), TO THE EXTENT NOT APPLIED AS AFORESAID, SHALL BE RETURNED
TO THE COMPANY ON DEMAND, PROVIDED THAT AFTER GIVING EFFECT TO SUCH RETURN
(I) THE AGGREGATE REVOLVING CREDIT EXPOSURE WOULD NOT EXCEED THE AGGREGATE
REVOLVING CREDIT COMMITMENTS AT SUCH TIME AND (II) NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND

 

71

--------------------------------------------------------------------------------


 


BE CONTINUING AT SUCH TIME.  IF THE COMPANY IS REQUIRED TO PROVIDE CASH
COLLATERAL AS A RESULT OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT
APPLIED AS AFORESAID) SHALL BE RETURNED TO THE COMPANY WITHIN THREE (3) BUSINESS
DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.

 


3.9                                 EFFECTIVENESS.  NOTWITHSTANDING ANY
TERMINATION OF THE REVOLVING CREDIT COMMITMENTS OR REPAYMENT OF THE LOANS, OR
BOTH, THE OBLIGATIONS OF THE COMPANY UNDER THIS ARTICLE III SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL THE ISSUING LENDER AND THE REVOLVING CREDIT LENDERS SHALL
HAVE NO FURTHER OBLIGATIONS TO MAKE ANY PAYMENTS OR DISBURSEMENTS UNDER ANY
CIRCUMSTANCES WITH RESPECT TO ANY LETTER OF CREDIT.

 

ARTICLE IV

 

CONDITIONS OF BORROWING

 


4.1                                 CONDITIONS OF INITIAL BORROWING.  THE
OBLIGATION OF EACH LENDER TO MAKE LOANS IN CONNECTION WITH THE INITIAL BORROWING
HEREUNDER, AND THE OBLIGATION OF THE ISSUING LENDER TO ISSUE LETTERS OF CREDIT
HEREUNDER ON THE CLOSING DATE, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:

 

(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE FOLLOWING, EACH DATED AS OF THE CLOSING DATE (UNLESS OTHERWISE
SPECIFIED) AND IN SUCH NUMBER OF COPIES AS THE ADMINISTRATIVE AGENT SHALL HAVE
REQUESTED:

 

(I)                                     TO THE EXTENT REQUESTED BY ANY LENDER IN
ACCORDANCE WITH SECTION 2.4(D), A NOTE OR NOTES FOR SUCH LENDER, IN EACH CASE
DULY COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.4(A) AND EXECUTED
BY EACH APPLICABLE BORROWER;

 

(II)                                  THE GUARANTY AGREEMENT, DULY COMPLETED AND
EXECUTED BY THE PARENT, THE COMPANY AND EACH SUBSIDIARY (OTHER THAN ANY FOREIGN
SUBSIDIARY);

 

(III)                               THE SECURITY AGREEMENT, DULY COMPLETED AND
EXECUTED BY THE PARENT, THE COMPANY AND EACH SUBSIDIARY (OTHER THAN ANY FOREIGN
SUBSIDIARY);

 

(IV)                              THE PLEDGE AGREEMENT, DULY COMPLETED AND
EXECUTED BY THE PARENT, THE COMPANY AND EACH SUBSIDIARY (OTHER THAN ANY FOREIGN
SUBSIDIARY) THAT OWNS CAPITAL STOCK OF ANOTHER SUBSIDIARY, TOGETHER WITH ANY
CERTIFICATES EVIDENCING THE CAPITAL STOCK BEING PLEDGED THEREUNDER AS OF THE
CLOSING DATE AND UNDATED ASSIGNMENTS SEPARATE FROM CERTIFICATE FOR ANY SUCH
CERTIFICATE, DULY EXECUTED IN BLANK;

 

(V)                                 SHORT-FORM SECURITY AGREEMENTS FOR THE
FEDERALLY REGISTERED INTELLECTUAL PROPERTY REFERRED TO IN ANNEXES C, D AND E OF
THE SECURITY AGREEMENT, IN SUBSTANTIALLY THE FORM OF EXHIBITS B AND C (AS
APPLICABLE) TO THE SECURITY AGREEMENT; AND

 

(VI)                              THE FAVORABLE OPINIONS OF (A) BINGHAM
MCCUTCHEN LLP, SPECIAL COUNSEL TO THE PARENT AND ITS SUBSIDIARIES, AND
(B) GENERAL COUNSEL TO THE PARENT AND ITS SUBSIDIARIES, EACH IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

72

--------------------------------------------------------------------------------


 

(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE, SIGNED BY THE PRESIDENT, THE CHIEF EXECUTIVE OFFICER OR THE CHIEF
FINANCIAL OFFICER OF THE PARENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, CERTIFYING THAT (I) AS OF THE CLOSING DATE, ALL
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES CONTAINED IN THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS QUALIFIED AS TO MATERIALITY ARE TRUE AND CORRECT
AND THOSE NOT SO QUALIFIED ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, BOTH
IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION
OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN
WHICH CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND CORRECT (IF QUALIFIED AS
TO MATERIALITY) OR TRUE AND CORRECT IN ALL MATERIAL RESPECTS (IF NOT SO
QUALIFIED), IN EACH CASE AS OF SUCH DATE), (II) NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT
TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, (III) NO MATERIAL
ADVERSE EFFECT HAS OCCURRED SINCE DECEMBER 31, 2004, AND THERE EXISTS NO EVENT,
CONDITION OR STATE OF FACTS THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, AND (IV) ALL CONDITIONS TO THE INITIAL EXTENSIONS OF
CREDIT HEREUNDER SET FORTH IN THIS SECTION 4.1 AND IN SECTION 4.2 HAVE BEEN
SATISFIED OR WAIVED AS REQUIRED HEREUNDER.

 

(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH CREDIT
PARTY EXECUTING ANY CREDIT DOCUMENTS AS OF THE CLOSING DATE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING
(I) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE ARTICLES OR
CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION OR OTHER ORGANIZATIONAL
DOCUMENT AND ALL AMENDMENTS THERETO OF SUCH CREDIT PARTY, CERTIFIED AS OF A
RECENT DATE BY THE SECRETARY OF STATE (OR COMPARABLE GOVERNMENTAL AUTHORITY) OF
ITS JURISDICTION OF ORGANIZATION, AND THAT THE SAME HAS NOT BEEN AMENDED SINCE
THE DATE OF SUCH CERTIFICATION, (II) THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF THE BYLAWS, OPERATING AGREEMENT OR SIMILAR GOVERNING DOCUMENT
OF SUCH CREDIT PARTY, AS THEN IN EFFECT AND AS IN EFFECT AT ALL TIMES FROM THE
DATE ON WHICH THE RESOLUTIONS REFERRED TO IN CLAUSE (III) BELOW WERE ADOPTED TO
AND INCLUDING THE DATE OF SUCH CERTIFICATE, AND (III) THAT ATTACHED THERETO IS A
TRUE AND COMPLETE COPY OF RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS (OR
SIMILAR GOVERNING BODY) OF SUCH CREDIT PARTY, AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO
WHICH IT IS A PARTY, AND AS TO THE INCUMBENCY AND GENUINENESS OF THE SIGNATURE
OF EACH OFFICER OF SUCH CREDIT PARTY EXECUTING THIS AGREEMENT OR ANY OF SUCH
OTHER CREDIT DOCUMENTS, AND ATTACHING ALL SUCH COPIES OF THE DOCUMENTS DESCRIBED
ABOVE.

 

(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) A CERTIFICATE AS OF A RECENT DATE OF THE GOOD STANDING OF EACH CREDIT PARTY
EXECUTING ANY CREDIT DOCUMENTS AS OF THE CLOSING DATE, UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION, FROM THE SECRETARY OF STATE (OR COMPARABLE
GOVERNMENTAL AUTHORITY) OF SUCH JURISDICTION, AND (II) A CERTIFICATE AS OF A
RECENT DATE OF THE QUALIFICATION OF EACH CREDIT PARTY TO CONDUCT BUSINESS AS A
FOREIGN CORPORATION IN EACH JURISDICTION WHERE IT IS SO QUALIFIED AS OF THE
CLOSING DATE, FROM THE SECRETARY OF STATE (OR COMPARABLE GOVERNMENTAL AUTHORITY)
OF SUCH JURISDICTION.

 

(E)                                  ALL APPROVALS, PERMITS AND CONSENTS OF ANY
GOVERNMENTAL AUTHORITIES OR OTHER PERSONS REQUIRED IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL HAVE BEEN
OBTAINED, WITHOUT THE IMPOSITION OF CONDITIONS THAT ARE NOT ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND ALL RELATED FILINGS, IF ANY, SHALL HAVE BEEN MADE, AND
ALL SUCH

 

73

--------------------------------------------------------------------------------


 

APPROVALS, PERMITS, CONSENTS AND FILINGS SHALL BE IN FULL FORCE AND EFFECT AND
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH COPIES THEREOF AS IT SHALL
HAVE REASONABLY REQUESTED; ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED
WITHOUT ANY ADVERSE ACTION BEING TAKEN OR THREATENED BY ANY GOVERNMENTAL
AUTHORITY HAVING JURISDICTION; AND NO ACTION, PROCEEDING, INVESTIGATION,
REGULATION OR LEGISLATION SHALL HAVE BEEN INSTITUTED, THREATENED OR PROPOSED
BEFORE, AND NO ORDER, INJUNCTION OR DECREE SHALL HAVE BEEN ENTERED BY, ANY COURT
OR OTHER GOVERNMENTAL AUTHORITY, IN EACH CASE TO ENJOIN, RESTRAIN OR PROHIBIT,
TO OBTAIN SUBSTANTIAL DAMAGES IN RESPECT OF, OR TO IMPOSE MATERIALLY ADVERSE
CONDITIONS UPON, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(F)                                    CONCURRENTLY WITH THE MAKING OF THE
INITIAL LOANS HEREUNDER, ALL PRINCIPAL, INTEREST AND OTHER AMOUNTS OUTSTANDING
UNDER THE EXISTING CREDIT AGREEMENT SHALL (EXCEPT TO THE EXTENT HELD BY LENDERS
THEREUNDER WHO ARE CONTINUING AS LENDERS UNDER THIS AGREEMENT) BE REPAID AND
SATISFIED IN FULL, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE OF
THE FOREGOING SATISFACTORY TO IT.

 

(G)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFIED REPORTS FROM AN INDEPENDENT SEARCH SERVICE SATISFACTORY TO IT LISTING
ANY JUDGMENT OR TAX LIEN FILING OR UNIFORM COMMERCIAL CODE FINANCING STATEMENT
THAT NAMES ANY CREDIT PARTY AS DEBTOR IN ANY OF THE JURISDICTIONS LISTED BENEATH
ITS NAME ON ANNEX B TO THE SECURITY AGREEMENT, AS WELL AS LIEN SEARCH RESULTS
WITH RESPECT TO FOREIGN SUBSIDIARIES IN THEIR JURISDICTION OF ORGANIZATION (TO
THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT), AND THE RESULTS THEREOF SHALL
BE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(H)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO IT THAT ALL FILINGS, RECORDINGS,
REGISTRATIONS AND OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE FILING OF
DULY COMPLETED UCC-1 FINANCING STATEMENTS IN EACH JURISDICTION LISTED ON ANNEX A
TO THE SECURITY AGREEMENT) NECESSARY TO PERFECT THE LIENS CREATED BY THE
SECURITY DOCUMENTS SHALL HAVE BEEN COMPLETED, OR ARRANGEMENTS SATISFACTORY TO
THE ADMINISTRATIVE AGENT FOR THE COMPLETION THEREOF SHALL HAVE BEEN MADE.

 

(I)                                     SINCE DECEMBER 31, 2004, THERE SHALL NOT
HAVE OCCURRED (I) A MATERIAL ADVERSE EFFECT OR (II) ANY EVENT, CONDITION OR
STATE OF FACTS THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

(J)                                     THE COMPANY SHALL HAVE PAID (I) TO THE
ARRANGER AND WACHOVIA, THE FEES REQUIRED UNDER THE FEE LETTER TO BE PAID TO THEM
ON THE CLOSING DATE, IN THE AMOUNTS DUE AND PAYABLE ON THE CLOSING DATE AS
REQUIRED BY THE TERMS THEREOF, (II) TO THE ADMINISTRATIVE AGENT, THE INITIAL
PAYMENT OF THE ANNUAL ADMINISTRATIVE FEE DESCRIBED IN THE FEE LETTER, AND
(III) ALL OTHER FEES AND REASONABLE EXPENSES OF THE ARRANGER, THE ADMINISTRATIVE
AGENT AND THE LENDERS REQUIRED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT TO
BE PAID ON OR PRIOR TO THE CLOSING DATE (INCLUDING REASONABLE FEES AND EXPENSES
OF COUNSEL) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.

 

(K)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) COPIES OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 5.11(A) AND A FINANCIAL CONDITION CERTIFICATE, (II) THE PROJECTIONS, AND
(III) UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT AND ITS

 

74

--------------------------------------------------------------------------------


 

SUBSIDIARIES AS OF THE LAST DAY OF THE MONTH MOST RECENTLY ENDED PRIOR TO THE
CLOSING DATE FOR WHICH SUCH FINANCIAL STATEMENTS ARE AVAILABLE, ALL OF WHICH
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(L)                                     THE ADMINISTRATIVE AGENT SHALL BE
SATISFIED THAT CONSOLIDATED EBITDA FOR THE TWELVE-MONTH PERIOD MOST RECENTLY
ENDED PRIOR TO THE CLOSING DATE FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE IS
NOT LESS THAN $54,000,000, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF A FINANCIAL OFFICER OF THE COMPANY AS TO THE FOREGOING, TOGETHER
WITH SUPPORTING DOCUMENTATION, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

(M)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO IT THAT ALL OF THE REQUIREMENTS
OF SECTION 6.6 AND THOSE PROVISIONS OF THE SECURITY AGREEMENT RELATING TO THE
MAINTENANCE OF INSURANCE WITH RESPECT TO THE COLLATERAL HAVE BEEN SATISFIED,
INCLUDING RECEIPT OF CERTIFICATES OF INSURANCE EVIDENCING THE INSURANCE
COVERAGES DESCRIBED ON SCHEDULE 5.18 AND ALL OTHER OR ADDITIONAL COVERAGES
REQUIRED UNDER THE SECURITY AGREEMENT AND NAMING THE ADMINISTRATIVE AGENT AS
LOSS PAYEE OR ADDITIONAL INSURED, AS ITS INTERESTS MAY APPEAR.

 

(N)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
AN ACCOUNT DESIGNATION LETTER, TOGETHER WITH WRITTEN INSTRUCTIONS FROM AN
AUTHORIZED OFFICER OF THE COMPANY, INCLUDING WIRE TRANSFER INFORMATION,
DIRECTING THE PAYMENT OF THE PROCEEDS OF THE INITIAL LOANS TO BE MADE HEREUNDER.

 

(O)                                 EACH OF THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, CERTIFICATES, OPINIONS AND
INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AS IT SHALL
HAVE REASONABLY REQUESTED.

 


4.2                                 CONDITIONS OF ALL BORROWINGS.  THE
OBLIGATION OF EACH LENDER TO MAKE ANY LOANS HEREUNDER, INCLUDING THE INITIAL
LOANS AND ANY INCREMENTAL TERM LOANS (BUT EXCLUDING REVOLVING LOANS MADE FOR THE
PURPOSE OF REPAYING REFUNDED SWINGLINE LOANS PURSUANT TO SECTION 2.2(E)), AND
THE OBLIGATION OF THE ISSUING LENDER TO ISSUE ANY LETTERS OF CREDIT HEREUNDER,
IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT ON THE
RELEVANT BORROWING DATE OR DATE OF ISSUANCE:

 

(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A NOTICE OF BORROWING IN ACCORDANCE WITH SECTION 2.2(B), OR (TOGETHER
WITH THE SWINGLINE LENDER) A NOTICE OF SWINGLINE BORROWING IN ACCORDANCE WITH
SECTION 2.2(D), OR (TOGETHER WITH THE ISSUING LENDER) A LETTER OF CREDIT NOTICE
IN ACCORDANCE WITH SECTION 3.2, AS APPLICABLE;

 

(B)                                 EACH OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V AND IN THE OTHER CREDIT DOCUMENTS QUALIFIED AS TO
MATERIALITY SHALL BE TRUE AND CORRECT AND THOSE NOT SO QUALIFIED SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE ON AND AS OF SUCH BORROWING
DATE (INCLUDING THE CLOSING DATE, IN THE CASE OF THE INITIAL LOANS MADE
HEREUNDER) OR DATE OF ISSUANCE OF A LETTER OF CREDIT WITH THE SAME EFFECT AS IF
MADE ON AND AS OF SUCH DATE, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO
THE LOANS TO BE MADE OR LETTER OF CREDIT TO BE ISSUED ON SUCH DATE (EXCEPT TO
THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN
MADE AS OF A SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL
BE TRUE AND CORRECT

 

75

--------------------------------------------------------------------------------


 

(IF QUALIFIED AS TO MATERIALITY) OR TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(IF NOT SO QUALIFIED), IN EACH CASE AS OF SUCH DATE); AND

 

(C)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON SUCH DATE, BOTH IMMEDIATELY BEFORE AND AFTER
GIVING EFFECT TO THE LOANS TO BE MADE OR LETTER OF CREDIT TO BE ISSUED ON SUCH
DATE.

 

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the
applicable Borrower that the statements contained in Sections 4.2(b) and 4.2(c)
are true, both as of the date of such notice or request and as of the relevant
Borrowing Date or date of issuance.

 


ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lender to issue Letters of Credit, each of the Parent and
the Borrowers represents and warrants to the Administrative Agent, the Issuing
Lender and the Lenders as follows:

 


5.1                                 CORPORATE ORGANIZATION AND POWER.  EACH
CREDIT PARTY (I) IS A CORPORATION OR A LIMITED LIABILITY COMPANY DULY ORGANIZED
OR FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR FORMATION, AS THE CASE MAY BE (WHICH
JURISDICTIONS, AS OF THE CLOSING DATE, ARE SET FORTH ON SCHEDULE 5.1), (II) HAS
THE FULL CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM THE CREDIT DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY, TO
OWN AND HOLD ITS PROPERTY AND TO ENGAGE IN ITS BUSINESS AS PRESENTLY CONDUCTED,
AND (III) IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION OR LIMITED
LIABILITY COMPANY AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE THE NATURE
OF ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES REQUIRES IT TO BE SO
QUALIFIED, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.2                                 AUTHORIZATION; ENFORCEABILITY.  EACH CREDIT
PARTY HAS TAKEN, OR ON THE CLOSING DATE WILL HAVE TAKEN, ALL NECESSARY CORPORATE
OR LIMITED LIABILITY ACTION, AS APPLICABLE, TO EXECUTE, DELIVER AND PERFORM EACH
OF THE CREDIT DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY, AND HAS, OR ON THE
CLOSING DATE (OR ANY LATER DATE OF EXECUTION AND DELIVERY) WILL HAVE, VALIDLY
EXECUTED AND DELIVERED EACH OF THE CREDIT DOCUMENTS TO WHICH IT IS OR WILL BE A
PARTY.  THIS AGREEMENT CONSTITUTES, AND EACH OF THE OTHER CREDIT DOCUMENTS UPON
EXECUTION AND DELIVERY WILL CONSTITUTE, THE LEGAL, VALID AND BINDING OBLIGATION
OF EACH CREDIT PARTY THAT IS A PARTY HERETO OR THERETO, ENFORCEABLE AGAINST IT
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY, BY GENERAL EQUITABLE PRINCIPLES OR BY
PRINCIPLES OF GOOD FAITH AND FAIR DEALING (REGARDLESS OF WHETHER ENFORCEMENT IS
SOUGHT IN EQUITY OR AT LAW).

 


5.3                                 NO VIOLATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH CREDIT PARTY OF EACH OF THE CREDIT DOCUMENTS TO WHICH IT IS
OR WILL BE A PARTY, AND COMPLIANCE BY IT WITH THE

 

76

--------------------------------------------------------------------------------


 

terms hereof and thereof, do not and will not (i) violate any provision of its
articles or certificate of incorporation or formation, its bylaws or operating
agreement, or other applicable formation or organizational documents,
(ii) contravene any other Requirement of Law applicable to it, (iii) conflict
with, result in a breach of or constitute (with notice, lapse of time or both) a
default under any indenture, agreement or other instrument to which it is a
party, by which it or any of its properties is bound or to which it is subject,
or (iv) except for the Liens granted in favor of the Administrative Agent
pursuant to the Security Documents, result in or require the creation or
imposition of any Lien upon any of its properties, revenues or assets; except,
in the case of clauses (ii) and (iii) above, where such violations or conflicts,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 


5.4                                 GOVERNMENTAL AND THIRD-PARTY AUTHORIZATION;
PERMITS.  NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ACTION BY, NOTICE TO, OR
REGISTRATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON IS OR
WILL BE REQUIRED AS A CONDITION TO OR OTHERWISE IN CONNECTION WITH THE DUE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH CREDIT PARTY OF THIS AGREEMENT OR
ANY OF THE OTHER CREDIT DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY OR THE
LEGALITY, VALIDITY OR ENFORCEABILITY HEREOF OR THEREOF, OTHER THAN (I) FILINGS
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND OTHER INSTRUMENTS AND
ACTIONS NECESSARY TO PERFECT THE LIENS CREATED BY THE SECURITY DOCUMENTS, AND
(II) CONSENTS AND FILINGS THE FAILURE TO OBTAIN OR MAKE WHICH, INDIVIDUALLY OR
IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  EACH CREDIT PARTY HAS, AND IS IN GOOD STANDING WITH RESPECT TO, ALL
GOVERNMENTAL APPROVALS, LICENSES, PERMITS AND AUTHORIZATIONS NECESSARY TO
CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND TO OWN OR LEASE AND OPERATE ITS
PROPERTIES, EXCEPT FOR THOSE THE FAILURE TO OBTAIN WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.5                                 LITIGATION.  EXCEPT AS SPECIFIED IN
SCHEDULE 5.5, THERE ARE NO ACTIONS, INVESTIGATIONS, SUITS OR PROCEEDINGS PENDING
OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED, AT LAW, IN EQUITY OR IN
ARBITRATION, BEFORE ANY COURT, OTHER GOVERNMENTAL AUTHORITY, ARBITRATOR OR OTHER
PERSON, (I) AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
PROPERTIES THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, OR (II) WITH RESPECT TO THIS AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 


5.6                                 TAXES.  EACH CREDIT PARTY HAS TIMELY FILED
ALL FEDERAL, STATE, LOCAL AND FOREIGN TAX RETURNS AND REPORTS REQUIRED TO BE
FILED BY IT AND HAS PAID, PRIOR TO THE DATE ON WHICH PENALTIES WOULD ATTACH
THERETO OR A LIEN WOULD ATTACH TO ANY OF THE PROPERTIES OF A CREDIT PARTY IF
UNPAID, ALL TAXES, ASSESSMENTS, FEES AND OTHER CHARGES LEVIED UPON IT OR UPON
ITS PROPERTIES THAT ARE SHOWN THEREON AS DUE AND PAYABLE, OTHER THAN THOSE THAT
ARE NOT YET DELINQUENT OR THAT ARE BEING CONTESTED IN GOOD FAITH AND BY PROPER
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE
WITH GAAP.  SUCH RETURNS ACCURATELY REFLECT IN ALL MATERIAL RESPECTS ALL
LIABILITY FOR TAXES OF THE CREDIT PARTIES FOR THE PERIODS COVERED THEREBY.  AS
OF THE CLOSING DATE, THERE IS NO ONGOING AUDIT OR EXAMINATION OR, TO THE
KNOWLEDGE OF ANY BORROWER, OTHER INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY OF
THE TAX LIABILITY OF ANY OF THE CREDIT PARTIES, AND THERE IS NO MATERIAL
UNRESOLVED CLAIM BY ANY GOVERNMENTAL AUTHORITY CONCERNING THE TAX LIABILITY OF
ANY CREDIT PARTY FOR ANY PERIOD FOR WHICH TAX RETURNS HAVE BEEN OR WERE REQUIRED
TO HAVE BEEN FILED, OTHER THAN UNSECURED CLAIMS FOR WHICH ADEQUATE RESERVES HAVE
BEEN ESTABLISHED IN

 

77

--------------------------------------------------------------------------------


 


ACCORDANCE WITH GAAP.  AS OF THE CLOSING DATE, NO CREDIT PARTY HAS WAIVED OR
EXTENDED OR HAS BEEN REQUESTED TO WAIVE OR EXTEND THE STATUTE OF LIMITATIONS
RELATING TO THE PAYMENT OF ANY TAXES.  NOTWITHSTANDING THE FOREGOING, WITH
RESPECT TO ANY STATE, LOCAL, OR FOREIGN SALES TAX RETURNS OR REPORTS, THE
PAYMENT OR TRANSFER TO THE APPLICABLE AUTHORITY OF ANY SALES TAXES, OR ANY
AUDITS, OR EXAMINATIONS, OR WAIVERS OR EXTENSIONS OF STATUTES OF LIMITATIONS
WITH RESPECT THERETO, THE REPRESENTATIONS IN THIS SECTION 5.6 ARE TRUE EXCEPT TO
THE EXTENT THAT THE FAILURE OF ANY SUCH REPRESENTATIONS TO BE TRUE COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.7                                 SUBSIDIARIES.  SCHEDULE 5.7 SETS FORTH A
LIST, AS OF THE CLOSING DATE, OF ALL OF THE SUBSIDIARIES OF THE PARENT
(INCLUDING THE COMPANY) AND (I) AS TO EACH SUCH SUBSIDIARY, THE PERCENTAGE
OWNERSHIP (DIRECT AND INDIRECT) OF THE PARENT IN EACH CLASS OF ITS CAPITAL STOCK
AND EACH DIRECT OWNER THEREOF, AND (II) AS TO EACH CREDIT PARTY (OTHER THAN THE
PARENT), THE NUMBER OF SHARES OF EACH CLASS OF CAPITAL STOCK OUTSTANDING, AND
THE NUMBER AND EFFECT, IF EXERCISED, OF ALL OUTSTANDING OPTIONS, WARRANTS,
RIGHTS OF CONVERSION OR PURCHASE AND SIMILAR RIGHTS.  ALL OUTSTANDING SHARES OF
CAPITAL STOCK OF THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE DULY AND VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE.  EXCEPT FOR THE SHARES OF CAPITAL STOCK
AND THE OTHER EQUITY ARRANGEMENTS EXPRESSLY INDICATED ON SCHEDULE 5.7, AS OF THE
CLOSING DATE THERE ARE NO SHARES OF CAPITAL STOCK, WARRANTS, RIGHTS, OPTIONS OR
OTHER EQUITY SECURITIES, OR OTHER CAPITAL STOCK OF ANY CREDIT PARTY (OTHER THAN
THE PARENT) OUTSTANDING OR RESERVED FOR ANY PURPOSE.

 


5.8                                 FULL DISCLOSURE.  ALL FACTUAL INFORMATION
HERETOFORE, CONTEMPORANEOUSLY OR HEREAFTER FURNISHED IN WRITING TO THE
ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER BY OR ON BEHALF OF ANY CREDIT
PARTY FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY IS OR WILL BE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON
THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED (OR, IF SUCH
INFORMATION HAS BEEN UPDATED, AMENDED OR SUPPLEMENTED, ON THE DATE AS OF WHICH
ANY SUCH UPDATE, AMENDMENT OR SUPPLEMENT IS DATED OR CERTIFIED) AND NOT MADE
INCOMPLETE BY OMITTING TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
CONTAINED HEREIN AND THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH
INFORMATION WAS PROVIDED, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO
PROJECTIONS, BUDGETS AND OTHER ESTIMATES, EXCEPT AS SPECIFICALLY REPRESENTED IN
SECTION 5.11(B), THE PARENT AND THE BORROWERS REPRESENT ONLY THAT SUCH
INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME.  AS OF THE CLOSING DATE, THERE IS NO FACT KNOWN TO ANY
CREDIT PARTY THAT HAS, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT, WHICH FACT HAS NOT BEEN SET FORTH HEREIN, IN THE FINANCIAL
STATEMENTS OF THE PARENT AND ITS SUBSIDIARIES FURNISHED TO THE ADMINISTRATIVE
AGENT AND/OR THE LENDERS, OR IN ANY CERTIFICATE, OPINION OR OTHER WRITTEN
STATEMENT MADE OR FURNISHED BY ANY BORROWER TO THE ADMINISTRATIVE AGENT AND/OR
THE LENDERS.

 


5.9                                 MARGIN REGULATIONS.  NO CREDIT PARTY IS
ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.  NO
PROCEEDS OF THE LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, TO PURCHASE OR CARRY
ANY MARGIN STOCK, TO EXTEND CREDIT FOR SUCH PURPOSE OR FOR ANY OTHER PURPOSE, IN
EACH CASE THAT WOULD VIOLATE OR BE INCONSISTENT WITH REGULATIONS T, U OR X OR
ANY PROVISION OF THE EXCHANGE ACT.

 

78

--------------------------------------------------------------------------------


 


5.10                           NO MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO
MATERIAL ADVERSE EFFECT SINCE DECEMBER 31, 2004, AND THERE EXISTS NO EVENT,
CONDITION OR STATE OF FACTS THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

 


5.11                           FINANCIAL MATTERS.


 

(A)                                  THE COMPANY HAS HERETOFORE FURNISHED TO THE
ADMINISTRATIVE AGENT COPIES OF (I) THE AUDITED CONSOLIDATED BALANCE SHEETS OF
THE PARENT AND ITS SUBSIDIARIES AS OF DECEMBER 31, 2004, 2003 AND 2002, IN EACH
CASE WITH THE RELATED STATEMENTS OF INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY
FOR THE FISCAL YEARS THEN ENDED, TOGETHER WITH THE OPINION OF ERNST & YOUNG LLP
THEREON, AND (II) THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE LAST DAY OF THE FIRST FISCAL QUARTER OF FISCAL YEAR 2005,
AND THE RELATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE THREE-MONTH PERIOD
THEN ENDED.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP (SUBJECT, WITH RESPECT TO THE UNAUDITED FINANCIAL STATEMENTS, TO THE
ABSENCE OF NOTES REQUIRED BY GAAP AND TO NORMAL YEAR-END ADJUSTMENTS) AND
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE PARENT
AND ITS SUBSIDIARIES (ON A CONSOLIDATED BASIS) AS OF THE RESPECTIVE DATES
THEREOF AND THE RESULTS OF OPERATIONS OF THE PARENT AND ITS SUBSIDIARIES (ON A
CONSOLIDATED BASIS) FOR THE RESPECTIVE PERIODS THEN ENDED.  EXCEPT AS FULLY
REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO ABOVE AND THE
NOTES THERETO, THERE ARE NO MATERIAL LIABILITIES OR OBLIGATIONS WITH RESPECT TO
THE PARENT AND ITS SUBSIDIARIES OF ANY NATURE WHATSOEVER (WHETHER ABSOLUTE,
CONTINGENT OR OTHERWISE AND WHETHER OR NOT DUE) THAT ARE REQUIRED IN ACCORDANCE
WITH GAAP TO BE REFLECTED IN SUCH FINANCIAL STATEMENTS AND THAT ARE NOT SO
REFLECTED.

 

(B)                                 THE PARENT HAS PREPARED, AND HAS HERETOFORE
FURNISHED TO THE ADMINISTRATIVE AGENT A COPY OF, PROJECTED CONSOLIDATED BALANCE
SHEETS AND STATEMENTS OF INCOME AND CASH FLOWS OF THE PARENT AND ITS
SUBSIDIARIES (CONSISTING OF BALANCE SHEETS AND STATEMENTS OF INCOME AND CASH
FLOWS PREPARED BY THE PARENT ON A QUARTERLY BASIS THROUGH FISCAL YEAR 2005 AND
ON AN ANNUAL BASIS THROUGH THE END OF FISCAL YEAR 2010), GIVING EFFECT TO THE
INITIAL EXTENSIONS OF CREDIT MADE UNDER THIS AGREEMENT, THE APPLICATION OF THE
PROCEEDS THEREOF AND THE PAYMENT OF TRANSACTION FEES AND EXPENSES RELATED TO THE
FOREGOING (THE “PROJECTIONS”).  IN THE GOOD FAITH OPINION OF MANAGEMENT OF THE
PARENT, THE ASSUMPTIONS USED IN THE PREPARATION OF THE PROJECTIONS WERE FAIR,
COMPLETE AND REASONABLE WHEN MADE AND CONTINUE TO BE FAIR, COMPLETE AND
REASONABLE AS OF THE DATE HEREOF.  THE PROJECTIONS HAVE BEEN PREPARED IN GOOD
FAITH BY THE EXECUTIVE AND FINANCIAL PERSONNEL OF THE PARENT, ARE COMPLETE AND
REPRESENT A REASONABLE ESTIMATE OF THE FUTURE PERFORMANCE AND FINANCIAL
CONDITION OF THE PARENT AND ITS SUBSIDIARIES, SUBJECT TO THE UNCERTAINTIES AND
APPROXIMATIONS INHERENT IN ANY PROJECTIONS.

 

(C)                                  AFTER GIVING EFFECT TO THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, THE COMPANY AND THE CREDIT PARTIES TAKEN
AS A WHOLE (I) HAVE CAPITAL SUFFICIENT TO CARRY ON THEIR BUSINESSES AS CONDUCTED
AND AS PROPOSED TO BE CONDUCTED, (II) HAVE ASSETS WITH A FAIR SALEABLE VALUE,
DETERMINED ON A GOING CONCERN BASIS, WHICH, TOGETHER WITH ANTICIPATED CASH
FLOWS, ARE (Y) NOT LESS THAN THE AMOUNT REQUIRED TO PAY THE PROBABLE LIABILITY
ON THEIR EXISTING DEBTS AS THEY BECOME ABSOLUTE AND MATURED AND (Z) GREATER THAN
THE TOTAL AMOUNT OF THEIR LIABILITIES (INCLUDING IDENTIFIED CONTINGENT
LIABILITIES, VALUED AT THE AMOUNT THAT CAN REASONABLY BE EXPECTED TO BECOME
ABSOLUTE AND MATURED IN THEIR ORDINARY COURSE), AND (III) DO NOT INTEND TO, AND
DO NOT BELIEVE THAT

 

79

--------------------------------------------------------------------------------


 

THEY WILL, INCUR DEBTS OR LIABILITIES BEYOND THEIR ABILITY TO PAY SUCH DEBTS AND
LIABILITIES AS THEY MATURE IN THEIR ORDINARY COURSE.

 


5.12                           OWNERSHIP OF PROPERTIES.  EACH CREDIT PARTY
(I) HAS GOOD AND MARKETABLE TITLE TO ALL REAL PROPERTY OWNED BY IT, (II) HOLDS
INTERESTS AS LESSEE UNDER VALID LEASES IN FULL FORCE AND EFFECT WITH RESPECT TO
ALL MATERIAL LEASED REAL AND PERSONAL PROPERTY USED IN CONNECTION WITH ITS
BUSINESS, AND (III) HAS GOOD TITLE TO ALL OF ITS OTHER MATERIAL PROPERTIES AND
ASSETS REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN
SECTION 5.11(A) (EXCEPT AS SOLD OR OTHERWISE DISPOSED OF SINCE THE DATE THEREOF
IN THE ORDINARY COURSE OF BUSINESS), IN EACH CASE FREE AND CLEAR OF ALL LIENS
OTHER THAN PERMITTED LIENS.  SCHEDULE 5.12(A) LISTS, AS OF THE CLOSING DATE, ALL
REALTY OF THE PARENT AND ITS DOMESTIC SUBSIDIARIES, INDICATING IN EACH CASE THE
IDENTITY OF THE OWNER, THE ADDRESS OF THE PROPERTY, THE NATURE OF USE OF THE
PREMISES, AND WHETHER SUCH INTEREST IS A LEASEHOLD OR FEE OWNERSHIP INTEREST.

 


5.13                           ERISA.

 

(A)                                  EACH CREDIT PARTY AND ITS ERISA AFFILIATES
IS IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF ERISA, AND EACH PLAN IS AND
HAS BEEN ADMINISTERED IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW,
INCLUDING, WITHOUT LIMITATION, THE APPLICABLE PROVISIONS OF ERISA AND THE
INTERNAL REVENUE CODE, IN EACH CASE EXCEPT WHERE THE FAILURE SO TO COMPLY,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  NO ERISA EVENT (I) HAS OCCURRED WITHIN THE FIVE (5)
YEAR PERIOD PRIOR TO THE CLOSING DATE, (II) HAS OCCURRED AND IS CONTINUING, OR
(III) TO THE KNOWLEDGE OF ANY BORROWER, IS REASONABLY EXPECTED TO OCCUR WITH
RESPECT TO ANY PLAN.  NO PLAN HAS ANY UNFUNDED PENSION LIABILITY AS OF THE MOST
RECENT ANNUAL VALUATION DATE APPLICABLE THERETO THAT, WHEN ADDED TO THE
AGGREGATE AMOUNT OF UNFUNDED PENSION LIABILITIES WITH RESPECT TO ALL OTHER
PLANS, EXCEEDS $250,000, AND NO CREDIT PARTY OR ANY OF ITS ERISA AFFILIATES HAS
ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF
ERISA.

 

(B)                                 NO CREDIT PARTY OR ANY OF ITS ERISA
AFFILIATES HAS ANY OUTSTANDING LIABILITY ON ACCOUNT OF A COMPLETE OR PARTIAL
WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN.  NO MULTIEMPLOYER PLAN IS IN
“REORGANIZATION” OR IS “INSOLVENT” WITHIN THE MEANING OF SUCH TERMS UNDER ERISA.

 


5.14                           ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 5.14 AND EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:

 

(A)                                  NO HAZARDOUS SUBSTANCES ARE OR HAVE BEEN
GENERATED, USED, LOCATED, RELEASED, TREATED, TRANSPORTED, DISPOSED OF OR STORED,
CURRENTLY OR IN THE PAST, (I) BY ANY CREDIT PARTY OR (II) TO THE KNOWLEDGE OF
ANY BORROWER, BY ANY OTHER PERSON (INCLUDING ANY PREDECESSOR IN INTEREST) OR
OTHERWISE, IN EITHER CASE IN, ON, ABOUT OR TO OR FROM ANY PORTION OF ANY REAL
PROPERTY, LEASED, OWNED OR OPERATED BY ANY CREDIT PARTY, EXCEPT IN COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAWS; NO PORTION OF ANY SUCH REAL PROPERTY OR,
TO THE KNOWLEDGE OF ANY BORROWER, ANY OTHER REAL PROPERTY AT ANY TIME LEASED,
OWNED OR OPERATED BY ANY CREDIT PARTY IS CONTAMINATED BY ANY HAZARDOUS
SUBSTANCE; AND NO PORTION OF ANY REAL PROPERTY LEASED, OWNED OR OPERATED BY ANY
CREDIT PARTY IS PRESENTLY OR, TO THE KNOWLEDGE OF ANY BORROWER, HAS EVER BEEN,
THE SUBJECT OF AN ENVIRONMENTAL AUDIT, ASSESSMENT OR REMEDIAL ACTION.

 

80

--------------------------------------------------------------------------------


 

(B)                                 NO PORTION OF ANY REAL PROPERTY LEASED,
OWNED OR OPERATED BY ANY CREDIT PARTY HAS BEEN USED BY ANY CREDIT PARTY OR, TO
THE KNOWLEDGE OF ANY BORROWER, BY ANY OTHER PERSON, AS OR FOR A MINE, LANDFILL,
DUMP OR OTHER DISPOSAL FACILITY, GASOLINE SERVICE STATION OR BULK PETROLEUM
PRODUCTS STORAGE FACILITY; AND NO PORTION OF SUCH REAL PROPERTY OR ANY OTHER
REAL PROPERTY CURRENTLY OR AT ANY TIME IN THE PAST LEASED, OWNED OR OPERATED BY
ANY CREDIT PARTY HAS, PURSUANT TO ANY ENVIRONMENTAL LAW, BEEN PLACED ON THE
“NATIONAL PRIORITIES LIST” OR “CERCLIS LIST” (OR ANY SIMILAR FEDERAL, STATE OR
LOCAL LIST) OF SITES SUBJECT TO POSSIBLE ENVIRONMENTAL PROBLEMS.

 

(C)                                  ALL ACTIVITIES AND OPERATIONS OF THE CREDIT
PARTIES ARE IN COMPLIANCE WITH THE REQUIREMENTS OF ALL APPLICABLE ENVIRONMENTAL
LAWS; EACH CREDIT PARTY HAS OBTAINED ALL LICENSES AND PERMITS UNDER
ENVIRONMENTAL LAWS NECESSARY TO ITS RESPECTIVE OPERATIONS, ALL SUCH LICENSES AND
PERMITS ARE BEING MAINTAINED IN GOOD STANDING, AND EACH CREDIT PARTY IS IN
COMPLIANCE WITH ALL TERMS AND CONDITIONS OF SUCH LICENSES AND PERMITS; AND NO
CREDIT PARTY IS INVOLVED IN ANY SUIT, ACTION OR PROCEEDING, OR HAS RECEIVED ANY
NOTICE, COMPLAINT OR OTHER REQUEST FOR INFORMATION FROM ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON, WITH RESPECT TO ANY ACTUAL OR ALLEGED ENVIRONMENTAL
CLAIMS, AND TO THE KNOWLEDGE OF ANY BORROWER, THERE ARE NO THREATENED
ENVIRONMENTAL CLAIMS, NOR ANY BASIS THEREFOR.

 


5.15                           COMPLIANCE WITH LAWS.  EACH CREDIT PARTY HAS
TIMELY FILED ALL MATERIAL REPORTS, DOCUMENTS AND OTHER MATERIALS REQUIRED TO BE
FILED BY IT UNDER ALL APPLICABLE REQUIREMENTS OF LAW WITH ANY GOVERNMENTAL
AUTHORITY, HAS RETAINED ALL MATERIAL RECORDS AND DOCUMENTS REQUIRED TO BE
RETAINED BY IT UNDER ALL APPLICABLE REQUIREMENTS OF LAW, AND IS OTHERWISE IN
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW IN RESPECT OF THE CONDUCT OF
ITS BUSINESS AND THE OWNERSHIP AND OPERATION OF ITS PROPERTIES, EXCEPT IN EACH
CASE TO THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.16                           INTELLECTUAL PROPERTY.  EACH CREDIT PARTY OWNS,
OR HAS THE LEGAL RIGHT TO USE, ALL INTELLECTUAL PROPERTY NECESSARY FOR IT TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED.  SCHEDULE 5.16 LISTS, AS OF THE
CLOSING DATE, ALL REGISTERED INTELLECTUAL PROPERTY OWNED BY ANY CREDIT PARTY. 
NO CLAIM HAS BEEN ASSERTED OR IS PENDING BY ANY PERSON CHALLENGING OR
QUESTIONING THE USE OF ANY SUCH INTELLECTUAL PROPERTY OR THE VALIDITY OR
EFFECTIVENESS OF ANY SUCH INTELLECTUAL PROPERTY, NOR DOES ANY BORROWER KNOW OF
ANY SUCH CLAIM, AND TO THE KNOWLEDGE OF ANY BORROWER, THE USE OF SUCH
INTELLECTUAL PROPERTY BY ANY CREDIT PARTY DOES NOT INFRINGE ON THE KNOWN RIGHTS
OF ANY PERSON, EXCEPT FOR SUCH CLAIMS AND INFRINGEMENTS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


5.17                           REGULATED INDUSTRIES.  NO CREDIT PARTY IS (I) AN
“INVESTMENT COMPANY,” A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” OR AN
“INVESTMENT ADVISOR,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, OR (II) A “HOLDING COMPANY,” A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED.

 


5.18                           INSURANCE.  SCHEDULE 5.18 SETS FORTH, AS OF THE
CLOSING DATE, AN ACCURATE AND COMPLETE LIST AND A BRIEF DESCRIPTION (INCLUDING
THE INSURER, POLICY NUMBER, TYPE OF INSURANCE, COVERAGE LIMITS, DEDUCTIBLES,
EXPIRATION DATES AND ANY SPECIAL CANCELLATION CONDITIONS) OF ALL

 

81

--------------------------------------------------------------------------------


 

policies of property and casualty, liability (including, but not limited to,
product liability), business interruption, workers’ compensation, and other
forms of insurance owned or held by the Parent and its Subsidiaries or pursuant
to which any of their respective assets are insured.  The assets, properties and
business of the Parent and its Subsidiaries are insured against such hazards and
liabilities, under such coverages and in such amounts, as are customarily
maintained by prudent companies similarly situated and under policies issued by
insurers of recognized responsibility.

 


5.19                           MATERIAL CONTRACTS.  SCHEDULE 5.19 LISTS, AS OF
THE CLOSING DATE, EACH CONTRACT OR OTHER AGREEMENT TO WHICH ANY CREDIT PARTY IS
A PARTY, BY WHICH ANY CREDIT PARTY OR ITS PROPERTIES IS BOUND OR TO WHICH ANY
CREDIT PARTY IS SUBJECT, IN EACH CASE THE TERMINATION OR CANCELLATION OF WHICH,
OR DEFAULT THEREUNDER OR BREACH THEREOF BY ANY CREDIT PARTY, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (COLLECTIVELY, “MATERIAL CONTRACTS”),
AND ALSO INDICATES THE PARTIES THERETO.  AS OF THE CLOSING DATE, (I) EACH
MATERIAL CONTRACT IS IN FULL FORCE AND EFFECT AND IS ENFORCEABLE BY EACH CREDIT
PARTY THAT IS A PARTY THERETO IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, BY
GENERAL OR EQUITABLE PRINCIPLES OR BY PRINCIPLES OF GOOD FAITH AND FAIR DEALING,
AND (II) NO CREDIT PARTY OR, TO THE KNOWLEDGE OF ANY BORROWER, ANY OTHER PARTY
THERETO IS IN BREACH OF OR DEFAULT UNDER ANY MATERIAL CONTRACT IN ANY MATERIAL
RESPECT OR HAS GIVEN NOTICE OF TERMINATION OR CANCELLATION OF ANY MATERIAL
CONTRACT.

 


5.20                           DEPOSIT ACCOUNTS.  SCHEDULE 5.20 LISTS, AS OF THE
CLOSING DATE, ALL DEPOSIT ACCOUNTS MAINTAINED BY ANY CREDIT PARTY AT ANY BANK OR
OTHER FINANCIAL INSTITUTION LOCATED IN THE UNITED STATES, AND LISTS IN EACH CASE
THE NAME IN WHICH THE ACCOUNT IS HELD, THE NAME OF THE DEPOSITORY INSTITUTION,
THE TYPE OF ACCOUNT AND THE ACCOUNT NUMBER.

 


5.21                           SECURITY DOCUMENTS.

 

(A)                                  THE PROVISIONS OF EACH OF THE SECURITY
DOCUMENTS OTHER THAN THE MORTGAGES (WHETHER EXECUTED AND DELIVERED PRIOR TO OR
ON THE CLOSING DATE OR THEREAFTER) ARE AND WILL BE EFFECTIVE TO CREATE IN FAVOR
OF THE ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE LENDERS, A
VALID AND ENFORCEABLE (SUBJECT, IN THE CASE OF DIRECT ENFORCEABILITY AGAINST
GOVERNMENTAL PAYORS OF ACCOUNTS OWING TO THE CREDIT PARTIES UNDER THE FEDERAL
MEDICARE AND MEDICAID PROGRAMS, TO THE RESTRICTIONS IMPOSED BY THE FEDERAL
SOCIAL SECURITY ACT AND OTHER APPLICABLE FEDERAL AND STATE LAWS) SECURITY
INTEREST IN AND LIEN UPON ALL RIGHT, TITLE AND INTEREST OF EACH CREDIT PARTY
THAT IS A PARTY THERETO IN AND TO THE COLLATERAL PURPORTED TO BE PLEDGED BY IT
THEREUNDER AND DESCRIBED THEREIN, AND UPON (I) THE INITIAL EXTENSION OF CREDIT
HEREUNDER, (II) THE FILING OF APPROPRIATELY COMPLETED UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS AND CONTINUATIONS THEREOF IN THE JURISDICTIONS SPECIFIED
THEREIN, (III) THE FILING OF APPROPRIATELY COMPLETED SHORT-FORM ASSIGNMENTS IN
THE U.S. PATENT AND TRADEMARK OFFICE AND THE U.S. COPYRIGHT OFFICE, AS
APPLICABLE, AND (IV) THE POSSESSION BY THE ADMINISTRATIVE AGENT OF ANY
CERTIFICATES EVIDENCING THE SECURITIES PLEDGED THEREBY, DULY ENDORSED OR
ACCOMPANIED BY DULY EXECUTED STOCK POWERS, SUCH SECURITY INTEREST AND LIEN SHALL
CONSTITUTE A FULLY PERFECTED AND FIRST PRIORITY SECURITY INTEREST IN AND LIEN
UPON SUCH RIGHT, TITLE AND INTEREST OF THE APPLICABLE CREDIT PARTY IN AND TO
SUCH COLLATERAL, TO THE EXTENT THAT SUCH SECURITY INTEREST AND LIEN CAN BE
PERFECTED BY SUCH FILINGS, ACTIONS AND POSSESSION, SUBJECT ONLY TO PERMITTED
LIENS.

 

82

--------------------------------------------------------------------------------


 

(B)                                 THE PROVISIONS OF EACH MORTGAGE (WHETHER
EXECUTED AND DELIVERED PRIOR TO OR ON THE CLOSING DATE OR THEREAFTER) ARE AND
WILL BE EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR ITS
BENEFIT AND THE BENEFIT OF THE LENDERS, A VALID AND ENFORCEABLE SECURITY
INTEREST IN AND LIEN UPON ALL RIGHT, TITLE AND INTEREST OF EACH CREDIT PARTY
THAT IS A PARTY THERETO IN AND TO THE MORTGAGED PREMISES DESCRIBED THEREIN, AND
UPON (I) THE INITIAL EXTENSION OF CREDIT HEREUNDER AND (II) THE FILING OF SUCH
MORTGAGE IN THE APPLICABLE REAL PROPERTY RECORDING OFFICE, SUCH SECURITY
INTEREST AND LIEN SHALL CONSTITUTE A FULLY PERFECTED AND FIRST PRIORITY SECURITY
INTEREST IN AND LIEN UPON SUCH RIGHT, TITLE AND INTEREST OF SUCH CREDIT PARTY IN
AND TO SUCH MORTGAGED PREMISES, IN EACH CASE PRIOR AND SUPERIOR TO THE RIGHTS OF
ANY OTHER PERSON AND SUBJECT ONLY TO PERMITTED LIENS.

 


5.22                           LABOR RELATIONS.  NO CREDIT PARTY IS ENGAGED IN
ANY UNFAIR LABOR PRACTICE WITHIN THE MEANING OF THE NATIONAL LABOR RELATIONS ACT
OF 1947, AS AMENDED.  AS OF THE CLOSING DATE, THERE IS (I) NO UNFAIR LABOR
PRACTICE COMPLAINT BEFORE THE NATIONAL LABOR RELATIONS BOARD, OR GRIEVANCE OR
ARBITRATION PROCEEDING ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING
AGREEMENT, PENDING OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED, AGAINST ANY
CREDIT PARTY, (II) NO STRIKE, LOCK-OUT, SLOWDOWN, STOPPAGE, WALKOUT OR OTHER
LABOR DISPUTE PENDING OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED, AGAINST
ANY CREDIT PARTY, AND (III) TO THE KNOWLEDGE OF ANY BORROWER, NO PETITION FOR
CERTIFICATION OR UNION ELECTION OR UNION ORGANIZING ACTIVITIES TAKING PLACE WITH
RESPECT TO ANY CREDIT PARTY.  AS OF THE CLOSING DATE, THERE ARE NO COLLECTIVE
BARGAINING AGREEMENTS OR MULTIEMPLOYER PLANS COVERING THE EMPLOYEES OF THE
CREDIT PARTIES.

 


5.23                           NO BURDENSOME RESTRICTIONS.  NO CREDIT PARTY IS A
PARTY TO ANY WRITTEN AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY OTHER OBLIGATIONS
OR ANY CHARTER OR CORPORATE RESTRICTION OR ANY PROVISION OF ANY APPLICABLE
REQUIREMENT OF LAW THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.24                           OFAC; ANTI-TERRORISM LAWS.

 

(A)                                  NO CREDIT PARTY OR ANY AFFILIATE OF ANY
CREDIT PARTY (I) IS A SANCTIONED PERSON, (II) HAS MORE THAN 15% OF ITS ASSETS IN
SANCTIONED COUNTRIES, OR (III) DERIVES MORE THAN 15% OF ITS OPERATING INCOME
FROM INVESTMENTS IN, OR TRANSACTIONS WITH, SANCTIONED PERSONS OR SANCTIONED
COUNTRIES.  NO PART OF THE PROCEEDS OF ANY LOAN HEREUNDER WILL BE USED DIRECTLY
OR INDIRECTLY TO FUND ANY OPERATIONS IN, FINANCE ANY INVESTMENTS OR ACTIVITIES
IN OR MAKE ANY PAYMENTS TO, A SANCTIONED PERSON OR A SANCTIONED COUNTRY.

 

(B)                                 NEITHER THE MAKING OF THE LOANS HEREUNDER
NOR THE USE OF THE PROCEEDS THEREOF WILL VIOLATE THE PATRIOT ACT, THE TRADING
WITH THE ENEMY ACT, AS AMENDED, OR ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS
OF THE UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS
AMENDED) OR ANY ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO.  THE
CREDIT PARTIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE PATRIOT ACT.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Each of the Parent and the Borrowers covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full of

 

83

--------------------------------------------------------------------------------


 

all principal and interest with respect to the Loans together with all other
amounts (including any Reimbursement Obligations) then due and owing hereunder:

 


6.1                                 FINANCIAL STATEMENTS.  THE BORROWERS WILL
DELIVER TO THE ADMINISTRATIVE AGENT AND TO EACH LENDER:

 

(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN FIFTY (50) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS
OF EACH FISCAL YEAR, BEGINNING WITH THE SECOND FISCAL QUARTER OF FISCAL YEAR
2005, AN UNAUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES
AS OF THE END OF SUCH FISCAL QUARTER AND UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME AND CASH FLOWS FOR THE PARENT AND ITS SUBSIDIARIES FOR THE FISCAL QUARTER
THEN ENDED AND FOR THAT PORTION OF THE FISCAL YEAR THEN ENDED, IN EACH CASE
SETTING FORTH COMPARATIVE CONSOLIDATED FIGURES AS OF THE END OF AND FOR THE
CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR TOGETHER WITH COMPARATIVE
BUDGETED FIGURES FOR THE FISCAL YEAR THEN ENDED, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO THE ABSENCE OF NOTES REQUIRED BY
GAAP AND SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) APPLIED ON A BASIS CONSISTENT
WITH THAT OF THE PRECEDING QUARTER OR CONTAINING DISCLOSURE OF THE EFFECT ON THE
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN THE APPLICATION OF
ACCOUNTING PRINCIPLES AND PRACTICES DURING SUCH QUARTER; AND

 

(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
100 DAYS AFTER THE END OF EACH FISCAL YEAR, BEGINNING WITH FISCAL YEAR 2005, AN
AUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES AS OF THE
END OF SUCH FISCAL YEAR AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF
INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY FOR THE PARENT AND ITS SUBSIDIARIES
FOR THE FISCAL YEAR THEN ENDED, INCLUDING THE NOTES THERETO, IN EACH CASE
SETTING FORTH COMPARATIVE FIGURES AS OF THE END OF AND FOR THE PRECEDING FISCAL
YEAR TOGETHER WITH COMPARATIVE BUDGETED FIGURES FOR THE FISCAL YEAR THEN ENDED,
ALL IN REASONABLE DETAIL AND (WITH RESPECT TO THE AUDITED STATEMENTS) CERTIFIED
BY ERNST & YOUNG LLP OR ANOTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM OF
RECOGNIZED NATIONAL STANDING REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH A REPORT THEREON BY SUCH ACCOUNTANTS THAT IS NOT QUALIFIED AS TO
GOING CONCERN OR SCOPE OF AUDIT AND TO THE EFFECT THAT SUCH FINANCIAL STATEMENTS
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF THE PARENT AND ITS SUBSIDIARIES AS OF THE DATES AND FOR
THE PERIODS INDICATED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH
THAT OF THE PRECEDING YEAR OR CONTAINING DISCLOSURE OF THE EFFECT ON THE
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN THE APPLICATION OF
ACCOUNTING PRINCIPLES AND PRACTICES DURING SUCH YEAR.

 


6.2                                 OTHER BUSINESS AND FINANCIAL INFORMATION. 
THE BORROWERS WILL DELIVER TO THE ADMINISTRATIVE AGENT AND EACH LENDER:

 

(A)                                  CONCURRENTLY WITH EACH DELIVERY OF THE
FINANCIAL STATEMENTS DESCRIBED IN SECTIONS 6.1(A) AND 6.1(B), A COMPLIANCE
CERTIFICATE WITH RESPECT TO THE PERIOD COVERED BY THE FINANCIAL STATEMENTS BEING
DELIVERED THEREUNDER, EXECUTED BY A FINANCIAL OFFICER OF THE PARENT, TOGETHER
WITH A COVENANT COMPLIANCE WORKSHEET REFLECTING THE COMPUTATION OF THE FINANCIAL
COVENANTS SET FORTH IN ARTICLE VII AS OF THE LAST DAY OF THE PERIOD COVERED BY
SUCH FINANCIAL STATEMENTS;

 

84

--------------------------------------------------------------------------------


 

(B)                                 CONCURRENTLY WITH EACH DELIVERY OF THE
FINANCIAL STATEMENTS DESCRIBED IN SECTION 6.1(B), A CERTIFICATE EXECUTED BY A
FINANCIAL OFFICER OF THE PARENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND SETTING FORTH THE CALCULATION OF EXCESS CASH FLOW
FOR SUCH FISCAL YEAR (PROVIDED THAT SUCH CERTIFICATE SHALL NOT BE REQUIRED IF NO
EXCESS CASH FLOW PAYMENT WITH RESPECT TO SUCH FISCAL YEAR IS REQUIRED UNDER
SECTION 2.6(G));

 

(C)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN THIRTY (30) DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR, BEGINNING
WITH THE 2006 FISCAL YEAR, A CONSOLIDATED OPERATING BUDGET FOR THE PARENT AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR (PREPARED ON A QUARTERLY BASIS),
CONSISTING OF A CONSOLIDATED BALANCE SHEET AND CONSOLIDATED STATEMENTS OF INCOME
AND CASH FLOWS, TOGETHER WITH A CERTIFICATE OF A FINANCIAL OFFICER OF THE PARENT
TO THE EFFECT THAT SUCH BUDGET HAS BEEN PREPARED IN GOOD FAITH BASED ON
ESTIMATES AND ASSUMPTIONS BELIEVED TO BE REASONABLE; AND AS SOON AS AVAILABLE
FROM TIME TO TIME THEREAFTER, ANY MODIFICATIONS OR REVISIONS TO OR RESTATEMENTS
OF SUCH BUDGET;

 

(D)                                 PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY
“MANAGEMENT LETTER” SUBMITTED TO THE PARENT OR ANY OF ITS SUBSIDIARIES BY ITS
CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH ANNUAL, INTERIM OR SPECIAL
AUDIT, AND PROMPTLY UPON COMPLETION THEREOF, ANY RESPONSE REPORTS FROM THE
PARENT OR ANY SUCH SUBSIDIARY IN RESPECT THEREOF;

 

(E)                                  PROMPTLY UPON THE SENDING, FILING OR
RECEIPT THEREOF, COPIES OF (I) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND
PROXY STATEMENTS THAT THE PARENT SHALL SEND OR MAKE AVAILABLE GENERALLY TO ITS
SHAREHOLDERS, (II) ALL REGULAR, PERIODIC AND SPECIAL REPORTS, REGISTRATION
STATEMENTS AND PROSPECTUSES (OTHER THAN ON FORM S-8) THAT ANY CREDIT PARTY SHALL
RENDER TO OR FILE WITH THE SECURITIES AND EXCHANGE COMMISSION, THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC. OR ANY NATIONAL SECURITIES EXCHANGE, AND
(III) ALL PRESS RELEASES AND OTHER STATEMENTS MADE AVAILABLE GENERALLY BY THE
PARENT TO THE PUBLIC CONCERNING MATERIAL DEVELOPMENTS IN THE BUSINESS OF THE
PARENT AND ITS SUBSIDIARIES;

 

(F)                                    PROMPTLY UPON (AND IN ANY EVENT WITHIN
FIVE (5) BUSINESS DAYS AFTER) ANY RESPONSIBLE OFFICER OF ANY CREDIT PARTY
OBTAINING KNOWLEDGE THEREOF, WRITTEN NOTICE OF ANY OF THE FOLLOWING:

 

(I)                                     THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT, TOGETHER WITH A WRITTEN STATEMENT OF A RESPONSIBLE OFFICER OF THE
PARENT SPECIFYING THE NATURE OF SUCH DEFAULT OR EVENT OF DEFAULT, THE PERIOD OF
EXISTENCE THEREOF AND THE ACTION THAT THE PARENT HAS TAKEN AND PROPOSES TO TAKE
WITH RESPECT THERETO;

 

(II)                                  THE INSTITUTION OR THREATENED INSTITUTION
OF ANY ACTION, SUIT, INVESTIGATION OR PROCEEDING AGAINST OR AFFECTING ANY CREDIT
PARTY, INCLUDING ANY SUCH INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL
AUTHORITY (OTHER THAN ROUTINE PERIODIC INQUIRIES, INVESTIGATIONS OR REVIEWS),
THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN
THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT, AND ANY MATERIAL DEVELOPMENT
IN ANY LITIGATION OR OTHER PROCEEDING PREVIOUSLY REPORTED PURSUANT TO
SECTION 5.5 OR THIS SECTION 6.2(F)(II);

 

85

--------------------------------------------------------------------------------


 

(III)                               THE RECEIPT BY ANY CREDIT PARTY FROM ANY
GOVERNMENTAL AUTHORITY OF (A) ANY NOTICE ASSERTING ANY FAILURE BY ANY CREDIT
PARTY TO BE IN COMPLIANCE WITH APPLICABLE REQUIREMENTS OF LAW OR THAT THREATENS
THE TAKING OF ANY ACTION AGAINST ANY CREDIT PARTY OR SETS FORTH CIRCUMSTANCES
THAT, IF TAKEN OR ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, OR (B) ANY NOTICE OF ANY ACTUAL OR THREATENED
SUSPENSION, LIMITATION OR REVOCATION OF, FAILURE TO RENEW, OR IMPOSITION OF ANY
RESTRAINING ORDER, ESCROW OR IMPOUNDMENT OF FUNDS IN CONNECTION WITH, ANY
LICENSE, PERMIT, ACCREDITATION OR AUTHORIZATION OF ANY CREDIT PARTY, WHERE SUCH
ACTION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(IV)                              THE OCCURRENCE OF ANY ERISA EVENT, TOGETHER
WITH (X) A WRITTEN STATEMENT OF A RESPONSIBLE OFFICER OF THE PARENT SPECIFYING
THE DETAILS OF SUCH ERISA EVENT AND THE ACTION THAT THE APPLICABLE CREDIT PARTY
HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO, (Y) A COPY OF ANY NOTICE
WITH RESPECT TO SUCH ERISA EVENT THAT MAY BE REQUIRED TO BE FILED WITH THE PBGC
AND (Z) A COPY OF ANY NOTICE DELIVERED BY THE PBGC TO ANY CREDIT PARTY OR AN
ERISA AFFILIATE WITH RESPECT TO SUCH ERISA EVENT;

 

(V)                                 THE OCCURRENCE OF ANY MATERIAL DEFAULT
UNDER, OR ANY PROPOSED OR THREATENED TERMINATION OR CANCELLATION OF, ANY
MATERIAL CONTRACT OR OTHER MATERIAL CONTRACT OR AGREEMENT TO WHICH ANY CREDIT
PARTY IS A PARTY, THE DEFAULT UNDER OR TERMINATION OR CANCELLATION OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(VI)                              THE OCCURRENCE OF ANY OF THE FOLLOWING:
(X) THE ASSERTION OF ANY ENVIRONMENTAL CLAIM AGAINST OR AFFECTING ANY CREDIT
PARTY OR ANY REAL PROPERTY LEASED, OPERATED OR OWNED BY ANY CREDIT PARTY, OR ANY
CREDIT PARTY’S DISCOVERY OF A BASIS FOR ANY SUCH ENVIRONMENTAL CLAIM; (Y) THE
RECEIPT BY ANY CREDIT PARTY OF NOTICE OF ANY ALLEGED VIOLATION OF OR
NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR RELEASE OF ANY HAZARDOUS SUBSTANCE;
OR (Z) THE TAKING OF ANY INVESTIGATION, REMEDIATION OR OTHER RESPONSIVE ACTION
BY ANY CREDIT PARTY OR ANY OTHER PERSON IN RESPONSE TO THE ACTUAL OR ALLEGED
VIOLATION OF ANY ENVIRONMENTAL LAW BY ANY CREDIT PARTY OR GENERATION, STORAGE,
TRANSPORT, RELEASE, DISPOSAL OR DISCHARGE OF ANY HAZARDOUS SUBSTANCES ON, TO,
UPON OR FROM ANY REAL PROPERTY LEASED, OPERATED OR OWNED BY ANY CREDIT PARTY;
BUT IN EACH CASE UNDER CLAUSES (X), (Y) AND (Z) ABOVE, ONLY TO THE EXTENT THE
SAME COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

(VII)                           ANY OTHER MATTER OR EVENT THAT HAS, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, TOGETHER WITH A
WRITTEN STATEMENT OF A RESPONSIBLE OFFICER OF THE PARENT SETTING FORTH THE
NATURE AND PERIOD OF EXISTENCE THEREOF AND THE ACTION THAT THE AFFECTED CREDIT
PARTIES HAVE TAKEN AND PROPOSE TO TAKE WITH RESPECT THERETO; AND

 

(G)                                 AS PROMPTLY AS REASONABLY POSSIBLE, SUCH
OTHER INFORMATION ABOUT THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS OR PROPERTIES OF ANY CREDIT PARTY AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

 


6.3                                 EXISTENCE; FRANCHISES; MAINTENANCE OF
PROPERTIES.  EACH OF THE PARENT AND THE BORROWERS WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, (I) MAINTAIN AND PRESERVE IN FULL FORCE

 

86

--------------------------------------------------------------------------------


 

and effect its legal existence, except as expressly permitted otherwise by
Section 8.1, (ii) obtain, maintain and preserve in full force and effect all
other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and necessary to the
ownership, occupation or use of its properties or the conduct of its business,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (iii) keep all material properties in good
working order and condition (normal wear and tear and damage by casualty
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced or, in the good faith judgment of
the Company, are no longer useful or desirable in the conduct of the business of
the Credit Parties.

 


6.4                                 COMPLIANCE WITH LAWS.  EACH OF THE PARENT
AND THE BORROWERS WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, COMPLY IN
ALL RESPECTS WITH ALL REQUIREMENTS OF LAW APPLICABLE IN RESPECT OF THE CONDUCT
OF ITS BUSINESS AND THE OWNERSHIP AND OPERATION OF ITS PROPERTIES, EXCEPT TO THE
EXTENT THE FAILURE SO TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


6.5                                 PAYMENT OF OBLIGATIONS.  EACH OF THE PARENT
AND THE BORROWERS WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) PAY,
DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY ALL LIABILITIES AND
OBLIGATIONS AS AND WHEN DUE (SUBJECT TO ANY APPLICABLE SUBORDINATION, GRACE AND
NOTICE PROVISIONS), EXCEPT TO THE EXTENT FAILURE TO DO SO COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (II) PAY AND DISCHARGE ALL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT, UPON ITS
INCOME OR PROFITS OR UPON ANY OF ITS PROPERTIES, PRIOR TO THE DATE ON WHICH
PENALTIES WOULD ATTACH THERETO, AND ALL LAWFUL CLAIMS THAT, IF UNPAID, WOULD
BECOME A LIEN (OTHER THAN A PERMITTED LIEN) UPON ANY OF THE PROPERTIES OF ANY
CREDIT PARTY; PROVIDED, HOWEVER, THAT NO CREDIT PARTY SHALL BE REQUIRED TO PAY
ANY SUCH LIABILITY, OBLIGATION, TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM THAT IS
BEING CONTESTED IN GOOD FAITH (AND BY APPROPRIATE PROCEEDINGS, EXCEPT WITH
RESPECT TO NON-GOVERNMENTAL CLAIMS NOT EXCEEDING $250,000 IN THE AGGREGATE AT
ANY TIME) AND AS TO WHICH SUCH CREDIT PARTY IS MAINTAINING ADEQUATE RESERVES
WITH RESPECT THERETO IN ACCORDANCE WITH GAAP.

 


6.6                                 INSURANCE.  EACH OF THE PARENT AND THE
BORROWERS WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE WITH RESPECT TO
ITS ASSETS, PROPERTIES AND BUSINESS, AGAINST SUCH HAZARDS AND LIABILITIES, OF
SUCH TYPES AND IN SUCH AMOUNTS, AS IS CUSTOMARILY MAINTAINED BY COMPANIES IN THE
SAME OR SIMILAR BUSINESSES SIMILARLY SITUATED, AND MAINTAIN SUCH OTHER OR
ADDITIONAL INSURANCE ON SUCH TERMS AND SUBJECT TO SUCH CONDITIONS AS MAY BE
REQUIRED UNDER ANY SECURITY DOCUMENT.

 


6.7                                 MAINTENANCE OF BOOKS AND RECORDS;
INSPECTION.  EACH OF THE PARENT AND THE BORROWERS WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, (I) MAINTAIN ADEQUATE BOOKS, ACCOUNTS AND RECORDS, IN WHICH
FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS IN
RELATION TO ITS BUSINESS AND PROPERTIES IN ACCORDANCE WITH SOUND BUSINESS
PRACTICES SUFFICIENT TO PERMIT THE PREPARATION OF FINANCIAL STATEMENTS REQUIRED
UNDER THIS AGREEMENT IN ACCORDANCE WITH GAAP, AND IN COMPLIANCE WITH THE
REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER IT, AND
PREPARE ALL FINANCIAL STATEMENTS REQUIRED UNDER THIS AGREEMENT, IN ACCORDANCE
WITH GAAP, AND (II) PERMIT EMPLOYEES OR AGENTS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER TO VISIT AND INSPECT ITS PROPERTIES AND EXAMINE OR AUDIT ITS BOOKS,
RECORDS, WORKING PAPERS

 

87

--------------------------------------------------------------------------------


 


AND ACCOUNTS AND MAKE COPIES AND MEMORANDA OF THEM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS OFFICERS AND EMPLOYEES AND, UPON NOTICE TO THE
PARENT, THE INDEPENDENT PUBLIC ACCOUNTANTS OF THE PARENT AND ITS SUBSIDIARIES
(AND BY THIS PROVISION THE PARENT AUTHORIZES SUCH ACCOUNTANTS TO DISCUSS THE
FINANCES AND AFFAIRS OF THE PARENT AND ITS SUBSIDIARIES, PROVIDED THAT THE
PARENT SHALL BE ENTITLED TO BE PRESENT AT ANY SUCH DISCUSSIONS), ALL AT SUCH
TIMES AND FROM TIME TO TIME, UPON REASONABLE NOTICE AND DURING BUSINESS HOURS,
AS MAY BE REASONABLY REQUESTED.

 


6.8                                 [RESERVED.]


 


6.9                                 PERMITTED ACQUISITIONS.  IN ADDITION TO THE
REQUIREMENTS CONTAINED IN THE DEFINITION OF PERMITTED ACQUISITION AND IN THE
OTHER APPLICABLE TERMS AND CONDITIONS OF THIS AGREEMENT, THE BORROWERS SHALL,
WITH RESPECT TO ANY PERMITTED ACQUISITION, COMPLY WITH, AND CAUSE EACH OTHER
APPLICABLE CREDIT PARTY TO COMPLY WITH, THE FOLLOWING COVENANTS:

 

(A)                                  NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR
TO THE CONSUMMATION OF ANY PERMITTED ACQUISITION HAVING AN ACQUISITION AMOUNT OF
$15,000,000 OR MORE, THE BORROWERS SHALL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT AND EACH LENDER THE FOLLOWING:

 

(I)                                     A REASONABLY DETAILED DESCRIPTION OF THE
MATERIAL TERMS OF SUCH PERMITTED ACQUISITION (INCLUDING, WITHOUT LIMITATION, THE
PURCHASE PRICE AND METHOD AND STRUCTURE OF PAYMENT) AND OF EACH PERSON OR
BUSINESS THAT IS THE SUBJECT OF SUCH PERMITTED ACQUISITION (EACH, A “TARGET”);

 

(II)                                  HISTORICAL FINANCIAL STATEMENTS OF THE
TARGET (OR, IF THERE ARE TWO OR MORE TARGETS THAT ARE THE SUBJECT OF SUCH
PERMITTED ACQUISITION AND THAT ARE PART OF THE SAME CONSOLIDATED GROUP,
CONSOLIDATED HISTORICAL FINANCIAL STATEMENTS FOR ALL SUCH TARGETS) FOR THE TWO
(2) MOST RECENT FISCAL YEARS AVAILABLE AND, IF AVAILABLE, FOR ANY INTERIM
PERIODS SINCE THE MOST RECENT FISCAL YEAR-END;

 

(III)                               CONSOLIDATED PROJECTED INCOME STATEMENTS OF
THE PARENT AND ITS SUBSIDIARIES (GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND
THE CONSOLIDATION OF EACH RELEVANT TARGET) FOR THE THREE-YEAR PERIOD FOLLOWING
THE CONSUMMATION OF SUCH PERMITTED ACQUISITION, IN REASONABLE DETAIL, TOGETHER
WITH ANY APPROPRIATE STATEMENT OF ASSUMPTIONS AND PRO FORMA ADJUSTMENTS;
PROVIDED THAT THE REQUIREMENTS OF THIS CLAUSE (III) SHALL NOT APPLY IN THE CASE
OF ANY PERMITTED ACQUISITION HAVING AN ACQUISITION AMOUNT OF LESS THAN
$25,000,000;

 

(IV)                              WITH RESPECT TO ANY SUCH PERMITTED ACQUISITION
IN WHICH ANY CONTINGENT PURCHASE PRICE OBLIGATIONS OR SELLER SUBORDINATED
INDEBTEDNESS SHALL BE INCURRED BY ANY BORROWER OR ANY OTHER CREDIT PARTY, A COPY
OF THE MOST RECENT DRAFT OF THE ACQUISITION AGREEMENT (INCLUDING SCHEDULES AND
EXHIBITS THERETO, TO THE EXTENT AVAILABLE) AND OTHER MATERIAL DOCUMENTS
(INCLUDING THE DOCUMENTATION EVIDENCING SUCH CONTINGENT PURCHASE PRICE
OBLIGATIONS OR SELLER SUBORDINATED INDEBTEDNESS); PROVIDED THAT THE REQUIREMENTS
OF THIS CLAUSE (IV) SHALL NOT APPLY IN THE CASE OF ANY PERMITTED ACQUISITION
HAVING AN ACQUISITION AMOUNT OF LESS THAN $25,000,000; AND

 

(V)                                 A CERTIFICATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EXECUTED BY A FINANCIAL
OFFICER OF THE COMPANY SETTING FORTH THE

 

88

--------------------------------------------------------------------------------


 

ACQUISITION AMOUNT (INCLUDING THE CALCULATION OF ANY CONTINGENT PURCHASE PRICE
GAAP AMOUNT CONSTITUTING PART OF SUCH ACQUISITION AMOUNT AND ANY CONTINGENT
PURCHASE PRICE RESERVE AMOUNT ASSOCIATED WITH SUCH PERMITTED ACQUISITION) AND
FURTHER TO THE EFFECT THAT, TO THE BEST OF SUCH FINANCIAL OFFICER’S KNOWLEDGE
THE CONSUMMATION OF SUCH PERMITTED ACQUISITION WILL NOT RESULT IN A VIOLATION OF
ANY PROVISION OF THIS SECTION 6.9 OR ANY OTHER PROVISION OF THIS AGREEMENT, AND
AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND ANY BORROWINGS MADE IN
CONNECTION THEREWITH, THE COMPANY WILL BE IN COMPLIANCE WITH THE FINANCIAL
COVENANTS CONTAINED IN ARTICLE VII, SUCH COMPLIANCE DETERMINED WITH REGARD TO
CALCULATIONS MADE ON A PRO FORMA BASIS FOR THE REFERENCE PERIOD MOST RECENTLY
ENDED, CALCULATED IN ACCORDANCE WITH GAAP AS IF EACH SUCH TARGET HAD BEEN
CONSOLIDATED WITH THE COMPANY FOR THOSE PERIODS APPLICABLE TO SUCH COVENANTS
(SUCH CALCULATIONS TO BE ATTACHED TO THE CERTIFICATE USING THE COVENANT
COMPLIANCE WORKSHEET).

 

(B)                                 AS SOON AS REASONABLY PRACTICABLE AFTER THE
CONSUMMATION OF ANY PERMITTED ACQUISITION HAVING AN ACQUISITION AMOUNT OF
$2,500,000 OR MORE, THE BORROWERS WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE
LENDERS OF SUCH PERMITTED ACQUISITION AND WILL DELIVER (I) TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, IN THE CASE OF ANY PERMITTED ACQUISITION HAVING AN
ACQUISITION AMOUNT OF $2,500,000 OR MORE BUT LESS THAN $15,000,000, THE
CERTIFICATE AND CALCULATIONS DESCRIBED IN CLAUSE (V) OF SECTION 6.9(A), AND
(II) TO THE ADMINISTRATIVE AGENT OR ANY LENDER, UPON ITS REQUEST THEREFOR, TRUE
AND CORRECT COPIES OF THE FULLY EXECUTED ACQUISITION AGREEMENT (INCLUDING
SCHEDULES AND EXHIBITS THERETO) AND OTHER MATERIAL DOCUMENTS AND CLOSING PAPERS
DELIVERED IN CONNECTION THEREWITH.

 

(C)                                  THE CONSUMMATION OF EACH PERMITTED
ACQUISITION SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY THE COMPANY
THAT (EXCEPT AS SHALL HAVE BEEN APPROVED IN WRITING BY THE REQUIRED LENDERS) ALL
CONDITIONS THERETO SET FORTH IN THIS SECTION 6.9 AND IN THE DESCRIPTION
FURNISHED UNDER SECTION 6.9(A)(I) HAVE BEEN SATISFIED, THAT THE SAME IS
PERMITTED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, AND THAT THE MATTERS
CERTIFIED TO BY THE FINANCIAL OFFICER OF THE COMPANY IN THE CERTIFICATE REFERRED
TO IN SECTION 6.9(A)(V) ARE, TO THE BEST OF SUCH FINANCIAL OFFICER’S KNOWLEDGE,
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE SUCH CERTIFICATE IS
GIVEN, WHICH REPRESENTATION AND WARRANTY SHALL BE DEEMED TO BE A REPRESENTATION
AND WARRANTY AS OF THE DATE THEREOF FOR ALL PURPOSES HEREUNDER, INCLUDING,
WITHOUT LIMITATION, FOR PURPOSES OF SECTIONS 4.2 AND 9.1.

 


6.10                           CREATION OR ACQUISITION OF SUBSIDIARIES.  SUBJECT
TO THE PROVISIONS OF SECTION 8.5, THE COMPANY MAY FROM TIME TO TIME CREATE OR
ACQUIRE NEW WHOLLY OWNED SUBSIDIARIES IN CONNECTION WITH PERMITTED ACQUISITIONS
OR OTHERWISE, AND THE WHOLLY OWNED SUBSIDIARIES OF THE COMPANY MAY CREATE OR
ACQUIRE NEW WHOLLY OWNED SUBSIDIARIES, PROVIDED THAT:

 

(A)                                  CONCURRENTLY WITH (AND IN ANY EVENT WITHIN
TEN (10) BUSINESS DAYS AFTER) THE CREATION OR DIRECT OR INDIRECT ACQUISITION BY
THE COMPANY THEREOF, EACH SUCH NEW SUBSIDIARY WILL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT (I) A JOINDER TO THE GUARANTY AGREEMENT, PURSUANT TO WHICH
SUCH NEW SUBSIDIARY SHALL BECOME A GUARANTOR THEREUNDER AND SHALL GUARANTEE THE
PAYMENT IN FULL OF THE OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS, AND (II) A JOINDER TO THE SECURITY AGREEMENT, PURSUANT
TO WHICH SUCH NEW SUBSIDIARY SHALL BECOME A PARTY THERETO AND SHALL GRANT TO THE
ADMINISTRATIVE AGENT A FIRST

 

89

--------------------------------------------------------------------------------


 

PRIORITY LIEN UPON AND SECURITY INTEREST IN ITS ACCOUNTS RECEIVABLE, INVENTORY,
EQUIPMENT, GENERAL INTANGIBLES AND OTHER PERSONAL PROPERTY AS COLLATERAL FOR ITS
OBLIGATIONS UNDER THE GUARANTY AGREEMENT, SUBJECT ONLY TO PERMITTED LIENS;

 

(B)                                 CONCURRENTLY WITH (AND IN ANY EVENT WITHIN
TEN (10) BUSINESS DAYS AFTER) THE CREATION OR ACQUISITION OF ANY NEW SUBSIDIARY
ALL OR A PORTION OF THE CAPITAL STOCK OF WHICH IS DIRECTLY OWNED BY THE COMPANY,
THE COMPANY WILL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN AMENDMENT OR
SUPPLEMENT TO THE PLEDGE AGREEMENT PURSUANT TO WHICH ALL OF THE CAPITAL STOCK OF
SUCH NEW SUBSIDIARY OWNED BY THE COMPANY SHALL BE PLEDGED TO THE ADMINISTRATIVE
AGENT, TOGETHER WITH THE CERTIFICATES EVIDENCING SUCH CAPITAL STOCK AND UNDATED
STOCK POWERS DULY EXECUTED IN BLANK; AND CONCURRENTLY WITH (AND IN ANY EVENT
WITHIN TEN (10) BUSINESS DAYS AFTER) THE CREATION OR ACQUISITION OF ANY NEW
SUBSIDIARY ALL OR A PORTION OF THE CAPITAL STOCK OF WHICH IS DIRECTLY OWNED BY
ANOTHER SUBSIDIARY, THE PARENT SUBSIDIARY WILL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN APPROPRIATE JOINDER, AMENDMENT OR SUPPLEMENT TO THE
PLEDGE AGREEMENT, PURSUANT TO WHICH ALL OF THE CAPITAL STOCK OF SUCH NEW
SUBSIDIARY OWNED BY SUCH PARENT SUBSIDIARY SHALL BE PLEDGED TO THE
ADMINISTRATIVE AGENT, TOGETHER WITH THE CERTIFICATES EVIDENCING SUCH CAPITAL
STOCK AND UNDATED STOCK POWERS DULY EXECUTED IN BLANK;

 

(C)                                  AS PROMPTLY AS REASONABLY POSSIBLE, THE
COMPANY AND ITS SUBSIDIARIES WILL DELIVER ANY SUCH OTHER DOCUMENTS, CERTIFICATES
AND OPINIONS (INCLUDING OPINIONS OF COUNSEL, CERTIFIED COPIES OF ITS
ORGANIZATIONAL DOCUMENTS, RESOLUTIONS, LIEN SEARCHES AND OTHER CUSTOMARY ITEMS),
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AS
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST IN
CONNECTION THEREWITH AND WILL TAKE SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT A
PERFECTED SECURITY INTEREST IN THE COLLATERAL BEING PLEDGED PURSUANT TO THE
DOCUMENTS DESCRIBED ABOVE; AND

 

(D)                                 NOTWITHSTANDING THE FOREGOING, WITH RESPECT
TO ANY FOREIGN SUBSIDIARY, (I) THE CAPITAL STOCK OF SUCH FOREIGN SUBSIDIARY
SHALL BE REQUIRED TO BE PLEDGED ONLY IF SUCH FOREIGN SUBSIDIARY IS BOTH A
FIRST-TIER FOREIGN SUBSIDIARY AND A MATERIAL FOREIGN SUBSIDIARY, AND IN ANY
EVENT SUCH PLEDGE SHALL NOT EXCEED SIXTY-FIVE PERCENT (65%) OF THE VOTING
CAPITAL STOCK OF SUCH FOREIGN SUBSIDIARY, UNLESS AND TO THE EXTENT THAT THE
PLEDGE OF GREATER THAN SIXTY-FIVE PERCENT (65%) OF THE VOTING CAPITAL STOCK OF
SUCH FOREIGN SUBSIDIARY WOULD NOT CAUSE ANY ADVERSE TAX CONSEQUENCES TO THE
COMPANY (OTHER THAN THAT WHICH WOULD BE DE MINIMIS), AND (II) SUCH FOREIGN
SUBSIDIARY SHALL NOT BE REQUIRED TO BECOME A SUBSIDIARY GUARANTOR OR BECOME A
PARTY TO THE SECURITY AGREEMENT (AND THE DOCUMENTS, CERTIFICATES, OPINIONS AND
OTHER ITEMS REQUIRED UNDER SECTION 6.10(C) SHALL NOT BE REQUIRED WITH RESPECT TO
SUCH FOREIGN SUBSIDIARY) IF (Y) SUCH FOREIGN SUBSIDIARY IS NOT A MATERIAL
FOREIGN SUBSIDIARY OR (Z) DOING SO WOULD CAUSE ADVERSE TAX CONSEQUENCES TO THE
COMPANY (OTHER THAN THAT WHICH WOULD BE DE MINIMIS); PROVIDED THAT IN THE EVENT
ANY FOREIGN SUBSIDIARY THAT IS NOT INITIALLY A MATERIAL FOREIGN SUBSIDIARY
SUBSEQUENTLY BECOMES A MATERIAL FOREIGN SUBSIDIARY, SUCH FOREIGN SUBSIDIARY
SHALL BE SUBJECT TO THE REQUIREMENTS OF THIS SECTION 6.10 (SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS SECTION 6.10(D)); AND PROVIDED FURTHER THAT IF AT
ANY TIME ALL FIRST-TIER FOREIGN SUBSIDIARIES WHOSE CAPITAL STOCK IS NOT PLEDGED
TO THE ADMINISTRATIVE AGENT REPRESENT AT SUCH TIME (TOGETHER WITH THEIR
RESPECTIVE DIRECT AND INDIRECT SUBSIDIARIES, ON A CONSOLIDATED BASIS) 15% OR
MORE OF THE OF THE CONSOLIDATED REVENUES OR THE TOTAL ASSETS OF THE PARENT AND
ITS SUBSIDIARIES TAKEN AS A WHOLE, THEN THE COMPANY

 

90

--------------------------------------------------------------------------------


 

SHALL PLEDGE OR CAUSE TO BE PLEDGED TO THE ADMINISTRATIVE AGENT THE CAPITAL
STOCK OF ONE OR MORE SUCH FIRST-TIER FOREIGN SUBSIDIARIES (IRRESPECTIVE OF
WHETHER ANY SUCH FIRST-TIER FOREIGN SUBSIDIARY IS A MATERIAL FOREIGN SUBSIDIARY,
BUT SUBJECT TO THE 65% LIMITATION SET FORTH IN THIS SECTION 6.10(D), UNLESS AND
TO THE EXTENT THAT THE PLEDGE OF GREATER THAN SIXTY-FIVE PERCENT (65%) OF THE
VOTING CAPITAL STOCK OF SUCH FOREIGN SUBSIDIARY WOULD NOT CAUSE ANY ADVERSE TAX
CONSEQUENCES TO THE COMPANY (OTHER THAN THAT WHICH WOULD BE DE MINIMIS)) TO THE
EXTENT NECESSARY TO REDUCE SUCH PERCENTAGE BELOW 15%.

 


6.11                           ADDITIONAL SECURITY.  EACH OF THE PARENT AND THE
BORROWERS WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, FROM TIME TO TIME SECURITY
INTERESTS, MORTGAGES AND OTHER LIENS IN AND UPON SUCH OF ITS ASSETS AND
PROPERTIES AS ARE NOT COVERED BY THE SECURITY DOCUMENTS EXECUTED AND DELIVERED
ON THE CLOSING DATE OR PURSUANT TO SECTION 6.10 AND AS MAY BE REASONABLY
REQUESTED FROM TIME TO TIME BY THE REQUIRED LENDERS (INCLUDING, WITHOUT
LIMITATION, A MORTGAGE WITH RESPECT TO OWNED INTERESTS IN REAL PROPERTY BUT
EXCLUDING LEASED REAL PROPERTY), BUT SUBJECT TO THE PROVISO AT THE END OF
SECTION 6.10.  SUCH SECURITY INTERESTS, MORTGAGES AND LIENS SHALL BE GRANTED
PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL CONSTITUTE VALID AND PERFECTED SECURITY INTERESTS
AND LIENS, SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS.  WITHOUT LIMITATION
OF THE FOREGOING, IN CONNECTION WITH THE GRANT OF ANY MORTGAGE, THE COMPANY
WILL, AND WILL CAUSE EACH APPLICABLE SUBSIDIARY TO, AT THE COMPANY’S EXPENSE,
PREPARE, OBTAIN AND DELIVER TO THE ADMINISTRATIVE AGENT ANY ENVIRONMENTAL
ASSESSMENTS, APPRAISALS, SURVEYS, TITLE INSURANCE AND OTHER MATTERS OR DOCUMENTS
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST OR AS MAY BE REQUIRED UNDER
APPLICABLE BANKING LAWS AND REGULATIONS.

 


6.12                           ENVIRONMENTAL LAWS.  EACH OF THE PARENT AND THE
BORROWERS WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) COMPLY IN ALL
MATERIAL RESPECTS WITH, AND USE COMMERCIALLY REASONABLE EFFORTS TO ENSURE
COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL TENANTS AND SUBTENANTS, IF ANY, WITH,
ALL APPLICABLE ENVIRONMENTAL LAWS AND OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS
WITH AND MAINTAIN, AND USE COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL
TENANTS AND SUBTENANTS OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND
MAINTAIN, ANY AND ALL LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR
PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, EXCEPT TO THE EXTENT THAT THE
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND (II) CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND
TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS, REQUIRED UNDER
ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL
ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL
LAWS, EXCEPT TO THE EXTENT THAT THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS OR TO THE EXTENT THE FAILURE TO CONDUCT OR COMPLETE ANY
OF THE FOREGOING COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


6.13                           OFAC, PATRIOT ACT COMPLIANCE.  EACH OF THE PARENT
AND THE BORROWERS WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) REFRAIN
FROM DOING BUSINESS IN A SANCTIONED COUNTRY OR WITH A SANCTIONED PERSON IN
VIOLATION OF THE ECONOMIC SANCTIONS OF THE UNITED STATES ADMINISTERED BY OFAC,
AND (II) PROVIDE, TO THE EXTENT COMMERCIALLY REASONABLE, SUCH INFORMATION AND
TAKE SUCH ACTIONS AS ARE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER IN ORDER TO ASSIST THE ADMINISTRATIVE AGENT AND THE LENDERS IN
MAINTAINING COMPLIANCE WITH THE PATRIOT ACT.

 

91

--------------------------------------------------------------------------------


 


6.14                           FURTHER ASSURANCES.  EACH OF THE PARENT AND
BORROWERS WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAKE, EXECUTE,
ENDORSE, ACKNOWLEDGE AND DELIVER ANY AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS
HERETO AND RESTATEMENTS HEREOF AND ANY OTHER AGREEMENTS, INSTRUMENTS OR
DOCUMENTS, AND TAKE ANY AND ALL SUCH OTHER ACTIONS, AS MAY FROM TIME TO TIME BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS TO
PERFECT AND MAINTAIN THE VALIDITY AND PRIORITY OF THE LIENS GRANTED PURSUANT TO
THE SECURITY DOCUMENTS AND TO EFFECT, CONFIRM OR FURTHER ASSURE OR PROTECT AND
PRESERVE THE INTERESTS, RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.

 


6.15                           POST-CLOSING MATTERS.

 

(A)                                  UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT IN WRITING, IN THE EVENT THE COMPANY RELOCATES ITS
CORPORATE HEADQUARTERS TO A NEW LEASED FACILITY, THE COMPANY WILL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A LANDLORD AGREEMENT FROM THE LANDLORD
OF SUCH FACILITY WITHIN SIXTY (60) DAYS AFTER THE COMPANY TAKES OCCUPANCY.

 

(B)                                 UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT IN WRITING, WITHIN NINETY (90) DAYS AFTER THE CLOSING DATE,
THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT A
PLEDGE AGREEMENT EFFECTIVE UNDER GERMAN LAW TO PLEDGE TO THE ADMINISTRATIVE
AGENT 65% OF THE VOTING CAPITAL STOCK OF DJ ORTHOPEDICS DEUTSCHLAND GMBH,
TOGETHER WITH AN OPINION OF GERMAN COUNSEL AND SUCH OTHER DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, ALL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(C)                                  UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT IN WRITING, WITHIN NINETY (90) DAYS AFTER THE CLOSING DATE,
THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT A
PLEDGE AGREEMENT WITHOUT TRANSMISSION OF POSSESSION (CONTRATO DE PRENDA SIN
TRANSMISION DE POSESIÓN) (OR AN AMENDMENT TO THE EXISTING PLEDGE AGREEMENT) WITH
RESPECT TO THE EQUIPMENT AND INVENTORY OF THE COMPANY LOCATED IN MEXICO,
TOGETHER WITH AN OPINION OF MEXICAN COUNSEL AND SUCH OTHER DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, ALL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 


ARTICLE VII

 


FINANCIAL COVENANTS

 

The Company covenants and agrees that, until the termination of the Commitments,
the termination or expiration of all Letters of Credit and the payment in full
of all principal and interest with respect to the Loans together with all other
amounts (including any Reimbursement Obligations) then due and owing hereunder:

 


7.1                                 TOTAL LEVERAGE RATIO.  THE COMPANY WILL NOT
PERMIT THE TOTAL LEVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER,
BEGINNING WITH THE SECOND FISCAL QUARTER OF FISCAL YEAR 2005, TO BE GREATER THAN
2.75 TO 1.0.

 

92

--------------------------------------------------------------------------------


 


7.2                                 FIXED CHARGE RATIO.  THE COMPANY WILL NOT
PERMIT THE FIXED CHARGE COVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER,
BEGINNING WITH THE SECOND FISCAL QUARTER OF FISCAL YEAR 2005, TO BE LESS THAN
1.5 TO 1.0.

 


ARTICLE VIII

 


NEGATIVE COVENANTS

 

Each of the Parent and the Borrowers covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full of all principal and interest with respect to the
Loans together with all other amounts (including any Reimbursement Obligations)
then due and owing hereunder:

 


8.1                                 MERGER; CONSOLIDATION.  EACH OF THE PARENT
AND THE BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES
TO, LIQUIDATE, WIND UP OR DISSOLVE, OR ENTER INTO ANY CONSOLIDATION, MERGER OR
OTHER COMBINATION, OR AGREE TO DO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT:

 

(I)                                     ANY WHOLLY OWNED SUBSIDIARY OF THE
COMPANY THAT IS A DOMESTIC SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH, OR BE
LIQUIDATED INTO, (X) THE COMPANY (SO LONG AS THE COMPANY IS THE SURVIVING OR
CONTINUING ENTITY), (Y) ANY OTHER WHOLLY OWNED SUBSIDIARY THAT IS A DOMESTIC
SUBSIDIARY (SO LONG AS THE SURVIVING OR CONTINUING ENTITY IS A SUBSIDIARY
GUARANTOR), OR (Z) ANOTHER PERSON (OTHER THAN ANOTHER CREDIT PARTY), SO LONG AS
(A) THE SURVIVING OR CONTINUING ENTITY IS A SUBSIDIARY GUARANTOR AND (B) SUCH
MERGER OR CONSOLIDATION CONSTITUTES A PERMITTED ACQUISITION AND THE APPLICABLE
CONDITIONS AND REQUIREMENTS OF SECTIONS 6.9 AND 6.10 ARE SATISFIED, AND IN EACH
CASE SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT THEREFROM;

 

(II)                                  ANY WHOLLY OWNED SUBSIDIARY OF THE COMPANY
THAT IS A FOREIGN SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH, OR BE LIQUIDATED
INTO, (X) THE COMPANY (SO LONG AS THE COMPANY IS THE SURVIVING OR CONTINUING
ENTITY), (Y) ANY OTHER WHOLLY OWNED SUBSIDIARY THAT IS A FOREIGN SUBSIDIARY (SO
LONG AS, IF EITHER CONSTITUENT ENTITY IS A FOREIGN BORROWER, THE SURVIVING OR
CONTINUING ENTITY IS A FOREIGN BORROWER), OR (Z) ANOTHER PERSON (OTHER THAN
ANOTHER CREDIT PARTY), SO LONG AS (A) IF EITHER CONSTITUENT ENTITY IS A FOREIGN
BORROWER, THE SURVIVING OR CONTINUING ENTITY IS A FOREIGN BORROWER AND (B) SUCH
MERGER OR CONSOLIDATION CONSTITUTES A PERMITTED ACQUISITION AND THE APPLICABLE
CONDITIONS AND REQUIREMENTS OF SECTIONS 6.9 AND 6.10 ARE SATISFIED, AND IN EACH
CASE SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT THEREFROM;

 

(III)                               THE COMPANY MAY MERGE OR CONSOLIDATE WITH
(Y) A WHOLLY OWNED SUBSIDIARY OF THE COMPANY AS PERMITTED UNDER SECTIONS 8.1(I)
AND 8.1(II) OR (Z) ANOTHER PERSON (OTHER THAN ANOTHER CREDIT PARTY), SO LONG AS
(A) THE COMPANY IS THE SURVIVING OR CONTINUING ENTITY AND (B) SUCH MERGER OR
CONSOLIDATION CONSTITUTES A PERMITTED ACQUISITION AND THE APPLICABLE CONDITIONS
AND REQUIREMENTS OF SECTIONS 6.9 AND 6.10 ARE SATISFIED, AND IN EACH CASE SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT THEREFROM; AND

 

93

--------------------------------------------------------------------------------


 

(IV)                              ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY
GUARANTOR OR A BORROWER MAY MERGE INTO OR CONSOLIDATE WITH, OR BE LIQUIDATED
INTO, ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR OR A BORROWER.

 


8.2                                 INDEBTEDNESS.  EACH OF THE PARENT AND THE
BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO,
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS OTHER THAN (WITHOUT
DUPLICATION):

 

(I)                                     INDEBTEDNESS OF THE CREDIT PARTIES IN
FAVOR OF THE ADMINISTRATIVE AGENT AND THE LENDERS INCURRED UNDER THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS;

 

(II)                                  ACCRUED EXPENSES (INCLUDING SALARIES,
ACCRUED VACATION AND OTHER COMPENSATION), CURRENT TRADE OR OTHER ACCOUNTS
PAYABLE AND OTHER CURRENT LIABILITIES ARISING IN THE ORDINARY COURSE OF BUSINESS
AND NOT INCURRED THROUGH THE BORROWING OF MONEY, IN EACH CASE ABOVE TO THE
EXTENT CONSTITUTING INDEBTEDNESS;

 

(III)                               INDEBTEDNESS OF THE COMPANY AND ITS
SUBSIDIARIES INCURRED SOLELY TO FINANCE THE ACQUISITION, CONSTRUCTION OR
IMPROVEMENT OF ANY EQUIPMENT, REAL PROPERTY OR OTHER FIXED ASSETS IN THE
ORDINARY COURSE OF BUSINESS (OR ASSUMED OR ACQUIRED BY THE COMPANY AND ITS
SUBSIDIARIES IN CONNECTION WITH A PERMITTED ACQUISITION OR OTHER TRANSACTION
PERMITTED UNDER THIS AGREEMENT), INCLUDING INDEBTEDNESS IN RESPECT OF CAPITAL
LEASE OBLIGATIONS, AND ANY RENEWALS, REPLACEMENTS, REFINANCINGS OR EXTENSIONS
THEREOF, PROVIDED THAT ALL SUCH INDEBTEDNESS SHALL NOT EXCEED $20,000,000 IN
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY ONE TIME;

 

(IV)                              UNSECURED LOANS AND ADVANCES (A) BY THE
COMPANY OR ANY SUBSIDIARY TO ANY SUBSIDIARY GUARANTOR, (B) BY ANY SUBSIDIARY TO
THE COMPANY, OR (C) BY THE COMPANY OR ANY SUBSIDIARY TO ANY SUBSIDIARY THAT IS
NOT A SUBSIDIARY GUARANTOR, PROVIDED IN EACH CASE THAT ANY SUCH LOAN OR ADVANCE
IS SUBORDINATED IN RIGHT AND TIME OF PAYMENT TO THE OBLIGATIONS AND IS EVIDENCED
BY A PROMISSORY NOTE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE
SECURITY DOCUMENTS, AND PROVIDED FURTHER THAT ALL SUCH LOANS AND ADVANCES MADE
PURSUANT TO CLAUSE (C) ABOVE TO SUBSIDIARIES (INCLUDING FOREIGN SUBSIDIARIES)
THAT ARE NOT SUBSIDIARY GUARANTORS SHALL BE SUBJECT TO THE LIMITATIONS ON
INVESTMENTS SET FORTH IN SECTION 8.5;

 

(V)                                 INDEBTEDNESS OF THE CREDIT PARTIES UNDER
HEDGE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO MANAGE
EXISTING OR ANTICIPATED INTEREST RATE OR FOREIGN CURRENCY RISKS AND NOT FOR
SPECULATIVE PURPOSES;

 

(VI)                              INDEBTEDNESS EXISTING ON THE CLOSING DATE AND
DESCRIBED IN SCHEDULE 8.2 AND ANY RENEWALS, REPLACEMENTS, REFINANCINGS OR
EXTENSIONS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER FINAL MATURITY DATE OR
DECREASED WEIGHTED AVERAGE LIFE THEREOF;

 

(VII)                           INDEBTEDNESS CONSISTING OF GUARANTY OBLIGATIONS
OF ANY CREDIT PARTY INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR THE BENEFIT
OF ANOTHER CREDIT PARTY, PROVIDED THAT THE PRIMARY OBLIGATION BEING GUARANTEED
IS EXPRESSLY PERMITTED BY THIS

 

94

--------------------------------------------------------------------------------


 

AGREEMENT, AND PROVIDED FURTHER THAT ANY GUARANTY OBLIGATIONS OF THE PARENT, ANY
BORROWER OR ANY SUBSIDIARY GUARANTOR OF OBLIGATIONS OF A SUBSIDIARY THAT IS NOT
A SUBSIDIARY GUARANTOR SHALL BE SUBJECT TO THE LIMITATIONS ON INVESTMENTS SET
FORTH IN SECTION 8.5;

 

(VIII)                        UNSECURED INDEBTEDNESS ISSUED AFTER THE CLOSING
DATE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO SELLERS IN CONNECTION WITH
PERMITTED ACQUISITIONS (INCLUDING INDEBTEDNESS CONSISTING OF CONTINGENT PURCHASE
PRICE OBLIGATIONS), IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $20,000,000
OUTSTANDING AT ANY TIME, PROVIDED THAT SUCH INDEBTEDNESS (A) IS FULLY
SUBORDINATED IN RIGHT AND TIME OF PAYMENT TO THE OBLIGATIONS ON TERMS AND
CONDITIONS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND (B) SHALL HAVE
COVENANTS AND UNDERTAKINGS THAT ARE NO MORE RESTRICTIVE THAN THOSE CONTAINED
HEREIN AND SHALL NOT BE CROSS-DEFAULTED TO THIS AGREEMENT (BUT MAY BE
CROSS-ACCELERATED) (THE INDEBTEDNESS DESCRIBED IN THIS PARAGRAPH, “SELLER
SUBORDINATED INDEBTEDNESS”); AND GUARANTY OBLIGATIONS OF THE PARENT IN RESPECT
OF SELLER SUBORDINATED INDEBTEDNESS PERMITTED HEREUNDER, PROVIDED THAT SUCH
GUARANTY OBLIGATIONS COMPLY WITH CLAUSES (A) AND (B) ABOVE;

 

(IX)                                INDEBTEDNESS THAT MAY BE DEEMED TO EXIST
PURSUANT TO ANY PERFORMANCE BOND, SURETY, STATUTORY APPEAL OR SIMILAR OBLIGATION
ENTERED INTO OR INCURRED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS;

 

(X)                                   INDEBTEDNESS OF THE PARENT AND ITS
SUBSIDIARIES ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL INSTITUTION
OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY (EXCEPT IN THE CASE OF
DAYLIGHT OVERDRAFTS) DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF
BUSINESS, PROVIDED THAT SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE BUSINESS
DAYS OF ITS INCURRENCE;

 

(XI)                                INDEBTEDNESS OF FOREIGN SUBSIDIARIES OF THE
COMPANY UNDER WORKING CAPITAL AND OTHER LOCAL CREDIT ARRANGEMENTS IN AN
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME NOT EXCEEDING $5,000,000 FOR
ANY SUCH FOREIGN SUBSIDIARY AND $15,000,000 IN THE AGGREGATE FOR ALL FOREIGN
SUBSIDIARIES, AND ANY GUARANTY OBLIGATIONS OF THE PARENT OR THE COMPANY IN
RESPECT THEREOF; AND

 

(XII)                             OTHER UNSECURED INDEBTEDNESS OF THE COMPANY
AND ITS DOMESTIC SUBSIDIARIES NOT EXCEEDING $20,000,000 IN AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING AT ANY TIME.

 


8.3                                 LIENS.  EACH OF THE PARENT AND THE BORROWERS
WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR
INDIRECTLY, MAKE, CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY LIEN UPON OR
WITH RESPECT TO ANY PART OF ITS PROPERTY OR ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OR FILE OR PERMIT THE FILING OF, OR PERMIT TO REMAIN IN
EFFECT, ANY FINANCING STATEMENT OR OTHER SIMILAR NOTICE OF ANY LIEN WITH RESPECT
TO ANY SUCH PROPERTY, ASSET, INCOME OR PROFITS UNDER THE UNIFORM COMMERCIAL CODE
OF ANY STATE OR UNDER ANY SIMILAR RECORDING OR NOTICE STATUTE, OR AGREE TO DO
ANY OF THE FOREGOING, OTHER THAN THE FOLLOWING (COLLECTIVELY, “PERMITTED
LIENS”):

 

95

--------------------------------------------------------------------------------


 

(I)                                     LIENS IN FAVOR OF THE ADMINISTRATIVE
AGENT AND THE LENDERS CREATED BY OR OTHERWISE EXISTING UNDER OR IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS;

 

(II)                                  LIENS IN EXISTENCE ON THE CLOSING DATE AND
SET FORTH ON SCHEDULE 8.3, AND ANY EXTENSIONS, RENEWALS OR REPLACEMENTS THEREOF;
PROVIDED THAT ANY SUCH EXTENSION, RENEWAL OR REPLACEMENT LIEN SHALL BE LIMITED
TO ALL OR A PART OF THE PROPERTY THAT SECURED THE LIEN SO EXTENDED, RENEWED OR
REPLACED (PLUS ANY IMPROVEMENTS ON SUCH PROPERTY) AND SHALL SECURE ONLY THOSE
OBLIGATIONS THAT IT SECURES ON THE DATE HEREOF (AND ANY RENEWALS, REPLACEMENTS,
REFINANCINGS OR EXTENSIONS OF SUCH OBLIGATIONS THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF);

 

(III)                               LIENS IMPOSED BY LAW, SUCH AS LIENS OF
CARRIERS, WAREHOUSEMEN, MECHANICS, MATERIALMEN AND LANDLORDS, INCURRED IN THE
ORDINARY COURSE OF BUSINESS FOR SUMS NOT CONSTITUTING BORROWED MONEY THAT ARE
NOT OVERDUE FOR A PERIOD OF MORE THAN SIXTY (60) DAYS OR THAT ARE BEING
CONTESTED IN GOOD FAITH (AND BY APPROPRIATE PROCEEDINGS, EXCEPT WITH RESPECT TO
CLAIMS NOT EXCEEDING $250,000 IN THE AGGREGATE AT ANY TIME) AND FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP (IF SO
REQUIRED);

 

(IV)                              LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA,
THE CREATION OR INCURRENCE OF WHICH WOULD RESULT IN AN EVENT OF DEFAULT UNDER
SECTION 9.1(J)) INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH
WORKER’S COMPENSATION, UNEMPLOYMENT INSURANCE OR OTHER FORMS OF GOVERNMENTAL
INSURANCE OR BENEFITS, OR TO SECURE THE PERFORMANCE OF LETTERS OF CREDIT,
CUSTOMS BONDS, BIDS, TENDERS, STATUTORY OBLIGATIONS, INDEMNITY, SURETY AND
APPEAL BONDS, LEASES, PUBLIC OR STATUTORY OBLIGATIONS, CONTRACTS AND OTHER
SIMILAR OBLIGATIONS (OTHER THAN OBLIGATIONS FOR BORROWED MONEY) ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS;

 

(V)                                 LIENS FOR TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES OR STATUTORY OBLIGATIONS THAT ARE NOT DELINQUENT OR REMAIN
PAYABLE WITHOUT ANY PENALTY OR THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH GAAP (IF SO REQUIRED);

 

(VI)                              ANY ATTACHMENT OR JUDGMENT LIEN NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 9.1(H);

 

(VII)                           LIENS SECURING THE INDEBTEDNESS PERMITTED UNDER
SECTION 8.2(III), PROVIDED THAT (X) ANY SUCH LIEN SHALL ATTACH TO THE PROPERTY
BEING ACQUIRED, CONSTRUCTED OR IMPROVED WITH SUCH INDEBTEDNESS CONCURRENTLY WITH
OR WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE ACQUISITION (OR COMPLETION OF
CONSTRUCTION OR IMPROVEMENT) OR THE REFINANCING THEREOF BY THE COMPANY OR SUCH
SUBSIDIARY, (Y) THE AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH LIEN SHALL NOT
EXCEED 100% OF THE COST TO THE COMPANY OR SUCH SUBSIDIARY OF ACQUIRING,
CONSTRUCTING OR IMPROVING THE PROPERTY AND ANY OTHER ASSETS THEN BEING FINANCED
SOLELY BY THE SAME FINANCING SOURCE, AND (Z) ANY SUCH LIEN SHALL NOT ENCUMBER
ANY OTHER PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES EXCEPT ASSETS THEN
BEING FINANCED SOLELY BY THE SAME FINANCING SOURCE AND PROCEEDS THEREOF;

 

96

--------------------------------------------------------------------------------


 

(VIII)                        CUSTOMARY RIGHTS OF SET-OFF, REVOCATION, REFUND OR
CHARGEBACK UNDER DEPOSIT AGREEMENTS OR UNDER THE UNIFORM COMMERCIAL CODE OF
BANKS OR OTHER FINANCIAL INSTITUTIONS WHERE THE PARENT OR ANY OF ITS
SUBSIDIARIES MAINTAINS DEPOSITS (OTHER THAN DEPOSITS INTENDED AS CASH
COLLATERAL) IN THE ORDINARY COURSE OF BUSINESS;

 

(IX)                                LIENS THAT ARISE IN FAVOR OF BANKS UNDER
ARTICLE 4 OF THE UNIFORM COMMERCIAL CODE ON ITEMS IN COLLECTION AND THE
DOCUMENTS RELATING THERETO AND PROCEEDS THEREOF;

 

(X)                                   LIENS ARISING FROM THE FILING (FOR NOTICE
PURPOSES ONLY) OF UCC-1 FINANCING STATEMENTS (OR EQUIVALENT FILINGS,
REGISTRATIONS OR AGREEMENTS IN FOREIGN JURISDICTIONS) IN RESPECT OF TRUE LEASES
OTHERWISE PERMITTED HEREUNDER;

 

(XI)                                WITH RESPECT TO ANY REALTY OCCUPIED BY THE
PARENT OR ANY OF ITS SUBSIDIARIES, (A) ALL EASEMENTS, RIGHTS OF WAY,
RESERVATIONS, LICENSES, ENCROACHMENTS, VARIATIONS AND SIMILAR RESTRICTIONS,
CHARGES AND ENCUMBRANCES ON TITLE THAT DO NOT SECURE MONETARY OBLIGATIONS AND DO
NOT MATERIALLY IMPAIR THE USE OF SUCH PROPERTY FOR ITS INTENDED PURPOSES OR THE
VALUE THEREOF, AND (B) ANY OTHER LIEN OR EXCEPTION TO COVERAGE DESCRIBED IN
MORTGAGEE POLICIES OF TITLE INSURANCE ISSUED IN FAVOR OF AND ACCEPTED BY THE
ADMINISTRATIVE AGENT;

 

(XII)                             ANY LEASES, SUBLEASES, LICENSES OR SUBLICENSES
GRANTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THIRD PARTIES IN THE
ORDINARY COURSE OF BUSINESS AND NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, AND ANY INTEREST OR TITLE OF A
LESSOR, SUBLESSOR, LICENSOR OR SUBLICENSOR UNDER ANY LEASE OR LICENSE PERMITTED
UNDER THIS AGREEMENT;

 

(XIII)                          LIENS ON THE ASSETS OF FOREIGN SUBSIDIARIES,
SECURING INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARIES PERMITTED UNDER
SECTION 8.2(XI); AND

 

(XIV)                         OTHER LIENS SECURING OBLIGATIONS NOT EXCEEDING
$1,000,000 IN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME.

 


8.4                                 ASSET DISPOSITIONS.  EACH OF THE PARENT AND
THE BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO,
DIRECTLY OR INDIRECTLY, MAKE OR AGREE TO MAKE ANY ASSET DISPOSITION EXCEPT FOR:

 

(I)                                     THE SALE OR OTHER DISPOSITION OF
INVENTORY AND CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS;

 

(II)                                  THE SALE, EXCHANGE OR OTHER DISPOSITION IN
THE ORDINARY COURSE OF BUSINESS OF EQUIPMENT OR OTHER CAPITAL ASSETS NO LONGER
USED OR USEFUL IN THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES;

 

(III)                               THE SALE OR OTHER DISPOSITION OF ASSETS
PURSUANT TO ANY CASUALTY EVENT, PROVIDED ANY NET CASH PROCEEDS THEREFROM ARE BE
REINVESTED OR APPLIED TO THE PREPAYMENT OF THE LOANS IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.6(E);

 

97

--------------------------------------------------------------------------------


 

(IV)                              THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION
OF ASSETS BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO THE COMPANY OR TO A
SUBSIDIARY GUARANTOR (OR BY ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR TO
ANOTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR), IN EACH CASE SO LONG AS
NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM; AND

 

(V)                                 THE SALE OR OTHER DISPOSITION OF ASSETS
(OTHER THAN THE CAPITAL STOCK OF SUBSIDIARIES) OUTSIDE THE ORDINARY COURSE OF
BUSINESS FOR FAIR VALUE AND FOR CONSIDERATION AT LEAST 66-2/3% OF WHICH CONSISTS
OF CASH OR CASH EQUIVALENTS, PROVIDED THAT (X) THE AGGREGATE AMOUNT OF NET CASH
PROCEEDS FROM ALL SUCH SALES OR DISPOSITIONS THAT ARE CONSUMMATED DURING ANY
FISCAL YEAR SHALL NOT EXCEED $5,000,000, (Y) SUCH NET CASH PROCEEDS SHALL, TO
THE EXTENT REQUIRED HEREUNDER, BE REINVESTED OR APPLIED TO THE PREPAYMENT OF THE
LOANS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.6(F), AND (Z) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM.  FOR PURPOSES OF THIS SECTION 8.4, THE FOLLOWING SHALL BE DEEMED TO
BE CASH:  (A) THE ASSUMPTION OF ANY LIABILITIES OF THE COMPANY OR ANY SUBSIDIARY
GUARANTOR WITH RESPECT TO, AND THE RELEASE OF THE COMPANY OR SUCH SUBSIDIARY
GUARANTOR FROM ALL LIABILITY IN RESPECT OF, ANY INDEBTEDNESS OF THE COMPANY OR
THE SUBSIDIARIES PERMITTED HEREUNDER (IN THE AMOUNT OF SUCH INDEBTEDNESS) THAT
IS DUE AND PAYABLE WITHIN ONE YEAR OF THE CONSUMMATION OF SUCH DISPOSITION AND
(B) SECURITIES RECEIVED BY THE COMPANY OR ANY SUBSIDIARY GUARANTOR FROM THE
TRANSFEREE THAT ARE IMMEDIATELY CONVERTIBLE INTO CASH WITHOUT BREACH OF THEIR
TERMS OR THE AGREEMENT PURSUANT TO WHICH THEY WERE PURCHASED AND THAT ARE
PROMPTLY CONVERTED BY THE COMPANY OR SUCH SUBSIDIARY GUARANTOR INTO CASH.

 


8.5                                 INVESTMENTS.  EACH OF THE PARENT AND THE
BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO,
DIRECTLY OR INDIRECTLY, PURCHASE, OWN, INVEST IN OR OTHERWISE ACQUIRE ANY
CAPITAL STOCK, EVIDENCE OF INDEBTEDNESS OR OTHER OBLIGATION OR SECURITY OR ANY
INTEREST WHATSOEVER IN ANY OTHER PERSON, OR MAKE OR PERMIT TO EXIST ANY LOANS,
ADVANCES OR EXTENSIONS OF CREDIT TO, OR ANY INVESTMENT IN CASH OR BY DELIVERY OF
PROPERTY IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE ACQUIRE (WHETHER IN ONE
OR A SERIES OF RELATED TRANSACTIONS) ANY PORTION OF THE ASSETS, BUSINESS OR
PROPERTIES OF ANOTHER PERSON (INCLUDING PURSUANT TO AN ACQUISITION), OR CREATE
OR ACQUIRE ANY SUBSIDIARY, OR BECOME A PARTNER OR JOINT VENTURER IN ANY
PARTNERSHIP OR JOINT VENTURE (COLLECTIVELY, “INVESTMENTS”), OR MAKE A COMMITMENT
OR OTHERWISE AGREE TO DO ANY OF THE FOREGOING, OTHER THAN:

 

(I)                                     INVESTMENTS CONSISTING OF CASH
EQUIVALENTS;

 

(II)                                  INVESTMENTS CONSISTING OF THE EXTENSION OF
TRADE CREDIT, THE CREATION OF PREPAID EXPENSES, AND THE PURCHASE OF INVENTORY,
SUPPLIES, EQUIPMENT AND OTHER ASSETS, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;

 

(III)                               INVESTMENTS CONSISTING OF LOANS AND ADVANCES
TO EMPLOYEES, OFFICERS OR DIRECTORS OF THE PARENT AND ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS NOT EXCEEDING $1,500,000 AT ANY TIME OUTSTANDING,
PROVIDED THAT LOANS FOR THE PURPOSE OF ACQUIRING CAPITAL STOCK OF THE PARENT THE
NET CASH PROCEEDS OF WHICH EQUITY ISSUANCE ARE CONTRIBUTED TO THE CAPITAL OF THE
COMPANY OR USED TO ACQUIRE CAPITAL STOCK OF THE COMPANY SHALL NOT BE SUBJECT TO
SUCH LIMIT;

 

98

--------------------------------------------------------------------------------


 

(IV)                              INVESTMENTS (INCLUDING EQUITY SECURITIES AND
DEBT OBLIGATIONS) OF THE COMPANY AND ITS SUBSIDIARIES (A) RECEIVED IN CONNECTION
WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN GOOD
FAITH SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH,
CUSTOMERS AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS OR
(B) CONSTITUTING NON-CASH PROCEEDS OF ANY SALE, TRANSFER OR OTHER DISPOSITION
PERMITTED BY SECTIONS 8.4(II) OR 8.4(V);

 

(V)                                 WITHOUT DUPLICATION, INVESTMENTS CONSISTING
OF INTERCOMPANY INDEBTEDNESS PERMITTED UNDER SECTION 8.2(IV);

 

(VI)                              INVESTMENTS EXISTING AS OF THE CLOSING DATE
AND DESCRIBED IN SCHEDULE 8.5;

 

(VII)                           INVESTMENTS OF THE CREDIT PARTIES UNDER HEDGE
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO MANAGE EXISTING OR
ANTICIPATED INTEREST RATE OR FOREIGN CURRENCY RISKS AND NOT FOR SPECULATIVE
PURPOSES;

 

(VIII)                        INVESTMENTS (Y) OF THE PARENT IN THE COMPANY AND
(Z) OF THE COMPANY IN ITS SUBSIDIARIES, IN EACH CASE TO THE EXTENT MADE PRIOR TO
THE CLOSING DATE;

 

(IX)                                INVESTMENTS CONSISTING OF THE MAKING OF
CAPITAL CONTRIBUTIONS OR THE PURCHASE OF CAPITAL STOCK (X) BY THE PARENT IN THE
COMPANY, (Y) BY THE COMPANY OR ANY SUBSIDIARY IN ANY OTHER NEWLY CREATED WHOLLY
OWNED SUBSIDIARY THAT IS (OR IMMEDIATELY AFTER GIVING EFFECT TO SUCH INVESTMENT
WILL BE) A SUBSIDIARY GUARANTOR, PROVIDED THAT THE COMPANY COMPLIES WITH THE
PROVISIONS OF SECTION 6.10, AND PROVIDED FURTHER THAT IN NO EVENT SHALL ANY
FOREIGN SUBSIDIARY CREATE OR ACQUIRE ANY DOMESTIC SUBSIDIARY, AND (Z) BY ANY
SUBSIDIARY IN THE COMPANY;

 

(X)                                   INVESTMENTS (OTHER THAN ACQUISITIONS)
CONSISTING OF THE MAKING OF CAPITAL CONTRIBUTIONS OR THE PURCHASE OF CAPITAL
STOCK BY THE COMPANY IN A FOREIGN SUBSIDIARY, THE PROCEEDS OF WHICH WILL BE USED
TO FUND ALL OR A PORTION OF THE ACQUISITION AMOUNT FOR A PERMITTED ACQUISITION;

 

(XI)                                OTHER INVESTMENTS (OTHER THAN ACQUISITIONS)
BY THE COMPANY IN FOREIGN SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, CAPITAL
CONTRIBUTIONS MADE TO ANY FOREIGN SUBSIDIARY, LOANS MADE TO ANY FOREIGN
SUBSIDIARY, AND GUARANTEE OBLIGATIONS WITH RESPECT TO OBLIGATIONS OF ANY SUCH
FOREIGN SUBSIDIARY (OTHER THAN GUARANTEE OBLIGATIONS UNDER SECTION 8.2(XI)) MADE
AFTER THE CLOSING DATE IN AN AGGREGATE AMOUNT NOT EXCEEDING $10,000,000 AT ANY
TIME OUTSTANDING FOR ALL SUCH INVESTMENTS;

 

(XII)                             PERMITTED ACQUISITIONS; AND

 

(XIII)                          OTHER INVESTMENTS OF THE COMPANY AND ITS
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 8.5 (INCLUDING JOINT
VENTURES, BUT EXCLUDING INVESTMENTS IN FOREIGN SUBSIDIARIES) IN AN AGGREGATE
AMOUNT NOT EXCEEDING $10,000,000 AT ANY TIME OUTSTANDING FOR ALL SUCH
INVESTMENTS.

 

99

--------------------------------------------------------------------------------


 


8.6                                 RESTRICTED PAYMENTS.

 

(A)                                  EACH OF THE PARENT AND THE BORROWERS WILL
NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR
INDIRECTLY, DECLARE OR MAKE ANY DIVIDEND PAYMENT, OR MAKE ANY OTHER DISTRIBUTION
OF CASH, PROPERTY OR ASSETS, IN RESPECT OF ANY OF ITS CAPITAL STOCK OR ANY
WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE ITS CAPITAL STOCK, OR PURCHASE, REDEEM,
RETIRE OR OTHERWISE ACQUIRE FOR VALUE ANY SHARES OF ITS CAPITAL STOCK OR ANY
WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE ITS CAPITAL STOCK, OR SET ASIDE FUNDS FOR
ANY OF THE FOREGOING (ANY OF THE FOREGOING, A “RESTRICTED PAYMENT”), EXCEPT
THAT:

 

(I)                                     THE PARENT AND ANY OF ITS SUBSIDIARIES
MAY DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN
ITS COMMON STOCK;

 

(II)                                  THE COMPANY MAY MAKE DIVIDEND PAYMENTS OR
OTHER DISTRIBUTIONS TO THE PARENT IN AMOUNTS EQUAL TO AMOUNTS REQUIRED FOR THE
PARENT TO PAY (Y) UNITED STATES FEDERAL, STATE AND LOCAL INCOME TAXES TO THE
EXTENT SUCH TAXES ARE ATTRIBUTABLE TO THE INCOME OF THE COMPANY AND ITS
SUBSIDIARIES AND (Z) ORDINARY AND REASONABLE HOLDING COMPANY OPERATING EXPENSES;

 

(III)                               EACH WHOLLY OWNED SUBSIDIARY OF THE COMPANY
MAY DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS TO THE COMPANY OR
TO ANOTHER SUBSIDIARY OF THE COMPANY, IN EACH CASE TO THE EXTENT NOT PROHIBITED
UNDER APPLICABLE REQUIREMENTS OF LAW;

 

(IV)                              SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, THE COMPANY MAY
DECLARE AND MAKE DIVIDEND PAYMENTS AND OTHER DISTRIBUTIONS TO THE PARENT TO
ENABLE THE PARENT TO PURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE SHARES OF ITS
CAPITAL STOCK (OR OPTIONS OR RIGHTS TO ACQUIRE ITS CAPITAL STOCK) HELD BY FORMER
OFFICERS, DIRECTORS OR EMPLOYEES FOLLOWING TERMINATION OF SERVICE OR EMPLOYMENT,
IN AN AGGREGATE CASH AMOUNT NOT EXCEEDING $2,000,000 DURING ANY FISCAL YEAR OR
$5,000,000 FOR ALL SUCH PURCHASES, REDEMPTIONS, RETIREMENTS AND ACQUISITIONS
FROM AND AFTER THE CLOSING DATE, IN EACH CASE NET OF ANY PROCEEDS RECEIVED BY
THE PARENT AS A RESULT OF RESALES OF ANY SUCH CAPITAL STOCK; AND

 

(V)                                 THE COMPANY MAY MAKE DIVIDEND PAYMENTS OR
OTHER DISTRIBUTIONS TO THE PARENT TO ENABLE THE PARENT TO MAKE ANY RESTRICTED
PAYMENT IN AN AMOUNT THAT, TAKEN TOGETHER WITH THE AGGREGATE OF ALL OTHER
RESTRICTED PAYMENTS MADE BY THE PARENT AND ITS SUBSIDIARIES (OTHER THAN
RESTRICTED PAYMENTS PERMITTED UNDER SECTIONS 8.6(A)(I), 8.6(A)(II) AND
8.6(A)(III), BUT INCLUDING RESTRICTED PAYMENTS PERMITTED UNDER
SECTION 8.6(A)(IV)) FROM AND AFTER THE CLOSING DATE, DOES NOT EXCEED 50% OF THE
SUM OF (A) CONSOLIDATED NET INCOME FOR THE PERIOD (TAKEN AS ONE ACCOUNTING
PERIOD) FROM THE BEGINNING OF FISCAL YEAR 2005 TO THE END OF THE MOST RECENTLY
ENDED FISCAL QUARTER FOR WHICH THE COMPANY HAS DELIVERED FINANCIAL STATEMENTS AS
REQUIRED BY SECTIONS 6.1(A) OR 6.1(B), AS THE CASE MAY BE, AND THE COMPLIANCE
CERTIFICATE AS REQUIRED BY SECTION 6.2(A), AND (B) $20,000,000, SO LONG AS
(Y) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT THEREFROM AND (Z) THE COMPANY SHALL BE IN COMPLIANCE WITH THE
FINANCIAL COVENANTS CONTAINED IN ARTICLE VII, SUCH COMPLIANCE DETERMINED WITH

 

100

--------------------------------------------------------------------------------


 

REGARD TO CALCULATIONS MADE ON A PRO FORMA BASIS FOR THE REFERENCE PERIOD MOST
RECENTLY ENDED, CALCULATED IN ACCORDANCE WITH GAAP AS IF SUCH RESTRICTED PAYMENT
HAD BEEN MADE ON THE FIRST DAY OF SUCH PERIOD (AND IN THE CASE OF ANY RESTRICTED
PAYMENT OR SERIES OF RELATED RESTRICTED PAYMENTS IN AN AMOUNT EXCEEDING
$5,000,000, THE COMPANY SHALL HAVE FURNISHED TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF A FINANCIAL OFFICER OF THE COMPANY AS TO SUCH COMPLIANCE,
TOGETHER WITH SUPPORTING CALCULATIONS).

 

(B)                                 EACH OF THE PARENT AND THE BORROWERS WILL
NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO, MAKE (OR GIVE ANY
NOTICE IN RESPECT OF) ANY PAYMENT OR PREPAYMENT OF PRINCIPAL ON, OR INTEREST,
FEES OR PREMIUM (IF ANY) WITH RESPECT TO, ANY SUBORDINATED INDEBTEDNESS, OR
DIRECTLY OR INDIRECTLY MAKE ANY REDEMPTION (INCLUDING PURSUANT TO ANY CHANGE OF
CONTROL OR ASSET DISPOSITION PROVISION), RETIREMENT, DEFEASANCE OR OTHER
ACQUISITION FOR VALUE OF ANY SUBORDINATED INDEBTEDNESS, OR MAKE ANY DEPOSIT OR
OTHERWISE SET ASIDE FUNDS FOR ANY OF THE FOREGOING PURPOSES; PROVIDED, HOWEVER,
THAT THE COMPANY AND ITS SUBSIDIARIES MAY MAKE SCHEDULED PRINCIPAL AND INTEREST
PAYMENTS ON ANY SELLER SUBORDINATED INDEBTEDNESS INCURRED OR ISSUED PURSUANT TO
(AND IN ACCORDANCE WITH THE TERMS OF) SECTION 8.2(VIII) AND ANY SUBORDINATED
INDEBTEDNESS EXISTING ON THE CLOSING DATE AND DESCRIBED IN SCHEDULE 8.2, IN EACH
CASE IN ACCORDANCE WITH THE TERMS OF SUCH INDEBTEDNESS (INCLUDING ANY
SUBORDINATION PROVISIONS THEREOF).

 


8.7                                 TRANSACTIONS WITH AFFILIATES.  EACH OF THE
PARENT AND THE BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS
SUBSIDIARIES TO, ENTER INTO ANY TRANSACTION (INCLUDING, WITHOUT LIMITATION, ANY
PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE)
WITH ANY OFFICER, DIRECTOR, STOCKHOLDER OR OTHER AFFILIATE OF THE PARENT OR ANY
OF ITS SUBSIDIARIES, EXCEPT IN THE ORDINARY COURSE OF ITS BUSINESS AND UPON FAIR
AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO IT THAN IT WOULD BE OBTAINED
IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE
OF THE PARENT OR ANY OF ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED IN THIS SECTION 8.7 SHALL PROHIBIT:

 

(I)                                     TRANSACTIONS DESCRIBED ON SCHEDULE 8.7
(AND ANY RENEWALS OR REPLACEMENTS THEREOF ON TERMS NOT MATERIALLY MORE
DISADVANTAGEOUS TO THE APPLICABLE CREDIT PARTY) OR OTHERWISE EXPRESSLY PERMITTED
UNDER THIS AGREEMENT;

 

(II)                                  TRANSACTIONS AMONG THE COMPANY AND THE
SUBSIDIARY GUARANTORS (PROVIDED THAT SUCH TRANSACTIONS SHALL REMAIN SUBJECT TO
ANY OTHER APPLICABLE LIMITATIONS AND RESTRICTIONS SET FORTH IN THIS AGREEMENT);

 

(III)                               THE PAYMENT AND PROVISION BY THE PARENT AND
ITS SUBSIDIARIES OF REASONABLE COMPENSATION, BENEFITS, INDEMNIFICATION AND LOANS
AND ADVANCES PERMITTED BY SECTION 8.5(III) TO THEIR DIRECTORS, OFFICERS AND
EMPLOYEES;

 

(IV)                              EQUITY ISSUANCES WITH RESPECT TO THE PARENT’S
CAPITAL STOCK TO DIRECTORS, OFFICERS AND EMPLOYEES OF THE CREDIT PARTIES
PURSUANT TO EMPLOYEE BENEFIT PLANS, EMPLOYMENT AGREEMENTS OR OTHER EMPLOYMENT
ARRANGEMENTS APPROVED BY THE BOARD OF DIRECTORS OF THE PARENT; AND

 

(V)                                 ANY CONTRIBUTION TO THE CAPITAL OF THE
COMPANY BY THE PARENT OR ANY PURCHASE OF CAPITAL STOCK OF THE COMPANY BY THE
PARENT.

 

101

--------------------------------------------------------------------------------


 


8.8                                 LINES OF BUSINESS.

 

(A)                                  EACH OF THE PARENT AND THE BORROWERS WILL
NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO, ENGAGE IN ANY
LINES OF BUSINESS OTHER THAN THE BUSINESSES ENGAGED IN BY IT ON THE CLOSING DATE
AND BUSINESSES AND ACTIVITIES REASONABLY RELATED THERETO.

 

(B)                                 NOTWITHSTANDING THE PROVISIONS OF
SECTION 8.8(A) OR ANY OTHER PROVISION OF THIS AGREEMENT, THE PARENT SHALL NOT
(I) HOLD ANY ASSETS OTHER THAN THE CAPITAL STOCK OF THE COMPANY, CASH AND CASH
EQUIVALENTS AND RIGHTS UNDER EMPLOYMENT AGREEMENTS AND WRITTEN EMPLOYMENT
ARRANGEMENTS, (II) HAVE ANY LIABILITIES OTHER THAN (A) LIABILITIES UNDER AND AS
PERMITTED BY THE CREDIT DOCUMENTS, (B) TAX LIABILITIES IN THE ORDINARY COURSE OF
BUSINESS, (C) LIABILITIES UNDER EMPLOYMENT AGREEMENTS AND WRITTEN EMPLOYMENT
ARRANGEMENTS AND (D) CORPORATE, ADMINISTRATIVE AND OPERATING EXPENSES IN THE
ORDINARY COURSE OF BUSINESS, OR (III) ENGAGE IN ANY BUSINESS OTHER THAN
(A) OWNING THE CAPITAL STOCK OF THE COMPANY AND ACTIVITIES INCIDENTAL TO SUCH
OWNERSHIP AND TO ITS PUBLIC COMPANY STATUS, AND (B) ACTING AS A GUARANTOR OF THE
OBLIGATIONS HEREUNDER AND GRANTING TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE LENDERS, A SECURITY INTEREST IN AND LIEN UPON ITS ASSETS PURSUANT TO THE
SECURITY DOCUMENTS TO WHICH IT IS A PARTY.

 


8.9                                 SALE-LEASEBACK TRANSACTIONS.  EACH OF THE
PARENT AND THE BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, BECOME OR REMAIN LIABLE AS LESSEE OR AS
GUARANTOR OR OTHER SURETY WITH RESPECT TO ANY LEASE, WHETHER AN OPERATING LEASE
OR A CAPITAL LEASE, OF ANY PROPERTY (WHETHER REAL, PERSONAL OR MIXED, AND
WHETHER NOW OWNED OR HEREAFTER ACQUIRED) (I) THAT ANY CREDIT PARTY HAS SOLD OR
TRANSFERRED (OR IS TO SELL OR TRANSFER) TO A PERSON THAT IS NOT A CREDIT PARTY
OR (II) THAT ANY CREDIT PARTY INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE
AS ANY OTHER PROPERTY THAT, IN CONNECTION WITH SUCH LEASE, HAS BEEN SOLD OR
TRANSFERRED (OR IS TO BE SOLD OR TRANSFERRED) BY A CREDIT PARTY TO ANOTHER
PERSON THAT IS NOT A CREDIT PARTY, IN EACH CASE EXCEPT FOR TRANSACTIONS
OTHERWISE EXPRESSLY PERMITTED UNDER THIS AGREEMENT AND EXCEPT FOR ANY SUCH SALE
OR TRANSFER (MADE IN CONNECTION WITH THE CORRESPONDING LEASEBACK OF THE RELEVANT
ASSET) BY THE COMPANY OR ANY SUBSIDIARY OF ANY FIXED OR CAPITAL ASSETS ACQUIRED
(OR THE CONSTRUCTION OF WHICH IS COMPLETED) AFTER THE CLOSING DATE THAT IS MADE
FOR CASH CONSIDERATION IN AN AMOUNT NOT LESS THAN THE COST OF SUCH FIXED OR
CAPITAL ASSET AND IS CONSUMMATED WITHIN 180 DAYS AFTER THE COMPANY OR SUCH
SUBSIDIARY ACQUIRES OR COMPLETES THE CONSTRUCTION OF SUCH FIXED OR CAPITAL
ASSET.

 


8.10                           CERTAIN AMENDMENTS.  EACH OF THE PARENT AND THE
BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO,
(I) AMEND, MODIFY OR WAIVE, OR PERMIT THE AMENDMENT, MODIFICATION OR WAIVER OF,
ANY PROVISION OF ANY SUBORDINATED INDEBTEDNESS, THE EFFECT OF WHICH WOULD BE
(A) TO INCREASE THE PRINCIPAL AMOUNT DUE THEREUNDER OR PROVIDE FOR ANY MANDATORY
PREPAYMENTS NOT ALREADY PROVIDED FOR BY THE TERMS THEREOF, (B) TO SHORTEN OR
ACCELERATE THE TIME OF PAYMENT OF ANY AMOUNT DUE THEREUNDER, (C) TO INCREASE THE
APPLICABLE INTEREST RATE OR AMOUNT OF ANY FEES OR COSTS DUE THEREUNDER, (D) TO
AMEND ANY OF THE SUBORDINATION PROVISIONS THEREUNDER (INCLUDING ANY OF THE
DEFINITIONS RELATING THERETO), (E) TO MAKE ANY COVENANT OR EVENT OF DEFAULT
THEREIN MORE RESTRICTIVE OR ADD ANY NEW COVENANT OR EVENT OF DEFAULT, (F) TO
GRANT ANY SECURITY OR COLLATERAL TO SECURE PAYMENT THEREOF, OR (G) TO EFFECT ANY
CHANGE IN THE RIGHTS OR OBLIGATIONS OF THE CREDIT PARTIES THEREUNDER OR OF THE
HOLDERS THEREOF THAT, IN THE REASONABLE DETERMINATION OF THE ADMINISTRATIVE
AGENT, WOULD BE ADVERSE IN ANY MATERIAL RESPECT TO THE RIGHTS OR INTERESTS OF
THE LENDERS, (II) BREACH OR OTHERWISE VIOLATE ANY OF THE SUBORDINATION
PROVISIONS APPLICABLE TO ANY

 

102

--------------------------------------------------------------------------------


 


SUBORDINATED INDEBTEDNESS, INCLUDING, WITHOUT LIMITATION, RESTRICTIONS AGAINST
PAYMENT OF PRINCIPAL AND INTEREST THEREON, OR (III) AMEND, MODIFY OR CHANGE ANY
PROVISION OF ITS ARTICLES OR CERTIFICATE OF INCORPORATION OR FORMATION, BYLAWS,
OPERATING AGREEMENT OR OTHER APPLICABLE FORMATION OR ORGANIZATIONAL DOCUMENTS,
AS APPLICABLE, OR THE TERMS OF ANY CLASS OR SERIES OF ITS CAPITAL STOCK, OTHER
THAN IN A MANNER THAT COULD NOT REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE
LENDERS IN ANY MATERIAL RESPECT (PROVIDED THAT THE COMPANY SHALL GIVE THE
ADMINISTRATIVE AGENT AND THE LENDERS NOTICE OF ANY SUCH AMENDMENT, MODIFICATION
OR CHANGE, TOGETHER WITH CERTIFIED COPIES THEREOF).

 


8.11                           LIMITATION ON CERTAIN RESTRICTIONS.  EACH OF THE
PARENT AND THE BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR SUFFER TO
EXIST OR BECOME EFFECTIVE ANY RESTRICTION OR ENCUMBRANCE ON (A) THE ABILITY OF
THE PARENT, THE COMPANY AND ITS SUBSIDIARIES TO PERFORM AND COMPLY WITH THEIR
RESPECTIVE OBLIGATIONS UNDER THE CREDIT DOCUMENTS OR (B) THE ABILITY OF ANY
SUBSIDIARY OF THE COMPANY TO MAKE ANY DIVIDEND PAYMENT OR OTHER DISTRIBUTION IN
RESPECT OF ITS CAPITAL STOCK, TO REPAY INDEBTEDNESS OWED TO THE COMPANY OR ANY
OTHER SUBSIDIARY, TO MAKE LOANS OR ADVANCES TO THE COMPANY OR ANY OTHER
SUBSIDIARY, OR TO TRANSFER ANY OF ITS ASSETS OR PROPERTIES TO THE COMPANY OR ANY
OTHER SUBSIDIARY, EXCEPT (IN THE CASE OF CLAUSE (B) ABOVE ONLY) FOR SUCH
RESTRICTIONS OR ENCUMBRANCES EXISTING UNDER OR BY REASON OF (I) THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS, (II) APPLICABLE REQUIREMENTS OF LAW,
(III) CUSTOMARY NON-ASSIGNMENT PROVISIONS IN LEASES AND LICENSES OF REAL OR
PERSONAL PROPERTY OR OTHER AGREEMENTS ENTERED INTO BY THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS, RESTRICTING THE ASSIGNMENT OR
TRANSFER THEREOF OR OF PROPERTY THAT IS THE SUBJECT THEREOF, (IV) CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN ANY AGREEMENT RELATING TO THE SALE OF
ASSETS (INCLUDING CAPITAL STOCK OF A SUBSIDIARY) PENDING SUCH SALE, PROVIDED
THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE ASSETS BEING SOLD AND
SUCH SALE IS PERMITTED UNDER THIS AGREEMENT, (V) CUSTOMARY PROVISIONS IN JOINT
VENTURE AGREEMENTS ENTERED INTO BY THE COMPANY OR ANY SUBSIDIARY IN THE ORDINARY
COURSE OF BUSINESS, AND (VI) THE CREDIT ARRANGEMENTS PERMITTED UNDER
SECTION 8.2(XI) (BUT ONLY WITH RESPECT TO THE FOREIGN SUBSIDIARY OBLIGORS
THEREUNDER).

 


8.12                           NO OTHER NEGATIVE PLEDGES.  EACH OF THE PARENT
AND THE BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES
TO, ENTER INTO OR SUFFER TO EXIST ANY AGREEMENT OR RESTRICTION THAT, DIRECTLY OR
INDIRECTLY, PROHIBITS OR CONDITIONS THE CREATION, INCURRENCE OR ASSUMPTION OF
ANY LIEN UPON OR WITH RESPECT TO ANY PART OF ITS PROPERTY OR ASSETS, WHETHER NOW
OWNED OR HEREAFTER ACQUIRED, OR AGREE TO DO ANY OF THE FOREGOING, EXCEPT (IN THE
CASE OF CLAUSE (B) ABOVE ONLY) FOR SUCH AGREEMENTS OR RESTRICTIONS EXISTING
UNDER OR BY REASON OF (I) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
(II) APPLICABLE REQUIREMENTS OF LAW, (III) ANY AGREEMENT OR INSTRUMENT CREATING
A PERMITTED LIEN, INCLUDING THE CREDIT ARRANGEMENTS PERMITTED UNDER
SECTION 8.2(XI) (BUT ONLY TO THE EXTENT SUCH AGREEMENT OR RESTRICTION APPLIES TO
THE ASSETS SUBJECT TO SUCH PERMITTED LIEN), (IV) CUSTOMARY PROVISIONS IN LEASES
AND LICENSES OF REAL OR PERSONAL PROPERTY ENTERED INTO BY THE COMPANY OR ANY
SUBSIDIARY AS LESSEE OR LICENSEE IN THE ORDINARY COURSE OF BUSINESS, RESTRICTING
THE GRANTING OF LIENS THEREIN OR IN PROPERTY THAT IS THE SUBJECT THEREOF,
(V) CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN ANY AGREEMENT RELATING TO
THE SALE OF ASSETS (INCLUDING CAPITAL STOCK OF A SUBSIDIARY) PENDING SUCH SALE,
PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE ASSETS BEING
SOLD AND SUCH SALE IS PERMITTED UNDER THIS AGREEMENT, AND (VI) CUSTOMARY
PROVISIONS IN JOINT VENTURE AGREEMENTS ENTERED INTO BY THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS.

 

103

--------------------------------------------------------------------------------


 


8.13                           FISCAL YEAR.  EACH OF THE PARENT AND THE
BORROWERS WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO,
CHANGE ITS FISCAL YEAR OR ITS METHOD OF DETERMINING FISCAL QUARTERS.

 


8.14                           ACCOUNTING CHANGES.  OTHER THAN AS PERMITTED
PURSUANT TO SECTION 1.2, EACH OF THE PARENT AND THE BORROWERS WILL NOT, AND WILL
NOT PERMIT OR CAUSE ANY OF ITS SUBSIDIARIES TO, MAKE OR PERMIT ANY MATERIAL
CHANGE IN ITS ACCOUNTING POLICIES OR REPORTING PRACTICES, EXCEPT AS MAY BE
REQUIRED BY GAAP.

 


ARTICLE IX

 


EVENTS OF DEFAULT

 


9.1                                 EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY
ONE OR MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT”:

 

(A)                                  ANY BORROWER SHALL FAIL TO PAY WHEN DUE
(I) ANY PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION, OR (II) ANY
INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION, ANY FEE PAYABLE UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR (EXCEPT AS PROVIDED IN CLAUSE (I)
ABOVE) ANY OTHER OBLIGATION (OTHER THAN ANY OBLIGATION UNDER A HEDGE AGREEMENT),
AND (IN THE CASE OF THIS CLAUSE (II) ONLY) SUCH FAILURE SHALL CONTINUE FOR A
PERIOD OF THREE (3) BUSINESS DAYS;

 

(B)                                 ANY BORROWER OR ANY OTHER CREDIT PARTY SHALL
(I) FAIL TO OBSERVE, PERFORM OR COMPLY WITH ANY CONDITION, COVENANT OR AGREEMENT
CONTAINED IN ANY OF SECTIONS 2.14, 6.2(F)(I), 6.3(I), 6.8, 6.9 OR 6.10 OR IN
ARTICLES VII OR VIII OR (II) FAIL TO OBSERVE, PERFORM OR COMPLY WITH ANY
CONDITION, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS 6.1 OR 6.2 (OTHER
THAN SECTION 6.2(F)(I)) AND (IN THE CASE OF THIS CLAUSE (II) ONLY) SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE (5) DAYS AFTER THE EARLIER OF
(Y) THE DATE ON WHICH A RESPONSIBLE OFFICER OF THE COMPANY ACQUIRES KNOWLEDGE
THEREOF AND (Z) THE DATE ON WHICH WRITTEN NOTICE THEREOF IS DELIVERED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER TO THE COMPANY;

 

(C)                                  ANY BORROWER OR ANY OTHER CREDIT PARTY
SHALL FAIL TO OBSERVE, PERFORM OR COMPLY WITH ANY CONDITION, COVENANT OR
AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OTHER
THAN THOSE ENUMERATED IN SECTIONS 9.1(A) AND 9.1(B), AND SUCH FAILURE (I) BY THE
EXPRESS TERMS OF SUCH CREDIT DOCUMENT, CONSTITUTES AN EVENT OF DEFAULT, OR
(II) SHALL CONTINUE UNREMEDIED FOR ANY GRACE PERIOD SPECIFICALLY APPLICABLE
THERETO OR, IF NO SUCH GRACE PERIOD IS APPLICABLE, FOR A PERIOD OF THIRTY (30)
DAYS AFTER THE EARLIER OF (Y) THE DATE ON WHICH A RESPONSIBLE OFFICER OF THE
COMPANY ACQUIRES KNOWLEDGE THEREOF AND (Z) THE DATE ON WHICH WRITTEN NOTICE
THEREOF IS DELIVERED BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO THE COMPANY;
OR ANY DEFAULT OR EVENT OF DEFAULT SHALL OCCUR UNDER ANY HEDGE AGREEMENT TO
WHICH ANY CREDIT PARTY AND ANY LENDER OR AFFILIATE OF ANY LENDER ARE PARTIES;

 

(D)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER CREDIT PARTY IN THIS
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR IN ANY CERTIFICATE, INSTRUMENT,
REPORT OR OTHER DOCUMENT FURNISHED AT ANY TIME IN CONNECTION HEREWITH OR
THEREWITH SHALL PROVE TO HAVE BEEN INCORRECT, FALSE OR MISLEADING IN ANY
MATERIAL RESPECT AS OF THE TIME MADE, DEEMED MADE OR FURNISHED;

 

104

--------------------------------------------------------------------------------


 

(E)                                  ANY BORROWER OR ANY OTHER CREDIT PARTY
SHALL (I) FAIL TO PAY WHEN DUE (WHETHER BY SCHEDULED MATURITY, ACCELERATION OR
OTHERWISE AND AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD) (Y) ANY
PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS (OTHER THAN THE INDEBTEDNESS
INCURRED PURSUANT TO THIS AGREEMENT OR A HEDGE AGREEMENT) HAVING AN AGGREGATE
PRINCIPAL AMOUNT OF AT LEAST $5,000,000 OR (Z) ANY TERMINATION OR OTHER PAYMENT
UNDER ANY HEDGE AGREEMENT COVERING A NOTIONAL AMOUNT OF INDEBTEDNESS OF AT LEAST
$5,000,000 OR (II) FAIL TO OBSERVE, PERFORM OR COMPLY WITH ANY CONDITION,
COVENANT OR AGREEMENT CONTAINED IN ANY AGREEMENT OR INSTRUMENT EVIDENCING OR
RELATING TO ANY SUCH INDEBTEDNESS, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION
EXIST IN RESPECT THEREOF, AND THE EFFECT OF SUCH FAILURE, EVENT OR CONDITION IS
TO CAUSE, OR PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF) TO CAUSE (WITH OR WITHOUT THE GIVING OF NOTICE,
LAPSE OF TIME, OR BOTH), WITHOUT REGARD TO ANY SUBORDINATION TERMS WITH RESPECT
THERETO, SUCH INDEBTEDNESS TO BECOME DUE, OR TO BE PREPAID, REDEEMED, PURCHASED
OR DEFEASED, PRIOR TO ITS STATED MATURITY;

 

(F)                                    ANY BORROWER OR ANY OTHER MATERIAL CREDIT
PARTY SHALL (I) FILE A VOLUNTARY PETITION OR COMMENCE A VOLUNTARY CASE SEEKING
LIQUIDATION, WINDING-UP, REORGANIZATION, DISSOLUTION, ARRANGEMENT, READJUSTMENT
OF DEBTS OR ANY OTHER RELIEF UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTROVERT IN A TIMELY AND
APPROPRIATE MANNER, ANY PETITION OR CASE OF THE TYPE DESCRIBED IN
SECTION 9.1(G), (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF OR TAKING
POSSESSION BY A CUSTODIAN, TRUSTEE, RECEIVER OR SIMILAR OFFICIAL FOR OR OF
ITSELF OR ALL OR A SUBSTANTIAL PART OF ITS PROPERTIES OR ASSETS, (IV) FAIL
GENERALLY, OR ADMIT IN WRITING ITS INABILITY, TO PAY ITS DEBTS GENERALLY AS THEY
BECOME DUE, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) TAKE ANY CORPORATE ACTION TO AUTHORIZE OR APPROVE ANY OF THE FOREGOING;

 

(G)                                 ANY INVOLUNTARY PETITION OR CASE SHALL BE
FILED OR COMMENCED AGAINST ANY BORROWER OR ANY OTHER MATERIAL CREDIT PARTY
SEEKING LIQUIDATION, WINDING-UP, REORGANIZATION, DISSOLUTION, ARRANGEMENT,
READJUSTMENT OF DEBTS, THE APPOINTMENT OF A CUSTODIAN, TRUSTEE, RECEIVER OR
SIMILAR OFFICIAL FOR IT OR ALL OR A SUBSTANTIAL PART OF ITS PROPERTIES OR ANY
OTHER RELIEF UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER APPLICABLE BANKRUPTCY,
INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, AND SUCH PETITION OR CASE
SHALL CONTINUE UNDISMISSED AND UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS; OR AN
ORDER, JUDGMENT OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED IN ANY SUCH PROCEEDING;

 

(H)                                 ANY ONE OR MORE MONEY JUDGMENTS, WRITS OR
WARRANTS OF ATTACHMENT, EXECUTIONS OR SIMILAR PROCESSES INVOLVING AN AGGREGATE
AMOUNT IN EXCESS OF $2,500,000 SHALL BE ENTERED OR FILED AGAINST ANY BORROWER OR
ANY OTHER CREDIT PARTY OR ANY OF THEIR RESPECTIVE PROPERTIES AND THE SAME SHALL
NOT BE PAID, DISMISSED, BONDED, VACATED, STAYED OR DISCHARGED WITHIN A PERIOD OF
THIRTY (30) DAYS OR IN ANY EVENT LATER THAN FIVE (5) DAYS PRIOR TO THE DATE OF
ANY PROPOSED SALE OF SUCH PROPERTY THEREUNDER;

 

(I)                                     ANY SECURITY DOCUMENT TO WHICH ANY
BORROWER OR ANY OTHER CREDIT PARTY IS NOW OR HEREAFTER A PARTY SHALL FOR ANY
REASON CEASE TO BE IN FULL FORCE AND EFFECT OR CEASE TO BE EFFECTIVE TO GIVE THE
ADMINISTRATIVE AGENT A VALID AND PERFECTED SECURITY INTEREST IN AND LIEN UPON
COLLATERAL PURPORTED TO BE COVERED THEREBY WITH AN AGGREGATE VALUE OF $1,000,000
OR MORE, SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS, IN EACH CASE UNLESS ANY
SUCH CESSATION OCCURS IN ACCORDANCE WITH THE TERMS THEREOF OR IS DUE TO ANY ACT
OR FAILURE TO ACT ON THE PART OF THE

 

105

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR ANY LENDER, OR ANY BORROWER OR ANY OTHER CREDIT PARTY
SHALL ASSERT ANY OF THE FOREGOING; OR THE GUARANTY AGREEMENT SHALL FOR ANY
REASON CEASE TO BE IN FULL FORCE AND EFFECT AS TO ANY GUARANTOR, OR ANY
GUARANTOR OR ANY PERSON ACTING ON ITS BEHALF SHALL DENY OR DISAFFIRM SUCH
GUARANTOR’S OBLIGATIONS THEREUNDER;

 

(J)                                     ANY ERISA EVENT SHALL OCCUR OR EXIST
WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN AND, AS A RESULT THEREOF,
TOGETHER WITH ALL OTHER ERISA EVENTS THEN EXISTING, ANY CREDIT PARTY AND ITS
ERISA AFFILIATES HAVE INCURRED, OR COULD REASONABLY BE EXPECTED TO INCUR,
LIABILITY (INCLUDING LIABILITY TO ANY ONE OR MORE PLANS OR MULTIEMPLOYER PLANS
OR TO THE PBGC (OR TO ANY COMBINATION THEREOF)) IN EXCESS OF $1,000,000;

 

(K)                                  ANY ONE OR MORE LICENSES, PERMITS,
ACCREDITATIONS OR AUTHORIZATIONS OF ANY BORROWER OR ANY OTHER CREDIT PARTY SHALL
BE SUSPENDED, LIMITED OR TERMINATED OR SHALL NOT BE RENEWED, OR ANY OTHER ACTION
SHALL BE TAKEN, BY ANY GOVERNMENTAL AUTHORITY IN RESPONSE TO ANY ALLEGED FAILURE
BY ANY BORROWER OR ANY OTHER CREDIT PARTY TO BE IN COMPLIANCE WITH APPLICABLE
REQUIREMENTS OF LAW, AND SUCH ACTION, INDIVIDUALLY OR IN THE AGGREGATE, HAS OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

 

(L)                                     ANY OF THE FOLLOWING SHALL OCCUR:

 

(I)                                     THE COMPANY SHALL CEASE TO BE A DIRECT
WHOLLY OWNED SUBSIDIARY OF THE PARENT;

 

(II)                                  ANY BORROWER SHALL CEASE TO BE A WHOLLY
OWNED SUBSIDIARY OF THE COMPANY;

 

(III)                               ANY PERSON OR GROUP OF PERSONS ACTING IN
CONCERT AS A PARTNERSHIP OR OTHER GROUP (OTHER THAN INVESTOR AND ITS AFFILIATES)
SHALL HAVE BECOME, AS A RESULT OF A TENDER OR EXCHANGE OFFER, OPEN MARKET
PURCHASES, PRIVATELY NEGOTIATED PURCHASES OR OTHERWISE, THE BENEFICIAL OWNER
(WITHIN THE MEANING GIVEN TO SUCH TERM IN RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF CAPITAL STOCK OF THE PARENT HAVING 25% OR MORE OF THE
TOTAL VOTING POWER OF THE PARENT AND AT SUCH TIME INVESTOR AND ITS AFFILIATES
ARE THE BENEFICIAL OWNERS (DEFINED AS PROVIDED ABOVE), DIRECTLY OR INDIRECTLY,
OF CAPITAL STOCK OF THE PARENT HAVING A LESSER PERCENTAGE OF THE TOTAL VOTING
POWER OF THE PARENT THAN SUCH OTHER PERSON OR GROUP OF PERSONS; OR

 

(IV)                              DURING ANY PERIOD OF UP TO TWELVE (12)
CONSECUTIVE MONTHS, INDIVIDUALS ON THE BOARD OF DIRECTORS OF THE PARENT
(TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY SUCH BOARD OF DIRECTORS WAS
APPROVED BY A VOTE OF A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE
EITHER DIRECTORS AT THE BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR NOMINATION
FOR ELECTION WAS PREVIOUSLY SO APPROVED) SHALL CEASE TO CONSIST OF A MAJORITY OF
THE INDIVIDUALS WHO CONSTITUTED THE BOARD OF DIRECTORS AT THE BEGINNING OF SUCH
PERIOD.

 


9.2                                 REMEDIES: TERMINATION OF COMMITMENTS,
ACCELERATION, ETC.  UPON AND AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT SHALL AT THE
DIRECTION, OR MAY WITH THE CONSENT, OF THE REQUIRED LENDERS, TAKE ANY OR ALL OF
THE FOLLOWING ACTIONS AT THE SAME OR DIFFERENT TIMES:

 

106

--------------------------------------------------------------------------------


 

(A)                                  DECLARE THE COMMITMENTS, THE SWINGLINE
COMMITMENT, AND THE ISSUING LENDER’S OBLIGATION TO ISSUE LETTERS OF CREDIT, TO
BE TERMINATED, WHEREUPON THE SAME SHALL TERMINATE; PROVIDED THAT, UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT PURSUANT TO SECTION 9.1(F) OR SECTION 9.1(G),
THE COMMITMENTS, THE SWINGLINE COMMITMENT AND THE ISSUING LENDER’S OBLIGATION TO
ISSUE LETTERS OF CREDIT SHALL AUTOMATICALLY BE TERMINATED;

 

(B)                                 DECLARE ALL OR ANY PART OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS TO BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE
PRINCIPAL AMOUNT SO DECLARED TO BE IMMEDIATELY DUE AND PAYABLE, TOGETHER WITH
ALL INTEREST ACCRUED THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS (BUT EXCLUDING ANY AMOUNTS OWING UNDER ANY HEDGE
AGREEMENT), SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT,
DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE OR OTHER NOTICE OR LEGAL PROCESS
OF ANY KIND, ALL OF WHICH ARE HEREBY KNOWINGLY AND EXPRESSLY WAIVED BY THE
BORROWERS; PROVIDED THAT, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT PURSUANT TO
SECTION 9.1(F) OR SECTION 9.1(G), ALL OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS AND ALL OTHER AMOUNTS DESCRIBED IN THIS SECTION 9.2(B) SHALL AUTOMATICALLY
BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE
OF INTENT TO ACCELERATE OR OTHER NOTICE OR LEGAL PROCESS OF ANY KIND, ALL OF
WHICH ARE HEREBY KNOWINGLY AND EXPRESSLY WAIVED BY THE BORROWERS;

 

(C)                                  DIRECT THE COMPANY TO DEPOSIT (AND THE
COMPANY HEREBY AGREES, FORTHWITH UPON RECEIPT OF NOTICE OF SUCH DIRECTION FROM
THE ADMINISTRATIVE AGENT, TO DEPOSIT) WITH THE ADMINISTRATIVE AGENT FROM TIME TO
TIME SUCH ADDITIONAL AMOUNT OF CASH AS IS EQUAL TO 105% OF THE AGGREGATE LETTER
OF CREDIT EXPOSURE THEN OUTSTANDING (WHETHER OR NOT ANY BENEFICIARY UNDER ANY
LETTER OF CREDIT SHALL HAVE DRAWN OR BE ENTITLED AT SUCH TIME TO DRAW
THEREUNDER) PLUS ALL ACCRUED AND UNPAID INTEREST AND FEES THEREON, SUCH AMOUNT
TO BE HELD BY THE ADMINISTRATIVE AGENT IN THE CASH COLLATERAL ACCOUNT AS
SECURITY FOR THE LETTER OF CREDIT EXPOSURE AS DESCRIBED IN SECTION 3.8;

 

(D)                                 APPOINT OR DIRECT THE APPOINTMENT OF A
RECEIVER FOR THE PROPERTIES AND ASSETS OF THE CREDIT PARTIES, BOTH TO OPERATE
AND TO SELL SUCH PROPERTIES AND ASSETS, AND EACH BORROWER, FOR ITSELF AND ON
BEHALF OF ITS SUBSIDIARIES, HEREBY CONSENTS TO SUCH RIGHT AND SUCH APPOINTMENT
AND HEREBY WAIVES ANY OBJECTION SUCH BORROWER OR ANY SUBSIDIARY MAY HAVE THERETO
OR THE RIGHT TO HAVE A BOND OR OTHER SECURITY POSTED BY THE ADMINISTRATIVE AGENT
ON BEHALF OF THE LENDERS, IN CONNECTION THEREWITH; AND

 

(E)                                  EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE
TO IT UNDER THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS AND APPLICABLE LAW.

 


9.3                                 REMEDIES: SET-OFF.  IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES AVAILABLE UNDER THE CREDIT DOCUMENTS OR APPLICABLE LAW OR
OTHERWISE, UPON AND AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT, EACH LENDER OR ANY OF ITS AFFILIATES MAY, AND EACH IS
HEREBY AUTHORIZED BY EACH BORROWER, AT ANY SUCH TIME AND FROM TIME TO TIME, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY KNOWINGLY AND
EXPRESSLY WAIVED BY EACH BORROWER (ON BEHALF OF ITSELF AND THE OTHER CREDIT
PARTIES) TO SET OFF AND TO APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME
OR DEMAND, PROVISIONAL OR FINAL) AND ANY OTHER PROPERTY AT ANY TIME HELD
(INCLUDING AT ANY BRANCHES OR AGENCIES, WHEREVER LOCATED), AND ANY OTHER
INDEBTEDNESS AT ANY

 

107

--------------------------------------------------------------------------------


 


TIME OWING, BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF
SUCH BORROWER OR ANY OTHER CREDIT PARTY AGAINST ANY OR ALL OF THE OBLIGATIONS TO
SUCH LENDER OR AFFILIATE NOW OR HEREAFTER EXISTING, WHETHER OR NOT SUCH
OBLIGATIONS MAY BE CONTINGENT OR UNMATURED, EACH BORROWER (ON BEHALF OF ITSELF
AND THE OTHER CREDIT PARTIES) HEREBY GRANTING TO EACH LENDER A CONTINUING
SECURITY INTEREST IN AND LIEN UPON ALL SUCH DEPOSITS AND OTHER PROPERTY AS
SECURITY FOR SUCH OBLIGATIONS.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE
COMPANY AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND APPLICATION;
PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET-OFF AND APPLICATION.

 


ARTICLE X

 


THE ADMINISTRATIVE AGENT

 


10.1                           APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES WACHOVIA TO ACT AS ADMINISTRATIVE AGENT HEREUNDER AND
UNDER THE OTHER CREDIT DOCUMENTS AND TO TAKE SUCH ACTIONS AS AGENT ON ITS BEHALF
HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS, AND TO EXERCISE SUCH POWERS AND
TO PERFORM SUCH DUTIES, AS ARE SPECIFICALLY DELEGATED TO THE ADMINISTRATIVE
AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH OTHER POWERS AND DUTIES
AS ARE REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY
FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, AND NO CREDIT PARTY
SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.

 


10.2                           NATURE OF DUTIES.  THE ADMINISTRATIVE AGENT SHALL
HAVE NO DUTIES OR RESPONSIBILITIES OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL NOT
HAVE, BY REASON OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, A FIDUCIARY
RELATIONSHIP IN RESPECT OF ANY LENDER OR ANY OTHER PERSON; AND NOTHING IN THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EXPRESS OR IMPLIED, IS INTENDED TO OR
SHALL BE SO CONSTRUED AS TO IMPOSE UPON THE ADMINISTRATIVE AGENT ANY OBLIGATIONS
OR LIABILITIES IN RESPECT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT EXCEPT
AS EXPRESSLY SET FORTH HEREIN OR THEREIN.  THE ADMINISTRATIVE AGENT MAY EXECUTE
ANY OF ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BY OR
THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL NOT BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT THAT IT SELECTS WITH
REASONABLE CARE.  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CONSULT WITH
LEGAL COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT
WITH RESPECT TO ALL MATTERS PERTAINING TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND ITS DUTIES HEREUNDER AND THEREUNDER AND SHALL NOT BE LIABLE FOR
ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH
THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.  THE LENDERS HEREBY
ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT SHALL NOT BE UNDER ANY DUTY TO TAKE
ANY DISCRETIONARY ACTION PERMITTED TO BE TAKEN BY IT PURSUANT TO THE PROVISIONS
OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT UNLESS IT SHALL BE REQUESTED IN
WRITING TO DO SO BY THE REQUIRED LENDERS (OR, WHERE A HIGHER PERCENTAGE OF THE
LENDERS IS EXPRESSLY REQUIRED HEREUNDER, SUCH LENDERS).

 


10.3                           EXCULPATORY PROVISIONS.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH THE CREDIT
DOCUMENTS, EXCEPT FOR ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, (II) RESPONSIBLE IN ANY MANNER TO ANY LENDER OR ANY OTHER PERSON FOR
ANY RECITALS, STATEMENTS, INFORMATION,

 

108

--------------------------------------------------------------------------------


 


REPRESENTATIONS OR WARRANTIES HEREIN OR IN ANY OTHER CREDIT DOCUMENT OR IN ANY
DOCUMENT, INSTRUMENT, CERTIFICATE, REPORT OR OTHER WRITING DELIVERED IN
CONNECTION HEREWITH OR THEREWITH, FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS,
VALIDITY, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR THE FINANCIAL CONDITION OF THE COMPANY, ANY OTHER CREDIT PARTY
OR ANY OTHER PERSON, OR (III) REQUIRED TO ASCERTAIN OR MAKE ANY INQUIRY
CONCERNING THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR
CONDITIONS OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE EXISTENCE OR
POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT, OR TO INSPECT THE
PROPERTIES, BOOKS OR RECORDS OF THE COMPANY OR ANY OTHER CREDIT PARTY.

 


10.4                           RELIANCE BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN
RELYING, UPON ANY NOTICE, STATEMENT, CONSENT OR OTHER COMMUNICATION (INCLUDING,
WITHOUT LIMITATION, ANY THEREOF BY TELEPHONE, TELECOPY, TELEX, TELEGRAM OR
CABLE) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN
SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS.  THE ADMINISTRATIVE AGENT
MAY DEEM AND TREAT EACH LENDER AS THE OWNER OF ITS INTEREST HEREUNDER FOR ALL
PURPOSES HEREOF UNLESS AND UNTIL A WRITTEN NOTICE OF THE ASSIGNMENT, NEGOTIATION
OR TRANSFER THEREOF SHALL HAVE BEEN GIVEN TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO REFRAIN FROM TAKING OR OMITTING TO TAKE ANY ACTION IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (I) IF SUCH ACTION
OR OMISSION WOULD, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT,
VIOLATE ANY APPLICABLE LAW OR ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR (II) UNLESS AND UNTIL IT SHALL HAVE RECEIVED SUCH ADVICE OR
CONCURRENCE OF THE REQUIRED LENDERS (OR, WHERE A HIGHER PERCENTAGE OF THE
LENDERS IS EXPRESSLY REQUIRED HEREUNDER, SUCH LENDERS) AS IT DEEMS APPROPRIATE
OR IT SHALL FIRST HAVE BEEN INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS
AGAINST ANY AND ALL LIABILITY AND EXPENSE (OTHER THAN LIABILITY AND EXPENSE
ARISING FROM ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) THAT MAY BE
INCURRED BY IT BY REASON OF TAKING, CONTINUING TO TAKE OR OMITTING TO TAKE ANY
SUCH ACTION.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF
ACTION WHATSOEVER AGAINST THE ADMINISTRATIVE AGENT AS A RESULT OF THE
ADMINISTRATIVE AGENT’S ACTING OR REFRAINING FROM ACTING HEREUNDER OR UNDER ANY
OTHER CREDIT DOCUMENT IN ACCORDANCE WITH THE INSTRUCTIONS OF THE REQUIRED
LENDERS (OR, WHERE A HIGHER PERCENTAGE OF THE LENDERS IS EXPRESSLY REQUIRED
HEREUNDER, SUCH LENDERS), AND SUCH INSTRUCTIONS AND ANY ACTION TAKEN OR FAILURE
TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL OF THE LENDERS (INCLUDING ALL
SUBSEQUENT LENDERS).

 


10.5                           NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.  EACH LENDER EXPRESSLY ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT
OR AFFILIATES HAS MADE ANY REPRESENTATION OR WARRANTY TO IT AND THAT NO ACT BY
THE ADMINISTRATIVE AGENT OR ANY SUCH PERSON HEREINAFTER TAKEN, INCLUDING ANY
REVIEW OF THE AFFAIRS OF THE COMPANY AND THE OTHER CREDIT PARTIES, SHALL BE
DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE AGENT
TO ANY LENDER.  EACH LENDER REPRESENTS TO THE ADMINISTRATIVE AGENT THAT (I) IT
HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS,
PROSPECTS, OPERATIONS, PROPERTIES, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE COMPANY AND THE OTHER CREDIT PARTIES AND MADE ITS OWN
DECISION TO ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO THE BORROWERS
HEREUNDER, AND (II) IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND

 

109

--------------------------------------------------------------------------------


 


INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION
HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS AND TO MAKE SUCH INVESTIGATION AS
IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTIES, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE COMPANY
AND THE OTHER CREDIT PARTIES.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS, PROSPECTS,
OPERATIONS, PROPERTIES, FINANCIAL OR OTHER CONDITION OR CREDITWORTHINESS OF THE
COMPANY, THE OTHER CREDIT PARTIES OR ANY OTHER PERSON THAT MAY AT ANY TIME COME
INTO THE POSSESSION OF THE ADMINISTRATIVE AGENT OR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES.

 


10.6                           NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT
SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN
NOTICE FROM THE COMPANY OR A LENDER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH
DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF
DEFAULT.”  IN THE EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE,
THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO THE LENDERS AS SOON AS
REASONABLY PRACTICABLE; PROVIDED, HOWEVER, THAT IF ANY SUCH NOTICE HAS ALSO BEEN
FURNISHED TO THE LENDERS, THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO
NOTIFY THE LENDERS WITH RESPECT THERETO.  THE ADMINISTRATIVE AGENT SHALL
(SUBJECT TO SECTIONS 10.4 AND 11.6) TAKE SUCH ACTION WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT AS SHALL REASONABLY BE DIRECTED BY THE REQUIRED
LENDERS; PROVIDED THAT, UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST
INTERESTS OF THE LENDERS EXCEPT TO THE EXTENT THAT THIS AGREEMENT EXPRESSLY
REQUIRES THAT SUCH ACTION BE TAKEN, OR NOT BE TAKEN, ONLY WITH THE CONSENT OR
UPON THE AUTHORIZATION OF THE REQUIRED LENDERS OR ALL OF THE LENDERS.

 


10.7                           INDEMNIFICATION.  TO THE EXTENT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED BY OR ON BEHALF OF THE BORROWERS, AND
WITHOUT LIMITING THE OBLIGATION OF THE BORROWERS TO DO SO, THE LENDERS AGREE
(I) TO INDEMNIFY THE ADMINISTRATIVE AGENT AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT AND AFFILIATES, RATABLY IN PROPORTION TO
THEIR RESPECTIVE PERCENTAGES AS USED IN DETERMINING THE REQUIRED LENDERS AS OF
THE DATE OF DETERMINATION, FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES) OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY AT ANY TIME
(INCLUDING, WITHOUT LIMITATION, AT ANY TIME FOLLOWING THE REPAYMENT IN FULL OF
THE LOANS AND THE TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS) BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ANY
DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, AND (II) TO REIMBURSE THE
ADMINISTRATIVE AGENT UPON DEMAND, RATABLY IN PROPORTION TO THEIR RESPECTIVE
PERCENTAGES AS USED IN DETERMINING THE REQUIRED LENDERS AS OF THE DATE OF
DETERMINATION, FOR ANY REASONABLE EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY,
ADMINISTRATION, AMENDMENT, MODIFICATION, WAIVER OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS,

 

110

--------------------------------------------------------------------------------


 


LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES AND
COMPENSATION OF AGENTS AND EMPLOYEES PAID FOR SERVICES RENDERED ON BEHALF OF THE
ADMINISTRATIVE AGENT HEREUNDER AND/OR THE LENDERS); PROVIDED, HOWEVER, THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
TO THE EXTENT DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PARTY TO BE INDEMNIFIED.

 


10.8                           THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL
CAPACITY.  WITH RESPECT TO ITS COMMITMENTS, THE LOANS MADE BY IT AND THE LETTERS
OF CREDIT ISSUED OR PARTICIPATED IN BY IT, THE ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY AND NOT AS ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS
AND POWERS UNDER THE CREDIT DOCUMENTS AS ANY OTHER LENDER AND MAY EXERCISE THE
SAME AS THOUGH IT WERE NOT PERFORMING THE AGENCY DUTIES SPECIFIED HEREIN; AND
THE TERMS “LENDERS,” “REQUIRED LENDERS” AND ANY SIMILAR TERMS SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY.  THE ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY ACCEPT
DEPOSITS FROM, LEND MONEY TO, MAKE INVESTMENTS IN, AND GENERALLY ENGAGE IN ANY
KIND OF BANKING, TRUST, FINANCIAL ADVISORY OR OTHER BUSINESS WITH THE COMPANY,
ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE AFFILIATES AS IF THE
ADMINISTRATIVE AGENT WERE NOT PERFORMING THE AGENCY DUTIES SPECIFIED HEREIN, AND
MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY OF THEM FOR SERVICES IN
CONNECTION WITH THIS AGREEMENT AND OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE
SAME TO THE LENDERS.

 


10.9                           SUCCESSOR ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME UPON WRITTEN NOTICE TO THE COMPANY
AND THE LENDERS.  UPON ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS
SHALL, WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), HAVE THE RIGHT TO APPOINT A SUCCESSOR TO THE
ADMINISTRATIVE AGENT (PROVIDED THAT THE COMPANY’S CONSENT SHALL NOT BE REQUIRED
IN THE EVENT A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING).  IF NO SUCCESSOR TO THE ADMINISTRATIVE AGENT SHALL HAVE BEEN SO
APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN THIRTY (30) DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF
ITS RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE
LENDERS AND AFTER CONSULTING WITH THE LENDERS AND THE COMPANY, APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A FINANCIAL INSTITUTION HAVING A
RATING OF NOT LESS THAN “A” OR ITS EQUIVALENT BY STANDARD & POOR’S RATINGS
SERVICES OR ANY OF THE LENDERS.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
ADMINISTRATIVE AGENT BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH SUCCESSOR
ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND
THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS.  AFTER ANY RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION AS ADMINISTRATIVE AGENT, THE PROVISIONS OF
THIS ARTICLE SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT.  IF NO SUCCESSOR TO THE
ADMINISTRATIVE AGENT HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE AGENT BY THE
THIRTIETH (30TH) DAY FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S NOTICE OF
RESIGNATION, THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION SHALL NEVERTHELESS
THEREUPON BECOME EFFECTIVE, AND THE LENDERS SHALL THEREAFTER PERFORM ALL OF THE
DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER CREDIT
DOCUMENTS UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED FOR HEREINABOVE.

 

111

--------------------------------------------------------------------------------


 


10.10                     COLLATERAL MATTERS.


 

(A)                                  THE ADMINISTRATIVE AGENT IS HEREBY
AUTHORIZED ON BEHALF OF THE LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR
FURTHER CONSENT FROM THE LENDERS, FROM TIME TO TIME (BUT WITHOUT ANY OBLIGATION)
TO TAKE ANY ACTION WITH RESPECT TO THE COLLATERAL AND THE SECURITY DOCUMENTS
THAT MAY BE DEEMED BY THE ADMINISTRATIVE AGENT IN ITS DISCRETION TO BE NECESSARY
OR ADVISABLE TO PERFECT AND MAINTAIN PERFECTED THE LIENS UPON THE COLLATERAL
GRANTED PURSUANT TO THE SECURITY DOCUMENTS.

 

(B)                                 THE LENDERS HEREBY AUTHORIZE THE
ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE OR, IN THE
CASE OF CLAUSE (III) BELOW, SUBORDINATE ANY LIEN GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UPON ANY COLLATERAL (I) UPON TERMINATION OF THE
COMMITMENTS, TERMINATION, EXPIRATION OR CASH COLLATERALIZATION OF ALL
OUTSTANDING LETTERS OF CREDIT AND PAYMENT IN FULL OF ALL OF THE OBLIGATIONS THEN
DUE AND PAYABLE, (II) CONSTITUTING PROPERTY SOLD OR TO BE SOLD OR DISPOSED OF AS
PART OF OR IN CONNECTION WITH ANY DISPOSITION EXPRESSLY PERMITTED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT OR TO WHICH THE REQUIRED LENDERS HAVE CONSENTED,
(III) CONSTITUTING PROPERTY TO BE SUBJECT TO LIENS PERMITTED BY
SECTION 8.3(VII), OR (IV) OTHERWISE PURSUANT TO AND IN ACCORDANCE WITH THE
PROVISIONS OF ANY APPLICABLE CREDIT DOCUMENT.  UPON REQUEST BY THE
ADMINISTRATIVE AGENT AT ANY TIME, THE LENDERS WILL CONFIRM IN WRITING THE
ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE OR SUBORDINATE ITS LIENS UPON
COLLATERAL PURSUANT TO THIS SECTION 10.10(B).

 


10.11                     ISSUING LENDER AND SWINGLINE LENDER.  THE PROVISIONS
OF THIS ARTICLE X (OTHER THAN SECTIONS 10.9 AND 10.10) SHALL APPLY TO THE
ISSUING LENDER AND THE SWINGLINE LENDER MUTATIS MUTANDIS TO THE SAME EXTENT AS
SUCH PROVISIONS APPLY TO THE ADMINISTRATIVE AGENT.

 


10.12                     OTHER AGENTS, MANAGERS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, ANY LENDERS
IDENTIFIED ON THE COVER PAGE OF THIS AGREEMENT OR ELSEWHERE HEREIN AS A
“SYNDICATION AGENT,” “DOCUMENTATION AGENT,” “CO-AGENT,” “LEAD MANAGER” OR IN ANY
SIMILAR CAPACITY ARE NAMED AS SUCH FOR RECOGNITION PURPOSES ONLY, AND IN THEIR
RESPECTIVE CAPACITIES AS SUCH SHALL HAVE NO POWERS, RIGHTS, DUTIES,
RESPONSIBILITIES OR LIABILITIES WITH RESPECT TO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  WITHOUT
LIMITATION OF THE FOREGOING, NONE OF THE LENDERS SO IDENTIFIED SHALL HAVE, BY
REASON OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, A FIDUCIARY RELATIONSHIP
IN RESPECT OF ANY LENDER OR ANY OTHER PERSON.  EACH LENDER HEREBY MAKES THE SAME
ACKNOWLEDGMENTS WITH RESPECT TO ANY LENDERS SO IDENTIFIED AS IT MAKES IN
SECTION 10.5 WITH RESPECT TO THE ADMINISTRATIVE AGENT.

 


10.13                     POWER OF ATTORNEY FOR GERMAN COLLATERAL AGREEMENTS.


 

(A)                                  EACH SECURED PARTY HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT TO ACT ON ITS BEHALF AND IN ITS NAME AND TO REPRESENT IT IN
ANY WAY WHATSOEVER IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF
EACH GERMAN COLLATERAL AGREEMENT AND THE PERFECTION AND MONITORING OF EACH
SECURITY INTEREST GRANTED UNDER ANY GERMAN COLLATERAL AGREEMENT (A “GERMAN
SECURITY INTEREST”), INCLUDING, BUT NOT LIMITED TO, ANY PLEDGE AGREEMENT WITH
RESPECT TO SHARES OR PARTNERSHIP INTERESTS IN A GERMAN COMPANY IN NOTARIAL FORM,
AS WELL AS ANY OTHER PLEDGE, MORTGAGE, ASSIGNMENT OR TRANSFER OF TITLE FOR
SECURITY PURPOSES.  THIS POWER OF ATTORNEY SHALL

 

112

--------------------------------------------------------------------------------


 

INCLUDE THE POWER TO ENTER INTO AND AGREE THE TERMS OF AND ANY AMENDMENTS TO,
ANY AGREEMENTS WHICH ARE NECESSARY OR DESIRABLE IN THIS CONTEXT, THE POWER TO
MAKE AND RECEIVE ANY AND ALL DECLARATIONS AND TO PERFORM ANY AND ALL ACTIONS
WHICH ARE NECESSARY OR APPROPRIATE IN THIS CONTEXT, WHETHER IN PRIVATE WRITTEN
FORM (PRIVATE SCHRIFTFORM) OR IN NOTARIAL FORM.  THE ADMINISTRATIVE AGENT SHALL
HAVE THE SOLE POWER OF ATTORNEY, IT SHALL BE RELEASED FROM THE RESTRICTIONS OF
SECTION 181 OF THE GERMAN CIVIL CODE (BÜRGERLICHES GESETZBUCH, BGB) AND SHALL BE
AUTHORIZED TO DELEGATE THIS POWER OF ATTORNEY, INCLUDING THE RESTRICTIONS OF
SECTION 181 OF THE GERMAN CIVIL CODE.

 

(B)                                 THE ADMINISTRATIVE AGENT SHALL (I) HOLD SUCH
GERMAN SECURITY INTEREST, IF ANY, WHICH IS TRANSFERRED OR ASSIGNED BY WAY OF
SECURITY (SICHERUNGSÜBEREIGNUNG/SICHERUNGSABTRETUNG) OR OTHERWISE GRANTED UNDER
A NON-ACCESSORY SECURITY RIGHT (NICHT AKZESSORISCHE SICHERHEIT) OR GRANTED TO
THE ADMINISTRATIVE AGENT UNDER AN ACCESSORY SECURITY RIGHT (AKZESSORISCHE
SICHERHEIT) PURSUANT TO A PARALLEL DEBT STRUCTURE AS TRUSTEE (TREUHÄNDER) FOR
THE BENEFIT OF THE SECURED PARTIES AND (II) ADMINISTER IN THE NAME AND ON BEHALF
OF THE LENDERS SUCH GERMAN SECURITY INTEREST WHICH IS PLEDGED (VERPFÄNDUNG) OR
OTHERWISE TRANSFERRED UNDER AN ACCESSORY SECURITY RIGHT (AKZESSORISCHE
SICHERHEIT) TO THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES OTHER THAN
ACCESSORY SECURITY RIGHTS SET FORTH IN CLAUSE (I) ABOVE.

 


ARTICLE XI

 


MISCELLANEOUS

 


11.1                           FEES AND EXPENSES.  THE BORROWERS AGREE (SUBJECT
TO SECTION 11.18) (I) WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE CONSUMMATED, TO PAY UPON DEMAND ALL REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT AND THE ARRANGER (INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF COUNSEL TO THE
ADMINISTRATIVE AGENT AND THE ARRANGER) IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND SYNDICATION OF THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND ANY AMENDMENT, MODIFICATION OR WAIVER HEREOF OR THEREOF OR
CONSENT WITH RESPECT HERETO OR THERETO, (II) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO PAY UPON DEMAND ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT AND EACH LENDER
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN
CONNECTION WITH (Y) ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS
PROVIDED UNDER THIS AGREEMENT, WHETHER IN THE NATURE OF A “WORK-OUT,” IN ANY
INSOLVENCY OR BANKRUPTCY PROCEEDING OR OTHERWISE AND WHETHER OR NOT CONSUMMATED,
AND (Z) THE ENFORCEMENT, ATTEMPTED ENFORCEMENT OR PRESERVATION OF ANY RIGHTS OR
REMEDIES UNDER THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, WHETHER IN
ANY ACTION, SUIT OR PROCEEDING (INCLUDING ANY BANKRUPTCY OR INSOLVENCY
PROCEEDING) OR OTHERWISE, AND (III) TO PAY AND HOLD THE ADMINISTRATIVE AGENT,
THE ARRANGER AND EACH LENDER HARMLESS FROM AND AGAINST ALL LIABILITY FOR ANY
INTANGIBLES, DOCUMENTARY, STAMP OR OTHER SIMILAR TAXES, FEES AND EXCISES, IF
ANY, INCLUDING ANY INTEREST AND PENALTIES, AND ANY FINDER’S OR BROKERAGE FEES,
COMMISSIONS AND EXPENSES (OTHER THAN ANY FEES, COMMISSIONS OR EXPENSES OF
FINDERS OR BROKERS ENGAGED BY THE ADMINISTRATIVE AGENT OR ANY LENDER), THAT MAY
BE PAYABLE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS.

 

113

--------------------------------------------------------------------------------


 


11.2                           INDEMNIFICATION.  THE BORROWERS AGREE (SUBJECT TO
SECTION 11.18), WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE CONSUMMATED, TO INDEMNIFY AND HOLD THE ADMINISTRATIVE AGENT, THE
ARRANGER AND EACH LENDER AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND AFFILIATES (EACH, AN “INDEMNIFIED PERSON”) HARMLESS FROM
AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, OBLIGATIONS, LIABILITIES,
PENALTIES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) OF ANY KIND OR NATURE WHATSOEVER, WHETHER DIRECT,
INDIRECT OR CONSEQUENTIAL (COLLECTIVELY, “INDEMNIFIED COSTS”), THAT MAY AT ANY
TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNIFIED PERSON
AS A RESULT OF, ARISING FROM OR IN ANY WAY RELATING TO THE PREPARATION,
EXECUTION, PERFORMANCE, ENFORCEMENT OF OR PRESERVATION OF RIGHTS UNDER THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN OR ANY TRANSACTION FINANCED OR TO BE FINANCED IN
WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY LOANS OR
LETTERS OF CREDIT (INCLUDING, WITHOUT LIMITATION, IN CONNECTION (I) WITH THE
ACTUAL OR ALLEGED GENERATION, PRESENCE, STORAGE, TREATMENT, DISPOSAL, TRANSPORT,
DISCHARGE OR RELEASE OF ANY HAZARDOUS SUBSTANCES ON, IN, TO OR FROM ANY REAL
PROPERTY AT ANY TIME OWNED, OPERATED OR LEASED BY ANY CREDIT PARTY, (II) ANY
OTHER ENVIRONMENTAL CLAIMS AND (III) ANY VIOLATION OF OR LIABILITY UNDER ANY
ENVIRONMENTAL LAW), OR ANY ACTION, SUIT OR PROCEEDING (INCLUDING ANY INQUIRY OR
INVESTIGATION) BY ANY PERSON, WHETHER THREATENED OR INITIATED, RELATED TO ANY OF
THE FOREGOING, AND IN ANY CASE WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A PARTY
TO ANY SUCH ACTION, PROCEEDING OR SUIT OR A SUBJECT OF ANY SUCH INQUIRY OR
INVESTIGATION; PROVIDED, HOWEVER, THAT NO INDEMNIFIED PERSON SHALL HAVE THE
RIGHT TO BE INDEMNIFIED HEREUNDER FOR ANY INDEMNIFIED COSTS TO THE EXTENT
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNIFIED PERSON.  ALL OF THE FOREGOING INDEMNIFIED COSTS OF ANY
INDEMNIFIED PERSON SHALL BE PAID OR REIMBURSED BY THE BORROWERS, AS AND WHEN
INCURRED AND UPON DEMAND; BUT SHALL BE REPAID TO THE BORROWERS BY ANY
INDEMNIFIED PERSON WHO IS FINALLY DETERMINED TO BE NOT ENTITLED TO
INDEMNIFICATION HEREBY AS PROVIDED IN THE PROVISO TO THE PRECEDING SENTENCE.  TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT ASSERT, AND EACH
BORROWER HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNIFIED PERSON, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN OR ANY TRANSACTION FINANCED OR TO BE
FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY
LOANS OR LETTERS OF CREDIT.

 


11.3                           GOVERNING LAW; CONSENT TO JURISDICTION.  THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE EXPRESSLY
OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES); PROVIDED THAT
EACH LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES OF THE
INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE “ISP”),
AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK

 

114

--------------------------------------------------------------------------------


 


GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF
LAW RULES).  EACH OF THE PARENT AND THE BORROWERS HEREBY CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF ANY STATE COURT WITHIN MECKLENBURG COUNTY, NORTH
CAROLINA, OR ANY FEDERAL COURT LOCATED WITHIN THE WESTERN DISTRICT OF THE STATE
OF NORTH CAROLINA FOR ANY PROCEEDING INSTITUTED HEREUNDER OR UNDER ANY OF THE
OTHER CREDIT DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY PROCEEDING TO WHICH THE
ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER, THE PARENT OR ANY BORROWER IS
A PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF, OR IN CONNECTION WITH
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER, THE PARENT OR
ANY BORROWER.  EACH OF THE PARENT AND THE BORROWERS IRREVOCABLY AGREES TO BE
BOUND (SUBJECT TO ANY AVAILABLE RIGHT OF APPEAL) BY ANY JUDGMENT RENDERED OR
RELIEF GRANTED THEREBY AND FURTHER WAIVES ANY OBJECTION THAT IT MAY HAVE BASED
ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT
OF ANY SUCH PROCEEDING.  EACH OF THE PARENT AND THE BORROWERS CONSENTS THAT ALL
SERVICE OF PROCESS BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO IT AT THE
ADDRESS SET FORTH IN SECTION 11.5, AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND PROPERLY
ADDRESSED.  NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER TO BRING ANY ACTION OR
PROCEEDING AGAINST THE PARENT OR ANY BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.

 


11.4                           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS
RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS TO
WHICH IT IS A PARTY.

 


11.5                           NOTICES.


 

(A)                                  EXCEPT IN THE CASES OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, AND EXCEPT AS
PROVIDED IN SECTION 11.5(B), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE TRANSMISSION) AND MAILED BY
CERTIFIED OR REGISTERED MAIL, SENT BY OVERNIGHT DELIVERY, TELECOPIED OR
DELIVERED BY HAND TO THE PARTY TO BE NOTIFIED AT THE FOLLOWING ADDRESSES:

 

(i)                                     if to the Parent, the Company or any
other Borrower, to dj Orthopedics, LLC, 2985 Scott Street, Vista, California
92081, Attention: Chief Financial Officer, Telecopy No. (760) 734-3536;

 

115

--------------------------------------------------------------------------------


 

(ii)                                  if to the Administrative Agent, to
Wachovia Bank, National Association, Charlotte Plaza Building, 201 South College
Street, 8th Floor NC 0680, Charlotte, North Carolina 28288, Attention:
Syndication Agency Services, Telephone No. (704) 383-3721, Telecopy No. (704)
383-0288; and

 

(iii)                               if to any Lender, to it at the address set
forth on Schedule 1.1 (or if to any Lender not a party hereto as of the date
hereof, at the address designated in or in connection with its Assignment and
Acceptance);

 

or in each case, to such other address as any party may designate for itself by
like notice to all other parties hereto.  Except as provided in Section 11.5(b),
all such notices and communications shall be deemed to have been given (i) if
mailed by certified or registered mail, on the third (3rd) Business Day after
deposit in the mails, (ii) if sent by overnight delivery service or telecopied,
when delivered to the courier for overnight delivery or transmitted by
telecopier, respectively, or (iii) if delivered by hand, upon delivery; provided
that notices and communications to the Administrative Agent shall not be
effective until received by the Administrative Agent.

 

(B)                                 NOTICES AND COMMUNICATIONS TO THE LENDERS
HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING
E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES THEREUNDER BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR ANY CREDIT PARTY MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATION PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.  UNLESS THE ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES,
(I) NOTICES AND OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED
TO HAVE BEEN GIVEN UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE
INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS
AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), AND (II) NOTICES OR
OTHER COMMUNICATIONS POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED
TO HAVE BEEN GIVEN UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS
E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT
SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS
THEREFOR.

 


11.6                           AMENDMENTS, WAIVERS, ETC.  NO AMENDMENT,
MODIFICATION, WAIVER OR DISCHARGE OR TERMINATION OF, OR CONSENT TO ANY DEPARTURE
BY ANY CREDIT PARTY FROM, ANY PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT SHALL BE EFFECTIVE UNLESS IN A WRITING SIGNED BY THE REQUIRED LENDERS
(OR BY THE ADMINISTRATIVE AGENT AT THE DIRECTION OR WITH THE CONSENT OF THE
REQUIRED LENDERS), AND THEN THE SAME SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT
NO SUCH AMENDMENT, MODIFICATION, WAIVER, DISCHARGE, TERMINATION OR CONSENT
SHALL:

 

(A)                                  UNLESS AGREED TO BY EACH LENDER DIRECTLY
AFFECTED THEREBY, (I) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION, REDUCE THE RATE OF OR FORGIVE ANY INTEREST THEREON, OR
REDUCE OR FORGIVE ANY FEES HEREUNDER (OTHER THAN FEES PAYABLE TO THE
ADMINISTRATIVE AGENT, THE ARRANGER OR THE ISSUING LENDER FOR ITS OWN ACCOUNT),
(II) EXTEND THE FINAL SCHEDULED MATURITY DATE OR ANY OTHER SCHEDULED DATE FOR
THE PAYMENT OF ANY PRINCIPAL OF OR

 

116

--------------------------------------------------------------------------------


 

INTEREST ON ANY LOAN (INCLUDING ANY SCHEDULED DATE FOR THE MANDATORY REDUCTION
OR TERMINATION OF ANY COMMITMENTS, BUT EXCLUDING ANY MANDATORY PREPAYMENT OF THE
LOANS PURSUANT TO SECTIONS 2.6(D) THROUGH 2.6(G) OR REDUCTION OR TERMINATION OF
THE REVOLVING CREDIT COMMITMENTS IN CONNECTION THEREWITH), EXTEND THE TIME OF
PAYMENT OF ANY REIMBURSEMENT OBLIGATION OR ANY INTEREST THEREON, EXTEND THE
EXPIRY DATE OF ANY LETTER OF CREDIT BEYOND THE LETTER OF CREDIT MATURITY DATE,
OR EXTEND THE TIME OF PAYMENT OF ANY FEES HEREUNDER (OTHER THAN FEES PAYABLE TO
THE ADMINISTRATIVE AGENT, THE ARRANGER OR THE ISSUING LENDER FOR ITS OWN
ACCOUNT), OR (III) MODIFY THE AMORTIZATION SCHEDULE SET FORTH IN SECTION 2.6(A)
OR THE AMORTIZATION OF ANY INCREMENTAL TERM LOANS;

 

(B)                                 UNLESS AGREED TO BY ALL OF THE LENDERS,
(I) EXCEPT AS MAY BE OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT OR IN ANY
OTHER CREDIT DOCUMENT, RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR
RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY AGREEMENT,
(II) CHANGE THE PERCENTAGE OF THE AGGREGATE COMMITMENTS OR OF THE AGGREGATE
UNPAID PRINCIPAL AMOUNT OF THE LOANS, OR THE NUMBER OR PERCENTAGE OF LENDERS,
THAT SHALL BE REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE OR APPROVE, OR
DIRECT THE ADMINISTRATIVE AGENT TO TAKE, ANY ACTION HEREUNDER (INCLUDING AS SET
FORTH IN THE DEFINITION OF “REQUIRED LENDERS”), (III) CHANGE ANY OTHER PROVISION
OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS REQUIRING, BY ITS TERMS,
THE CONSENT OR APPROVAL OF ALL THE LENDERS FOR SUCH AMENDMENT, MODIFICATION,
WAIVER, DISCHARGE, TERMINATION OR CONSENT, (IV) CHANGE OR WAIVE ANY PROVISION OF
SECTION 2.15, ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
REQUIRING PRO RATA TREATMENT OF ANY LENDERS, OR THIS SECTION 11.6, OR (V) EXCEPT
AS SET FORTH IN SECTIONS 2.20 AND 2.21, INCREASE OR EXTEND ANY COMMITMENT OF ANY
LENDER (IT BEING UNDERSTOOD THAT A WAIVER OF ANY CONDITION PRECEDENT SET FORTH
IN SECTION 4.2 OR OF ANY DEFAULT OR EVENT OF DEFAULT OR MANDATORY REDUCTION IN
THE COMMITMENTS, IF AGREED TO BY THE REQUIRED LENDERS, REQUIRED REVOLVING CREDIT
LENDERS OR ALL LENDERS (AS MAY BE REQUIRED HEREUNDER WITH RESPECT TO SUCH
WAIVER), SHALL NOT CONSTITUTE SUCH AN INCREASE);

 

(C)                                  UNLESS AGREED TO BY ALL OF THE REVOLVING
CREDIT LENDERS, CHANGE THE PERCENTAGE SET FORTH IN THE DEFINITION OF “REQUIRED
REVOLVING CREDIT LENDERS” (IT BEING UNDERSTOOD THAT NO CONSENT OF ANY OTHER
LENDER OR THE ADMINISTRATIVE AGENT IS REQUIRED);

 

(D)                                 UNLESS AGREED TO BY THE REQUIRED REVOLVING
CREDIT LENDERS, (I) EXCEPT FOR ANY SUCH CHANGES TO WHICH SECTION 11.6(A)
APPLIES, CHANGE ANY PROVISION OF ARTICLE III OR ANY TERMS OR PROVISIONS OF ANY
LETTER OF CREDIT OR ANY SUPPORTING DOCUMENTATION RELATING THERETO (IT BEING
UNDERSTOOD THAT NO CONSENT OF ANY OTHER LENDER OR THE ADMINISTRATIVE AGENT IS
REQUIRED), OR (II) AMEND, MODIFY OR WAIVE ANY CONDITION PRECEDENT TO ANY
BORROWING OF REVOLVING LOANS OR ISSUANCE OF A LETTER OF CREDIT SET FORTH IN
SECTION 4.2 (INCLUDING IN CONNECTION WITH ANY WAIVER OF AN EXISTING DEFAULT OR
EVENT OF DEFAULT) (IT BEING UNDERSTOOD THAT NO CONSENT OF ANY OTHER LENDER OR
THE ADMINISTRATIVE AGENT IS REQUIRED); AND

 

(E)                                  UNLESS AGREED TO BY THE ISSUING LENDER, THE
SWINGLINE LENDER OR THE ADMINISTRATIVE AGENT IN ADDITION TO THE LENDERS REQUIRED
AS PROVIDED HEREINABOVE TO TAKE SUCH ACTION, AFFECT THE RESPECTIVE RIGHTS OR
OBLIGATIONS OF THE ISSUING LENDER, THE SWINGLINE LENDER OR THE ADMINISTRATIVE
AGENT, AS APPLICABLE, HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS;

 

117

--------------------------------------------------------------------------------


 

and provided further that (i) if any amendment, modification, waiver or consent
would adversely affect the holders of Loans of a particular Class (the “affected
Class”) relative to holders of Loans of another Class (including, without
limitation, by way of reducing the relative proportion of any payments,
prepayments or Commitment reductions to be applied for the benefit of holders of
Loans of the affected Class under Sections 2.6(d) through 2.6(g)), then such
amendment, modification, waiver or consent shall require the consent of Lenders
holding at least a majority of the aggregate outstanding principal amount of all
Loans (and unutilized Commitments, if any) of the affected Class, (ii) the Fee
Letter may only be amended or modified, and any rights thereunder waived, in a
writing signed by the parties thereto, and (iii) this Agreement and the other
Credit Documents may be amended or modified with the consent of the Company and
the Administrative Agent to give effect to any Revolving Credit Commitment
Increase or Incremental Term Loans as set forth in Sections 2.20 and 2.21.

 


11.7                           ASSIGNMENTS, PARTICIPATIONS.


 

(A)                                  EACH LENDER MAY ASSIGN TO ONE OR MORE OTHER
ELIGIBLE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A
PORTION OF ITS COMMITMENTS, THE OUTSTANDING LOANS MADE BY IT AND ITS
PARTICIPATIONS IN LETTERS OF CREDIT); PROVIDED, HOWEVER, THAT:

 

(I)                                     EACH SUCH ASSIGNMENT BY A LENDER OF ANY
OF ITS INTERESTS RELATING TO LOANS OF A PARTICULAR CLASS SHALL BE MADE IN SUCH
MANNER SO THAT THE SAME PORTION OF ITS COMMITMENT, LOANS AND OTHER INTERESTS
UNDER AND WITH RESPECT TO SUCH CLASS IS ASSIGNED TO THE RELEVANT ASSIGNEE,
INCLUDING WITH RESPECT TO DOLLAR REVOLVING LOANS AND FOREIGN CURRENCY REVOLVING
LOANS (BUT ASSIGNMENTS NEED NOT BE PRO RATA AS AMONG CLASSES OF LOANS);

 

(II)                                  EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER,
WITHOUT THE WRITTEN CONSENT (TO BE EVIDENCED BY ITS COUNTEREXECUTION OF THE
RELEVANT ASSIGNMENT AND ACCEPTANCE AND NOT TO BE UNREASONABLY WITHHELD OR
DELAYED) OF EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE COMPANY, NO SUCH ASSIGNMENT SHALL
BE IN AN AGGREGATE PRINCIPAL AMOUNT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT
AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT) LESS THAN (X) IN THE CASE OF
TERM LOANS, $1,000,000 (OR, IF LESS, THE FULL AMOUNT OF THE ASSIGNING LENDER’S
OUTSTANDING TERM LOANS OF A PARTICULAR CLASS), (Y) IN THE CASE OF REVOLVING
CREDIT COMMITMENTS, $2,500,000 (OR, IF LESS, THE ENTIRE REVOLVING CREDIT
COMMITMENT OF THE ASSIGNING LENDER), OR (Z) IN THE CASE OF SWINGLINE LOANS, THE
ENTIRE SWINGLINE COMMITMENT AND THE FULL AMOUNT OF THE OUTSTANDING SWINGLINE
LOANS; AND

 

(III)                               THE PARTIES TO EACH SUCH ASSIGNMENT WILL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND
RECORDING IN THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE AND WILL PAY A
NONREFUNDABLE PROCESSING FEE OF $3,500 TO THE ADMINISTRATIVE AGENT FOR ITS OWN
ACCOUNT.

 

Upon such execution, delivery, acceptance and recording of the Assignment and
Acceptance, from and after the effective date specified therein, (A) the
Assignee thereunder shall be a party

 

118

--------------------------------------------------------------------------------


 

hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of the assigning Lender hereunder with respect thereto and
(B) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than rights under the provisions of this Agreement
and the other Credit Documents relating to indemnification or payment of fees,
costs and expenses, to the extent such rights relate to the time prior to the
effective date of such Assignment and Acceptance) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto, except that such assigning Lender shall continue to be entitled to
the protections of Sections 2.16(a), 2.16(b), 2.17, 11.1 and 11.2 for matters
arising during the periods while it was a Lender hereunder).  The terms and
provisions of each Assignment and Acceptance shall, upon the effectiveness
thereof, be incorporated into and made a part of this Agreement, and the
covenants, agreements and obligations of each Lender set forth therein shall be
deemed made to and for the benefit of the Administrative Agent and the other
parties hereto as if set forth at length herein.

 

(B)                                 THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWERS, WILL MAINTAIN AT ITS ADDRESS FOR
NOTICES REFERRED TO IN SECTION 11.5(A)(II) A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENTS OF, AND PRINCIPAL
AMOUNT OF THE LOANS OWING TO, EACH LENDER FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR, AND THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS AND
EACH LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 

(C)                                  UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE AND,
IF REQUIRED, COUNTEREXECUTED BY THE COMPANY AND THE ISSUING LENDER, TOGETHER
WITH THE PROCESSING FEE REFERRED TO IN SECTION 11.7(A), THE ADMINISTRATIVE AGENT
WILL (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) ON OR AS OF THE EFFECTIVE
DATE THEREOF, RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND
(III) GIVE NOTICE THEREOF TO THE COMPANY AND THE LENDERS.  IF REQUESTED BY OR ON
BEHALF OF THE ASSIGNEE, EACH APPLICABLE BORROWER, AT ITS OWN EXPENSE, WILL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A NEW NOTE OR NOTES TO THE ORDER
OF THE ASSIGNEE (AND, IF THE ASSIGNING LENDER HAS RETAINED ANY PORTION OF ITS
RIGHTS AND OBLIGATIONS HEREUNDER, TO THE ORDER OF THE ASSIGNING LENDER),
PREPARED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF SECTION 2.4 AS
NECESSARY TO REFLECT, AFTER GIVING EFFECT TO THE ASSIGNMENT, THE COMMITMENTS
AND/OR OUTSTANDING LOANS, AS THE CASE MAY BE, OF THE ASSIGNEE AND (TO THE EXTENT
OF ANY RETAINED INTERESTS) THE ASSIGNING LENDER, IN SUBSTANTIALLY THE FORM OF
EXHIBITS A-1, A-2 AND/OR A-3, AS APPLICABLE.  THE ADMINISTRATIVE AGENT WILL
RETURN CANCELED NOTES TO EACH APPLICABLE BORROWER.  AT THE TIME OF EACH
ASSIGNMENT PURSUANT TO THIS SECTION 11.7 TO A PERSON THAT IS A NON-U.S. LENDER
AND IS NOT ALREADY A LENDER HEREUNDER, THE ASSIGNEE LENDER SHALL PROVIDE TO THE
COMPANY AND THE ADMINISTRATIVE AGENT THE APPROPRIATE INTERNAL REVENUE SERVICE
FORMS DESCRIBED IN SECTION 2.17.

 

119

--------------------------------------------------------------------------------


 

(D)                                 EACH LENDER MAY, WITHOUT THE CONSENT OF ANY
BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER, SELL TO ONE OR MORE
OTHER PERSONS (EACH, A “PARTICIPANT”) PARTICIPATIONS IN ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
OR A PORTION OF ITS COMMITMENTS, THE OUTSTANDING LOANS MADE BY IT AND ITS
PARTICIPATIONS IN LETTERS OF CREDIT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED AND SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (II) THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, AND NO LENDER SHALL PERMIT ANY PARTICIPANT TO
HAVE ANY VOTING RIGHTS OR ANY RIGHT TO CONTROL THE VOTE OF SUCH LENDER WITH
RESPECT TO ANY AMENDMENT, MODIFICATION, WAIVER, CONSENT OR OTHER ACTION
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT (EXCEPT AS TO ACTIONS DESCRIBED IN
SECTION 11.6(A) AND CLAUSES (I) AND (II) OF SECTION 11.6(B) THAT AFFECT SUCH
PARTICIPANT OR THE LENDER SELLING THE PARTICIPATION), AND (III) NO PARTICIPANT
SHALL HAVE ANY RIGHTS UNDER THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS,
EACH PARTICIPANT’S RIGHTS AGAINST THE GRANTING LENDER IN RESPECT OF ANY
PARTICIPATION TO BE THOSE SET FORTH IN THE PARTICIPATION AGREEMENT, AND ALL
AMOUNTS PAYABLE BY THE BORROWERS HEREUNDER SHALL BE DETERMINED AS IF SUCH LENDER
HAD NOT GRANTED SUCH PARTICIPATION.  NOTWITHSTANDING THE FOREGOING, EACH
PARTICIPANT SHALL HAVE THE RIGHTS OF A LENDER FOR PURPOSES OF SECTIONS 2.16(A),
2.16(B), 2.17, 2.18 AND 9.3, AND SHALL BE ENTITLED TO THE BENEFITS THERETO, TO
THE EXTENT THAT THE LENDER GRANTING SUCH PARTICIPATION WOULD BE ENTITLED TO SUCH
BENEFITS IF THE PARTICIPATION HAD NOT BEEN MADE, PROVIDED THAT NO PARTICIPANT
SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO ANY OF SUCH SECTIONS
THAN THE LENDER GRANTING SUCH PARTICIPATION WOULD HAVE BEEN ENTITLED TO RECEIVE
IN RESPECT OF THE AMOUNT OF THE PARTICIPATION MADE BY SUCH LENDER TO SUCH
PARTICIPANT HAD SUCH PARTICIPATION NOT BEEN MADE.

 

(E)                                  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO PROHIBIT ANY LENDER FROM PLEDGING OR ASSIGNING ALL OR ANY PORTION
OF ITS RIGHTS AND INTEREST HEREUNDER AS SECURITY FOR BORROWINGS OR OTHER
OBLIGATIONS, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK OR, IN THE CASE OF ANY LENDER THAT IS AN FUND, TO THE
TRUSTEE UNDER ANY INDENTURE TO WHICH SUCH FUND IS A PARTY IN SUPPORT OF ITS
OBLIGATIONS TO THE TRUSTEE FOR THE BENEFIT OF THE APPLICABLE TRUST
BENEFICIARIES; PROVIDED, HOWEVER, THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL
RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER; AND PROVIDED FURTHER
THAT ANY FORECLOSURE OR SIMILAR ACTION BY ANY SUCH TRUSTEE SHALL BE SUBJECT TO
THE PROVISIONS OF THIS SECTION 11.7 CONCERNING ASSIGNMENTS AND NO SUCH TRUSTEE
SHALL HAVE ANY VOTING RIGHTS HEREUNDER SOLELY ON ACCOUNT OF SUCH PLEDGE.

 

(F)                                    ANY LENDER OR PARTICIPANT MAY, IN
CONNECTION WITH ANY ASSIGNMENT, PARTICIPATION, PLEDGE OR PROPOSED ASSIGNMENT,
PARTICIPATION OR PLEDGE PURSUANT TO THIS SECTION 11.7, DISCLOSE TO THE ASSIGNEE,
PARTICIPANT OR PLEDGEE OR PROPOSED ASSIGNEE, PARTICIPANT OR PLEDGEE ANY
INFORMATION RELATING TO THE COMPANY AND ITS SUBSIDIARIES FURNISHED TO IT BY OR
ON BEHALF OF ANY OTHER PARTY HERETO, PROVIDED THAT SUCH ASSIGNEE, PARTICIPANT OR
PLEDGEE OR PROPOSED ASSIGNEE, PARTICIPANT OR PLEDGEE AGREES IN WRITING TO KEEP
SUCH INFORMATION CONFIDENTIAL TO THE SAME EXTENT REQUIRED OF THE LENDERS UNDER
SECTION 11.13.

 

(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IF WACHOVIA ASSIGNS ALL OF ITS COMMITMENTS AND LOANS IN
ACCORDANCE WITH THIS SECTION 11.7, WACHOVIA MAY RESIGN AS ISSUING LENDER UPON
WRITTEN NOTICE TO THE COMPANY AND THE LENDERS.  UPON ANY SUCH NOTICE OF

 

120

--------------------------------------------------------------------------------


 

RESIGNATION, THE COMPANY SHALL HAVE THE RIGHT TO APPOINT FROM AMONG THE LENDERS
A SUCCESSOR ISSUING LENDER; PROVIDED THAT NO FAILURE BY THE COMPANY TO MAKE SUCH
APPOINTMENT SHALL AFFECT THE RESIGNATION OF WACHOVIA AS ISSUING LENDER. 
WACHOVIA SHALL RETAIN ALL OF THE RIGHTS AND OBLIGATIONS OF THE ISSUING LENDER
HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT ISSUED BY IT AND OUTSTANDING AS
OF THE EFFECTIVE DATE OF ITS RESIGNATION AND ALL OBLIGATIONS OF THE COMPANY AND
THE REVOLVING CREDIT LENDERS WITH RESPECT THERETO (INCLUDING THE RIGHT TO
REQUIRE THE REVOLVING CREDIT LENDERS TO MAKE REVOLVING LOANS OR FUND
PARTICIPATION INTERESTS PURSUANT TO ARTICLE III).

 


11.8                           NO WAIVER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS ARE CUMULATIVE AND IN ADDITION TO, AND NOT EXCLUSIVE
OF, ALL OTHER RIGHTS AND REMEDIES AVAILABLE AT LAW, IN EQUITY OR OTHERWISE.  NO
FAILURE OR DELAY ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR PRIVILEGE
PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT,
POWER OR PRIVILEGE OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR EVENT OF
DEFAULT.  NO COURSE OF DEALING BETWEEN ANY CREDIT PARTY, THE ADMINISTRATIVE
AGENT OR THE LENDERS OR THEIR AGENTS OR EMPLOYEES SHALL BE EFFECTIVE TO AMEND,
MODIFY OR DISCHARGE ANY PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR TO CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT.  NO NOTICE TO OR
DEMAND UPON ANY CREDIT PARTY IN ANY CASE SHALL ENTITLE ANY CREDIT PARTY TO ANY
OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR
CONSTITUTE A WAIVER OF THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO
EXERCISE ANY RIGHT OR REMEDY OR TAKE ANY OTHER OR FURTHER ACTION IN ANY
CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.

 


11.9                           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE
SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO, AND ALL REFERENCES HEREIN TO ANY
PARTY SHALL BE DEEMED TO INCLUDE ITS SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER,
THAT (I) NEITHER THE PARENT, THE COMPANY NOR ANY OTHER BORROWER SHALL SELL,
ASSIGN OR TRANSFER ANY OF ITS RIGHTS, INTERESTS, DUTIES OR OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE LENDERS AND
(II) ASSIGNEES AND PARTICIPANTS SHALL HAVE SUCH RIGHTS AND OBLIGATIONS WITH
RESPECT TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AS ARE PROVIDED FOR
UNDER AND PURSUANT TO THE PROVISIONS OF SECTION 11.7.

 


11.10                     SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES AND
AGREEMENTS MADE BY OR ON BEHALF OF THE BORROWERS OR ANY OTHER CREDIT PARTY IN
THIS AGREEMENT AND IN THE OTHER CREDIT DOCUMENTS SHALL SURVIVE THE EXECUTION AND
DELIVERY HEREOF OR THEREOF, THE MAKING AND REPAYMENT OF THE LOANS AND THE
ISSUANCE AND REPAYMENT OF THE LETTERS OF CREDIT.  IN ADDITION, NOTWITHSTANDING
ANYTHING HEREIN OR UNDER APPLICABLE LAW TO THE CONTRARY, THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS RELATING TO INDEMNIFICATION OR PAYMENT
OF COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF
SECTIONS 2.16(A), 2.16(B), 2.17, 2.18, 10.7, 11.1 AND 11.2, SHALL SURVIVE THE
PAYMENT IN FULL OF ALL LOANS AND LETTERS OF CREDIT, THE TERMINATION OF THE
COMMITMENTS AND ALL LETTERS OF CREDIT, AND ANY TERMINATION OF THIS AGREEMENT OR
ANY OF THE OTHER CREDIT DOCUMENTS.  WITHOUT LIMITING THE FOREGOING, NO PAYMENT
BY ANY BORROWER UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY VOLUNTARY
OR MANDATORY PREPAYMENT OF THE LOANS, SHALL AFFECT THE OBLIGATION OF ANY
APPLICABLE CREDIT PARTY TO CONTINUE MAKING PAYMENTS UNDER ANY HEDGE AGREEMENT
WITH ANY HEDGE PARTY, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING SUCH PREPAYMENT, SUBJECT TO THE TERMS OF SUCH HEDGE AGREEMENT.

 

121

--------------------------------------------------------------------------------


 


11.11                     SEVERABILITY.  TO THE EXTENT ANY PROVISION OF THIS
AGREEMENT IS PROHIBITED BY OR INVALID UNDER THE APPLICABLE LAW OF ANY
JURISDICTION, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY AND ONLY IN SUCH JURISDICTION, WITHOUT PROHIBITING OR
INVALIDATING SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS OF THIS AGREEMENT IN ANY JURISDICTION.

 


11.12                     CONSTRUCTION.  THE HEADINGS OF THE VARIOUS ARTICLES,
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT AND THE TABLE OF CONTENTS HAVE BEEN
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN AND IN THE OTHER CREDIT DOCUMENTS, IN THE EVENT OF ANY
INCONSISTENCY OR CONFLICT BETWEEN ANY PROVISION OF THIS AGREEMENT AND ANY
PROVISION OF ANY OF THE OTHER CREDIT DOCUMENTS, THE PROVISION OF THIS AGREEMENT
SHALL CONTROL.

 


11.13                     CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND
EACH LENDER AGREES TO KEEP CONFIDENTIAL, PURSUANT TO ITS CUSTOMARY PROCEDURES
FOR HANDLING CONFIDENTIAL INFORMATION OF A SIMILAR NATURE AND IN ACCORDANCE WITH
SAFE AND SOUND BANKING PRACTICES, ALL NONPUBLIC INFORMATION PROVIDED TO IT BY OR
ON BEHALF OF THE COMPANY OR ANY OTHER CREDIT PARTY IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT; PROVIDED, HOWEVER, THAT EACH OF THE
ADMINISTRATIVE AGENT AND EACH LENDER MAY DISCLOSE SUCH INFORMATION (I) TO ITS
AFFILIATES, AND TO ITS AND ITS AFFILIATES’ RESPECTIVE DIRECTORS, OFFICERS,
PARTNERS, EMPLOYEES, AGENTS, AUDITORS, COUNSEL AND OTHER ADVISORS SO LONG SUCH
PARTIES ARE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND
INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL, (II) AT THE DEMAND OR REQUEST
OF ANY BANK REGULATORY AUTHORITY, COURT OR OTHER GOVERNMENTAL AUTHORITY HAVING
OR ASSERTING JURISDICTION OVER THE ADMINISTRATIVE AGENT OR SUCH LENDER OR ANY OF
THEIR RESPECTIVE AFFILIATES, AS MAY BE REQUIRED PURSUANT TO SUBPOENA OR OTHER
LEGAL PROCESS, OR OTHERWISE IN ORDER TO COMPLY WITH ANY APPLICABLE REQUIREMENT
OF LAW, (III) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT OR ANY HEDGE AGREEMENT OR ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY HEDGE AGREEMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (IV) TO THE ADMINISTRATIVE
AGENT, THE ARRANGER OR ANY OTHER LENDER, (V) TO THE EXTENT THE SAME HAS BECOME
AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE COMPANY OR HAS BECOME PUBLICLY AVAILABLE OTHER THAN
AS A RESULT OF A BREACH OF THIS AGREEMENT, (VI) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE IN THIS SECTION, TO ANY
ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE
TRANSACTION RELATING TO THE COMPANY AND ITS OBLIGATIONS HEREUNDER, (VII) WITH
THE CONSENT OF THE COMPANY, AND (VIII) PURSUANT TO AND IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 11.7(F).

 


11.14                     JUDGMENT CURRENCY.  IF, FOR THE PURPOSES OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT IN ONE CURRENCY INTO ANOTHER CURRENCY, THE RATE OF
EXCHANGE USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING
PROCEDURES THE ADMINISTRATIVE AGENT COULD PURCHASE THE FIRST CURRENCY WITH SUCH
OTHER CURRENCY ON THE BUSINESS DAY PRECEDING THAT ON WHICH FINAL JUDGMENT IS
GIVEN.  THE OBLIGATION OF ANY CREDIT PARTY IN RESPECT OF ANY SUCH SUM DUE FROM
IT TO THE ADMINISTRATIVE AGENT OR ANY LENDER HEREUNDER OR UNDER THE OTHER CREDIT
DOCUMENTS SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THAT IN WHICH SUCH SUM IS DENOMINATED IN ACCORDANCE WITH
THE APPLICABLE PROVISIONS OF THIS AGREEMENT (THE “AGREEMENT CURRENCY”), BE
DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE

 

122

--------------------------------------------------------------------------------


 


AGENT OR SUCH LENDER OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY,
THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY IN ACCORDANCE WITH NORMAL BANKING
PROCEDURES PURCHASE THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY.  IF THE
AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY
DUE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE AGREEMENT CURRENCY, EACH
CREDIT PARTY AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, TO INDEMNIFY THE ADMINISTRATIVE AGENT OR SUCH LENDER OR THE PERSON TO
WHOM SUCH OBLIGATION WAS OWING AGAINST SUCH LOSS.  IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS GREATER THAN THE SUM ORIGINALLY DUE TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN SUCH CURRENCY, THE ADMINISTRATIVE AGENT
OR SUCH LENDER AGREES TO RETURN THE AMOUNT OF ANY EXCESS TO THE APPLICABLE
CREDIT PARTY (OR TO ANY OTHER PERSON WHO MAY BE ENTITLED THERETO UNDER
APPLICABLE LAW).

 


11.15                     COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF THE CLOSING DATE UPON
(I) THE EXECUTION OF A COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO AND
RECEIPT BY THE ADMINISTRATIVE AGENT AND THE COMPANY OF WRITTEN OR TELEPHONIC
NOTIFICATION OF SUCH EXECUTION AND AUTHORIZATION OF DELIVERY THEREOF AND
(II) THE SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.1 (AND
WITH RESPECT TO THE INITIAL BORROWINGS ON THE CLOSING DATE, SECTION 4.2).  EACH
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER AGREES THAT, AT SUCH TIME AS
THIS AGREEMENT HAS BECOME EFFECTIVE, (I) THE EXISTING CREDIT AGREEMENT SHALL
AUTOMATICALLY BE DEEMED AMENDED AND RESTATED IN ITS ENTIRETY BY THIS AGREEMENT,
AND (II) ALL OF THE PROMISSORY NOTES EXECUTED PURSUANT TO THE EXISTING CREDIT
AGREEMENT SHALL AUTOMATICALLY BE SUBSTITUTED AND REPLACED BY THE NOTES EXECUTED
IN CONNECTION WITH THIS AGREEMENT.

 


11.16                     DISCLOSURE OF INFORMATION.  THE COMPANY AGREES AND
CONSENTS TO THE ADMINISTRATIVE AGENT’S AND THE ARRANGER’S DISCLOSURE OF
INFORMATION RELATING TO THIS TRANSACTION TO GOLD SHEETS AND OTHER SIMILAR BANK
TRADE PUBLICATIONS.  SUCH INFORMATION WILL CONSIST OF DEAL TERMS AND OTHER
INFORMATION CUSTOMARILY FOUND IN SUCH PUBLICATIONS.

 


11.17                     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH
(A) EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND
THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF (BUT SPECIFICALLY EXCLUDING
THE FEE LETTER), AND (C) MAY NOT BE AMENDED, SUPPLEMENTED, CONTRADICTED OR
OTHERWISE MODIFIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 


11.18                     NATURE OF LIABILITY OF FOREIGN BORROWERS.

 

(A)                                  NONE OF THE FOREIGN BORROWERS NOR ANY
FOREIGN SUBSIDIARIES SHALL BE LIABLE (EITHER AS OBLIGOR, INDEMNITOR OR
OTHERWISE) FOR ANY DOMESTIC OBLIGATIONS.  THE OBLIGATIONS OF THE BORROWERS ARE
INDEPENDENT OF EACH OTHER, AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND

 

123

--------------------------------------------------------------------------------


 

PROSECUTED AGAINST ANY BORROWER TO ENFORCE THIS AGREEMENT, IRRESPECTIVE OF
WHETHER ANY ACTION IS BROUGHT AGAINST ANY OTHER BORROWER OR WHETHER ANY OTHER
BORROWER IS JOINED IN ANY SUCH ACTION OR ACTIONS.

 

(B)                                 WITH RESPECT TO THE FOREIGN OBLIGATIONS, THE
LIABILITY OF EACH BORROWER HEREUNDER IS EXCLUSIVE AND INDEPENDENT OF ANY
SECURITY FOR OR OTHER GUARANTY OF THE INDEBTEDNESS OF THE BORROWERS AND SUCH
BORROWER’S LIABILITY HEREUNDER SHALL NOT BE AFFECTED OR IMPAIRED BY (I) ANY
DIRECTION AS TO APPLICATION OF PAYMENT BY ANY OTHER BORROWER OR BY ANY OTHER
PARTY, (II) ANY OTHER CONTINUING OR OTHER GUARANTY, UNDERTAKING OR MAXIMUM
LIABILITY OF A GUARANTOR OR OF ANY OTHER PARTY AS TO THE INDEBTEDNESS OF ANY
OTHER BORROWER, (III) ANY PAYMENT ON OR IN REDUCTION OF ANY SUCH OTHER GUARANTY
OR UNDERTAKING, (IV) ANY DISSOLUTION, TERMINATION OR INCREASE, DECREASE OR
CHANGE IN PERSONNEL BY ANY OTHER BORROWER, OR (V) ANY PAYMENT MADE TO THE
ADMINISTRATIVE AGENT OR THE LENDERS ON THE FOREIGN OBLIGATIONS THAT THE
ADMINISTRATIVE AGENT OR SUCH LENDERS REPAY TO ANY OTHER BORROWER PURSUANT TO
COURT ORDER IN ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM OR OTHER
DEBTOR RELIEF PROCEEDING, AND SUCH BORROWER WAIVES ANY RIGHT TO THE DEFERRAL OR
MODIFICATION OF ITS OBLIGATIONS HEREUNDER BY REASON OF ANY SUCH PROCEEDING.

 


11.19                     ADDITION OF BORROWERS.  ANY FOREIGN SUBSIDIARY OF THE
COMPANY MAY JOIN THIS AGREEMENT AS A FOREIGN BORROWER HEREUNDER UPON
(I) EXECUTION AND DELIVERY BY THE COMPANY, SUCH FOREIGN SUBSIDIARY AND THE
ADMINISTRATIVE AGENT OF A JOINDER AGREEMENT PROVIDING FOR SUCH FOREIGN
SUBSIDIARY TO BECOME A FOREIGN BORROWER HEREUNDER, (II) TO THE EXTENT REQUESTED
BY ANY REVOLVING CREDIT LENDER, EXECUTION AND DELIVERY BY SUCH FOREIGN
SUBSIDIARY TO THE ADMINISTRATIVE AGENT OF A REVOLVING NOTE, APPROPRIATELY
COMPLETED IN FAVOR OF SUCH REVOLVING CREDIT LENDER, (III) TO THE EXTENT REQUIRED
UNDER (AND AS DESCRIBED MORE COMPLETELY IN) SECTION 6.10, EXECUTION AND DELIVERY
BY THE COMPANY AND ANY APPLICABLE SUBSIDIARIES TO THE ADMINISTRATIVE AGENT OF AN
AMENDMENT OR SUPPLEMENT TO THE PLEDGE AGREEMENT, TOGETHER WITH THE CERTIFICATES
EVIDENCING THE CAPITAL STOCK OF SUCH FOREIGN SUBSIDIARY BEING PLEDGED THEREBY
AND UNDATED STOCK POWERS DULY EXECUTED IN BLANK, AND (IV) TO THE EXTENT NOT
PREVIOUSLY DELIVERED PURSUANT TO SECTION 6.10, DELIVERY TO THE ADMINISTRATIVE
AGENT OF DOCUMENTS AND CERTIFICATES WITH RESPECT TO SUCH FOREIGN SUBSIDIARY OF
THE TYPE DESCRIBED IN SECTIONS 4.1(C) AND 4.1(D) AND SUCH OTHER DOCUMENTS,
CERTIFICATES AND OPINIONS (INCLUDING OPINIONS OF LOCAL COUNSEL IN THE
JURISDICTION OF ORGANIZATION OF SUCH FOREIGN SUBSIDIARY) AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.  ANY SUCH FOREIGN SUBSIDIARY MAY BE REMOVED AND
RELEASED AS A FOREIGN BORROWER UPON (Y) WRITTEN NOTICE FROM THE COMPANY TO THE
ADMINISTRATIVE AGENT TO SUCH EFFECT AND (Z) REPAYMENT IN FULL OF ALL OUTSTANDING
LOANS OF SUCH FOREIGN BORROWER, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON AND ALL OTHER FEES, EXPENSES AND OTHER OBLIGATIONS OWING BY SUCH FOREIGN
BORROWER IN CONNECTION THEREWITH.

 

124

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

 

DJ ORTHOPEDICS, LLC

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DJ ORTHOPEDICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

(signatures continued)

 

S-1

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Administrative Agent, Issuing

Lender and as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as Syndication Agent and
as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

S-3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent and as a
Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

S-4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Documentation
Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

S-5

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as
Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

S-6

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

S-7

--------------------------------------------------------------------------------